Exhibit 10.1














mtaadvertisingfronten_image1.gif [mtaadvertisingfronten_image1.gif]


ADVERTISING LICENSE AGREEMENT
Between
METROPOLITAN TRANSPORTATION AUTHORITY,
And
OUTFRONT MEDIA GROUP LLC








1

--------------------------------------------------------------------------------





ADVERTISING LICENSE AGREEMENT
THIS ADVERTISING LICENSE AGREEMENT (the “License Agreement”) is by and between
the METROPOLITAN TRANSPORTATION AUTHORITY and Outfront Media Group LLC, a
limited liability company organized and existing under the laws of Delaware (the
"Concessionaire").
RECITALS:
WHEREAS, the Agencies operate the Subway Systems, the Bus Systems and the
Commuter Railroad Systems in New York and Connecticut;
WHEREAS, an important source of revenue to the Agencies is the compensation paid
to them by concessionaires that have been granted advertising and associated
rights in connection with the Systems;
WHEREAS, on March 11, 2016, the MTA released a request for proposals (the
"Initial RFP") soliciting proposals for the license to display advertising and
provide other services in each of the Subway Systems, the Bus Systems and the
Commuter Railroad Systems upon the expiration of the license agreements with the
incumbent advertising licensee;
WHEREAS, on October 14, 2016, the MTA released a request for follow-up proposals
(the “RRFUP”) to firms short-listed based on their responses to the Initial RFP
to submit proposals to manage and control the advertising in the Subway Systems,
the Bus Systems and the Commuter Railroad Systems, broadly defined to include
digital and static advertising, mobile-based advertising linkages, sponsorships,
promotions, “pop-up” retail, digital vending and other “experiential”
advertising, and to improve customer access to service-related Agency
information and otherwise enhance the Agency customer experience through the
implementation of digital sign networks throughout the Systems and the provision
of access thereto by the Agencies, utilizing data for MTA’s benefit, and helping
to facilitate MTA’s mobile strategy;
WHEREAS, following an evaluation and negotiation process, MTA determined that it
was in MTA’s best interests to award the Concession for the Subway Systems, the
Bus Systems and the Commuter Railroad Systems to a single entity and the MTA
Board authorized the MTA to enter into a License Agreement for all of the
Concessions with the Concessionaire;
WHEREAS, the Parties intend for the Effective Date of this License Agreement to
be November 1, 2017 as set out in Section 3 below;
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
consideration herein contained, the parties hereby agree as follows:
1.
Definitions.

A set of defined terms is included as Exhibit 1A (Definitions) to this License
Agreement. Additional terms are defined in context.
2.
Composition of the License Agreement.



2

--------------------------------------------------------------------------------




This License Agreement incorporates by reference the Exhibits hereto, including
the Master Terms and Conditions (the “Master TCs”) included as Exhibit 1B.
3.
Commencement of Rights and Obligations.

The Parties agree that all of the rights and obligations of the Parties shall be
determined in all respects as if this License Agreement had become effective at
one minute past midnight on the morning of November 1, 2017.
 




METROPOLITAN TRANSPORTATION AUTHORITY
 
 
 
By: _/s/ Jeffrey B. Rosen_________________________________
 
 
Jeffrey B. Rosen
 
 
Director, Real Estate, Metropolitan Transportation Authority
 
 
 
 
 
 
Outfront Media Group LLC
 
 
 
 
 
 
 
 
 
By: _/s/Andrew R. Sriubas________________________________
Name:
 
Andrew R. Sriubas
Title:
 
Chief Commercial Officer









3

--------------------------------------------------------------------------------






Advertising License Agreement
List Of Exhibits


Exhibit No.
Exhibit Title
 
Exhibit 1A
Definitions
 
Exhibit 1B
Master Terms and Conditions
Exhibit 2
Annual Required Installation Schedule
Exhibit 3
[Reserved]
Exhibit 4
Minimum Annual Guarantee ("MAG")
Exhibit 5
Form of Letter of Credit
Exhibit 6
Services Schedule
Exhibit 7
Base Level Services and Additional Services
Exhibit 8
[Reserved]
Exhibit 9
[Reserved]
Exhibit 10
OTG Kiosks
Exhibit 11
[Reserved]
Exhibit 12
[Reserved]
Exhibit 13
Uptime Requirements for Agency-Alert and Real-Time Functions
Exhibit 14
Acceptance Criteria
Exhibit 15
MTA Advertising Policy
Exhibit 16
MTA Frequently Asked Questions
Exhibit 17
[Reserved]
Exhibit 18
Key Personnel
Exhibit 19
Minority and Women-Owned Business Enterprises (MBE/WBEs) Goals
Exhibit 20
Concessionaire Disclosure Statement and Proposer's Affirmation and Certification
Pursuant to State Finance Law Sections 139-j and 139-k





4

--------------------------------------------------------------------------------





Exhibit 1A:
Definitions

The table below sets out the definitions for the Advertising License and
Concession Agreement issued by the Metropolitan Transportation Authority.
Rule of Interpretation: where a definition (each, a “Baseline Definition”)
states that it is “a subcategory of” another definition (the “Parent
Definition”), the Parties intend as follows (i) a reference to the Parent
Definition in the License Agreement or these Definitions shall include a
reference to all Baseline Definitions referenced in the Parent Definition or
identified as subcategories of the Parent Definition, and (ii) a reference to
the Baseline Definition in the License Agreement or these Definitions shall not
include and shall not apply to the Parent Definition.
For example, a reference to the term “System Reports” will apply to all reports
identified in the “System Reports” definition, such as “Agency Delay Reports.”
In contrast, reference to the term “Agency Delay Reports” shall not include or
apply to “System Reports,” or other definitions included in the term “System
Reports.”

A
1
J
20
S
30
B
8
K
20
T
34
C
9
L
20
U
36
D
13
M
21
V
36
E
16
N
24
W
36
F
17
O
24
X
37
G
17
P
26
Y
37
H
18
Q
28
Z
37
I
18
R
28
 
 




No.
Term
Definition
 
A
 
1.    
Accepted Designs
Has the meaning set out in Master TCs Section 6.2 (Review and Approval of System
and Component Designs).
2.    
Ad Agency
A Person acting on behalf of a Brand Owner in connection with the creation of or
other activities relating to Advertisements.
3.    
Ad Exchange
A technology platform designed to provide automated, real-time or near real-time
auctions that allow Publishers to sell, and Media Buyers to buy, Inventory.
4.    
Ad Network
A Person that aggregates Inventory for purposes of facilitating purchases of
such Inventory. Where applicable, an Ad Network may also (i) provide services
and technology designed to target Advertisements to specific Audiences or to
manage a Marketing Campaign, and/or (ii) aggregate Inventory from one or more
Media Channels to permit the Marketing Campaign to be served across each such
Media Channel.



Page 1 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
5.    
Ad Performance Measurements
Analytics to assess the Audience of, and Audience members’ reaction to, a
particular Advertisement (or Marketing Campaign), including: (i) the nature of
the Audience, the number of Audience members, the Content at issue, the amount
of time spent viewing, the type of displays utilized, and the Audience members’
interest in those displays; (ii) Audience demographics, including age, gender,
race, economic class, area, and other Segments; (iii) the times, places and
methods Audience members use to access the Advertisement; (iv) the reach of the
Advertisement (i.e., the number of Audience members seeing or otherwise exposed
to the Advertisement); (v) the frequency of the Advertisement (i.e., the number
of times viewers see it); (vi) total footfall; (vii) sales uplift attributed to
the Advertisement; (viii) Audience optimization; (ix) channel optimization; and
(x) Advertising yield.
6.    
Added Content
Content that is not Agency Messaging and that does not constitute an
Advertisement. By way of example, "Added Content" includes news, sports,
weather, and entertainment Content. “Added Content” is a subcategory of
“System-Delivered Content.”
7.    
Added Content Provider
A Person that makes Added Content available.
8.    
Additional Agency-Specific Terms
The terms and conditions for each Agency in the form to be agreed in writing by
the Parties.
9.    
Additional Agency-Specific Terms General Amendments
Such amendments as may be made and identified as General Amendments to the
Additional Agency-Specific Terms in the form to be agreed in writing by the
Parties.
10.    
Additional Agency-Specific Terms Order of Precedence
Has the meaning set out in Master TCs Section 32.3.2 (Precedence as to
Additional Agency-Specific Terms).
11.    
Additional Agency-Specific Terms Section-Specific Amendments
Such amendments as may be made and identified as Section-Specific Amendments to
the Additional Agency-Specific Terms in the form to be agreed in writing by the
Parties.
12.    
Additional Installations
Has the meaning set forth in Master TCs Section 3.3.2 (Additional
Installations). Where the context permits, the term “Additional Installations”
means such installations on an aggregate basis.



Page 2 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
13.    
Additional Insured
Collectively the MTA and its subsidiaries and affiliates, including:
a.    For NYCT
The New York City Transit Authority (“NYCT”), the Manhattan and Bronx Surface
Transit Operating Authority (“MaBSTOA”), the Staten Island Rapid Transit
Operating Authority (“SIRTOA”), the Metropolitan Transportation Authority
(“MTA”) including its subsidiaries and affiliates, MTA Capital Construction
(“MTACC”), MTA Bus Company (“MTA Bus”), and the City of New York (“City” as
Owner) and the respective affiliates and subsidiaries existing currently or in
the future of and successors to each party listed herein.
 
b.    For MTA Bus
MTA Bus Company (MTA Bus), Metropolitan Transportation Authority (MTA),
including its subsidiaries and affiliates, The State of New York, the City of
New York, PBS Capital LLC, MIU Realty, LLC, JLK Capital, LLC, Green Bus Holding
Corp., Jamaica Bus Holding Corp., Triboro Coach Holding Corp. and New York Bus
Services and its affiliates and the respective affiliates and subsidiaries
existing currently or in the future of and successors to each party listed
herein.
 
c.    For LIRR
Long Island Rail Road (LIRR), Metropolitan Transportation Authority (MTA) and
its subsidiaries and affiliates and New York & Atlantic Railway Company (when
applicable) Anacostia Rail Holdings and the respective affiliates and
subsidiaries existing currently or in the future of and successors to each party
listed herein, and depending on Location of Work: (i) For Penn Station --
National Railroad Passenger Corp. (Amtrak), NJ Transit Corporation, and NJ
Transit Rail Operations, Inc.; (ii) For West Side Yard -- National Railroad
Passenger Corp. (Amtrak), NJ Transit Corporation, NJ Transit Rail Operations,
Inc., Consolidated Rail Corporation and CSX Transportation Inc. and Triborough
Bridge & Tunnel Authority (B&T); (iii) For Sunnyside Yard -- National Railroad
Passenger Corp. (Amtrak), NJ Transit Corporation, NJ Transit Rail Operations,
Inc. and  New York & Atlantic Railway Company (when applicable); and (iv) For
Jamaica -- Port Authority of NY & NJ.


d.    For MNR
Metro-North Railroad (MNR), and Metropolitan Transportation Authority (MTA) and
the respective affiliates and subsidiaries existing currently or in the future
of and successors to each party listed herein, and depending on Location of
Work: (i) For Grand Central Terminal -- Metro-North Railroad (MNR), Metropolitan
Transportation Authority (MTA) and its subsidiaries and affiliates, Midtown TDR
Ventures LLC, Midtown Trackage Ventures LLC, the State of Connecticut,
Connecticut Department of Transportation (CDOT), Jones Lang LaSalle Americas,
Inc./LPI (when applicable), Argent Ventures LLC and the respective affiliates
and subsidiaries existing currently or in the future of and successors to each
party listed herein; (ii) For Hudson Line -- Metro-North Railroad (MNR),
Metropolitan Transportation Authority (MTA), Midtown TDR Ventures, LLC & Midtown
Trackage Ventures LLC, Argent Ventures LLC, State of Connecticut and 
Connecticut Department of Transportation (CDOT), National Railroad Passenger
Corp (AMTRAK), CSX Transportation, Inc. & New York Central Lines, LLC, and
Delaware & Hudson Railway Company Inc. (D&H) and the respective affiliates and
subsidiaries existing currently or in the future of and successors to each party
listed herein; (iii) For Harlem Line -- Metro-North Railroad (MNR), Metropolitan
Transportation Authority (MTA), Midtown TDR Ventures, LLC, Midtown Trackage
Ventures LLC, State of Connecticut and Connecticut Department of Transportation
(CDOT), CSX Transportation Inc. and New York Central Lines, LLC, Argent Ventures
LLC, and the respective affiliates and subsidiaries existing currently or in the
future of and successors to each party listed herein; (iv) For New Haven Line
Including All Branches -- Metro-North Railroad (MNR), Metropolitan
Transportation Authority (MTA), State of Connecticut and Connecticut Department
of Transportation (CDOT) National Railroad Passenger Corporation (AMTRAK), CSX
Transportation,



Page 3 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
 
 
Inc. & New York Central Lines, LLC, and Providence & Worchester Railroad Company
(P&W) and the respective  affiliates and subsidiaries existing currently or in
the future of and successors to each party listed herein; and (v) For West of
Hudson Lines (including Port Jervis Line, Pascack Valley Line and Piermont
Branch) -- Metro-North Railroad (MNR), Metropolitan Transportation Authority
(MTA) and New Jersey Transit Rail Operations, Inc. (NJT), New Jersey Transit
Corporation and Norfolk Southern Railway Company & Pennsylvania Lines LLC and
the respective affiliates and subsidiaries existing currently or in the future
of and successors to each party listed herein.




14.    
Additional Services
Services that the Concessionaire shall provide as set out in Master TCs Section
3.6.2 (Additional Services). The term “Additional Services” is a subcategory of
“Services.”
15.    
Addressable Device Identifier
A unique identifier for an addressable Communication Device.
16.    
Adjusted Incremental Gross Revenue
Has the meaning set forth in Master TCs Section 9.1.7 (Adjusted Incremental
Gross Revenue).
17.    
Adjusted Minimum Annual Guarantee
Has the meaning set forth in Master TCs Section 9.1.10 (Adjusted Minimum Annual
Guarantee).
18.    
Adjusted Minimum Annual Guarantee
Has the meaning set out in Master TCs Section 9.1.10 (Adjusted Minimum Annual
Guarantee).
19.    
Adjustment Event
Has the meaning set forth in Master TCs Section 25 (Concessionaire Equitable
Adjustment Remedies).
20.    
Advertisement
A communication that promotes or encourages the offering of value for a product
or service (including services from a non-profit entity). By way of example, and
not limitation, an Advertisement can be conveyed by means of text, images,
symbols, games, live performance, experiential delivery, virtual reality,
augmented reality, interactive exchanges, the provision of samples, promotional
materials, or other materials, product placements, endorsements by celebrities
or subject matter experts, audio communication, video communication, Mobile
Apps, streaming media, or other means (now known or hereafter developed). For
purposes of the Concession, the term “Advertisement” includes Content
(including, for the avoidance of doubt, Added Content, Experiential Content, and
Transient-Retail Content) that meets the following criteria: the Content (i) is
provided or made available via the Communications System or Agency Facilities,
and (ii) results in a Third Party (including, where applicable, a Related
Concessionaire Party) providing compensation or other value to the
Concessionaire (including value arising from In-Kind Transactions).
21.    
Advertiser
A Media Buyer or Brand Owner, as the case may be.
22.    
Advertising
Engaging in activities involving Advertisements.
23.    
Advertising Content
The Content of an Advertisement. “Advertising Content” is a subcategory of
“System-Delivered Content.”
24.    
Advertising Contract
Has the meaning set out in Master TCs Section 11.2 (Written Advertising Contract
Requirement).
25.    
Advertising Devices and Fixtures
Collectively: (i) Advertising-Only Communication Devices; (ii) the Content Space
or Content Duration used for Advertisements on Hybrid Communication Devices; and
(iii) Static-Content Fixtures to the extent they are used for Advertising.
26.    
Advertising Inventory
System Inventory used or available for use by the Concessionaire for
Advertising.



Page 4 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
27.    
Advertising Performance Report
A report that evaluates, with supporting data, the performance of Advertisements
made available via the Communications System. Advertising Performance Reports
shall contain Ad Performance Measurements.
28.    
Advertising Sales Revenue
Has the meaning provided in Master TCs Section 11.6.1 (Advertising Sales
Revenues). “Advertising Sales Revenue” is a subcategory of “Gross Revenue.”
29.    
Advertising-Only Communication Device
A Communication Device dedicated solely to Advertising.
30.    
Advertising-Only Devices and Fixtures
Collectively: (i) Advertising-Only Communication Devices, and (ii)
Static-Content Fixtures dedicated solely to Advertising.
31.    
Advertising-Related Communication Devices
Collectively: (i) Advertising-Only Communication Devices; and (ii) the Content
Space or Content Duration used for Advertisements on Hybrid Communication
Devices.
32.    
Advertising-Unit Metrics
Has the meaning provided in Master TCs Section 11.8 (Transparency as to CPI,
CPA, and Pricing Models).
33.    
Affiliate
An Agency Affiliate and/or a Related Concessionaire Party.
34.    
Agencies
Collectively: (i) the MTA, (ii) NYCT, (iii) SIRTOA, (iv) MaBSTOA, (v) MTA Bus,
(vi) Metro-North and (vii) LIRR.
35.    
Agency Affiliate
A Governmental Authority affiliated with an Agency.
36.    
Agency Alert Messages
Has the meaning set out in Master TCs Section 3.4.2 (Agency Alert Messages).
37.    
Agency Compensation
Has the meaning set out in Master TCs Section 9.1.1 (Summary of Basic
Compensation Formula).
38.    
Agency Consumer Data
Data concerning MTA Consumers that is (i) collected directly by the Agencies or
(ii) otherwise received by the Agencies independent of the Concessionaire. The
term "Agency Consumer Data" includes derivatives and modifications of such data.
39.    
Agency Data
Collectively: (i) Agency System Data, and (ii) Agency Consumer Data. For the
avoidance of doubt, the term “Agency Data” includes Confidential Information of
an Agency.
40.    
Agency Delay Report
Has the meaning set out in Master TCs Section 14.1 (Agency Delay Reports).
41.    
Agency Delegated-Authority
Authority the License Administrator grants to one or more Agencies in terms of
decision-making, approval processes, and other purposes under the License
Agreement, as further set out in Master TCs Section 3.1 (Authority of MTA;
Certain Delegation to Agencies).
42.    
Agency Devices and Fixtures
Fixtures, displays, equipment, and devices that offer Agency Messaging and that,
as of the Effective Date and/or during the Term, are operated by or on behalf of
the Agencies.



Page 5 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
43.    
Agency Facilities
Any property, facility, station, equipment, subway car, bus, railcar, Agency IT
System, website, Mobile App, hardware, software, or infrastructure owned or
operated by (or on behalf of) an Agency, but excluding the assets and other
items identified in Master TCs Section 7.2 (Exclusions from Scope of Advertising
Rights).
44.    
Agency Facility Work
Has the meaning set out in Master TCs Section 3.9 (Agency Facility Repairs and
Renovations; Cooperation with Agency Vendors).
45.    
Agency Force Account Services
Has the meaning set out in Master TCs Section 12.1 (Agency Force Account
Services).
46.    
Agency Force Account Services Fees
Has the meaning set forth in Master TCs Section 12.2 (Agency Force Account
Services Costs).
47.    
Agency Incremental Gross Revenue Share Amount
Has the meaning set forth in Master TCs Section 9.1.9 (Agency Incremental Gross
Revenue Share Amount).
48.    
Agency Indemnitees
The MTA and its subsidiaries and affiliates, including: (a) NYCT and its
subsidiary; (b) each of the other Agencies (SIRTOA, MaBSTOA, MTA Bus,
Metro-North, and LIRR); (c) the Triborough Bridge and Tunnel Authority (“TBTA”);
(d) the State of New York; (e) the City of New York; (f) New York & Atlantic
Railway Company; (g) the State of Connecticut and the Connecticut Department of
Transportation; (h) Midtown Trackage Ventures, LLC; (i) Midtown TDR Ventures,
LLC; (j) Consolidated Rail Corporation; (k) National Railroad Passenger Corp.;
(l) New Jersey Transit Rail Operations Inc.; (m) CSX Transportation Inc.; (n)
New York Central Lines LLC; (o) Delaware & Hudson Railway Company, Inc.; (p)
Norfolk Southern Railway Company & Pennsylvania Lines LLC; (q) Housatonic
Railroad Company; (r) Providence & Worcester Railroad Company; (s) PBS Capital,
LLC; (t) MIU Realty, LLC; (u) JLK Capital, LLC; (v) Green Bus Holding Corp.; (w)
Jamaica Bus Holding Corp.; (x) Triboro Coach Holding Corp.; (y) Agency
Affiliates; (z) owners of Fixtures (to the extent that the same are not the
Agencies); (aa) the successors and assigns of each of the aforementioned; and
(bb) the respective directors, officers, employees, subcontractors, licensors,
lessors, representatives, and agents of each of the aforementioned.
49.    
Agency IT Systems
Information technology systems operated by or on behalf of an Agency that
interface with or that are relevant to or suitable for interfacing with the
Communications System. The term “Agency IT Systems” includes the DMP.
50.    
Agency Messages
Collectively: (i) Agency Alert Messages; (ii) Agency Real-Time Messages; (iii)
Agency Operational Messages; and (iv) Other Agency Messages.
51.    
Agency Messaging
Engaging in activities involving Agency Messages.
52.    
Agency Messaging Content
The Content of Agency Messages. “Agency Messaging Content” is a subcategory of
“System-Delivered Content.”
53.    
Agency Messaging Devices and Fixtures
Collectively: (i) Agency Messaging-Only Communication Devices; (ii) the Content
Space or Content Duration used for Agency Messaging on Hybrid Communication
Devices; and (iii) Static-Content Fixtures to the extent used for Agency
Messaging.
54.    
Agency Messaging Mandate
The mandate under this License Agreement to enhance Agency Messaging, as
described in Master TCs Section 2.2 (Agency Messaging Mandate).



Page 6 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
55.    
Agency Messaging Services
Has the meaning set out in Master TCs Section 3.4 (Agency Messaging Services).
The term “Agency Messaging Services” is a subcategory of “Services.”
56.    
Agency Messaging-Only Communication Devices
Communication Devices dedicated solely to Agency Messages.
57.    
Agency Messaging-Related Communication Devices
Collectively: (i) Agency Messaging-Only Communication Devices; and (ii) the
Content Space or Content Duration used for Agency Messaging on Hybrid
Communication Devices.
58.    
Agency Operational Messages
Has the meaning set out in Master TCs Section 3.4.4 (Agency Operational
Messages).
59.    
Agency Personnel
Collectively: (i) Agency employees, and (ii) any Third Party hired by an Agency
to perform tasks on the Agency's behalf in connection with the License
Agreement.
60.    
Agency Policies and Rules
An Agency’s rules, policies, procedures, workflows, and standards that relate to
Agency Facilities, including the use of, access to, or work impacting such
Agency Facilities.
61.    
Agency Real-Time Messages
Has the meaning set out in Master TCs Section 3.4.3 (Agency Real-Time Messages).
62.    
Agency System Data
All Data: (i) that is provided to the Concessionaire by or on behalf of the
Agencies; (ii) that is accessed by the Concessionaire from Agency IT Systems; or
(iii) that is derived from the information referenced in clauses (i) and (ii).
The term "Agency System Data" excludes Agency Consumer Data.
63.    
Agency Vendor
A contractor (including a design-build contractor), service provider, or vendor
working for one or more of the Agencies under agreements other than this License
Agreement.
64.    
Agency-Alert and Real-Time Functions
Has the meaning set out in Master TCs Section 3.10.2 (Enhanced Standards for
Functions Related to Agency Alert and Agency Real-Time Messages).
65.    
Agency-Specific Terms
Collectively, (i) the Targeted Agency-Specific Terms; and (ii) the Additional
Agency-Specific Terms.
66.    
Aggregate Information
Information of a Consumer that has been anonymized by aggregating it with
information of other Consumers so as to prevent re-identification of any
identifying or identifiable information, as further described in Master TCs
Section 8.1 (Privacy Interests). For example, “Aggregate Information” includes:
(i) statistics concerning Consumer behaviors, including behaviors at certain
locations and times; (ii) Consumer Attributes; (iii) audience informatics; and
(iv) other information that is capable of use for purposes of contextual,
behavioral, demographic or other similar form of advertising. “Aggregate
Information” is a subcategory of “Anonymous Information.”
67.    
Analytics
The results of an analysis or monitoring of a Data Set, using statistical,
automated, manual or other methods, including data mining methods.
68.    
Analytics Sales Revenue
Has the meaning set forth in Master TCs Section 11.6.3 (Analytics Sales
Revenue).



Page 7 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
69.    
Annual Performance Review
The Performance Review to be held by the Parties on an annual basis as
contemplated by Master TCs Section 16 (Performance Reviews and Reporting).
70.    
Annual Required Communications System Installation Obligation
The Concessionaire’s obligations to complete the Required Installations
specified for a License Year (or identified portion thereof) in Exhibit 2
(Annual Required Installation Schedule).
71.    
Annual Required Installation Schedule
The schedule set out in Exhibit 2 (Annual Required Installation Schedule) for
the Concessionaire’s fulfillment of its obligations concerning Required
Installations.
72.    
Annual Revenue and Expense Report
Has the meaning set forth in Master TCs Section 16.1.2 (Annual Revenue and
Expense Report).
73.    
Anonymized Information
Information that has been anonymized at the point of collection by using a
technique that removes or perturbs the identifying or identifiable data so as to
prevent re-identification of such (e.g. Salted Hashing), as further described in
Master TCs Section 8.1 (Privacy Interests). “Anonymized Information” is a
subcategory of “Anonymous Information.”
74.    
Anonymous Information
As further set out in Master TCs Section 8.1 (Privacy Interests), information
(i) that is inherently anonymous (e.g., environmental data) or (ii) that has
been aggregated or otherwise anonymized to prevent re-identification.
75.    
API
Application Programming Interface.
76.    
Applicable Law
Law applicable to the License Agreement and the Concessionaire's performance (or
non-performance) of the License Agreement, including Law applicable to the
Services, the Communications System, and the use of Consumer Data. The term
"Applicable Law" expressly includes, as applicable: (i) Privacy Laws; (ii)
Environmental Laws; and (iii) any other Laws referenced in the License
Agreement.
77.    
Application Programming Interface
A set of routines, data structures, object classes, Source Code, source code
libraries, communication protocols or other elements that enables the
interoperability or exchange of information between software components.
78.    
Assigned Advertising Contracts
Advertising Contracts (i) assigned to the Concessionaire on or about the
Effective Date, and (ii) assigned from the Concessionaire on or about the date
the Term expires or the Effective Date of Termination.
79.    
Audience
One or more Persons in fact or potentially viewing, hearing, or otherwise
exposed to Content.
80.    
Authorized Vendor
A Third Party selected by a hiring party that meets the following two
conditions: the Third Party (i) is bound by confidentiality provisions no less
protective of the interests of the disclosing party than those set out in the
License Agreement, and (ii) agrees to comply with all terms and conditions of
the License Agreement that relate to the Third Party’s performance on behalf of
the hiring party.
 
B
 
81.    
Baseline Gross Revenue
Has the meaning set forth in Master TCs Section 9.1.3 (Baseline Gross Revenue).



Page 8 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
82.    
Baseline Gross Revenue Break Point
Has the meaning set forth in Master TCs Section 9.1.4 (Baseline Gross Revenue
Break Point).
83.
Beacon
Any device, image, or other identifier physically affixed to an object or
location in an Object Hyperlinking system.
84.
Bid-Based Model
A model for setting the price of a Pricing Unit (or Inventory generally) based
on an automated (or largely automated) bidding process, as further described in
Master TCs Section 11.8 (Transparency as to CPI, CPA, and Pricing Models). The
term "Bid-Based Model" applies to any and all Pricing Units. “Bid-Based Models”
are a subcategory of “Inventory Price-Setting Models.”
85.
Books and Records
Has the meaning set forth in Master TCs Section 16.5 (Concessionaire Books and
Records; Retention).
86.
Brand Owner
The owner of the brand or the sponsor of the message that is the subject of the
Advertisement at issue.
87.
Bus Systems
The buses operated by the NYCT and MTA Bus. For the avoidance of doubt, the term
“Bus Systems” does not include bus depots.
88.
Business Day
Any day other than a Saturday, Sunday or a national bank holiday in New York
City, New York and, if such day relates to the setting of the LIBOR Rate, such
day shall be a day on which dealings in deposits in USD are conducted by and
between banks in the London interbank eurodollar market .
89.
Business Hours
The hours from 8 a.m. to 5 p.m., Eastern time, Monday through Friday, excluding
holidays.
90.
Buyer-Related Services
Services the Concessionaire provides to a Media Buyer or Data Purchaser related
to Advertising Inventory or Consumer Data, including design services, creative
services, Analytics services, or other services related to Advertising Inventory
or Consumer Data. The term “Buyer-Related Services” includes: (i) services
involving Ad Performance Measurements; (ii) Data Augmentation services; and
(iii) Processing Platform services.
91.
Buyer-Related Services Revenue
Has the meaning set forth in Master TCs Section 11.6.4 (Revenue from
Buyer-Related Services).
92.
Buy-Sell Methods
Collectively: (i) Direct Sales; (ii) Programmatic Sales; and (iii) Other
Buy-Sell Methods.
 
C
 
93.
CapEx and Recoupment Report
Has the meaning set forth in Master TCs Section 16.2 (v) (System Reports).
94.
CapEx Recapture Balance
Has the meaning set forth in Master TCs Section 10.2.1 (Calculation of CapEx
Recapture Balance).
95.
CMS
A Content Management System.
96.
Combined Marketing Campaign
A Marketing Campaign that involves both (i) Inventory (and/or Consumer Data) and
(ii) Inventory published by a Third Party (and/or Consumer Data held by a Third
Party).



Page 9 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
97.
Commercial-Off-The-Shelf
With reference to software, equipment, hardware, or other technology, generally
available for purchase on the open market for use without customization.
98.
Committed Agency Force Account Services
Has the meaning set out in Master TCs Section 12.1.1 (Scope of Agency Force
Account Services).
99.
Communication Device
A device that, in accordance with the applicable Accepted Design: (i) includes
functionality that delivers Content to an Audience other than Static Content;
(ii) includes Data Collection Technology; or (iii) includes both these
content-delivery and data-collection functionalities. Depending on the
applicable Accepted Design, devices that meet these criteria with respect to the
Concessions include: (i) digital screens or other digital displays; (ii) User
Devices, (iii) jumbotrons; (iv) virtual and augmented reality devices; and (v)
non-traditional displays (including "water screens" or "fog screens"). The term
"Communication Device" includes: (a) the Frame for the Communication Device
(where applicable); (b) any associated Data Collection Technology; and (c) any
Updates or Upgrades thereto. For the avoidance of doubt, the term “Communication
Device” (a) includes the digital CICs, Urban Panels, AVPS, and Solari screens
and on-car screens specified in the Exhibits, and (b) excludes (1)
Static-Content Fixtures as well as (2) Agency Devices and Fixtures, except for
Agency Devices and Fixtures to the extent such Agency Devices and Fixtures fall
under the Concessionaire’s responsibility as Concessionaire-Agency Devices.
“Communication Devices” are a subcategory of “Devices and Fixtures.”
100.
Communications System
Collectively, as applicable and in accordance with Accepted Designs: (i) Devices
and Fixtures (and, where applicable, Concessionaire-Agency Devices); (ii) Data
Collection Technology; (iii) System Infrastructure; and (iv) the Inbound IMS.
The term “Communications System” includes all Communications System Components.
101.
Communications System Components
All individual components and subcomponents of the Communications System,
including hardware, software, equipment, and Lowest-Level Replaceable Components
associated with Devices and Fixtures, System Infrastructure, Data Collection
Technology, and the Inbound IMS. The term “Communications System Components” is
a subcategory of “Communications System.”
102.
Commuter Railroad Systems
The commuter railroad systems operated by LIRR and MNR.
103.
Computer Vision (CV) Analysis
A Data Collection Technology that involves (i) capturing images with cameras
(e.g., video recording of a subway platform) and (ii) analyzing such images to
generate crowd estimate data and other valuable information. Computer Vision (or
“CV”) Analysis is a subcategory of Data Collection Technology.
104.
Concession
The concession granted by the MTA to the Concessionaire under this License
Agreement covering collectively : (i) the Subway Systems; (ii) the Commuter
Railroad Systems; and (iii) the Bus Systems.
105.
Concessionaire
Has the meaning set forth in the preambles to the License Agreement.
106.
Concessionaire Change-in Law Report
Has the meaning set out in Master TCs Section 13.3.1 (Concessionaire Request for
Relief Based on a Material Change in Law).
107.
Concessionaire CMS
The CMS operated by or on behalf of the Concessionaire for purposes of the
License Agreement.



Page 10 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
108.
Concessionaire Debt Financing Rate
For the period from the Effective Date, until, but not including, the
Determination Date closest to the first anniversary of the Effective Date, a
rate per annum equal to the LIBOR Rate plus 375 basis points. Commencing with
the Determination Date closest to the first anniversary of the Effective Date
and on each Determination Date thereafter, a rate per annum equal to the lowest
of (i) if applicable, for the immediately prior calendar month, the weighted
average interest rate in respect of the Concessionaire’s secured debt financing
(such weighted average to be based on the average principal amount of each
tranche of secured debt for, and interest accrued on such tranche during, such
prior calendar month), all or a material portion of the proceeds of which
financed Qualified CapEx, (ii) if applicable, for the immediately prior calendar
month, the weighted average rate of interest in respect of the Concessionaire’s
unsecured debt financing (such weighted average to be based on the average
principal amount of each tranche of unsecured debt for, and interest accrued on
such tranche during, such prior calendar month), all or a material portion of
the proceeds of which financed Qualified CapEx, and (iii) the LIBOR Rate
plus 375 basis points. The Concessionaire Debt Financing Rate shall be reset on
each Determination Date (other than the date hereof) and until so reset, shall
be the rate determined on the immediately preceding Determination Date. Within
seven (7) business days of each Determination Date, commencing with the
Determination Date closest to the first anniversary hereof, the Concessionaire
shall provide to the MTA a written certificate in form and substance reasonably
satisfactory to the MTA from the Concessionaire’s independent certified public
accountants with respect to the calculation of clauses (i) and (ii) above for
the applicable period. For the avoidance of doubt, such 30-day LIBOR Rate
plus 375 basis points will be treated as compounding quarterly, as provided in
Master TCs Section 10.2.4 (Timing for Application of Incremental Gross Revenue
to CapEx Recapture Balance),
109.
Concessionaire Force Majeure Report
Has the meaning set out in Master TCs Section 31.3 (Concessionaire Request for
Relief Based on Force Majeure Events).
110.
Concessionaire IMS
Has the meaning set out in Master TCs Section 3.2.1.9 (The Inbound IMS).
111.
Concessionaire Personnel
Personnel performing services under the License Agreement on the
Concessionaire's behalf.
112.
Concessionaire Retained Incremental Gross Revenue
Has the meaning set forth in Master TCs Section 10.2.2(2) (Application of
Incremental Gross Revenues).
113.
Concessionaire Software
Software owned or controlled by the Concessionaire (or a Related Concessionaire
Party) that relates to the Communications System, and any Updates or Upgrades
thereto.
114.
Concessionaire’s Privacy Policy
Has the meaning set out in Master TCs Section 8.4 (The Concessionaire’s Privacy
Policy).
115.
Concessionaire’s Privacy Practices
Has the meaning set out in Master TCs Section 8.2 (The Concessionaire’s
Commitment to Privacy Best Practices).
116.
Concessionaire-Agency Devices
The Agency Devices and Fixtures that constitute Communication Devices and for
which the Concessionaire has been assigned specified responsibilities under
Exhibit 10 (OTG Kiosks) or as otherwise mutually agreed.
117.
Confidential Information
Has the meaning set out in Master TCs Section 17.3.2.1 (Confidential
Information).



Page 11 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
118.
Consistent Flat-Rate Pricing
The pricing limitations set out in Master TCs Section 11.8.2 (Sales Under
Flat-Rate Models).
119.
Consistent Programmatic Pricing
The pricing limitations set out in Master TCs Section 11.8.3 (Sales Under
Bid-Based Models; Programmatic Sales).
120.
Consumable
Any component (including Lowest-Level Replaceable Components) of the
Communications System that (i) is consumed, deteriorates or otherwise breaks
down over time; (ii) is intended to be replaced over time to ensure that the
device performs as required, and consistent with the Performance Requirements;
and (iii) is not intended as a durable good. “Consumables” are a subcategory of
“Spare Parts.”
121.
Consumer
A natural Person.
122.
Consumer Attributes
Characteristics, preferences, and interests of a Consumer that are: (i) inferred
from conduct; (ii) provided by the Consumer; (iii) determined through
demographic information; (iv) generated through statistical analyses,
probability calculations and other mathematical or technical methods; or (v)
obtained or derived through other means (now known or hereafter invented).
123.
Consumer Data
Collectively: (i) Personally Identifiable Information; (ii) Non-Personally
Identifiable Information; (iii) Anonymous Information; (iv) User Generated
Content; and (v) Other Consumer Data.
124.
Consumer Data Sales Revenue
Revenue arising from Sales or use of System-Sourced Consumer Data, including
revenue from increasing the value of the Advertising Inventory or for other
commercial or value-generating purposes. “Consumer Data Sales Revenue” is a
subcategory of “Gross Revenue.”
125.
Content
Information embodied in a tangible means of expression (in whatever form, now
known or hereafter invented) that is intended to communicate a message to a
Person. The term “Content” includes System-Delivered Content.
126.
Content Duration
The length of time a unit of Content (i) is displayed (for audio-visual Content
or print Content), (ii) is audible (for audio Content), or (iii) is otherwise
available to an Audience. “Content Duration” is related to “Content Space,” and
is a subcategory of “Inventory.”
127.
Content Management System
A system for managing, distributing, displaying, tracking and/or refreshing
Content.
128.
Content Space
The physical space used to display a unit of Content. The term “Content Space”
includes the physical characteristics of the space and associated means for
displaying the Content, including: (i) the geographic location of the space;
(ii) the type of display; (iii) the physical size of the display; (iv) the
geometry and partitioning of the display; and (v) other space-related
characteristics or features of the physical space or display. An example of
Content Space is: a single 20 x 40 foot billboard [physical display size],
displaying video content [type of physical display], divided into two 10 x 40
foot rectangles [geometry of the display], which is located in Times Square on
the west side of building XYZ, 20 feet above street level [specific geographic
location]. “Content Space” is related to “Content Duration,” and is a
subcategory of “Inventory.”
129.
Contract ID
The unique identifier assigned by the Concessionaire to an Advertising Contract,
as required by Master TCs Section 11.2 (Written Advertising Contract
Requirement).



Page 12 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
130.
Contracting Principles
Collectively: (i) the Agency Messaging Mandate; (ii) the Equal Treatment
Commitment; (iii) the Gross Revenue Maximization Commitment; (iv) the Privacy
Best Practices Commitment; and (v) the Transparency Commitment.
131.
Conversion Plan
The agreed-upon plan for replacing existing Static-Content Fixtures with
Communication Devices.
132.
Cookie
A data string that a website stores on a user’s computer hard drive (if the
user’s web browser permits) and that allows the website to record and recall
information concerning the user session or, in the case of “Persistent Cookies,”
that allows the website to record and recall information concerning the user
and/or the user’s device after the conclusion of the session.
133.
Cost Per Action
The cost of a unit of Inventory when the obligation to pay for the Inventory is
triggered by a Responsive Action.
134.
Cost Per Impression
The cost of a unit of Inventory when the obligation to pay for the Inventory is
triggered by an Impression.
135.
COTS
Commercial-Off-The-Shelf.
136.
Creative-Design Services
The content design services, creative services, and associated services set out
in Exhibit 7 (Baseline Services and Additional Services).
137.
Cross-Device Tracking
The process of tracking a Consumer’s activities across multiple User Devices.
“Cross-Device Tracking” is a subcategory of “Data Collection Technology.”
 
D
 
138.
Data
Information in any form, including digital, paper-based, video, audio or other
form (now known or hereafter invented). By way of further example, the term
“Data” includes: (i) location-based information (such as information of the type
relied on by Location-Based Services); (ii) search and browsing history
information; (iii) Analytics; (iv) demographic information; and (v)
psychographic information.
139.
Data Augmentation
Services that correlate and augment Consumer Data with related Data (including
Consumer Data) from supporting sources. The term “Data Augmentation” includes
identity mapping.



Page 13 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
140.
Data Collection Technology
Devices, software, and technology (now known or hereafter developed) under an
Accepted Design:
(A) that collect Consumer Data (including Data concerning Consumer Attributes);
(B) that (i) track a Person, object, or device; (ii) monitor the behavior and/or
location of that Person, object or device; (iii) monitor, control and/or display
the Content that such Person has an opportunity to see, in fact sees, or
otherwise experiences;
(C) that facilitate or that are necessary for the provision of Location-Based
Services;
(D) that facilitate use of or that are necessary for Object Hyperlinking;
(E) that facilitate or that are necessary for Interest-Based Advertising; or
(F) that perform some combination (or all) of the above functions.
By way of example and depending on the Accepted Design, Data Collection
Technology can rely on items such as: (a) Tags; (b) Tag-enabled Mobile Apps; (c)
Persistent Cookies; (d) motion sensors, environmental sensors, and other
sensors; (e) image capture devices; (f) computer vision devices and analyses;
(g) unique device identifiers; (h) Apple Identifiers for Advertisers; (i) Google
Advertising Identifiers; (j) media access control (MAC) addresses; (k) Bluetooth
addresses; (l) International Mobile Equipment Identity (IMEI) numbers; (m)
mobile equipment identifiers (MEIDs); (n) International Mobile Subscriber
Identities (IMSIs); (o) basic service set identifiers (BSSIDs); and (p) Internet
Protocol (IP) addresses.
“Data Collection Technology” is a subcategory of “Communications System.”
141.
Data Exchange
A technology platform designed: (i) to receive Data Sets; (ii) to aggregate,
segment and/or filter these Data Sets by specified criteria; and (iii) to make
the resulting Data Set (or portions thereof) available to customers.
142.
Data Management Platform
The data management platform used or designed to be used by the Agencies as
contemplated by Master TCs Section 3.2.2.1 (IMS-DMP Interface).
143.
Data Purchaser
A transferee, buyer, licensee, or other recipient of Consumer Data in connection
with a Sale.
144.
Data Set
A collection of Data designed, or capable of use, for purposes of: (i)
Advertising; (ii) market and other research; (iii) statistical analyses; (iv)
compilation of demographical information; (v) communicating or targeting
Advertisements to an Audience; or (vi) other associated functions.
145.
Date Certain Content
Has the meaning set out in Master TCs Section 3.5.3.1 (Removal of Dated
System-Delivered Content).
146.
Debt Proxy Amount
Has the meaning set out in Master TCs Section 29.3.1 (Debt Proxy Amount).
147.
Debt-Proxy Recoupment Amount
Has the meaning set out in Master TCs Section 29.3.2 (Debt-Proxy Recoupment
Amount).
148.
Debt-Proxy Recoupment Period
Has the meaning set out in Master TCs Section 29.5 (Duration of Debt-Proxy
Recoupment Period).
149.
Deep Packet Inspection
The process of inspecting and filtering Data transmitted over a network, as
further described in Master TCs Section 8.6.6 (Deep Packet Inspection; Traffic
Analysis)



Page 14 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
150.
Default Agency Messaging
Has the meaning set out in Master TCs Section 3.5.3.3 (Unsold Inventory).
151.
Deliverable
Anything delivered or to be delivered by the Concessionaire under the License
Agreement. The term “Deliverable” includes: (i) the Communications System; (ii)
Spare Parts and Replacement Units; (iii) System Documentation; (iv) System Data;
and (v) System Reports.
152.
Demand Side Platform
A technology platform that aggregates and centralizes the purchasing of
Inventory by Media Buyers, including purchases via Ad Exchanges.
153.
Design Services
Has the meaning set out in Master TCs Section 3.2 (Design Services). The term
“Design Services” is a subcategory of “Services.”
154.
Destination Platform
A Mobile App, referred website, social networking site, blog, platform or other
destination to which Persons are directed by means of the Communications System,
including by means of Advertising Inventory.
155.
Determination Date
The Effective Date and thereafter the last calendar day of each calendar month
in a calendar year.
156.
Device and Fixture Inventory Report
A report that (i) provides the location and placement of each Communication
Device and Static-Content Fixture; (ii) identifies the type of each such
Communication Device and Static-Content Fixture; (iii) lists the Addressable
Device Identifier for each such Communication Device; (iv) identifies the date
of installation and the dates of maintenance for each such Communication Device
and Static-Content Fixture; (v) identifies whether and to what extent each
Communication Device has operated as an Advertising-Only Communication Device,
an Agency Messaging-Only Communication Device, or a Hybrid Communication Device;
and (vi) charts the number and type of installed Communication Devices against
the Annual Required Communications System Installation Obligations.
157.
Device and Fixture Locations
The physical locations of Communication Devices and Static-Content Fixtures.
158.
Devices and Fixtures
Collectively: (i) Communication Devices, and (ii) Static-Content Fixtures.
“Devices and Fixtures” is a subcategory of “Communications System.”
159.
Digital Advertising
Advertisements in digital form, whether animated, scrolling, temporarily still
or otherwise.
160.
Digital Content
Information in digital form.
161.
Direct Sales
Sales of Inventory directly negotiated with individual Media Buyers (or discrete
groups of Media Buyers). The term "Direct Sales" includes bid-based Sales where
such Sales take place in a private auction format, where the Media Buyer (or
discrete group of Media Buyers) negotiates the private auction terms directly
with the Publishers at issue. “Direct Sales” are a subcategory of “Buy-Sell
Methods.”
162.
DMP
The Data Management Platform.



Page 15 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
163.
Documentation
Specifications, engineering manuals, user manuals, training materials,
handbooks, informational diagrams, system and subsystem architecture, database
schemas, data flow and work-flow diagrams, drawings, engineering changes, and
other materials that describe the use, functionality, operation, structure, or
other characteristics of hardware, software, equipment, a network, or other
system, process, or workflow.
 
E
 
164.
Early Termination Date
Has the meaning set out in Master TCs Section 29.1.1 (Early Termination Date)
165.
EEA Data Protection Laws
Directive 95/46/EC of the European Parliament and of the Council of 24 October
1995 on the protection of individuals with regard to the processing of personal
data and on the free movement of such data, and any implementing or related
legislation of any member state in the European Economic Area and the rules and
regulations thereunder, all as may be amended, supplemented or replaced from
time to time.
166.
Effective Date
Has the meaning set out in the Recitals to the License Agreement.
167.
Effective Date of Termination
The date upon which (i) termination of the License Agreement becomes effective
in accordance with Master TCs Section 26.4 (Termination for Uncured Event of
Default) or (ii) the Term of the License Agreement expires.
168.
Environmental Inspection
Has the meaning set out in Master TCs Section 3.11.4 (Agency Environmental
Inspection).
169.
Environmental Laws
Any federal, state or local law, rule, order, regulation, or requirement of any
governmental authority relating to the protection of the environment, including
but not limited to those regulating, relating to or imposing liability or
standards of conduct concerning any Hazardous Substances, as now or hereafter in
effect.
170.
Environmental Site Investigation
Has the meaning set out in Master TCs Section 3.11.3 (Prior Right to Inspect).
171.
Equal Treatment Commitment
Has the meaning set out in Master TCs Section 2.3 (Equal Treatment).
172.
Equitable Adjustment
Has the meaning set out in Master TCs Section 25 (Concessionaire Equitable
Adjustment Remedies).
173.
Event of Default
Collectively: (i) a Specific Event of Default, and (ii) a General Event of
Default.
174.
Excusable Delay
Collectively: (i) Unexpected Agency Delays, and(ii) Force Majeure Events.
175.
Execution Date
December 8, 2017
176.
Exhibits
The exhibits attached to this License Agreement and such other documents as may
be agreed upon by the Parties in writing.
177.
Experiential Content
Enhanced Content used to generate additional interest in and/or associated
Advertising. "Experiential Content" includes Content that uses: (i) art
installations; (ii) sound installations; (iii) video and projected images; (iv)
live performances and demonstrations; (v) virtual and augmented reality devices
and techniques; (vi) audience-interactive events (including the provision of
samples of branded or other products); (vii) "domination" techniques, where a
single brand or message appears ubiquitously through a space via multiple Media
Channels or otherwise; and (viii) other, similar techniques.



Page 16 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
178.
Expired Advertising Content
Has the meaning set out in Master TCs Section 3.5.3.2 (Removal of Expired
Advertising Content).
179.
Explanatory Report
Has the meaning set out in Master TCs Section 26.2.5.1 (Concessionaire
Explanation for Failure regarding Profit Maximization Commitment).
 
F
 
180.
Fair Market Value
The market value of an asset, based on what a knowledgeable, willing, and
unpressured buyer would pay to a knowledgeable, willing, and unpressured seller
in the market, where the buyer and seller are not affiliates.
181.
Financial Adjustment Determination Date
Has the meaning set out in Master TCs Section 25.1 (Remedial Purpose of
Equitable Remedies).
182.
Financial Metrics Adjustment
Has the meaning set out in Master TCs Section 25.1 (Remedial Purpose of
Equitable Remedies).
183.
First Party Data
Consumer Data that the Concessionaire directly sourced from the Data Collection
Technology of the Communications System.
184.
Flat-Rate Model
A model for setting the price of a Pricing Unit (or Inventory generally) based
on direct negotiation of a fixed rate between a Publisher and a Media Buyer. The
term "Flat-Rate Model" applies to all Pricing Units. “Flat-Rate Models” are a
subcategory of “Inventory Price-Setting Models.”
185.
Force Majeure Event
Has the meaning set out in Master TCs Section 31 (Force Majeure).
186.
Frames
Enclosures, fasteners, cables, supporting devices, structures, equipment and
other means used to display, mount and/or secure a Communication Device or
Static-Content Fixture. The term "Frame" includes: (i) the physical surface
space on which media is applied, in the context of direct application media that
is applied to a surface in a manner that does not require supporting devices or
other fasteners; (ii) all components of a Communication Device or Static-Content
Fixture necessary to connect to power sources, wiring or other necessary
external resources; (iii) the equipment and other resources used to project or
otherwise create an image and associated Content, in the context of
Communication Devices that do not have a fixed display (such as projected moving
images, water screens, virtual reality images or augmented reality images); and
(iv) any modifications thereto.
 
G
 
187.
GAAP
Generally accepted accounting principles, consistently applied, as applicable
from time to time.
188.
General Event of Default
A failure to comply with the License Agreement that is specified in Master TCs
Section 26.3 (General Events of Default).
189.
Generally Applicable Exhibits
Has the meaning set out in Master TCs Section 32.3.1 (Precedence as to Generally
Applicable Exhibits).
190.
Generally-Applicable System Inventory Allocation
Has the meaning set out in Master TCs Section 3.4.7 (Allocation Between Agency
Messages and Advertising).



Page 17 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
191.
Good Industry Practice
The exercise of the skill, care, due diligence, prudence, foresight and
judgment, in relation to any undertaking or any circumstances, that would be
expected from an expert provider of a service similar to one or more of the
Services and an expert provider of a system or system component similar to the
Communications System (or one or more Communications System Components).
192.
Governmental Authority
Any territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government, commission, tribunal or
organization or any regulatory, administrative or other agency, or any political
or other subdivision, department or branch of any of the foregoing. The Agencies
and Agency Affiliates are “Governmental Authorities.”
193.
Gross Revenue
Has the meaning set out in Master TCs Section 9.1.2 (Gross Revenue).
194.
Gross Revenue Maximization Commitment
Has the meaning set out in Master TCs Section 2.4 (Maximization of Gross
Revenue).
195.
Gross Revenue Report
A report that, with supporting data, (i) provides total Gross Revenue for the
period in question, and (ii) itemizes each of the components of such Gross
Revenue, including any expenses the Concessionaire has subtracted in calculating
Gross Revenue in accordance with the definition thereof.
 
H
 
196.
Hash
The process of utilizing a cryptographic function to convert an input value into
an encrypted digest value. One application of Hashing an input value, such as a
Unique Device Identifier, is to encrypt such data in a way to prevent
re-identification. “Salted Hashing” is a Hash function that utilizes a Salt
value.
197.
Hazardous Substance
Without regard to amount or concentration: (i) any solid, liquid or gaseous
chemical, material or substance that is regulated by any present or future
federal, state, regional or local law, ordinance, rule, regulation, notice,
order or guidance, including any chemical, material or substance that is
designated or regulated as a hazardous or toxic chemical, material or substance;
or (ii) any chemical, material or substance the presence of which could be
detrimental to the Subway Systems (or any other Agency Facility) or hazardous to
health or the environment, including radioactive materials, such as radon,
natural gas, natural gas liquids (all of the foregoing gas called "Natural Gas
Products"), liquefied natural gas, synthetic gas or mixtures of Natural Gas
Products and synthetic gas, lead, asbestos containing materials, polychlorinated
biphenyls, urea formaldehyde and petroleum products.
198.
Hybrid Communication Devices
Communication Devices that display a mix of Agency Messaging and Advertising.
 
I
 
199.
Identified Content
Has the meaning set out in Master TCs Section 7.3.6 (Removal of System-Delivered
Content).
200.
Impact Determination
Has the meaning set out in Master TCs Section 25.5.2 (Bifurcation of Claims).
201.
Impression
A single instance of the display or provision of an Advertisement to a Person.
Under current industry practice, the Person need not necessarily view, hear, or
otherwise experience the Advertisement for an “Impression” to occur.



Page 18 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
202.
IMS Dashboard
The dashboard, accessible to the Agencies via a browser and secure connection,
that is to display System-Sourced Data, as further described in Master TCs
Section 3.2.1.10 (The Inbound IMS: Dashboard; Access to All System-Sourced
Data).
203.
IMS-DMP Interface
The Interface between (i) the Inbound IMS and (ii) the Agencies' DMP, as further
set out in Master TCs Section 3.2.2.1 (IMS-DMP Interface).
204.
Inbound IMS
Collectively: (i) the Concessionaire CMS, and (ii) the Concessionaire IMS. The
term “Inbound IMS” includes (a) Software and System Data associated with the
Inbound IMS, and (b) Updates and Upgrades to the Inbound IMS. “Inbound IMS” is a
subcategory of “Communications System.”
205.
Incremental Gross Revenue
Has the meaning set forth in Master TCs Section 9.1.6 (Incremental Gross
Revenue).
206.
Indemnified Claim
Has the meaning set out in Master TCs Section 19.1 (Concessionaire
Indemnification Obligations).
207.
Inherent Work
Has the meaning set out in Master TCs Section 3 (Services). The term “Inherent
Work” is a subcategory of “Services.”
208.
Initial RFP
The Request for Proposals that the MTA issued on March 11, 2016, which preceded
the RFFUP.
209.
In-Kind Transaction
A transaction that relies on an exchange of value that does not involve direct
monetary compensation, including barter transactions, commissions, exchanges of
materials, services, and other benefits, tangible or intangible.
210.
Installation Adjustment
Has the meaning set out in Master TCs Section 25.1 (Remedial Purpose of
Equitable Remedies).
211.
Installation Services
Has the meaning set out in Master TCs Section 3.3 (Installation Services). The
term “Installation Services” is a subcategory of “Services.”
212.
Installation Window
Has the meaning set out in Master TCs Section 3.3.5 (Orderly Installation;
Limitations on Agency Force Account Services).
213.
Intellectual Property Rights
Rights under patent law, copyright law, trademark law, moral rights law, trade
secret law and other similar law concerning proprietary rights (whether such
rights are registered or unregistered).
214.
Interest-Based Advertising
A process whereby Data is collected across multiple web domains, Mobile Apps, or
other assets in order to categorize and generate Analytics and other
information, including likely consumer-interest Segments, for purposes of
Targeted Advertising and other similar purposes.
215.
Interface
A set of routines, communication protocols, APIs, or any combination of these or
other elements that enables the interoperability or exchange of information
between software, hardware, equipment, User Devices, Mobile Apps, or other
components.



Page 19 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
216.
Interface Documentation
Documentation concerning an Interface, including the specifications,
connections, structure, format, grammar, definition, protocol and other
requisite elements of the Interface, and including (where applicable) associated
software development kits. The term "Interface Documentation" includes all
revisions and updates to the same, and extends to include interfaces between
Lowest-Level Replaceable Components. “Interface Documentation” is a subcategory
of “System Documentation.”
217.
Internal Privacy Audit
The Concessionaire's annual audit of its Privacy Practices, as required by
Master TCs Section 16.9.2 (Privacy Audits).
218.
Inventory
Content Space and Content Duration available for offering Content to an
Audience, or otherwise exposing an Audience to Content.
219.
Inventory Price-Setting Models
Collectively: (i) Bid-Based Models; (ii) Flat-Rate Models; (iii) Revenue-Sharing
Models; and (iv) Other Price-Setting Models.
 
J
 
 
K
 
220.
Key Personnel
Has the meaning set out in Master TCs Section 30.1.2.1 (Key Personnel;
Continuity).
221.
Knowledge of the Concessionaire
The knowledge of the executive officers of the Concessionaire, after due
inquiry.
 
L
 
222.
Law
With respect to any Person, any constitution, statute, law, ordinance, rule,
principle of common law, code, administrative interpretation, regulation, act,
treaty, order, writ, injunction, directive, judgment, decree or other
requirement of any governmental or judicial authority applicable to such Person
or any of its Affiliates or any of their respective properties, assets,
officers, directors, employees, consultants or agents.
223.
Letter of Credit
Has the meaning set out in Master TCs Section 26.1.1 (Letter of Credit).
224.
LIBOR Rate
With respect to each Determination Date, the higher of: (i) 0% per annum and
(ii) an interest rate per annum equal to the London interbank offered rate for
deposits in United States dollars for one (1) month as published by the ICE
Benchmark Administration Limited (or its successor) as the official quotation at
closing (last trade) London time on the date that is two Business Days prior to
such Determination Date, provided that (x) if the supervisor for ICE Benchmark
Administration Limited (or its successor) has made a public statement
identifying a specific date after which London interbank offered rates for
deposits in United States dollars no longer shall be used for determining
interest rates for loans, (y) if an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition or (z) the LIBOR Rate ceases to
be used for determining interest rates for loans, then the MTA and the
Concessionaire shall endeavor to establish an alternate rate of interest to the
LIBOR Rate that gives due consideration to the then prevailing market convention
in the United States at such time for determining a rate of interest on one (1)
month deposits in United States dollars, and shall enter into an amendment to
the License Agreement to reflect such alternate rate of interest and such other
related changes to the License Agreement as may be applicable to give effect to
such rate of interest.
225.
License Administrator
The MTA's Director of Real Estate or his or her designee, or such other duly
designated substitute as determined by the MTA.



Page 20 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
226.
License Agreement
Collectively, the advertising concession license agreement and each of the
Exhibits thereto.
227.
License Year
Each calendar year during the Term.
228.
LIRR
The Long Island Rail Road Company, a public benefit corporation subsidiary of
the MTA.
229.
Location-Based Services
Automated services that use information concerning the location of User Devices
or other mobile objects for purposes of providing location-related data and
services to (i) recipients of services and/or (ii) users of User Devices. The
term “Location-Based Services” includes “find a friend” services, mobile
commerce services that direct Advertising (including coupons) to Consumers based
on their current locations, and services related to location-based games. The
location information relied on by the Location-Based Service is determined, for
example, by (a) radio signal delay of relevant cell-phone towers; (b) short
range technology such as Bluetooth, RFID, or near field communication; (c)
network-based tracking, such as via triangulation; and (d) handset-based
tracking, such as via GPS.
230.
Long-Term Schedule Requirements
Has the meaning set out in Master TCs Section 3.8.3 (Treatment of Short- and
Long-Term Requirements).
231.
Losses
Liabilities, damages, losses, costs, fines, penalties, assessments, and expenses
(including without limitation reasonable attorneys’ fees and expert witness
fees) arising out of or related to (i) an Uncured Event of Default by the
Concessionaire; (ii) a Third Party claim subject to the Concessionaire’s
indemnification obligations under Master TCs Section 19.1 (Concessionaire
Indemnification Obligations), or (iii) other cause identified in the License
Agreement.
232.
Lowest-Level Replaceable Component
An individual component that meets all of the following criteria: the individual
component (i) cannot be further disassembled without destroying it, and (ii) was
either (a) procured from a Third Party, or (b) manufactured by the
Concessionaire. Examples of Lowest-Level Replaceable Components include, for
example, Frames, displays and media players for Communication Devices, content
management servers, wiring, Beacons, Software modules, integrated circuits, and
PCBAs.
 
M
 
233.
MaBSTOA
The Manhattan and Bronx Surface Transportation Operating Authority, a public
benefit corporation subsidiary of the NYCT.
234.
MAG
The Minimum Annual Guarantee.
235.
Maintenance Services
Has the meaning set out in Master TCs Section 3.5 (Maintenance and Refresh
Services). The term “Maintenance Services” is a subcategory of “Services.”
236.
Malicious Code
A program routine, device or other feature or hidden file, including a virus,
Trojan horse, worm, or trap door, that is designed to delete, disable,
deactivate, interfere with or otherwise harm hardware, software or data.



Page 21 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
237.
Manufacturing Documentation
Documentation and materials that support or relate to Product Manufacturing,
including: (i) design documents; (ii) manufacturing processes, specifications,
and production line processes and procedures; (iii) tooling information; (iv)
formulations; (v) testing processes, scripts, parameters, intended results and
other testing information; (vi) quality requirements and quality assurance
procedures; (vii) standard operating procedures; (viii) supplier information and
supply chain management information; and (ix) bills of material (BOMs) and
other, similar material. The term “Manufacturing Documentation” includes such
Documentation concerning the manufacture or other production of Communication
Devices, Spare Parts, Lowest-Level Replaceable Components, and other relevant
Communications System Components. The term “Manufacturing Documentation”
includes Source Code and related Documentation for applicable System Software.
“Manufacturing Documentation” is a subcategory of “System Documentation.”
238.
Marketing Campaign
Specifications for delivering Advertising Content including, where applicable:
(i) the text, message, graphics and other characteristics of the Advertising
Content; (ii) the Media Channels for delivering such Content; (iii) the relevant
Audience; (iv) pricing terms; and (v) other related variables.
239.
Master Schedule
Collectively: (i) the Annual Required Installation Schedule, and (ii) the
Services Schedule.
240.
Master TCs
The Master Terms and Conditions, comprising Exhibit 1B to the applicable License
Agreement.
241.
Material Change in Law
Has the meaning set out in Master TCs Section 13.3 (Impact of Material Changes
in Applicable Law).
242.
Media Buy
A purchase of Advertising Inventory.
243.
Media Buyer
A Person that purchases or seeks to purchase Advertising Inventory. The term
"Media Buyer" includes: (i) the Brand Owner; (ii) an Ad Agency; and (iii) any
other purchaser of such Inventory.
244.
Media Channel
A means (now known or hereafter developed) for delivering Content to an
Audience. The term "Media Channel" includes: (i) websites; (ii) social
networking tools and sites; (iii) online and streaming video or audio; (iv)
crowd-sourcing and crowd-funding sites; (v) User Devices, (vi) Mobile Device
platforms; (vii) Mobile Apps; (viii) out of home (“OOH”) channels; (ix)
television; (x) radio; (xi) paper-based newspapers, magazines and other
paper-based print media; (xii) direct mail and coupons, including in-store
coupons; (xiii) billboards and other outdoor advertising; (xiv) Text Messaging
and Multimedia Messaging Services; (xv) Location-Based Services; (xvi) Street
Furniture; and (xvii) other physical, digital, analog, or virtual means suitable
for delivering Content to an Audience.
245.
Minimum Annual Guarantee
Has the meaning set forth in Master TCs Section 9.1 (Basic Compensation
Formula).
246.
Minimum Monthly Guarantee
The minimum monthly guaranteed payment by the Concessionaire to the MTA for the
applicable Concession as set out in Exhibit 4 (Minimum Annual Guarantee
(“MAG”)).
247.
MNR
The Metro-North Commuter Railroad Company, a public benefit corporation
subsidiary of the MTA.



Page 22 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
248.
Mobile App
A Software program designed to run on a Mobile Device. The term "Mobile App"
includes (i) native Mobile Apps, which are designed to reside completely or
primarily on the Mobile Device at issue, and (ii) Software programs that are
designed for use by Mobile Devices but that reside on (or primarily reside on)
desktop computers, web servers, or other devices remote from the Mobile Device
at issue. The term "Mobile App" includes Software features or functions that
permit mobile money transfers; mobile ticketing; use of mobile vouchers, coupons
or loyalty cards; the purchase, delivery, and/or display of mobile content;
mobile location-based services; mobile information services; mobile banking;
mobile brokerage; mobile contracting; mobile signature of documents; the use or
storage of mobile currency; mobile information exchanges; mobile browsing and
purchasing; mobile marketing and advertising; and other similar features and
functions.
249.
Mobile Devices
Collectively: (i) mobile communications devices, such as smartphones, smart
watches and tablets; and (ii) other communications devices designed to be held
by, worn by or implanted in a natural person, as such devices are now known or
hereafter invented.
250.
Monthly Revenue and Expense Report
Has the meaning set out in Master TCs Section 16.1.1 (Monthly Revenue and
Expense Report).
251.
Most-Favored Advertising Devices
Those Advertising-Only Communication Devices that are located in the ten Agency
Facilities that have experienced the highest ridership among all of the MTA
Systems, as determined on a rolling three-month basis.
252.
MTA
The Metropolitan Transportation Authority, a New York public authority and
public benefit corporation.
253.
MTA Advertising Policy
Has the meaning set out in Master TCs Section 7.3.1 (General Agency Advertising
Policies and Standards).
254.
MTA Baseline Gross Revenue Share Amount
Has the meaning set forth in Master TCs Section 9.1.5 (MTA Baseline Gross
Revenue Share Amount), as such meaning may be modified under the circumstances
set out in Master TCs Section 9.4 (Permanent Adjustment to MTA Baseline Gross
Revenue Share Amount).
255.
MTA Bus
MTA Bus Company, a public benefit corporation subsidiary of the MTA.
256.
MTA Change-in-Law Report
Has the meaning set out in Master TCs Section 13.3.2 (MTA Notice of Material
Change in Law).
257.
MTA Consumer
A Consumer (i) who, during the Term, uses one or more of the MTA Systems; and/or
(ii) who, during the Term, is in, on, or around an Agency Facility such that he
or she (whether knowingly or unknowingly) is exposed to or interacts with the
Communications System (including any associated Data Collection Technology).
258.
MTA Direct Payments
Has the meaning set out in Master TCs Section 9.5.2 (MTA Direct Payments).
259.
MTA Event of Default
Has the meaning set out in Master TCs Section 27.1 (Limited Grounds for
Concessionaire Termination).
260.
MTA Force Majeure Report
Has the meaning set out in Master TCs Section 31.4 (MTA Notice of Force Majeure
Event).



Page 23 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
261.
MTA Funded Amounts
Has the meaning set out in Master TCs Section 9.5.1 (MTA Funded Amounts).
262.
MTA Privacy Policy
The applicable privacy policy of the MTA.
263.
MTA Rev Share
Has the meaning set forth in Master TCs Section 9.1.9 (MTA Rev Share).
264.
MTA Systems
Collectively: (i) the Bus Systems; (ii) the Commuter Railroad Systems; and (iii)
the Subway Systems, all to the extent that such MTA Systems constitute the
Concession.
265.
MTA’s Briefing
Has the meaning set out in Master TCs Section 16.7.1 (MTA Briefing).
266.
MTA-Branded Mobile App
A Mobile App branded, with the relevant Agency’s authority and permission, under
a trademark owned or controlled by such Agency.
 
N
 
267.
Near Field Communication Device
A device compatible with near field communication, which is a set of
communication protocols that establish a communications link between two
electronic devices (one of which is usually a User Device) when the two devices
are within close proximity to each other.
268.
Near Real-Time
The delay to an instantaneous response to an action as a result of electronic
processes that must take place between the action and the response, which delays
shall not be greater than what would result in a best in class system performing
similar processes.
269.
Non-Personally Identifiable Information
Data that is linked to a particular User Device, such as an IP address or a
Unique Device Identifier, as further defined in Master TCs Section 8.1 (Privacy
Interests). Any Non-Personally Identifiable Information linked to Personally
Identifiable Information is Personally Identifiable Information.
270.
Non-PII
Non-Personally Identifiable Information.
271.
Non-Recurring Engineering Costs
One-time costs to research, develop, design and test a new or improved product,
process or technology for use in a production or other "go-live" environment.
272.
Non-Revenue Transactions Value
Value associated with In-Kind Transactions. “Non-Revenue Transactions Value” is
a subcategory of “Gross Revenue.”
273.
Not-For-Profit Incremental OpEx Allowance
Has the meaning set forth in Master TCs Section 10.2.2 (Application of
Incremental Gross Revenues).
274.
Notice
Any notice, direction or similar communication. To be effective, a notice must
meet applicable criteria specified in the License Agreement, including the form
and method of delivery required for the notice at issue.
275.
Notice of Intent to Extend
Has the meaning set out in Master TCs Section 24.3 (Notice of Intent to Extend).
276.
NRE Costs
Non-Recurring Engineering Costs.
277.
NYCT
The New York City Transit Authority.
 
O
 



Page 24 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
278.
Object Code
The output in binary form of a translation of computer programming Source Code.
279.
Object Hyperlinking
Creating a link between (i) a physical object or location (collectively, an
“object”); (ii) a User Device; and (iii) an Internet address, remote software
application, remote database, or other remote means of receiving or processing
information (collectively, the “remote application”). By way of example, Object
Hyperlinking can be achieved via the following steps: (a) placing a suitable
identifier on the object at issue; (b) the identifier is read or located by a
User Device, creating the link between the object, the User Device, and the
remote application; and (c) the link permits the retrieval and display of
information from or concerning the User Device, the remote application, and/or
the object.
280.
Object Hyperlinking Tag
A virtual or physical device or image used to identify objects or locations in
an Object Hyperlinking system. The term “Object Hyperlinking Tag” includes: (i)
RFID tags; (ii) graphical tags, such as barcodes and Quick Response (QR) codes;
(iii) tags that can be read or written to by a Near Field Communication Device;
(iv) SMS tags; (v) Beacons; and (vi) Virtual Tags.
281.
Ongoing Agency Facility Work
Has the meaning set out in Master TCs Section 3.9 (Agency Facility Repairs and
Renovations; Cooperation with Agency Vendors). “Ongoing Agency Facility Work” is
a subcategory of “Agency Facility Work.”
282.
Open Source Software
Software that is publicly distributed (or otherwise made publicly available) in
Source Code format under a freeware, shareware or public library license or
similar licensing or distribution model, including licenses such as the GNU
General Public License, GNU Lesser General Public License, Affero General Public
License, Mozilla Public License, BSD licenses, Artistic License, Apache License
and other, similar open source software licenses.
283.
Operations Software
Software used for the operation of the Communications System, including
operating system software and application software. The term "Operations
Software" includes: (i) Software that resides on Communication Devices; (ii)
Software necessary for operating System Hardware and Connections; (iii) Third
Party Software that performs either or both of the functions identified in
subsections (ii) and (iii) immediately above; and (iv) any Updates or Upgrades
thereto. The term "Operations Software" excludes Software for the Inbound IMS.
284.
Opt-In Consent
Has the meaning set out in Master TCs Section 8.6.1 (Opt-In Requirement for
Collection and Use of PII).
285.
Original LOC Amount
Has the meaning set out in Master TCs Section 26.1.2.1 (Original LOC Amount).
286.
OTG Kiosks
On the Go Kiosks.
287.
Other Agency Messages
Has the meaning set out in Master TCs Section 3.4.5 (Other Agency Messages). The
term “Other Agency Messages” includes other Content the MTA uses or provides for
purposes of communicating with MTA Consumers and others via the Communications
System, through whatever means (now known or hereafter invented), and includes
Experiential Content and Transient-Retail Content, as applicable.
288.
Other Buy-Sell Methods
A method or means for purchasing or selling Inventory other than (i) Direct
Sales or (ii) Programmatic Sales, now known or hereafter invented. “Other
Buy-Sell Methods” are a subcategory of “Buy-Sell Methods.”



Page 25 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
289.
Other Consumer Data
Data concerning a Consumer other than (i) Personally Identifiable Information;
(ii) Non-Personally Identifiable Information; (iii) Anonymous Information; or
(iv) User Generated Content.
290.
Other Price-Setting Models
A model for setting the price of a Pricing Unit (or Inventory generally) other
than (i) a Bid-Based Model; (ii) a Flat-Rate Model; or (iii) a Revenue-Sharing
Model. “Other Price-Setting Models” is a subcategory of “Inventory Price-Setting
Models.”
291.
Outage Recovery Plan
Has the meaning set out in Master TCs Section 3.5.4 (Business Continuity and
Outage Recovery Services).
 
P
 
292.
Per Quarter CapEx Application Report
Has the meaning set forth in Master TCs Section 16.2 (xii) (System Reports).
293.
Performance Failure Reports
Reports that identify, evaluate, and provide supporting data concerning
non-compliance with Performance Requirements.
294.
Performance Reports
Collectively: (i) Advertising Performance Reports; (ii) System Operation
Reports; and (iii) Performance Failure Reports.
295.
Performance Requirements
Requirements for performance, reliability, availability and quality of the
Communications System (and associated Communications System Components),
Deliverables, and Services, as described in the License Agreement.
296.
Performance Review
A review of the Concessionaire’s performance under the License Agreement,
conducted in accordance with Master TCs Section 16 (Performance Reviews and
Reporting). Performance Reviews include reviews of the Concessionaire’s
compliance with applicable Performance Requirements, and reviews of applicable
System Reports.
297.
Persistent Cookie
A data string that meets each of the following characteristics: the data string
(i) is sent from a web server to a user's browser; (ii) is stored in the
browser; (iii) is sent from the browser to the web server on each occasion that
the user requests content from the website, whether during the same visit or
later visits, to notify the server of the user's requests; and (iv) permits the
server to uniquely recognize the individual browser on return visits.
298.
Person
Collectively: (i) a natural person; and (ii) a partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority, or other entity of whatever
nature.
299.
Personal Data Matching
The process of matching, comparing, or linking Consumer Data, whether First
Party Data or Third Party Data, to generate PII or Non-PII.
300.
Personally Identifiable Information
Information that could be used: (i) to identify, contact or precisely locate a
specific natural person; (ii) to authenticate a specific natural person; or
(iii) to commit identity theft or impersonation. By way of example, and not
limitation, Personally Identifiable Information includes a natural person's: (a)
Social Security number; (b) passport number; (c) financial information
(including cardholder data); (d) driver's license number or state-issued
identification card number; and (e) other identifying or identifiable
information as defined by Applicable Law.
301.
PII
Personally Identifiable Information.



Page 26 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
302.
PII Agency Consumer Data
Agency Consumer Data that is PII.
303.
PII Consumer Data
Consumer Data that is PII.
304.
Plain Language Requirement
Has the meaning set out in Master TCs Section 8.4 (The Concessionaire’s Privacy
Policy).
305.
Preventative Maintenance
Performing periodic, scheduled maintenance to ensure that the Communications
System meets applicable Performance Requirements and otherwise complies with the
requirements set out in the License Agreement.
306.
Price-Setting Model
Has the meaning set out in Master TCs Section 11.8 (Transparency as to CPI, CPA,
and Pricing Models).
307.
Pricing Unit
The incremental unit used as the basis for setting the price of applicable
Inventory. The “Pricing Unit” is used in the calculation [Pricing Unit] X [price
per Pricing Unit] = price of Inventory. Pricing Units are used, for example, in
transactions involving (i) Cost Per Action, where the Pricing Unit is the
Responsive Action; and (ii) Cost Per Impression, where the Pricing Unit is an
Impression.
308.
Prior Concessionaire
OUTFRONT Media Inc., a Maryland corporation.
309.
Privacy and Information Security Reports
Collectively: (i) the Security Audit Reports specified in Master TCs Section
16.9.3 (Security Audits); (ii) reports of tests of the Outage Recovery Plan, as
specified in Master TCs Section 3.5.4 (Business Continuity and Outage Recovery
Services); and (iii) other information resulting from information security
reporting requirements set out in the License Agreement.
310.
Privacy Best Practices Commitment
The Concessionaire’s commitment to employ best practices in the handling of MTA
Consumers’ privacy interests, as set forth in Master TCs Section 2.6 (Commitment
to Privacy Best Practices).
311.
Privacy Laws
Applicable Laws (as amended and enacted from time to time) with respect to data
privacy, data security or Consumer Data, including: (i) the Children's Privacy
Protection Act (15 U.S.C. §§6501-6508); (ii) Title V of the Gramm-Leach-Bliley
Act of 1999; (iii) the Health Insurance Portability and Accountability Act and
or the Health Information Technology for Economic and Clinical Health Act; and
(iv) the Video Privacy Protection Act (18 U.S.C. §2710). By way of
clarification, if the Concessionaire is permitted to process or store
System-Sourced Consumer Data in jurisdictions outside the United States, then
the term "Privacy Law" includes the laws of the jurisdiction at issue including,
where applicable, EEA Data Protection Laws.
312.
Privacy Practices Requirements
Has the meaning set out in Master TCs Section 8.3 (Standards for
Concessionaire’s Privacy Practices).
313.
Processing Platforms
Collectively: (i) Data Exchanges; (ii) Ad Exchanges; (iii) Ad Networks; (iv)
Demand Side Platforms; (v) Sell-Side Platforms; and (vi) other systems and
technology designed to allow the buying, selling, management, pricing,
targeting, analysis, generation of analytics concerning, and/or availability of
Inventory.
314.
Product Manufacturing
Activities and undertakings that relate to the development, testing, and
manufacture or other production of equipment, hardware, or software.



Page 27 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
315.
Profit Maximization Commitment
Has the meaning set out in Master TCs Section 2.5 (Capital Expenditures and
Recoupment).
316.
Programmatic Sales
Sales of Inventory via automated means over a Processing Platform. Unlike Direct
Sales, Programmatic Sales are made to any Media Buyer that meets the
sell-criteria set by the Publisher with the provider of the Processing Platform.
“Programmatic Sales” are a subcategory of “Buy-Sell Methods.”
317.
Progress Report
A report on the status of work under the Services Schedule.
318.
Publisher
An entity that owns or controls Advertising Inventory. By way of example and
depending on the context, the term "Publisher" includes the Concessionaire, the
Agencies, transit authorities, owners or controllers of websites, social media
applications, mobile applications, blogs, billboards, newspapers and magazines,
television and cable channels, and other owners or controllers of physical,
digital, analog or virtual space suitable for Advertisements.
 
Q
 
319.
QA
Quality Assurance.
320.
Qualified CapEx
Has the meaning set forth in Master TCs Section 10.1.1 (Qualified CapEx).
321.
Qualified Lender
“Qualified Lender” means: (1) any commercial bank, trust company or similar
institution organized under the laws of the United States or any state thereof
or any nation that is a member of the Organization for Economic Co-operation and
Development (A) that has total assets in excess of $350,000,000, (B) that has
capital/statutory surplus or shareholders’ equity of at least $50,000,000 and
(C) that is regularly engaged in the business of making commercial loans; (2)
any insurance company licensed under the laws of a state of the United States or
of any nation that is a member of the Organization for Economic Co-operation and
Development that has total assets in excess of $350,000,000 and surplus in
excess of $50,000,000 as determined under statutory accounting principles (or
the equivalent), or any separate account or pooled investment account of any
such insurance company, or (3) any fund organized under the laws of a state of
the United States that is regularly engaged in making commercial loans and has
unfunded capital commitments of at least $300,000,000.
322.
Quality Assurance
A program of planned and systematic actions that provide adequate assurance that
all activities affecting quality have been accomplished in accordance with
governing codes, standards and contract requirements, including through the use
of audits or other documented measures conducted to verify that applicable
requirements have been met.
323.
Quality Standard
Has the meaning set out in Master TCs Section 17.2.5.1 (Quality Control).
324.
Quarterly Baseline Gross Revenue
Has the meaning set forth in Master TCs Section 10.2.4 (Application of
Incremental Gross Revenue To CapEx Recapture Balance).
 
R
 
325.
Random Identifier
A randomly generated number or other randomly generated identifier that
represents either: (i) an individual User Device; (ii) an offline household; or
(iii) another online or offline object sought to be distinguished within a Data
Set. The term "Random Identifier" includes (a) Cookies, and (b) unique device
IDs.
326.
Recapture Balance Interest
Has the meaning set forth in Master TCs Section 10.2.2 (Application of
Incremental Gross Revenues).



Page 28 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
327.
Recognized Self-Regulatory Organization
A nationally recognized advertising industry self-regulatory organization, such
as the Network Advertising Initiative, the Digital Advertising Alliance or the
Interactive Advertising Bureau.
328.
Referring Address
The URL, device, or webpage that leads a Consumer to a Media Buyer's website or
other information resource.
329.
Related Concessionaire Party
A Person that meets any of the following criteria: (i) such Person owns or
controls, either directly or indirectly, a Significant Interest in the
Concessionaire; (ii) the Concessionaire owns or controls, either directly or
indirectly, a Significant Interest in such Person; or (iii) a Third Party owns
or controls, either directly or indirectly, a Significant Interest in such
Person and a Significant Interest in the Concessionaire. For purposes of this
definition, the term "Significant Interest" shall mean the direct or indirect
ownership or control of (a) more than [twenty percent (20%)] of the voting power
held by the shares or other securities of an entity entitled to vote for
election of directors (or other managing authority) of such entity or (b) if
such entity does not have outstanding shares or securities, more than twenty
percent (20%) of the equity interest in such entity.
330.
Related-Party Transaction
A Sale or other transaction between the Concessionaire and a Related
Concessionaire Party that relates to Advertising Inventory or Consumer Data, as
further defined in Master TCs Section 11.9 (Related-Party Transactions).
331.
Relevant Consumer Price Index
The U.S. Bureau of Labor Statistics' Consumer Price Index, All Urban Consumers
(CPI-U), New York MSA (Metropolitan Statistical Area).
332.
Relevant CPI
The Relevant Consumer Price Index.
333.
Remedial Break Point Adjustment
Has the meaning set out in Master TCs Section 25.2. (Available Equitable
Adjustment Remedies).
334.
Remedial MAG Adjustment
Has the meaning set out in Master TCs Section 25.2. (Available Equitable
Adjustment Remedies).
335.
Remedial Plan
A formal plan by the Concessionaire to cure (i) a notice of default by the MTA
or (ii) other non-compliance with obligations under the License Agreement, as
set out in an applicable MTA notice.
336.
Remedial Purpose
Has the meaning set out in Master TCs Section 25.1 (Remedial Purpose of
Equitable Remedies).
337.
Remedial Required-Installation Adjustment
Has the meaning set out in Master TCs Section 25.2. (Available Equitable
Adjustment Remedies).
338.
Remedial Schedule Adjustment
Has the meaning set out in Master TCs Section 25.2. (Available Equitable
Adjustment Remedies).
339.
Remedial Term Extension
Has the meaning set out in Master TCs Section 25.2. (Available Equitable
Adjustment Remedies).
340.
Remedy Determination
Has the meaning set out in Master TCs Section 25.5.2 (Bifurcation of Claims).
341.
Required Communications System Installation Obligation
The aggregate of all Annual Required Communications System Installation
Obligations.



Page 29 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
342.
Required Installations
Has the meaning set forth in Master TCs Section 3.3.1 (Required Installations).
Where the context permits, the term “Required Installations” means such
installations on an aggregate basis.
343.
Responsive Action
An action by a Consumer associated with or deemed to be associated with an
Advertisement, including: (i) a click by the Consumer on the Advertisement (as,
for example, in a cost-per-click arrangement); (ii) a specified action by the
Consumer indicating an interest in the subject of the Advertisement, such as
completing and submitting a registration form or newsletter subscription (as,
for example, in a cost-per-lead arrangement); (iii) the downloading of a file by
the Consumer (as, for example, in a pay-per-download arrangement); and (iv) an
interaction where the Consumer is "converted" to a customer through (or after)
exposure to an Advertisement or Marketing Campaign (as, for example, in a
cost-per-conversion arrangement).
344.
Retargeted Ad
An Advertisement served via Retargeting.
345.
Retargeting
The subsequent delivery of an Advertisement (the "Retargeted Ad") to an Audience
that has seen or otherwise experienced (or that is assumed to have seen or
otherwise experienced) an earlier Advertisement (the "Original Ad"). The
Retargeted Ad may or may not be related to the Original Ad.
346.
Rev Share Adjustment Event
Has the meaning set out in Master TCs Section 9.4 (Permanent Adjustment to MTA
Baseline Gross Revenue Share Amount).
347.
Revenue and Expense Reports
Collectively: (i) Gross Revenue Reports, and (ii) CapEx and Recoupment Reports.
348.
Revenue-Sharing Model
A model whereby revenue or other value resulting from Sales of Advertising or
Consumer Data is shared between a Publisher and: (i) an Added Content Provider;
(ii) a Media Buyer; (iii) another participant in the advertising ecosystem; or
(iv) some combination or all of the above. “Revenue-Sharing Models” are a
subcategory of “Inventory Price-Setting Models.”
349.
RFFUP
The Request for Follow-Up Proposals that was issued by the MTA on October 14,
2016.
350.
RFID
Radio Frequency Identification.
 
S
 
351.
Sale
Collectively, in exchange for compensation or other value: (i) a license to,
(ii) a lease of, (iii) a transfer or assignment of, or (iv) a grant of
permission to use or otherwise benefit from, an asset. A "Sale" is deemed to
occur upon shipment of, invoicing with respect to, or first use regarding such
asset, whichever action occurs first.
352.
Sales or Excise Taxes
Any sales or excise tax actually paid and imposed by Applicable Law upon or with
respect to the exercise of the advertising rights hereby granted, or upon the
display of advertising on the Communications System, that the Concessionaire is
and shall have been and shall be legally required to pay.
353.
Salt
A randomly generated string value that is concatenated with the input data prior
to the Hashing of such data. An advantage of using a Salt in a Hash function is
to increase the lengths and the complexities of the input data and the resulting
Hashed data, thereby substantially decreasing the likelihood of a successful
decryption.



Page 30 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
354.
Scheduled Additional Installations
Additional Installations that have been duly scheduled in accordance with
Exhibit 2 (Annual Required Installation Schedule).
355.
Scheduled Agency Facility Work
Has the meaning set out in Master TCs Section 3.9 (Agency Facility Repairs and
Renovations; Cooperation with Agency Vendors). “Scheduled Agency Facility Work”
is a subcategory of “Agency Facility Work.”
356.
Scheduled Installations
Collectively, (i) Scheduled Required Installations and (ii) Scheduled Additional
Installations.
357.
Scheduled Required Installations
Required Installations that have been duly scheduled in accordance with Exhibit
2 (Annual Required Installation Schedule).
358.
Security Incident
Unauthorized access or a threat of unauthorized access during the Term to (i)
Personally Identifiable Information, or (ii) Agency Confidential Information, in
the performance of the Services.
359.
Security Standards
Has the meaning set out in Master TCs Section 3.5.5 (Maintenance of System
Security).
360.
Segment
Criteria intended to describe and identify a Target Audience within a Data Set.
Segments are generally comprised of Random Identifiers and share one or more
Consumer Attributes, as determined or derived through a probabilistic analysis
or other method.
361.
Sell
To engage in a Sale.
362.
Selling Price
The term "Selling Price" means (i) the gross selling price charged by the
Concessionaire or by a Related Concessionaire Party for Advertising Inventory or
Consumer Data and/or (ii) the value of other consideration paid or otherwise
provided to the Concessionaire (or Related Concessionaire Party) by the Media
Buyer or Data Purchaser at issue in connection with the Sale of such Advertising
Inventory or Consumer Data (including any NRE or fees for design, creative,
engineering, and/or any other reimbursement of related Concessionaire expenses).
363.
Sell-Side Platform
A Person that provides services to facilitate making Inventory available to
Media Buyers via Programmatic Sales.
364.
Service Issue
A defect, malfunction, or deficiency in, or damage or defacement to, the
Communications System, as further described in Master TCs Section 3.5.1.2
(Service Issue Reporting).
365.
Services
All work, services, and obligations provided or to be provided by the
Concessionaire pursuant to the License Agreement, including: (i) Design
Services; (ii) Installation Services; (iii) Agency Messaging Services; (iv)
Maintenance Services; (v) Additional Services; and (vi) Transition Services. The
term "Services" includes associated Inherent Work related to such Services, if
any.
366.
Services Schedule
Has the meaning set out in Master TCs Section 3.8.1 (Development of Services
Schedule). “Services Schedule” is a subcategory of “Master Schedule.”
367.
Short Message Service
An example of a Text Messaging and Multimedia Messaging Service.



Page 31 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
368.
Short-Term Schedule Requirements
Has the meaning set out in Master TCs Section 3.8.3 (Treatment of Short- and
Long-Term Requirements).
369.
SIRTOA
The Staten Island Rapid Transit Operating Authority.
370.
SIRTOA System
The Staten Island rapid transit system operated by SIRTOA.
371.
SMS
Short Message Service.
372.
Software
Code that regulates and controls the operation of computer-based and
microprocessor-based systems, including data transmission, by specifying
computer programs, procedures and rules. The term "Software" includes all
application software, communications software, operating system software,
database and database management systems software and all other software and
firmware, compilers and library routines, in Object Code and Source Code (where
applicable).
373.
Source Code
Computer programs, instructions and related material written in a human-readable
source language in a form capable of serving as the input to a compiler or
assembler program, and in a form capable of being modified, supported and
enhanced by programmers reasonably familiar with the source language. By way of
clarification, and not limitation, the term "Source Code" means the preferred
form of the code for making modifications to it, including all modules it
contains, plus any associated interface definition files, and scripts used to
control compilation and installation of an executable. Unless otherwise agreed
in writing, "Source Code" shall contain reasonable programmers' comments.
374.
Spare Parts and Replacement Units
Collectively: (i) Lowest-Level Replaceable Components, Consumables, and spare
parts for all elements of the Communications System, including Communication
Devices and the System Infrastructure; (ii) Lowest-Level Replaceable Components,
Consumables, and spare parts for the Static Communication System; and (iii)
complete replacement units of Communication Devices and other complete
product-level units. “Spare Parts and Replacement Units” is a subcategory of
“Deliverables.”
375.
Specific Event of Default
A failure to comply with the License Agreement that is specified in Master TCs
Section 26.2 (Specific Events of Default).
376.
Static Communication System
Collectively: (i) the Static-Content Fixtures, and (ii) the Static Content.
377.
Static Content
Content fixed in Static Media.
378.
Static Media
Paper, cardstock, cloth, plastic, metal or other media that are suitable for a
permanent image and on which Content is fixed in a permanent form, including
posters, placards, panels (single and double-sided), banners, flags, billboards
(mobile or fixed), wallscapes and bus or other vehicle wraps.
379.
Static-Content Fixture
Devices and fixtures that display Static Content, including such devices and
fixtures to the extent they constitute Concessionaire-Agency Devices (but
excluding all other Agency Devices and Fixtures). The term "Static-Content
Fixture" includes: (i) the Frame that holds or otherwise enables the display of
the Static Media; (ii) any Updates or Upgrades thereto; and (iii) any wall or
other structure where Static Content can be displayed. “Static-Content Fixtures”
are a subcategory of “Devices and Fixtures.”



Page 32 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
380.
Street Furniture
Publicly accessible structures that are capable of displaying Advertisements,
such as bus shelters, benches, newsstands, news racks and telephone booths.
“Street Furniture” is a subcategory of “Media Channels."
381.
Subcontractor
Any Person, other than an employee of the Concessionaire, to which the
Concessionaire sublicenses any part of its obligations under the License
Agreement or that otherwise contracts with the Concessionaire to provide
Services. The term "Subcontractor" means each Subcontractor and any authorized
representative of each Subcontractor.
382.
Subway Systems
Collectively: (i) the NYCT-operated subway system, and (ii) the SIRTOA System.
383.
Successor Concession
Has the meaning set out in Master TCs Section 29.1.2(Successor Concession).
384.
Successor Concessionaire
Has the meaning set out in Master TCs Section 3.7 (Transition Services).
385.
Successor License Agreement
Has the meaning set out in Master TCs Section 29 (Debt-Proxy Recoupment on
Termination).
386.
System and Component Design Documentation
Documentation that embodies the System and Component Designs, including all
detail and shop drawings, and all "as-built" plans, design drawings and
specifications. “System and Component Design Documentation” is a subcategory of
“System Documentation.”
387.
System and Component Designs
Designs for the Communications System, including: (i) the System Infrastructure;
(ii) Communication Devices; (iii) Data Collection Technology; (iv) the Inbound
IMS; (v) each material component of items identified in subsections (i) through
(iv) immediately above; and (vi) Updates and Upgrades to such designs, where
applicable.
388.
System Data
Collectively: (i) System-Sourced Data, and (ii) Agency Data. “System Data” is a
subcategory of “Deliverables.”
389.
System Documentation
Documentation concerning the Communications System including: (i) Interface
Documentation; (ii) System and Component Design Documentation; and (iii)
Manufacturing Documentation (where the MTA is permitted access to such
Manufacturing Documentation under Master TCs Section 17.1.6 (Rights Regarding
Manufacture, Maintenance, and Repair)). The term “System Documentation” includes
Upgrades and Updates to such Documentation. “System Documentation” is a
subcategory of “Deliverables.”
390.
System Hardware and Connections
Hardware, servers (including content management servers), media players,
firewalls, wiring, communications devices and other associated equipment
necessary to operate, network, and manage the Communications System. “System
Hardware and Connections” is a subcategory of “System Infrastructure.”
391.
System Infrastructure
Collectively and as specified in the applicable Accepted Designs: (i) System
Software; (ii) System Interfaces; and (iii) System Hardware and Connections. The
term “System Infrastructure” includes the components of, and Upgrades and
Updates to, the items identified in subsections (i), (ii), and (iii) immediately
above. “System Infrastructure” is a subcategory of “Communications System.”



Page 33 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
392.
System Interfaces
Interfaces and other means necessary for (a) the interoperability of (i) the
Communications System (or Other Communications Systems, as applicable) with (ii)
applicable Agency Facilities, in the manner set out in the License Agreement,
and (b) the interoperability of core modules within the Communications System
(and/or within Other Communications Systems, as applicable). The term "System
Interfaces" includes the IMS-DMP Interface, the Alternative Messaging Solution,
and, for the avoidance of doubt, Interfaces between Lowest-Level Replaceable
Components. “System Interfaces” is a subcategory of “System Infrastructure.”
393.
System Inventory
Collectively, Inventory on Devices and Fixtures that is available for Agency
Messaging and Advertisements as specified under the License Agreement.
394.
System Inventory Allocation
The actual allocation of System Inventory as determined via tailoring of the
Generally-Applicable System Inventory Allocation due to Agency-Specific Terms
and other relevant causes.
395.
System Operation Reports
Collectively: (i) Device and Fixture Inventory Reports, and (ii) System
Inventory Allocation Reports.
396.
System Reports
As further defined in Master TCs Section 16.2 (System Reports), collectively:
(i) Progress Reports; (ii) Performance Reports; (iii) Privacy and Information
Security Reports; (iv) Revenue and Expense Reports; (v) Concessionaire Force
Majeure Reports; (vi) Concessionaire Change-in Law Reports; (vii) CapEx and
Recoupment Reports; and (viii) all materials required to be provided in
connection with Performance Reviews; and (ix) other similar reports and
information that the Concessionaire is obligated to provide to the MTA,
including Advertising Contracts. “System Reports” are a subcategory of
“Deliverables.”
397.
System Software
Collectively: (i) Operations Software, and (ii) Software for the Inbound IMS.
“System Software” is a subcategory of “System Infrastructure.”
398.
System-Delivered Content
Collectively: (i) Advertising Content; (ii) Agency Messaging Content; (iii)
Added Content; and (iv) Other Content.
399.
System-Sourced Consumer Data
Consumer Data associated with MTA Consumers that is collected, received, stored,
processed, or put out by the Communications System.
400.
System-Sourced Data
Collectively: (i) all Data collected, received, processed, stored, or output by
the Communications System (including, for the avoidance of doubt, all raw Data
and all Data collected, received, processed, stored, or output by the Data
Collection Technology); (ii) System-Sourced Consumer Data (as applicable); and
(iii) any Data derived from the Data identified in subsections (i) or (ii)
immediately above, whether such derivation is through de-identification,
re-identification, data mining, analytics, aggregating, profiling, or other
techniques (now known or hereafter invented) that analyze, augment or otherwise
manipulate Data. For the avoidance of doubt, the term “System-Sourced Data”
excludes Agency Data, and includes System Reports.
 
T
 
401.
Tags
Collectively: (i) Web Beacons; (ii) Object Hyperlinking Tags; and (iii) other
means for linking a device (including a User Device), object, or location to an
Internet address, a remote software application, a remote database, or other
remote means of receiving or processing information.
402.
Target Audience
The Audience that a Marketing Campaign is intended to reach.



Page 34 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
403.
Targeted Advertising
An Advertisement directed to a Person based on predictions of that Person's
preferences or interests, where the predictions are derived from data about that
Person's behavior or other attributes, collected from devices or other sources
associated with that Person.
404.
Term
Has the meaning set out in Master TCs Section 24.2 (Extension of Term).
405.
Terminated Concessionaire
Has the meaning set out in Master TCs Section 29.1.5 (Terminated
Concessionaire).
406.
Terminated License Agreement
Has the meaning set out in Master TCs Section 29.1.6 (Terminated License
Agreement).
407.
Text Messaging and Multimedia Messaging Service
A service that permits users to compose and send electronic messages between two
or more User Devices or fixed computing devices (such as desktop computers). The
electronic messages at issue include (i) text messages, consisting of
alpha-numeric characters; and (ii) multimedia messages that might contain
digital images, video and audio Content, and other Digital Content.
408.
Third Party
A Person other than (i) the Agencies; (ii) Agency Affiliates; and (iii) the
Concessionaire. Unless otherwise specified, Related Concessionaire Parties are
considered Third Parties.
409.
Third Party Cookie
A Persistent Cookie that belongs to a domain different from the domain shown in
the address bar of the user's browser.
410.
Third Party Data
Consumer Data that is not First Party Data.
411.
Third Party Software
Software a Third Party provides or licenses to the Concessionaire.
412.
Top Ridership Stations
The subway stations and commuter rail stations identified as Top Ridership
Stations in the form to be agreed in writing by the Parties.
413.
Traffic Analysis
The analysis of network traffic patterns, sizes, speeds, and other parameters.
414.
Transient-Retail Content
Enhanced Content used to generate additional interest in Inventory and/or
associated Advertising where such Content (i) although transient, is intended to
endure for a period of time longer than Experiential Content, and (ii) presents
characteristics of retail point-of-purchase advertising. By way of example,
"Retail-Related Advertising Content" may include Advertising associated with
pop-up stores.
415.
Transition Inventory Plan
Has the meaning set out in Master TCs Section 5.8.2 (Transition Inventory Plan).
416.
Transition Services
Has the meaning set out in Master TCs Section 3.7 (Transition Services). The
term “Transition Services” is a subcategory of “Services.”
417.
Transition Services Period
Has the meaning set out in Master TCs Section 3.7.1 (Transition Services
Process; Length).
418.
Transparency Commitment
Has the meaning set out in Master TCs Section 2.7 (Commitment to Transparency).
419.
Transportation Analytics
Has the meaning set out in Master TCs Section 11.6.3 (Analytics Sales Revenue).



Page 35 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
 
U
 
420.
Unanticipated CapEx
Qualified CapEx that exceeds the CapEx it anticipates investing, but the
Concessionaire deems it prudent to invest to the mutual financial advantage of
the Concessionaire and the MTA.
421.
Unanticipated CapEx Proposal
Has the meaning set out in Master TCs Section 10.3 (Concessionaire Requests
regarding Unanticipated CapEx).
422.
Unanticipated Installations
Has the meaning set out in Master TCs Section 3.3.3 (Unanticipated
Installations).
423.
Uncured Event of Default
An Event of Default that the Concessionaire has not cured in the manner
specified in Master TCs Section 26.2 (Specific Events of Default) or Section
26.3 (General Events of Default), as applicable.
424.
Unexpected Agency Delay
Has the meaning set out in Master TCs Section 14 (Unexpected Agency Delays).
425.
Unique Device Identifier
An Identifier that is unique to a particular device, and that can be used to
recognize that device over time and across different web sites, services, or
other contexts. A Unique Device Identifier might include a cookie, an IP
address, or a universally administered MAC address, and the term includes: (i)
network device identifiers such as MAC addresses, Bluetooth addresses, IMEI,
MEID, and IMSI; and (ii) resettable identifiers such as Apple Identifier for
Advertising (IDFA) and Google Advertising ID.
426.
Unsold Inventory
Advertising Inventory that has not been sold.
427.
Update
A patch, bug fix, correction, or other minor change to a technology that does
not add material functionality to the technology.
428.
Upgrade
An improvement, enhancement, or other change to a technology that adds new and
material functionality to the technology.
429.
User Devices
Collectively: (i) Mobile Devices; (ii) portable computers and laptops; (iii)
tablets; and (iv) other devices (now known or hereafter developed) that are
easily portable by a user and that are capable of displaying or otherwise making
remote Content available to the user.
430.
User Generated Content
Content provided by a Consumer in response to a request or invitation from, or
an opportunity made available by, an Advertiser, the Concessionaire or a Third
Party.
 
V
 
431.
Vehicles
Any subway cars, commuter rail cars, trains, buses or other rolling stock on
and/or in which Devices and Fixtures may be located.
432.
Virtual Tag
An identifier of objects or locations in an Object Hyperlinking system that does
not rely on the physical placement of a device or image on the object (or at the
location) to be identified. The term “Virtual Tag” includes an identifier
associated with a set of geographical coordinates; when a User Device is present
at or near those geographical coordinates, as determined by a Location-Based
Service, the Virtual Tag is read by the User Device.
 
W
 



Page 36 of 37

--------------------------------------------------------------------------------







No.
Term
Definition
433.
Web Beacon
An identifier placed in a web page, email, or other online resource that
monitors whether a user has accessed the web page, opened the email, or been
exposed to the online resource or remote Content.
 
X
 
 
Y
 
 
Z
 









Page 37 of 37

--------------------------------------------------------------------------------





EXHIBIT 1B TO LICENSE AGREEMENT






MASTER TERMS AND CONDITIONS




Page 1 of 171

--------------------------------------------------------------------------------




Table of Contents
1.
Definitions
25
2.
Concession Overview and Contracting Principles
25
 
 
 
 
 
 
 
2.1.
 
 
Concession Scope.
25
 
2.2.
 
 
Agency Messaging Mandate.
26
 
2.3.
 
 
Equal Treatment.
26
 
2.4.
 
 
Maximization of Gross Revenue.
26
 
2.5.
 
 
Capital Expenditures and Recoupment.
27
 
2.6.
 
 
Commitment to Privacy Best Practices.
27
 
2.7.
 
 
Commitment to Transparency.
28
 
 
 
 
 
 
3.
Services.
28
 
 
 
 
 
 
 
3.1.
Authority of MTA: Certain Delegation to Agencies.
28
 
3.2.
Design Services.
28
 
 
 
 
 
 
 
3.2.1
Design of System and System Components
29
 
 
 
3.2.1.1
Cooperation concerning System and Component Designs
29
 
 
 
3.2.1.2
Devices and Fixtures
29
 
 
 
3.2.1.3
Communication Devices: Addressable Device Identifiers
29
 
 
 
3.2.1.4
Communication Devices: OTG Kiosks
29
 
 
 
3.2.1.5
Communication Devices: Rolling Stock
30
 
 
 
3.2.1.6
System Infrastructure: Interfaces to Agency Devices and Fixtures
30
 
 
 
3.2.1.7
System Infrastructure: Data Connections
30
 
 
 
3.2.1.8
Data Collection Technology
30
 
 
 
3.2.1.9
The Inbound IMS
30
 
 
 
3.2.1.10
The Inbound IMS: Dashboard; Access to All System-Sourced Data
30
 
 
 
 
 
 
 
 
3.2.2
The MTA Data Management Platform
31
 
 
 
3.2.2.1
IMS-DMP Interface
31
 
 
 
3.2.2.2
Provision of System Data to DMP
31
 
 
 
3.2.2.3
Accommodation for DMP Unavailability
31
 
 
 
 
 
 
 
 
3.2.3
Open Architecture Design.
31
 
 
3.2.4
Privacy by Design
32
 
 
3.2.5
Compliance of Design Services with Applicable Law
32



Page 2 of 171

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
3.2.5.1
ADA -Compliant Design
32
 
 
 
3.2.5.2
Changes in Applicable Law
32
 
 
 
 
 
 
 
3.3
Installation Services
32
 
 
 
 
 
 
 
 
3.3.1
Required Installations
33
 
 
3.3.2
Additional Installations
33
 
 
3.3.3
Unanticipated Installations.
33
 
 
3.3.4
Approved Installation Locations.
34
 
 
3.3.5
Orderly Installation; Limitations on Agency Force Account Services.
34
 
 
3.3.6
Provision of Additional Agency Force Account Services and Other Support;
Accelerating Required Installations.
34
 
 
3.3.7
Prioritizing Installations between Advertising and Agency Messaging.
35
 
 
3.3.8
Removal of Static Fixtures.
35
 
 
3.3.9
Opportunity to Inspect Facilities.
35
 
 
3.3.10
MTA-Proposed Installations
36
 
 
 
 
 
 
 
3.4
Agency Messaging Services.
36
 
 
 
 
 
 
 
 
3.4.1
Types of Agency Messaging.
36
 
 
3.4.2
Agency Alert Messages.
36
 
 
 
 
 
 
 
 
 
3.4.2.1
Inventory Allocation Required For Agency Alert Messages.
36
 
 
 
3.4.2.2
Agency Alert Messages: Dissemination Time.
37
 
 
 
3.4.2.3
Agency Alert Messages: Concessionaire Support.
37
 
 
 
3.4.2.4
Reasonable Use.
37
 
 
 
 
 
 
 
 
3.4.3
Agency Real-Time Messages.
37
 
 
3.4.4
Agency Operational Messages.
37
 
 
3.4.5
Other Agency Messages.
37
 
 
3.4.6
Allocation Between Types of Agency Messages.
38
 
 
3.4.7
Allocation Between Agency Messages and Advertising.
38
 
 
3.4.8
MTA Responsibility and Control Concerning Agency Messaging Content.
38
 
 
 
 
 
 
 
3.5.
Maintenance and Refresh Services.
38
 
 
 
 
 
 
 
 
3.5.1
System-Maintenance Services.
39



Page 3 of 171

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
3.5.1.1
Updates and Upgrades.
39
 
 
 
3.5.1.2
Service Issue Reporting.
39
 
 
 
3.5.1.3
Service Issue Response and Resolution Times.
39
 
 
 
3.5.1.4
Defacement and Damage to Devices and Fixtures; Cleaning.
40
 
 
 
3.5.1.5
Repair and Restoration.
40
 
 
 
 
 
 
 
 
3.5.2
System-Refresh Services.
40
 
 
 
 
 
 
 
 
 
3.5.2.1
End-Of-Term Refresh Services.
41
 
 
 
3.5.2.2
System Refresh Plan.
41
 
 
 
 
 
 
 
 
3.5.3
Content-Maintenance Services.
41
 
 
 
 
 
 
 
 
 
3.5.3.1
Removal of Dated System-Delivered Content.
41
 
 
 
3.5.3.2
Removal of Expired Advertising Content.
41
 
 
 
3.5.3.3
Unsold Inventory.
42
 
 
 
 
 
 
 
 
3.5.4
Business Continuity and Outage Recovery Services.
42
 
 
 
 
 
 
 
 
 
3.5.4.1
Regular Testing; Updates.
42
 
 
 
3.5.4.2
Joint Testing.
43
 
 
 
3.5.4.3
Continued Operation During Testing.
43
 
 
 
3.5.4.4
Outage Notification and Remediation.
43
 
 
 
3.5.4.5
Support of Agency Activities.
43
 
 
 
 
 
 
 
 
3.5.5
Maintenance of System Security.
43
 
 
3.5.6
Physical Security Controls.
43
 
 
 
 
 
 
 
 
 
3.5.6.1
Technical Security Controls.
43
 
 
 
3.5.6.2
Administrative Controls; Information Security Policies and Practices.
44
 
 
 
3.5.6.3
Security Incident; Response.
44
 
 
 
3.5.6.4
Limitation on Disclosure.
45
 
 
 
3.5.6.5
Full Cooperation.
45
 
 
 
 
 
 
 
3.6.
Creative Design, Mobile App and Data Capture Services.
45
 
 
 
 
 
 
 
 
3.6.1
Base Level Services.
45
 
 
3.6.2
Additional Services.
45



Page 4 of 171

--------------------------------------------------------------------------------




 
 
3.6.3
Additional Services Contracting.
45
 
 
3.6.4
Invoices and Payment for Additional Services.
46
 
 
3.6.5
Clarification Regarding Core Services.
46
 
 
 
 
 
 
 
3.7.
Transition Services.
46
 
 
 
 
 
 
 
 
3.7.1
Transition Services Process; Length.
47
 
 
3.7.2
Full Cooperation and Information.
47
 
 
3.7.3
Continued Performance.
47
 
 
3.7.4
Transfer of Agreements.
47
 
 
3.7.5
Transfer of Warranties.
48
 
 
3.7.6
Continuing Sales of Advertising Inventory.
48
 
 
3.7.7
Residual Consideration.
48
 
 
3.7.8
Full Compensation for Transition Services.
49
 
 
 
 
 
 
 
3.8.
Performance Schedule.
49
 
 
 
 
 
 
 
 
3.8.1
Development of Services Schedule.
49
 
 
3.8.2
Annual Required Installation Schedule.
49
 
 
3.8.3
Treatment of Short- and Long-Term Requirements.
49
 
 
3.8.4
Concessionaire Delays in Meeting Scheduled Obligations.
50
 
 
 
 
 
 
 
3.9.
Agency Facility Repairs and Renovations; Cooperation with Agency Vendors.
50
 
 
 
 
 
 
 
 
3.9.1
Concessionaire Responsibility to Cooperate and Coordinate with Agency Vendors.
50
 
 
3.9.2
Concessionaire’s Responsibility for Its Costs Associated with Agency Facility
Work.
50
 
 
 
 
 
 
 
3.10.
Performance Standards.
51
 
 
 
 
 
 
 
 
3.10.1
Cooperation in Finalizing Performance Standards.
51
 
 
3.10.2
Enhanced Standard for Functions Related to Agency Alert and Agency Real-Time
Messages.
51
 
 
3.10.3
Good Industry Practice.
51
 
 
3.10.4
Technical Requirements.
51
 
 
3.10.5
Harmonization of Performance Requirements.
52
 
 
 
 
 
 
 
3.11.
Duty to Notify MTA of Discovered Site Conditions and Environmental Hazards.
52
 
 
 
 
 
 



Page 5 of 171

--------------------------------------------------------------------------------




 
 
3.11.1
Obligations Concerning Existing Environmental Hazards.
52
 
 
3.11.2
Obligations Concerning Concessionaire-Sourced Environmental Hazards.
53
 
 
 
 
 
 
 
 
 
3.11.2.1
Reports Concerning Concessionaire-Caused Hazardous Substance Events.
53
 
 
 
3.11.2.2
Concessionaire Liability for Concessionaire-Caused Hazardous Substance Events.
53
 
 
 
 
 
 
 
 
3.11.3
Prior Right to Inspect.
54
 
 
 
 
 
 
 
 
 
3.11.3.1
Costs of Environmental Site Investigation; Qualified CapEx.
54
 
 
 
3.11.3.2
Environmental Investigation Findings.
54
 
 
 
 
 
 
 
 
3.11.4
Agency Environmental Inspection.
54
 
 
3.11.5
No Claims concerning Condition of Agency Facilities.
55
 
 
 
 
 
 
 
3.12.
Recoupment of the Costs of Services.
55
 
3.13.
Quality Assurance Program.
55
 
 
 
 
 
 
4.
Commencement Of Services.
55
5.
Deliverables.
55
 
 
 
 
 
 
 
5.1.
General Delivery Requirements.
55
 
5.2.
No Transfer of Intellectual Property Rights Embodied in Deliverables.
55
 
5.3.
The Communications System.
56
 
5.4.
System Interfaces.
56
 
5.5.
System Documentation.
56
 
5.6.
System Data.
56
 
5.7.
Delivery of System Reports.
56
 
5.8.
Spare Parts and Replacement Units.
56
 
 
 
 
 
 
 
 
5.8.1
Reports Concerning Spare Parts and Replacements Inventory.
57
 
 
5.8.2
Transition Inventory Plan.
57
 
 
 
 
 
 
 
5.9.
Updates to System Documentation Associated with Deliverables.
57
 
5.10.
Transfer of Title to Deliverables.
57
 
 
 
 
 
 
 
 
5.10.1
Title to Communications System Components and Deliverables.
57
 
 
5.10.2
Title to Spare Parts and Replacement Units Acquired under Transition Inventory
Plan.
58



Page 6 of 171

--------------------------------------------------------------------------------




 
 
5.10.3
No Liens; Confirmation.
58
 
 
5.10.4
Rights in Intellectual Property Are Governed by Section 17.
58
 
 
5.10.5
Automatic Title Transfer.
58
 
 
 
 
 
 
6.
Acceptance And Approval Process.
59
 
 
 
 
 
 
 
6.1.
General Right to Review and Approve.
59
 
 
 
 
 
 
 
 
6.1.1
Continuing Obligations.
59
 
 
6.1.2
Cooperation in Establishing Acceptance Criteria.
59
 
 
 
 
 
 
 
6.2.
Review and Approval of System and Component Designs.
59
 
6.3.
Acceptance of Installed Communications System Components.
60
 
6.4.
Approval of Device and Fixture Locations.
60
 
6.5.
Approval of Added Content.
60
 
 
 
 
 
 
7.
Advertising.
60
 
 
 
 
 
 
 
7.1.
Scope of Advertising Rights.
60
 
7.2.
Exclusions from Scope of Advertising Rights.
61
 
 
 
 
 
 
 
 
7.2.1
Mobile Apps and Websites.
61
 
 
7.2.2
Agency Messaging.
61
 
 
7.2.3
Designated Areas at Fulton Center and Columbus Circle.
61
 
 
7.2.4
Payment Media; Agency Vehicles.
61
 
 
7.2.5
Retail Licensees and Lessees.
61
 
 
7.2.6
Billboards.
62
 
 
7.2.7
Agency Devices and Fixtures.
62
 
 
7.2.8
Reservation of All Other Rights.
62
 
 
7.2.9
No Other Locations.
62
 
 
 
 
 
 
 
7.3.
Agency Policies and Standards.
62
 
 
 
 
 
 
 
 
7.3.1
General Agency Advertising Policies and Standards.
62
 
 
7.3.2
Compliance with MTA Advertising Policy.
62
 
 
 
 
 
 
 
 
 
7.3.2.1
Notification to Advertiser.
63
 
 
 
7.3.2.2
Final Determination.
63
 
 
 
 
 
 
 
 
7.3.3
Provision of FAQs.
63



Page 7 of 171

--------------------------------------------------------------------------------




 
 
7.3.4
No Distracting Noises and Images.
63
 
 
7.3.5
No Graffiti or Scratchiti.
64
 
 
7.3.6
Removal of System-Delivered Content.
64
 
 
 
 
 
 
8.
Privacy.
64
 
 
 
 
 
 
 
8.1.
Privacy Interests.
64
 
8.2.
The Concessionaire’s Commitment to Privacy Best Practices.
65
 
8.3.
Standards for Concessionaire’s Privacy Practices.
65
 
8.4.
The Concessionaire’s Privacy Policy.
65
 
 
 
 
 
 
 
8.4.1
Availability of Concessionaire’s Privacy Policy.
66
 
 
8.4.2
Modifications to Privacy Practices; Notice of Modifications.
66
 
 
8.4.3
Review and Approval by MTA.
66
 
 
 
 
 
 
 
8.5.
Compliance with Privacy Laws.
66
 
 
 
 
 
 
 
8.5.1
Obtaining Consents Required Under Applicable Law.
66
 
 
8.5.2
No Processing of Consumer Data Outside of the United States.
66
 
 
 
 
 
 
 
8.6.
Collection, Use, and Treatment of First Party Data.
67
 
 
 
 
 
 
 
8.6.1
Opt-In Requirement for Collection and Use of PII.
67
 
 
8.6.2
Computer Vision; Video-Frame Analysis.
67
 
 
8.6.3
Concessionaire Use of Third Party Data.
67
 
 
8.6.4
Opt-Out; Retention Policy.
68
 
 
8.6.5
Cross-Device Tracking; Limit Ad Tracking.
68
 
 
8.6.6
Deep Packet Inspection; Traffic Analysis.
68
 
 
8.6.7
User Device Advertising Insertions.
68
 
 
 
 
 
 
 
8.7.
Personal Data Matching.
68
 
8.8.
Enforcement of Third Party Compliance.
69
 
 
 
 
 
 
 
8.8.1
Restriction Against Disclosure of PII.
69
 
 
8.8.2
Beacons; Tags.
69
 
 
 
 
 
 
 
8.9.
Permissions.
69
 
8.10.
Reliance on General Privacy Obligations and Specific “Existing Technology”
Privacy Obligations; The Purpose of this Structure.
70
 
 
 
 
 
 



Page 8 of 171

--------------------------------------------------------------------------------




9.
Compensation and Payment Terms.
70
 
 
 
 
 
9.1.
Basic Compensation Formula.
70
 
 
 
 
 
 
 
9.1.1
Summary of Basic Compensation Formula.
70
 
 
9.1.2
Gross Revenue.
71
 
 
9.1.3
Baseline Gross Revenue.
72
 
 
9.1.4
Baseline Gross Revenue Break Point.
72
 
 
9.1.5
MTA Baseline Gross Revenue Share Amount.
72
 
 
9.1.6
Incremental Gross Revenue.
72
 
 
9.1.7
Adjusted Incremental Gross Revenue.
72
 
 
9.1.8
Agency Incremental Gross Revenue Share Amount.
73
 
 
9.1.9
MTA Rev Share.
73
 
 
9.1.10
Adjusted Minimum Annual Guarantee.
73
 
 
 
 
 
 
 
9.2.
Payment Terms.
73
 
 
 
 
 
 
 
9.2.1
Payment of MAG.
73
 
 
 
 
 
 
 
9.3.
MAG Accelerator.
73
 
9.4.
Permanent Adjustment to MTA Baseline Gross Revenue Share Amount.
73
 
9.5.
Funding Options.
74
 
 
 
 
 
 
 
9.5.1
MTA Funded Amounts.
74
 
 
9.5.2
MTA Direct Payments.
74
 
 
 
 
 
 
10.
Treatment of Qualified Capital Expenditures.
75
 
 
 
 
 
10.1.
Annual Required Communications System Installation Obligation.
75
 
 
 
 
 
 
 
10.1.1
Qualified CapEx.
75
 
 
 
 
 
 
 
10.2.
CapEx Recoupment.
76
 
 
 
 
 
 
 
10.2.1
Calculation of CapEx Recapture Balance.
76
 
 
10.2.2
Application of Incremental Gross Revenues.
76
 
 
10.2.3
Timing for Application of Qualified Capex To CapEx Recapture Balance.
77
 
 
10.2.4
Monthly Application of Incremental Gross Revenue To CapEx Recapture Balance.
77
 
 
10.2.5
Annual Reconciliation.
79



Page 9 of 171

--------------------------------------------------------------------------------




 
 
10.2.6
No Obligation to Compensate for Un-Recouped Qualified CapEx.
79
 
 
 
 
 
 
 
10.3.
Concessionaire Requests regarding Unanticipated Capex.
79
 
 
 
 
 
 
11.
Sales and Accounting Practices; Tracking.
80
 
 
 
 
 
11.1.
Transparent Advertising Sales Practices.
80
 
11.2.
Written Advertising Contract Requirement.
80
 
11.3.
Proper Allocation of Sales, Revenues and Discounts.
80
 
11.4.
No Arbitrage or Front-Running.
81
 
11.5.
Bundled Transactions.
81
 
11.6.
Contributions to Gross Revenue.
81
 
 
 
 
 
 
 
11.6.1
Advertising Sales Revenue.
81
 
 
11.6.2
Consumer Data Sales Revenue
81
 
 
11.6.3
Analytics Sales Revenue.
82
 
 
11.6.4
Revenue from Buyer-Related Services.
82
 
 
 
 
 
 
 
11.7.
Non-Revenue Transactions.
82
 
11.8.
Transparency as to CPI, CPA, and Pricing Models.
82
 
 
 
 
 
 
 
11.8.1
Selling Price.
83
 
 
11.8.2
Sales Under Flat-Rate Models.
83
 
 
11.8.3
Sales Under Bid-Based Models; Programmatic Sales.
83
 
 
 
 
 
 
 
11.9.
Related-Party Transactions.
83
 
 
 
 
 
 
 
11.9.1
Related Concessionaire Party as Brand Owner.
83
 
 
11.9.2
Related Concessionaire Party as Reseller.
84
 
 
 
 
 
 
 
11.10.
Continuous Improvement Concerning Flexible and Transparent Payment and
Performance Metrics.
84
 
 
 
 
 
 
12.
Agency Force Account Services and Facility Access.
84
 
 
 
 
 
12.1.
Agency Force Account Services.
85
 
 
 
 
 
 
 
12.1.1
Scope of Agency Force Account Services.
85
 
 
12.1.2
General Right of Access.
85
 
 
12.1.3
Process for Obtaining Access to Agency Facilities.
86



Page 10 of 171

--------------------------------------------------------------------------------




 
 
12.1.4
Requesting Agency Force Account Services
86
 
 
12.1.5
Cancelled Agency Force Account Services.
86
 
 
12.1.6
Continuing Concessionaire Obligations.
86
 
 
 
 
 
 
 
12.2.
Agency Force Account Services Costs.
86
 
 
 
 
 
 
 
12.2.1
Force Account Funding.
87
 
 
12.2.2
Payment for Agency Force Account Services Fees; Invoicing.
87
 
 
12.2.3
Electricity.
87
 
 
 
 
 
 
 
12.3.
Application of Equitable Adjustment Remedies.
88
 
12.4.
Relationship of Unavailability to Events of Default.
88
 
 
 
 
 
 
13.
Modifications; Changes in Applicable Law.
88
 
 
 
 
 
13.1.
MTA Modifications
88
 
 
 
 
 
 
 
13.1.1
MTA Removal of Stations.
88
 
 
13.1.2
Certain Additional Work and Deliverables.
88
 
 
13.1.3
Process for MTA Modifications.
88
 
 
 
 
 
 
 
13.2.
Modifications due to Changes in Applicable Law.
89
 
 
 
 
 
 
 
13.2.1
Immediate Term Mandatory Change under Applicable Law.
89
 
 
13.2.2
Changes Grandfathered under Applicable Law.
89
 
 
13.2.3
Changes Required under Applicable Law; Discretionary Timing.
89
 
 
 
 
 
 
 
13.3.
Impact of Material Changes in Applicable Law.
89
 
 
 
 
 
 
 
13.3.1
Concessionaire Request for Relief Based on a Material Change in Law.
89
 
 
13.3.2
MTA Notice of Material Change in Law.
90
 
 
13.3.3
Consequences of Material Changes in Law.
90
 
 
 
 
 
 
14.
Unexpected Agency Delays.
90
 
 
 
 
 
14.1.
Agency Delay Reports.
90
 
14.2.
Concessionaire Obligation to Mitigate.
91
 
14.3.
MTA Review of Claimed Unexpected Agency Delays.
91
 
 
 
 
 
 



Page 11 of 171

--------------------------------------------------------------------------------




15.
Intentionally Omitted.
91
16.
Performance Reviews and Reporting.
91
 
 
 
 
 
16.1.
Revenue and Expense Reports.
91
 
 
 
 
 
 
 
16.1.1
Monthly Revenue and Expense Report.
91
 
 
16.1.2
Annual Revenue and Expense Report.
92
 
 
 
 
 
 
 
16.2.
System Reports.
92
 
16.3.
Access to System Reports and Supporting Data.
94
 
 
 
 
 
 
 
16.3.1
Provision of System Reports and Information to DMP.
94
 
 
16.3.2
Access via IMS Dashboard.
95
 
 
16.3.3
Form of System Reports.
95
 
 
 
 
 
 
 
16.4.
Additional Information.
95
 
16.5.
Concessionaire Books and Records; Retention.
95
 
16.6.
Certifications.
95
 
 
 
 
 
 
 
16.6.1
Concessionaire Officer-Certification as to Annual Required Installation
Obligations.
96
 
 
16.6.2
Certification by Independent Certified Public Accountant.
96
 
 
16.6.3
Certification Costs.
96
 
 
 
 
 
 
 
16.7.
Annual Review.
96
 
 
 
 
 
 
 
16.7.1
MTA Briefing.
97
 
 
16.7.2
Briefing and “Lessons Learned” by Concessionaire.
97
 
 
16.7.3
Proposed Changes in Schedule for New License Year; Equitable Adjustments.
97
 
 
16.7.4
Going-Forward Remedial Plans; Other Remedial Plans.
98
 
 
16.7.5
Intentionally Omitted.
98
 
 
16.7.6
Logistics.
98
 
 
 
 
 
 
 
16.8.
Other Performance Reviews.
98
 
16.9.
Concessionaire Internal Audits.
99
 
 
 
 
 
 
 
16.9.1
Audits regarding System Reports.
99
 
 
16.9.2
Privacy Audits.
99
 
 
16.9.3
Security Audits.
99
 
 
 
 
 
 



Page 12 of 171

--------------------------------------------------------------------------------




 
 
 
16.9.3.1
Timing.
99
 
 
 
16.9.3.2
Provision of Security Audit Reports.
99
 
 
 
16.9.3.3
Concessionaire Inability to Deliver Security Audit Report.
100
 
 
 
 
 
 
 
16.10.
MTA Audits.
100
 
 
 
 
 
 
 
16.10.1
Auditors; Scope of Audit.
100
 
 
16.10.2
Audit Process.
100
 
 
 
 
 
 
 
 
 
16.10.2.1
Confirming Information; Frequency.
100
 
 
 
16.10.2.2
Audit Expenses.
101
 
 
 
 
 
 
 
16.11.
Reconciliation.
101
 
16.12.
Deficiencies in Payment.
101
 
 
 
 
 
 
17.
Intellectual Property.
101
 
 
 
 
 
17.1.
Grant to MTA.
101
 
 
 
 
 
 
 
17.1.1
Rights in the Communications System.
101
 
 
17.1.2
Rights Regarding Agency Messaging.
102
 
 
17.1.3
Rights in System Interfaces, System Documentation and System Data.
102
 
 
17.1.4
Rights in Consumer Data.
102
 
 
17.1.5
Rights in Concessionaire Work Product.
102
 
 
17.1.6
Rights Regarding Manufacture, Maintenance, and Repair.
102
 
 
17.1.7
Copyright Permissions to MTA.
103
 
 
17.1.8
System Software Escrow.
103
 
 
 
 
 
 
 
 
 
17.1.8.1
Escrow Agent Selection.
103
 
 
 
17.1.8.2
Three-Party Software Escrow Agreement.
104
 
 
 
17.1.8.3
Quality of Requisite Source Code.
104
 
 
 
17.1.8.4
Delivery of Source Code to the Escrow Agent.
104
 
 
 
17.1.8.5
Deposit Inspection.
105
 
 
 
17.1.8.6
Deposit Verification.
105
 
 
 
17.1.8.7
Use of Deposit Materials.
105
 
 
 
17.1.8.8
Right to Use Deposit Materials Following Release.
105
 
 
 
17.1.8.9
Subcontractors.
105
 
 
 
17.1.8.10
MTA Right to Obtain Support.
106
 
 
 
17.1.8.11
Other Deposit Materials.
106



Page 13 of 171

--------------------------------------------------------------------------------




 
 
 
17.1.8.12
Escrow Fees.
106
 
 
 
17.1.8.13
System Software Escrow Material Designation.
106
 
 
 
 
 
 
 
 
17.1.9
Third Party Intellectual Property During the Term.
106
 
 
17.1.10
Additional Intellectual Property Rights.
107
 
 
 
 
 
 
 
17.2.
Grant to Concessionaire.
107
 
 
 
 
 
 
 
17.2.1
Grant; General Considerations.
107
 
 
17.2.2
Grant of Exclusive Advertising Concession Rights to Concessionaire.
107
 
 
17.2.3
Non-Exclusive Rights Regarding Transient-Retail Content Advertising.
107
 
 
17.2.4
Non-Exclusive Rights to Agency Messaging.
107
 
 
17.2.5
Non-Exclusive Rights to Certain Agency Marks.
108
 
 
 
 
 
 
 
 
 
17.2.5.1
Quality Control.
108
 
 
 
17.2.5.2
Cessation of Use.
108
 
 
 
17.2.5.3
Restrictions.
108
 
 
 
 
 
 
 
 
17.2.6
Additional Intellectual Property.
108
 
 
17.2.7
No Implied Licenses.
109
 
 
 
 
 
 
 
17.3.
Confidentiality.
109
 
 
 
 
 
 
 
17.3.1
Additional Requirements Concerning Sensitive Security Information.
109
 
 
17.3.2
Confidentiality Obligations.
109
 
 
 
 
 
 
 
 
 
17.3.2.1
Confidential Information.
109
 
 
 
17.3.2.2
Non-Disclosure; Standard.
109
 
 
 
17.3.2.3
Exceptions.
110
 
 
 
 
 
 
 
 
17.3.3
Delivery of Agency Data and Confidential Information.
110
 
 
17.3.4
Order of Priority for Agency Data.
110
 
 
17.3.5
Public Records.
110
 
 
17.3.6
No Transmission of Agency Confidential Information Outside of the United States;
Exceptions.
110
 
 
17.3.7
Return or Destruction of Agency Confidential Information.
111
 
 
 
 
 
 
18.
Representations and Warranties.
111
 
 
 
 



Page 14 of 171

--------------------------------------------------------------------------------




 
18.1.
Concessionaire Representations and Warranties.
111
 
 
 
 
 
 
 
18.1.1
Quality of Services and Materials.
111
 
 
18.1.2
Compliance with Performance Requirements.
111
 
 
18.1.3
Compliance with Documentation; Good Industry Practice.
111
 
 
18.1.4
Fit for the Particular Purpose.
111
 
 
18.1.5
No Viruses.
111
 
 
18.1.6
Copyleft Open Source Software.
112
 
 
18.1.7
Non-Infringement; No Other Violations.
112
 
 
18.1.8
Legal Compliance; Permits and Approvals.
112
 
 
18.1.9
Existence; Authority.
112
 
 
18.1.10
No Litigation.
112
 
 
18.1.11
No Default.
113
 
 
18.1.12
No Commission or Inducements.
113
 
 
18.1.13
No Damage to Property.
113
 
 
18.1.14
No Conflicts of Interest.
113
 
 
18.1.15
No Undisclosed Interested Persons.
113
 
 
18.1.16
Exceptions; Agency Consent.
114
 
 
18.1.17
Corporate Form and Domicile of Concessionaire.
114
 
 
 
 
 
 
 
18.2.
MTA Representations and Warranties; Disclaimers.
114
 
 
 
 
 
 
 
18.2.1
Authority to Execute License Agreement.
114
 
 
18.2.2
No Representations as to Specified Matters.
114
 
 
18.2.3
No Representations Regarding Suitability.
114
 
 
18.2.4
No Representations Regarding Quantity, Quality or Availability.
114
 
 
18.2.5
No Agency Responsibility For Damages.
115
 
 
18.2.6
Disclaimer.
115
 
 
 
 
 
 
19.
Indemnification.
115
 
 
 
 
 
19.1.
Concessionaire Indemnification Obligations.
115
 
19.2.
Procedure for Indemnification.
115
 
19.3.
Concessionaire Mitigation Obligations.
116
 
 
 
 
 
 
 
19.3.1
Mitigation of an Injunction.
116
 
 
19.3.2
Absence of Negligence Not a Defense; Agency Approval Not a Defense.
116
 
 
 
 
 
 
20.
Limits of Liability.
116



Page 15 of 171

--------------------------------------------------------------------------------




21.
Insurance.
116
 
 
 
 
 
 
 
21.1.
Concessionaire Insurance Coverage.
116
 
 
 
 
 
 
 
21.1.1
Workers' Compensation Insurance.
117
 
 
21.1.2
Commercial General Liability Insurance.
117
 
 
 
 
 
 
 
 
 
21.1.2.1
Form of Coverage for Commercial General Liability Insurance.
117
 
 
 
21.1.2.2
Coverage for Commercial General Liability Insurance.
117
 
 
 
21.1.2.3
Additional Insured for Commercial General Liability.
118
 
 
 
 
 
 
 
 
21.1.3
Business Automobile Liability Insurance.
118
 
 
21.1.4
Cyber Risk Insurance.
118
 
 
 
 
 
 
 
 
 
21.1.4.1
Additional Insured for Cyber Risk.
119
 
 
 
 
 
 
 
 
21.1.5
Railroad Protective Liability Insurance.
119
 
 
 
 
 
 
 
 
 
21.1.5.1
Additional Insured for Railroad Protective Liability.
119
 
 
 
21.1.5.2
Additional Requirements for Railroad Protective Liability Insurance.
119
 
 
 
21.1.5.3
Form of Evidence of Insurance for Railroad Protective Liability Insurance.
119
 
 
 
 
 
 
 
 
21.1.6
Property Insurance.
120
 
 
 
 
 
 
 
 
 
21.1.6.1
Additional Insured for Property Insurance.
120
 
 
 
 
 
 
 
 
21.1.7
Builder’s Risk/Installation Floater Insurance.
120
 
 
 
 
 
 
 
 
 
21.1.7.1
Additional Requirements for Builder’s Risk/Installation Floater Insurance.
120
 
 
 
21.1.7.2
Minimum Coverage Requirements for Builder’s Risk/Installation Floater Insurance.
121
 
 
 
 
 
 
 
 
21.1.8
Evidence of Insurance Coverage.
121
 
 
21.1.9
Form of Evidence for Insurance Coverage.
122
 
 
21.1.10
Copies of Insurance Policies.
122
 
 
21.1.11
Required Endorsements.
122
 
 
21.1.12
Insurance Policy Renewal.
122



Page 16 of 171

--------------------------------------------------------------------------------




 
 
21.1.13
Waiver of Subrogation.
123
 
 
21.1.14
Concessionaire Responsibility for Claim Expenses.
123
 
 
21.1.15
Concessionaire Compliance with Policy Requirements.
123
 
 
21.1.16
Sufficiency of Insurance Coverage.
123
 
 
21.1.17
Agency Insurance Policy Approval Rights.
123
 
 
 
 
 
 
 
21.2.
Subcontractor Insurance Coverage.
123
 
21.3.
No Impact on Liability.
123
 
21.4.
Required Adjustments to CapEx Recapture Balance.
123
 
21.5.
Straddling Insurance Claims.
124
 
21.6.
No Effect on Indemnification Obligations.
124
 
 
 
 
 
 
22.
Dispute Resolution.
124
 
 
 
 
 
22.1.
Governing Law.
124
 
22.2.
Role of License Administrator.
124
 
 
 
 
 
 
 
22.2.1
License Administrator Determination Regarding Questions and Disputes.
124
 
 
22.2.2
Agency of the License Administrator.
124
 
 
 
 
 
 
 
22.3.
Arbitration of Disputes.
125
 
 
 
 
 
 
 
22.3.1
Qualifications of the Arbitrator; Situs of Arbitration.
125
 
 
22.3.2
The Arbitrator’s Authority.
125
 
 
22.3.3
Expedited Proceedings; Written Decision; Enforcement of Award.
125
 
 
 
 
 
 
 
22.4.
Article 78 Exclusive Jurisdiction for Concessionaire Claims to Terminate.
126
 
22.5.
Concessionaire Performance During Disputes.
126
 
22.6.
No Interference with Communications System.
126
 
 
 
 
 
 
23.
Payment Terms.
126
 
 
 
 
 
23.1.
Concessionaire Payment Obligations; Timely Payment.
126
 
23.2.
Independent Accounting Periods.
126
 
23.3.
MTA as Sole Payee.
126
 
 
 
 
 
 
 
23.3.1
Payment Instructions.
127
 
 
23.3.2
Late Payment Fees.
127
 
 
 
 
 
 



Page 17 of 171

--------------------------------------------------------------------------------




 
23.4.
MTA Payment Obligations.
127
 
23.5.
Allocation of Costs and Expenses.
127
 
23.6.
No Deductions or Setoffs.
127
 
 
 
 
 
 
24.
Term.
127
 
 
 
 
 
24.1.
Initial Term.
127
 
24.2.
Extension of Term.
128
 
24.3.
Notice of Intent to Extend.
128
 
24.4.
Fulfillment of Extension Condition; Effect on Term.
128
 
 
 
 
 
 
25.
Concessionaire Equitable Adjustment Remedies.
128
 
 
 
 
 
25.1.
Remedial Purpose of Equitable Remedies.
128
 
25.2.
Available Equitable Adjustment Remedies.
129
 
25.3.
Relationship between Equitable Adjustment Remedies and Adjustment Events.
129
 
25.4.
Adjustment Events and Associated Equitable Adjustment Remedies.
130
 
 
 
 
 
 
 
25.4.1
10% Reduction in Ridership as an Adjustment Event.
130
 
 
 
25.4.1.1
Calculating a Reduction in Ridership.
130
 
 
25.4.2
Force Majeure as an Adjustment Event.
130
 
 
25.4.3
Change in Applicable Law as an Adjustment Event.
131
 
 
25.4.4
Unexpected Agency Delay as an Adjustment Event.
131
 
 
 
25.4.4.1
Determining Unexpected Agency Delays.
131
 
 
 
25.4.4.2
Agency Delay Reports; Waiver.
131
 
 
 
 
 
 
 
25.5.
Procedure for Equitable Adjustments.
132
 
 
 
 
 
 
 
25.5.1
Limitations Period for Bringing Claims for an Equitable Adjustment.
132
 
 
25.5.2
Bifurcation of Claims.
132
 
 
 
 
 
 
 
 
 
25.5.2.1
Impact Determinations: All Claims.
132
 
 
 
25.5.2.2
Contemporaneous Remedy Determinations for Installation Adjustments.
132
 
 
 
25.5.2.3
Delayed Remedy Determinations for Remedial Term Extensions and Financial Metrics
Adjustments.
133
 
 
 
 
 
 
 
 
25.5.3
Process and Timing as to Determinations Concerning Remedial Term Extensions and
Financial Metrics Adjustments.
133
 
 
 
 
 
 



Page 18 of 171

--------------------------------------------------------------------------------




 
 
 
25.5.3.1
No Right to Seek Financial Metrics Adjustment During the Initial Term.
133
 
 
 
25.5.3.2
The Remedial Purpose; Remedial Term Extensions and Financial Metrics
Adjustments.
133
 
 
 
 
 
 
 
25.6.
Exclusive Nature of Equitable Adjustment Remedies; Exception.
133
 
 
 
 
 
 
26.
MTA Remedies.
133
 
 
 
 
 
26.1.
Security for Performance.
134
 
 
 
 
 
 
 
26.1.1
Letters of Credit.
134
 
 
26.1.2
Amount of Letters of Credit; Adjustments.
134
 
 
 
 
 
 
 
 
 
26.1.2.1
Original LOC Amount.
134
 
 
 
26.1.2.2
Reductions to LOC Amount.
134
 
 
 
26.1.2.3
Increases to LOC Amount.
134
 
 
 
 
 
 
 
 
26.1.3
Right to Draw on Letters of Credit.
134
 
 
 
 
 
 
 
 
 
26.1.3.1
LOC Draw due to Failure to Meet Payment Obligations, Uncured Event of Default,
or Failure to Replace Expiring Letter of Credit.
135
 
 
 
26.1.3.2
Notice of Draw; Multiple Draws Permitted.
135
 
 
 
 
 
 
 
 
26.1.4
Topping Off the Letters of Credit.
135
 
 
26.1.5
Rating Requirement.
136
 
 
26.1.6
Replacement Based on Qualified Bank Status.
136
 
 
26.1.7
Return of the Letters of Credit.
136
 
 
26.1.8
Costs and Expenses for Letters of Credit.
136
 
 
26.1.9
No Waiver.
136
 
 
 
 
 
 
 
26.2.
Specific Events of Default.
137
 
 
 
 
 
 
 
26.2.1
Failure to Make Timely Agency Compensation Payments.
137
 
 
26.2.2
Failure to Fulfill Required Communications System Installation Obligations.
137
 
 
 
 
 
 
 
 
 
26.2.2.1
Adjustment of Letters of Credit.
137
 
 
 
26.2.2.2
Adjustment to Inventory Allocation.
138
 
 
 
 
 
 



Page 19 of 171

--------------------------------------------------------------------------------




 
 
26.2.3
Willful Disregard of Gross Revenue Maximization Commitment or Equal Treatment
Commitment.
138
 
 
26.2.4
Failure to Provide Compliant Deliverables or Services.
138
 
 
 
 
 
 
 
 
 
26.2.4.1
Repair and Replace Communication Devices.
139
 
 
 
26.2.4.2
Re-Perform Services.
139
 
 
 
26.2.4.3
Chronic Failure of Services or Deliverables; Remedial Plan.
139
 
 
 
26.2.4.4
Compliance with Remedial Plan; Non-Compliance.
140
 
 
 
26.2.4.5
Failure to Meet Enhanced Standard for Agency-Alert and Real-Time Functions.
140
 
 
 
 
 
 
 
 
26.2.5
Failure to Fulfill Profit Maximization Commitment.
140
 
 
 
 
 
 
 
 
 
26.2.5.1
Concessionaire Explanation for Failure regarding Profit Maximization Commitment.
140
 
 
 
26.2.5.2
Remedial Plan concerning Profit Maximization Commitment.
141
 
 
 
 
 
 
 
26.3.
General Events of Default.
141
 
 
 
 
 
 
 
26.3.1
Definition of “General Events of Default.”
141
 
 
26.3.2
Notice and Opportunity to Cure General Event of Default.
142
 
 
 
 
 
 
 
26.4.
Termination for Uncured Event of Default.
143
 
 
 
 
 
 
27.
Termination by Concessionaire.
143
 
 
 
 
 
27.1.
Limited Grounds for Concessionaire Termination.
143
 
27.2.
Limitation on Concessionaire Remedies for Termination.
143
 
 
 
 
 
 
28.
Effect of Termination or Expiration.
143
 
 
 
 
 
28.1.
Concessionaire Obligations Not Impacted By MTA Termination; Letters of Credit;
MAG.
144
 
28.2.
Transition Services.
144
 
28.3.
Spare Parts and Replacement Units.
144
 
28.4.
No Compensation for Un-Recouped CapEx.
144
 
28.5.
Final Reconciliation.
144
 
28.6.
Delivery of Certain Materials; Removal of Static Media and Digital Content.
144
 
28.7.
Cessation of Concessionaire License to MTA Intellectual Property.
145
 
28.8.
Cumulative Remedies.
145



Page 20 of 171

--------------------------------------------------------------------------------




 
28.9.
Survival.
145
 
28.10.
Default Waiver.
147
 
 
 
 
 
 
29.
Concessionaire Debt-Proxy Recoupment On Termination by MTA.
147
 
 
 
 
 
29.1.
Relevant Definitions.
147
 
 
 
 
 
 
 
29.1.1
Early Termination Date
147
 
 
29.1.2
Successor Concession.
147
 
 
29.1.3
Successor Concessionaire.
147
 
 
29.1.4
Successor License Agreement.
147
 
 
29.1.5
Terminated Concessionaire.
148
 
 
29.1.6
Terminated License Agreement.
148
 
 
 
 
 
 
 
29.2.
Terms of License Agreement for Successor Concessionaire.
148
 
29.3.
Debt-Proxy Recoupment Amount.
148
 
 
 
 
 
 
 
29.3.1
Debt Proxy Amount.
148
 
 
29.3.2
Debt-Proxy Recoupment Amount.
148
 
 
29.3.3
Determination of Debt Proxy Amount and Debt-Proxy Recoupment Amount.
148
 
 
 
 
 
 
 
29.4.
Priority of Payment; Waterfall.
150
 
29.5.
Duration of Debt-Proxy Recoupment Period.
151
 
29.6.
Responsible Party.
151
 
29.7.
Relationship between Letters of Credit and Debt-Proxy Recoupment.
152
 
29.8.
Survival; Assignment.
152
 
29.9.
Repayment (Where Applicable) of MTA Funded Amounts.
152
 
 
 
 
 
 
30.
Concessionaire Personnel And Subcontractors.
152
 
 
 
 
 
30.1.
Concessionaire Personnel.
152
 
 
 
 
 
 
 
30.1.1
General Requirements for Concessionaire Personnel.
152
 
 
30.1.2
Concessionaire Key Personnel.
153
 
 
 
 
 
 
 
 
 
30.1.2.1
Key Personnel; Continuity.
153
 
 
 
30.1.2.2
Agency Required Changes to Key Personnel.
153
 
 
 
 
 
 
 
 
30.1.3
Concessionaire Personnel Continuity; Personnel Changes.
153



Page 21 of 171

--------------------------------------------------------------------------------




 
 
30.1.4
Conduct of Concessionaire Personnel.
153
 
 
 
 
 
 
 
 
 
30.1.4.1
Personnel Damage to Agency Facilities; Concessionaire Liability.
154
 
 
 
30.1.4.2
No Interfering Activities.
154
 
 
 
 
 
 
 
 
30.1.5
Removal of Concessionaire Personnel.
154
 
 
 
 
 
 
 
 
 
30.1.5.1
Reportable Activities; Concessionaire Reporting.
154
 
 
 
30.1.5.2
Concessionaire Response to Reportable Activities.
154
 
 
 
 
 
 
 
 
30.1.6
Concessionaire Personnel Identification Requirements.
154
 
 
 
 
 
 
 
 
 
30.1.6.1
Return and Replacement of Contractor Badges.
155
 
 
 
30.1.6.2
Identification Badges Limitations; Compliance Assurance.
155
 
 
 
30.1.6.3
Concessionaire Responsibility for Compliance.
155
 
 
 
 
 
 
 
 
30.1.7
Engagement of Certain Former Public Employees.
155
 
 
30.1.8
Background Checks.
155
 
 
30.1.9
Allocation of Concessionaire Personnel Resources.
155
 
 
30.1.10
Concessionaire Personnel Compensation and Benefits.
155
 
 
 
 
 
 
 
30.2.
Subcontracting.
156
 
 
 
 
 
 
 
30.2.1
Subcontractor Compliance; Engagement.
156
 
 
30.2.2
Requests for Changes to Subcontractors.
156
 
 
30.2.3
Concessionaire Obligations Regarding Subcontractor Compliance.
156
 
 
30.2.4
No Waiver by the MTA.
156
 
 
30.2.5
Downstream Subcontractor Obligations.
156
 
 
30.2.6
Concessionaire Full Liability; No Exceptions.
157
 
 
 
 
 
 
31.
Force Majeure.
157
 
 
 
 
 
 
 
31.1.
Force Majeure Events.
157
 
 
 
 
 
 
 
31.1.1
Acts of God.
157
 
 
31.1.2
Explosion or Contamination.
157
 
 
31.1.3
Acts of War.
157
 
 
31.1.4
Quarantine.
158



Page 22 of 171

--------------------------------------------------------------------------------




 
 
31.1.5
Embargo.
158
 
 
31.1.6
Government Action.
158
 
 
31.1.7
Delays Caused by Existing Environmental Hazards.
158
 
 
31.1.8
Other Force Majeure Events.
158
 
 
 
 
 
 
 
31.2.
Conditions to Force Majeure Events.
159
 
31.3.
Concessionaire Request for Relief Based on Force Majeure Events.
159
 
31.4.
MTA Notice of Force Majeure Event.
159
 
31.5.
Consequences of Force Majeure Events.
160
 
 
 
 
 
 
32.
General.
160
 
 
 
 
 
32.1.
Incorporation of Master Terms and Conditions into License Agreement.
160
 
32.2.
Section and Exhibit References
160
 
32.3.
Order of Precedence.
160
 
 
 
 
 
 
 
32.3.1
Precedence as to Generally Applicable Exhibits.
160
 
 
32.3.2
Precedence as to Additional Agency-Specific Terms.
161
 
 
 
 
 
 
 
32.4.
Assignment by Concessionaire.
161
 
32.5.
Concessionaire New York City Office.
162
 
32.6.
Section 365(n) of the Bankruptcy Code.
162
 
32.7.
No Landlord-Tenant Relationship.
162
 
32.8.
License Agreement Subordination to Other Instruments and Requirements.
163
 
32.9.
Interaction with Media and the Public.
163
 
32.10.
Onsite Storage.
164
 
32.11.
Entire License Agreement; No Oral Modifications.
164
 
32.12.
Independent Contractors.
164
 
32.13.
Rules of Interpretation.
164
 
 
 
 
 
 
 
32.13.1
All Legal Provisions Included.
164
 
 
32.13.2
[Intentionally not used].
165
 
 
32.13.3
Accepted.
165
 
 
32.13.4
Amendments.
165
 
 
32.13.5
Days and Business Days.
165
 
 
32.13.6
Headings.
165
 
 
32.13.7
Directed.
165
 
 
32.13.8
Furnish or Furnishing.
165
 
 
32.13.9
Hereof.
165
 
 
32.13.10
Include.
166



Page 23 of 171

--------------------------------------------------------------------------------




 
 
32.13.11
Installation.
166
 
 
32.13.12
Or.
166
 
 
32.13.13
Section References.
166
 
 
32.13.14
Singular and Gender.
166
 
 
32.13.15
Use of Serial Comma.
166
 
 
32.13.16
Examples.
166
 
 
 
 
 
 
 
32.14.
Further Assurances.
167
 
32.15.
Investigation; Self-Reporting.
167
 
 
 
 
 
 
 
32.15.1
Failure to Testify.
167
 
 
32.15.2
Failure to Report Solicitations.
167
 
 
 
 
 
 
 
32.16.
Labor Laws; Prevailing Wage.
167
 
32.17.
No Waiver.
168
 
32.18.
Severability.
168
 
32.19.
Contact Deemed Jointly Drafted.
168
 
32.20.
Affirmative Action, EEO and Non-Discrimination.
168
 
 
 
 
 
 
 
32.20.1
Prohibition.
168
 
 
32.20.2
Assurance of Non-Discrimination.
169
 
 
32.20.3
Required Notice To Prospective Employees And Applicants.
169
 
 
32.20.4
Requirements For Subcontractors.
169
 
 
 
 
 
 
 
32.21.
No Personal Liability.
169
 
32.22.
Taxes; Sales Tax.
169
 
32.23.
No Third Party Beneficiaries.
169
 
32.24.
Freedom of Action.
170
 
32.25.
Execution in Counterparts.
170
 
32.26.
Attorneys' Fees.
170
 
32.27.
Lobby Law Certification.
170
 
32.28.
Notices.
170





Page 24 of 171

--------------------------------------------------------------------------------








MASTER TERMS AND CONDITIONS



1.
DEFINITIONS.

The capitalized terms used herein have the meanings that are ascribed to them in
Exhibit 1A.

2.
CONCESSION OVERVIEW AND CONTRACTING PRINCIPLES.

The principles set out below (the “Contracting Principles”) guide the Parties’
rights and obligations, and inform the interpretation of this License Agreement,
including these Master Terms and Conditions. The Parties do not intend that the
Contracting Principles override express rights and obligations set out in these
Master Terms and Conditions; however, where there is disagreement among the
Parties, or where there is uncertainty in the application of this License
Agreement in light of future events, the Parties agree to rely on these
Contracting Principles to resolve such issues.

2.1.
Concession Scope.

Historically, the Agencies have relied on advertising concessions primarily as a
means to generate revenue to support their operations and only incidentally (as,
for example, in the case of cardboard car cards posted in subway cars or buses
by concessionaire personnel) to facilitate the dissemination of Agency Messages.
Relatively recently, such incidental reliance on advertising concessionaires for
the posting of Agency Messages has extended to a variety of digital devices
installed by advertising concessionaires (such as, for example, so-called
“digital urban panels” at subway station entrances). However, the Agencies have
also installed and separately maintain and operate a variety of digital
communication devices (such as, for example, so-called “countdown clocks” in
subway stations and “Solari screens” in rail facilities); and, of course, the
Agencies have also installed and maintain a wide variety of static signage by
which their patrons are afforded way finding assistance and other information
comprising Agency Messages.
In light of dramatic recent and ongoing developments in hardware, software and
the functioning of the advertising industry, the Parties now envision, and the
Concession is being granted in reliance upon assurances that, over the course of
the Term, the Concessionaire will undertake a wholesale transformation of the
existing advertising inventory in the Agency Facilities, such that (except on
buses and in Vehicles slated for retirement or of a kind that the Parties
determine are not candidates for retrofit due to unanticipated technical
constraints) static advertising in the Agency Facilities will, as more
particularly set forth in the Agency-Specific Terms, be largely, if not
entirely, supplanted by a smaller but still very substantial number of digital
screens; and that in turn has enabled the Agencies to plan to depend on the
Concessionaire much more heavily than they have on past concessionaires for the
dissemination of Agency Messages. However, except as otherwise expressly
provided herein, the scope of the Concession nonetheless excludes all Agency
Devices and Fixtures. The Communications System and System Inventory to which
the Concession does apply are limited accordingly, by definition and as more
particularly provided in these Master Terms and Conditions and in other Exhibits
to this License Agreement, including the Agency-Specific Terms.


Page 25 of 171

--------------------------------------------------------------------------------








2.2.
Agency Messaging Mandate.

The Parties have agreed to allocate Content Duration and Content Space on System
Inventory as further set out in later sections. Certain Devices and Fixtures
will be dedicated solely to Agency Messages, others will be dedicated solely to
Advertising, and others will display a mix of Agency Messages and Advertisements
consistent with the Generally-Applicable System Inventory Allocation. The
Concessionaire acknowledges that providing at least the minimum amount of
Content Duration and Content Space for Agency Messages that is contemplated by
the Parties is an essential mandate under this License Agreement (the “Agency
Messaging Mandate”). Accordingly, as detailed in later sections (including
Section 3.4.7 (Allocation Between Agency Messages and Advertising)), the
Concessionaire also acknowledges that, consistent with the Agency Messaging
Mandate, and among other remedies, if it fails to meet performance standards (as
set out in Section 3.10 (Performance Standards)), and such failure adversely
impacts the quality or quantity of System Inventory available for Agency
Messages, the MTA will be entitled to adjust such agreed-upon balance, and
allocate additional System Inventory to Agency Messages, until such failure is
remedied.

2.3.
Equal Treatment.

The Parties expect the advertising value of the System Inventory to increase
significantly as the Concessionaire rolls out the digital network and converts
Static-Content Fixtures to Communication Devices; and the MTA therefore expects
that the Concessionaire’s own self-interest will incentivize the Concessionaire
to complete such roll out and conversions with dispatch, and to maintain high
performance standards for Advertising-Only Communication Devices once they are
installed. Accordingly, the MTA has, to some extent, refrained from requiring
specific, detailed, and potentially inflexible performance standards for the
Agency Messaging-Only Communication Devices, and instead expects largely to
rely, as the primary measure of the Concessionaire’s performance with respect to
such devices, on the Concessionaire’s commitment, which the Concessionaire
hereby affirms, that the Concessionaire will install, maintain, refresh, and
otherwise manage Agency Messaging-Related Communication Devices with at least
the level of diligence, attention and care that it applies to Advertising-Only
Communication Devices and/or those portions of Hybrid Communication Devices that
display Advertising Inventory. Such commitment is sometimes referred to herein
as the “Equal Treatment Commitment”.

2.4.
Maximization of Gross Revenue.

The MTA acknowledges that the Concessionaire is absorbing all operating expenses
necessary to maximize Gross Revenues and cannot be expected nor required to
spend operating funds in an imprudent manner, taking into account the
Concessionaire’s objective to operate a successful and profitable business.
However, subject to that limitation, in consideration of the granting of the
Concession, and in light of the MTA’s right to share in Gross Revenue as
provided in Section 9 (Compensation and Payment Terms), the Concessionaire
hereby undertakes, and shall be duty-bound, subject to the Agency Messaging
Mandate, to seek in good faith and for the mutual benefit of the Parties to
maximize the overall Gross Revenue the Concessionaire generates from the System
Inventory existing at a given point in time. Based on such commitment (which is
sometimes referred to herein as the Concessionaire’s “Gross Revenue Maximization
Commitment”), the MTA expects to defer to and rely upon the Concessionaire’s
expertise and business judgment insofar as the pricing and marketing of such
System Inventory are concerned, and in doing so shall


Page 26 of 171

--------------------------------------------------------------------------------







be entitled to rely on the good faith and loyalty and fair dealing of the
Concessionaire. The Concessionaire’s duties to the MTA in this regard shall be
treated as fiduciary duties for all purposes.

2.5.
Capital Expenditures and Recoupment.

As noted above, the Concession is being granted in reliance upon the
Concessionaire’s undertaking to make very substantial improvements to the
Communications System, in furtherance of the Agency Messaging Mandate, as well
as for the purpose of enhancing the Communications System’s revenue-generating
capability. All such improvements are to be made at the sole cost of the
Concessionaire, subject to Sections 9 (Compensation and Payment Terms) and 10
(Treatment of Qualified Capital Expenditures), which contemplate that the
Concessionaire will be entitled to recoup Qualified CapEx from Incremental Gross
Revenue as and to the extent set forth in such Sections. As further provided in
Sections 9 (Compensation and Payment Terms) and 10 (Treatment of Qualified
Capital Expenditures) and in various exhibits to this License Agreement,
including the Agency-Specific Terms, both the Concessionaire’s commitment to
incur capital costs and its commitment to make specified improvements to
specified Agency Facilities as set forth in the Agency-Specific Terms are in
large part unconditional but to some extent subject to modification, as the MTA
recognizes that (so long as the Concessionaire’s obligations concerning Required
Installations are duly and timely satisfied) the MTA’s own financial interests
will be best served by the Concessionaire seeking to accelerate recoupment of
Qualified CapEx and otherwise maximize Adjusted Incremental Gross Revenue (as
opposed to Gross Revenue) from investments of Qualified CapEx in the
Concessionaire’s timely completion of Additional Installations (the “Profit
Maximization Commitment”). Moreover, the MTA acknowledges and appreciates that
the Concessionaire’s overall economic proposal and commitment to incur Qualified
CapEx is dependent in part upon timely support from the MTA in regard to access
to and use of Agency Facilities, Agency Force Account Services, and a reasonable
approach to technical approvals in circumstances that cannot be predicted with
precision today, and that delay in the expenditure of Qualified CapEx may
potentially impair the Concessionaire’s ability and objective to recoup such
Qualified CapEx over the remaining Term of the Concession and to achieve a
reasonable return on its investment. Consequently the MTA acknowledges that,
upon specified triggering events, the Concessionaire shall be entitled to seek
an Equitable Adjustment to certain of its obligations under this License
Agreement, and such obligations may be reevaluated and adjusted in the future as
part of the Annual Review process if the Concessionaire, notwithstanding its
commercially reasonable efforts and compliance with Good Industry Practice,
cannot achieve its recoupment objectives due to such specified events.

2.6.
Commitment to Privacy Best Practices.

The Communications System, as specified, will include certain Data Collection
Technology. The MTA expects that such Data Collection Technology will
significantly increase the reach, timeliness, and value of Agency Messages as
well as support the optimization of MTA Systems operations. Indeed, to assist
the MTA in further enhancing these capabilities, the Concessionaire has agreed
to provide the MTA (as detailed in following sections) with support in its data
capture, data analytics, and development of executable data-driven operational
improvements.
However, although such Data Collection Technology can potentially both provide
such operational benefits to the Agencies and enhance Gross Revenue for the
benefit of the Agency as well as the Concessionaire, the Parties recognize that
such Data Collection Technology, if employed irresponsibly, may present threats
to the privacy interests of MTA Consumers. The Parties have


Page 27 of 171

--------------------------------------------------------------------------------







structured this License Agreement to anticipate and avoid these threats, and the
Concessionaire commits to using best practices, under a continuous-improvement
framework, to protect and secure such privacy interests. Such commitment is
sometimes referred to herein as the Concessionaire’s “Privacy Best Practices
Commitment.”

2.7.
Commitment to Transparency.

The Parties recognize that the tracking of Gross Revenue, expenses, and other
matters relating to Advertising and associated Data Collection Technology,
particularly given developments in the digital Advertising industry, including
the rise of real-time bidding, third party processing platforms, added-content
providers and other techniques, present challenges to an open relationship, to
the achievement of the Parties’ mutual satisfaction, and to each of the
Contracting Principles set out above. To address these challenges, the
Concessionaire commits to providing relevant data via the IMS-DMP Interface or a
mutually agreed to alternative, as well as System Reports, and to engaging with
the MTA in periodic and as-needed review of the DMP or a mutually agreed to
alternative and System Reports, in as open and transparent a manner as possible,
so as to provide as much visibility into the Concessionaire’s pricing and
business model as reasonably possible. Such commitment is sometimes referred to
herein as the Concessionaire’s “Transparency Commitment.”

3.
SERVICES.

The Concessionaire shall provide (i) the services set out in this Section 3
(Services), and (ii) the services set out in the Agency-Specific Terms
(collectively, the “Services”). The Parties recognize that there may be tasks or
services that are a necessary, inherent, or customary part of the Services, but
that are not specifically described in this License Agreement (“Inherent Work”).
If a Service involves Inherent Work, the Concessionaire agrees to perform such
Inherent Work without additional cost or expense to the MTA, and such Inherent
Work shall be treated as a component of the Services for all purposes.
The Concessionaire shall perform the Services (a) continuously and diligently,
(b) as specified in this License Agreement, (c) in a manner consistent with the
Contracting Principles, and (d) in accordance with Good Industry Practice. The
Concessionaire shall sequence and complete the Services as provided in the
Services Schedule, and shall ensure that it meets its obligations as to
installation of and investment in the Communications System consistent with its
Annual Required Communications System Installation Obligations, all subject to
Excusable Delay.

3.1.
Authority of MTA; Certain Delegation to Agencies.

The MTA is the sole contracting party under this License Agreement. The License
Administrator, however, is entitled to delegate his or her decision-making
authority to specific Agencies, as to some or all Agency-Specific Terms (“Agency
Delegated-Authority”). The Concessionaire shall comply with the directions and
decisions made by the Agencies in accordance with such Agency
Delegated-Authority, as if such directions and decisions were made by the MTA
itself. If the Concessionaire is uncertain as to whether an Agency is acting
with its Agency Delegated-Authority, it shall promptly request clarification
from the License Administrator.

3.2.
Design Services.



Page 28 of 171

--------------------------------------------------------------------------------







The Concessionaire shall design the Communications System and provide associated
design services as follows, and all in accordance with the Agency-Specific Terms
and Good Industry Practice (collectively, the “Design Services”):

3.2.1
Design of System and System Components.

The Communications System consists of:
•
Devices and Fixtures;

•
System Infrastructure, consisting of (i) System Software, (ii) System
Interfaces, and (iii) System Hardware and Connections;

•
Data Collection Technology; and

•
the Inbound IMS.




3.2.1.1
Cooperation concerning System and Component Designs.

The Parties recognize that design elements for the Communications System and
Communications System Components have not been finalized, and acknowledge that
certain anticipated design solutions (for specific Vehicle types, for example)
may prove to be unworkable due to unanticipated technical constraints. The
Parties agree to cooperate with one another and act reasonably and in good faith
to finalize and complete these design elements. The Parties shall use best
efforts to finalize and complete these design elements within the period
specified in the Services Schedule, as such Services Schedule is finalized and
completed under Section 3.8.1 (Development of Services Schedule).



3.2.1.2
Devices and Fixtures.

The Concessionaire shall be responsible throughout the Term for both (i)
Communication Devices and (ii) Static-Content Fixtures (collectively, “Devices
and Fixtures”), and the Communications System shall be designed accordingly. For
example, the Inbound IMS shall include information that tracks the status
(including the condition, functionality, and operation of the Software and Data
as well as Updates and Upgrades) not only of Communication Devices but also of
Static-Content Fixtures, and System Reports, as well as data copied into the DMP
via the IMS-DMP Interface or a mutually agreed to alternative, and shall include
associated information concerning such Devices and Fixtures.

3.2.1.3
Communication Devices: Addressable Device Identifiers.

Each Communication Device shall be individually addressable, and the
Concessionaire shall design and implement a naming convention and taxonomy to
provide a unique identifier for each such Device (each, an "Addressable Device
Identifier") that allows the physical location of each such Device to be
determined. With such Addressable Device Identifiers, the Communications System
shall be capable of permitting the Agencies to direct Agency Messaging to one,
some, or all Agency Messaging-Related Communication Devices, as the Agency
selects

3.2.1.4
Communication Devices: OTG Kiosks.

The Concessionaire will be obligated to assume and perform certain of the
responsibilities for the operation and maintenance of the existing OTG Kiosks
listed in Exhibit 10 (OTG Kiosks) and at


Page 29 of 171

--------------------------------------------------------------------------------







the request of the MTA the responsibility to procure, deliver, operate,
maintain, refresh, and replace new OTG Kiosks, all as more fully set forth in
Exhibit 10 (OTG Kiosks).

3.2.1.5
Communication Devices: Rolling Stock.

The Concessionaire's design for Communication Devices shall, in addition, meet
the following requirements: (i) Communication Device screens and Frames shall be
resistant to vandalism (including scratchiti), and (ii) the supporting equipment
for such Communication Devices, shall be compact, present low power-requirements
in accordance with Good Industry Practice, be easily accessed and modularized
for efficient maintenance and repair, and be reliable in the applicable
environment, all as further set out in the Agency-Specific Terms.

3.2.1.6
System Infrastructure: Interfaces to Agency Devices and Fixtures.

The Concessionaire acknowledges that elements of the Communications System must
interface with, and permit interoperability with respect to, Agency Devices and
Fixtures, the DMP, and Concessionaire-Agency Devices. The Concessionaire shall
design the System Interfaces to permit such interoperability.

3.2.1.7
System Infrastructure: Data Connections.

Except as set out in applicable Agency-Specific Terms, the Concessionaire shall
be responsible for all data connections for the Communications System, including
in stations, facilities, and Vehicles.

3.2.1.8
Data Collection Technology.

The Concessionaire shall design the Communications System to include, and it
shall include, Data Collection Technology. Such Technology shall comply with the
Privacy Best Practices Commitment, and the other tailored requirements set out
in Section 8 (Privacy). The Communications System, additionally, shall be
designed to provide the MTA with access to and use of all of the Data available
to the Concessionaire through the application of such Data Collection
Technology, via the IMS Dashboard and the DMP or a mutually agreed to
alternative.

3.2.1.9
The Inbound IMS.

In the design of the Communications System, the Concessionaire shall include a
Content Management System to manage (among other functions) the procurement,
creation, modification, display and handling of System-Delivered Content (the
"Concessionaire CMS"). With the Concessionaire CMS, the Concessionaire shall
include in the design of the Communications System functionality needed to
comply with the full information-exchange requirements of this License
Agreement, in the form of an information management system (the “Concessionaire
IMS”) to supplement the Concessionaire CMS and, for example, provide the full
range of required System-Sourced Data and process the full range of
System-Delivered Content. The Concessionaire IMS and the Concessionaire CMS are
referred to collectively as the “Inbound IMS.”

3.2.1.10
The Inbound IMS: Dashboard; Access to All System-Sourced Data.



Page 30 of 171

--------------------------------------------------------------------------------







The Inbound IMS shall include a dashboard, accessible to the MTA via a browser
and secure connection, which shall display those System Reports reasonably
designated by the MTA, refreshed at the frequency required under Section 16.2
(System Reports) (the “IMS Dashboard”). The IMS Dashboard will provide the MTA
access to all System-Sourced Data as well as to all the functionality of the
Data Collection Technology. Availability of the IMS Dashboard to the MTA does
not relieve the Concessionaire of its obligation to provide all of the required
Data to the MTA via the IMS-DMP Interface or a mutually agreed to alternative.

3.2.2
The MTA Data Management Platform.


3.2.2.1
IMS-DMP Interface.

The Concessionaire acknowledges the MTA’s contemplated roll-out of a Data
Management Platform (the "DMP"). The MTA at its discretion will determine which
features of the DMP are to be implemented. Among the many uses of a DMP, the MTA
is considering the use of the DMP to: (i) serve as an Agency-wide Advertising
and Agency Messaging data management platform; (ii) house System Data (including
advertising sales data); (iii) serve as a dashboard for Agency Messaging; and
(iv) automate and streamline the MTA’s transmission of Agency Messaging to the
Concessionaire for display on the Communications System and/or transmission of
Agency Messaging for direct display on Agency Messaging-Related Communication
Devices (and on all Communications Devices in certain situations such as
emergencies). The Inbound IMS shall interface with the DMP, and the
Concessionaire shall design the Inbound IMS to, and the Inbound IMS shall,
programmatically transfer all System Reports and System Data to the DMP. Such
Data transfers to the DMP must be automated, with the MTA retaining the ability
to set reasonable timeframes defining the frequency of in-bound data transfers
based on time of day, data size and volume, and network bandwidth. For purposes
of facilitating the transmission and management of Agency Messaging to the
Concessionaire for posting on Communication Devices, the Concessionaire shall
provide an Interface layer description or API that allows Content created by the
MTA (or on its behalf) to be consumed by the Inbound IMS (in either a push or
pull process) so that the Content appears in Near Real-Time on the Communication
Devices that the MTA designates for such Agency Messaging Content (the “IMS-DMP
Interface”). Except as otherwise contemplated herein, Concessionaire-provided
Interfaces for Agency Messaging Content other than the IMS-DMP Interface shall
be treated as Additional Services pursuant to Section 3.6.2 (Additional
Services).

3.2.2.2
Provision of System Data to DMP.

In addition, the Inbound IMS and associated IMS-DMP Interface shall be designed
to, and shall, efficiently and programmatically provide all System Data and
System Reports to the DMP, and receive System Data from the DMP. The Inbound IMS
shall provide such System Reports and System Data to the DMP on at least the
frequency set out in Section 16 (Performance Reviews and Reporting).

3.2.2.3
Accommodation for DMP Unavailability.

The Concessionaire shall design the Communications System with alternative means
to receive Agency Messaging from the MTA, and to exchange System Data with the
MTA if the DMP is not operational, either due to delays in, or cancellation of,
its implementation or system outage.

3.2.3
Open Architecture Design.



Page 31 of 171

--------------------------------------------------------------------------------







The Concessionaire shall design the Communications System with an open
architecture, and this open architecture shall comply with Good Industry
Practice. Among other open architecture elements, the Communications System
shall: (i) allow adding, upgrading and swapping functionally equivalent
components from multiple alternative vendors without requiring custom
development efforts for their integration; (ii) use Open Source Software to the
greatest extent feasible (but not copyleft Open Source Software, as set out in
Section 18.1.6 (Copyleft Open Source Software)) and, if the use of such Open
Source Software is not feasible, then use COTS Software to the greatest extent
possible; (iii) rely on data exchanges and data formats that are based on open,
industry-accepted standards in order to ensure the interoperability among
equipment, Software and systems from multiple alternative vendors; (iv)
implement well-defined and documented Software Interfaces; and (v) implement
well-defined and documented hardware Interfaces that utilize standard connectors
or Third Party connectors commercially available through multiple alternative
vendors.

3.2.4
Privacy by Design.

The Concessionaire shall design the Communications System in accordance with
"Privacy by Design" principles. In accordance with these principles, the
Concessionaire shall take into account throughout the design process both (a)
MTA Consumers' privacy interests, (b) its Privacy Best Practices Commitment, and
(c) the protection of Personally Identifiable Information throughout its
lifecycle. For the avoidance of doubt, the Concessionaire’s obligations
concerning Privacy by Design shall include designing the Communications System
to meet the requirements set out in Section 8 (Privacy).

3.2.5
Compliance of Design Services with Applicable Law.

The Concessionaire shall ensure that all designs for Devices and Fixtures comply
with all Applicable Law as of the MTA’s approval of such designs in accordance
with Section 6.2 (Review and Approval of System and Component Designs).

3.2.5.1
ADA-Compliant Design.

By way of example and not limitation, the Concessionaire shall ensure that all
designs for Devices and Fixtures comport with the then-current requirements of
the Americans with Disabilities Act of 1990 ("ADA"), the ADA Accessibility
Guidelines ("ADAAG") the Architectural and Transportation Barriers Compliance
Board Guidelines, and any other Laws relating to accessibility for persons with
disabilities. If there are changes in such Laws, the Parties shall proceed in
accordance with Section 13.2 (Modifications due to Changes in Applicable Law)
or, where applicable, Section 13.3 (Impact of Material Changes in Applicable
Law). In addition, the Parties shall work together cooperatively to address
compliance with ADA best practices, including ADA best practices to explore
opportunities to transfer Agency Messages displayed on the Agency
Messaging-Related Communication Devices onto User Devices.

3.2.5.2
Changes in Applicable Law.

If there are changes in Applicable Law after the MTA’s approval of the System
and Component Designs at issue, the Parties shall proceed in accordance with
Section 13.2 (Modifications due to Changes in Applicable Law).

3.3.
Installation Services.



Page 32 of 171

--------------------------------------------------------------------------------







The Concessionaire shall install the Communications System in accordance with
this Section 3.3 (Installation Services), all in accordance with the
Agency-Specific Terms and Good Industry Practice (the “Installation Services”).
The Concessionaire further acknowledges that the Services called for under this
Section 3.3 (Installation Services) might require the Concessionaire to procure
Agency Force Account Services, as set out in Section 12 (Agency Force Account
Services and Facility Access).

3.3.1
Required Installations.

Whether or not profit-maximizing, except to the extent the Parties may hereafter
agree that particular installations are impractical due to unforeseen technical
constraints, the Concessionaire is required (and entitled) to procure, install,
test, and put into production the Communication Devices that are specified in
Exhibit 2 (Annual Required Installation Schedule) as “Proposer Required Number
of Digital Screens” (such required Communication Device installations, including
requisite testing and go-live services, are the “Required Installations”). Among
other elements, Exhibit 2 (Annual Required Installation Schedule) specifies
these Required Installations by: (i) number of Communication Devices; (ii) type
of Communication Device; (iii) twelve (12) month period for installation; and
(iv) station, or rolling stock in or on which such Required Installations shall
occur. In connection with such Required Installations, the Concessionaire shall
simultaneously procure, build out, test, install, and put into production all
components of the Communications System (including requisite System
Infrastructure) necessary for the proper operation of such Communication
Devices.

3.3.2
Additional Installations.

In addition to those comprising Required Installations, the Concessionaire is
required (and entitled) to procure, install, test and put into production the
Communication Devices and other Communications System Components that are
specified in Exhibit 2 (Annual Required Installation Schedule) as “Additional
Anticipated Number of Digital Screens” (such additional Communication Device
installations, including requisite testing and go-live services, “Additional
Installations”); provided, however, that such obligation shall be subject to
modification to the extent, if any, that it shall be determined to be
inconsistent with the Profit-Maximization Commitment. Among other elements,
Exhibit 2 (Annual Required Installation Schedule) specifies these Additional
Installations by: (i) number of Communication Devices; (ii) type of
Communication Device; (iii) twelve (12) month period for installation; and (iv)
station or rolling stock in or on which such Additional Installations shall
occur. The Concessionaire shall perform the roll-out and completion of such
Additional Installations to the extent consistent with its Profit Maximization
Commitment, and shall comply with Section 3.3.5 (Orderly Installation;
Limitations on Agency Force Account Services), and all other applicable terms
and conditions of this License Agreement.

3.3.3
Unanticipated Installations.

As contemplated by Section 10.3 (Concessionaire Requests regarding Unanticipated
CapEx), the Concessionaire may determine that its Profit Maximization Commitment
warrants the installation of Communication Devices and other Communications
System Components in addition to those comprising Required Installations and
Additional Installations (such unanticipated Communication Device installations,
“Unanticipated Installations”). The Concessionaire shall propose to the MTA its
plans to perform such Unanticipated Installations (“Unanticipated Installations
Proposal”) by specifying: (i) number of Communication Devices; (ii) type of
Communication Device;


Page 33 of 171

--------------------------------------------------------------------------------







(iii) twelve (12) month period for installation; and (iv) station or rolling
stock in or on which such Unanticipated Installations shall occur. Based on such
Unanticipated Installations Proposal, the MTA shall decide, in its sole
discretion, whether to support, in part or in whole, the Unanticipated
Installations. For the avoidance of doubt, the Concessionaire shall not be
obligated to make, and the MTA shall not be obligated to support, such
Unanticipated Installations unless the MTA commits to providing support for such
Unanticipated Installations, and the Concessionaire’s Profit Maximization
Commitment warrants the Unanticipated Installations.

3.3.4
Approved Installation Locations.

Before commencing installation or other, related work at an Agency Facility, the
Concessionaire shall obtain approval for the specific Device and Fixture
Location at issue. The Concessionaire shall obtain such approval in accordance
with Section 6.4 (Approval of Device and Fixture Locations).

3.3.5
Orderly Installation; Limitations on Agency Force Account Services.

Except in the event of an Excusable Delay, the Concessionaire shall complete
Communications System installations (including requisite testing and go-live
services) within the time periods set out on Exhibit 2 (Annual Required
Installation Schedule). The Concessionaire acknowledges that each Agency will
have allocated resources for Agency Force Account Services, on an Agency
Facility-by-Facility basis and based on Scheduled Installations. The
Concessionaire agrees (subject to Excusable Delay) that it shall complete
Scheduled Installations within the installation window for the Agency Facility
at issue that is provided for in the Services Schedules. If the Concessionaire
fails to complete Scheduled Installations within the applicable Installation
Window (“Late Installations”), then the Concessionaire shall not be entitled to
seek Equitable Adjustments for Unexpected Agency Delays associated with such
Late Installations. The Agencies shall nevertheless use commercially reasonable
efforts to provide the Agency Force Account Services originally allocated for
the Scheduled Installations, subject to availability. If additional Agency Force
Account Services are needed by the Concessionaire to complete the installation,
testing, and go-live of any Communication Devices (or other Communications
System Components) beyond those required for Scheduled Installations, the
Concessionaire may request that the applicable Agency supply such additional
Agency Force Account Service, and the applicable Agency will make reasonable
efforts to provide such additional Agency Force Account Service, but failure to
do so will not be deemed to constitute an Unexpected Agency Delay.

3.3.6
Provision of Additional Agency Force Account Services and Other Support;
Accelerating Required Installations.

Notwithstanding Exhibit 2 (Annual Required Installation Schedule), if the
Agencies determine that they are able to commit to providing additional Agency
Force Account Services as needed to accelerate the installation schedule, upon
notice from the MTA the Concessionaire shall make best efforts to meet such
accelerated schedule unless one or more of the following conditions apply: (i)
the accelerated schedule is inconsistent with the Profit Maximization
Commitment; (ii) the accelerated schedule will require a material increase in
the aggregate total Qualified Capex anticipated to be incurred by the
Concessionaire immediately prior to the notification by the MTA that it can
accommodate the accelerated schedule; (iii) the Concessionaire, despite using
commercially reasonable efforts, does not receive commitments from its
Subcontractors, in form


Page 34 of 171

--------------------------------------------------------------------------------







and substance acceptable to the Concessionaire, that they are able to commit to
performing their obligations (including delivering components of the
Communications System) in accordance with the accelerated schedule; (iv)
proceeding in accordance with the accelerated schedule will give rise to an
increased risk of material non-compliance with this License Agreement or will
give rise to a materially increased risk that the Concessionaire will commit an
Event of Default; (v) proceeding in accordance with the accelerated schedule
would require the Concessionaire to act in a way which violates Applicable Law,
is inconsistent with Good Industry Practice or gives rise to a material risk to
the health or safety of any person; or (vi) proceeding in accordance with the
accelerated schedule would involve the revocation of any permit or approval
previously issued by the Agencies or any governmental authority and it would not
be reasonably practical to obtain new or amended permits or approval in a manner
which would permit the Concessionaire to achieve the accelerated schedule.

3.3.7
Prioritizing Installations between Advertising and Agency Messaging.

The Concessionaire acknowledges that the Equal Treatment Commitment applies with
particular force to the Installation Services. Accordingly, the Concessionaire
will not be permitted to prioritize the installation of Advertising-Only
Communication Devices at a particular Device and Fixture Location. The
Concessionaire will be required to install, test, and put into production Agency
Messaging-Only Communication Devices and Hybrid Communication Devices at and on
particular Agency Facilities with the same or higher priority as
Advertising-Only Communication Devices, unless the Master Schedule expressly
provides otherwise in particular cases.

3.3.8
Removal of Static Fixtures.

The Concessionaire acknowledges and agrees to the MTA’s goal of very
substantially supplanting Static-Content Fixtures during the course of the
Scheduled Installations, as more particularly contemplated by the
Agency-Specific Terms. The Parties shall cooperate in good faith to develop a
mutually agreeable schedule for removing Static-Content Fixtures for this
purpose (the “Static-Removal Schedule”). The Parties shall complete discussions
and reach agreement concerning the Static-Removal Schedule within the period
specified for completing the Services Schedule under Section 3.8.1 (Development
of Services Schedule).

3.3.9
Opportunity to Inspect Facilities.

The Concessionaire acknowledges that (i) as of the Effective Date, it has made,
or has had a full and fair opportunity to make, a thorough and sufficient
inspection of (a) Agency Facilities (including Device and Fixture Locations),
(b) existing Agency Devices and Fixtures, and (c) information (including
financial information) concerning Advertising Inventory associated with such
Device and Fixture Locations, and (ii) such inspection (or opportunity to
inspect) has been sufficient for purposes of its acceptance and performance
under this License Agreement. The Concessionaire shall not be entitled to any
relief to the extent that it knew or should have known of an issue resulting
from its inspection pursuant to this Section 3.3.9 (Opportunity to Inspect
Facilities). To the extent that technical issues arise that are not known and
could not have reasonably been known, then, except as the MTA may otherwise
agree, the Concessionaire's exclusive remedy for any such issue shall be to take
such issue into account when assessing the Profit Maximization Commitment.


Page 35 of 171

--------------------------------------------------------------------------------








3.3.10
MTA-Proposed Installations

The MTA may, from time to time and in its discretion, submit a proposal to the
Concessionaire for the installation of devices and components which will become
Communication Devices and other Communications System Components which are in
addition to the Required Installations, Additional Installations and
Unanticipated Installations.  Such proposal shall contain such reasonable
details as may be required for the Concessionaire to assess the commercial and
practical feasibility of such proposal, including, to the extent available (i)
an estimate of the number of Communication Devices involved; (ii) type of
Communication Device(s); (iii) the estimated timing of such installation work;
(iv) the stations or rolling stock in or on which such proposed installations
would occur; and (v) any other factors relating to such proposed installations
of which the Concessionaire should reasonably be made aware.  The Concessionaire
shall be allowed a reasonable period of time to review any such proposal, after
which the Parties shall discuss in good faith, and in light of the Profit
Maximization Commitment, whether and how to further develop and implement such
proposed installations, including such amendments to this License Agreement as
may be required. 

3.4.
Agency Messaging Services.

The Concessionaire shall provide services concerning Agency Messaging as set out
in this Section 3.4 (Agency Messaging Services) and in the Agency-Specific Terms
(collectively, “Agency Messaging Services”). The Concessionaire acknowledges
that the proper performance of these Services is the foundation of the Agency
Messaging Mandate, and that such mandate is a foundation of this License
Agreement.

3.4.1
Types of Agency Messaging.

There are four types of Agency Messaging, and the Concessionaire’s obligations
vary depending on which type of Agency Messaging is at issue. The four Agency
Messaging types are: (i) Agency Alert Messages; (ii) Agency Real-Time Messages;
(iii) Agency Operational Messages; and (iv) Other Agency Messages.

3.4.2
Agency Alert Messages.

One of the key benefits of the Communication Devices is their ability to permit
the MTA (or other Governmental Authorities as authorized by the MTA) to
immediately broadcast information to the public in the event of a significant
disruption or other situation that requires prompt public alert. The Parties
refer to communications of this type as "Agency Alert Messages."

3.4.2.1
Inventory Allocation Required For Agency Alert Messages.

In the case of an Agency Alert Message, the MTA shall have the right to
immediately use up to one hundred percent (100%) of all Communication Devices to
broadcast such Message (“Full-System Messaging”). Given the critical nature of
Agency Alert Messages, the MTA shall have sole discretion in determining: (i)
whether a particular communication constitutes an Agency Alert Message; (ii) the
content and format of the Agency Alert Message; (iii) the duration for which the
Agency Alert Message is to be displayed; (iv) the number and location of
Communication Devices to be used; (v) the Content Space and Content Duration for
the Agency Alert Message; and (iv) other pertinent issues relating to Agency
Alert Messages.


Page 36 of 171

--------------------------------------------------------------------------------








3.4.2.2
Agency Alert Messages: Dissemination Time.

The Concessionaire shall ensure that all Agency Alert Messages are displayed on
designated Communication Devices in Near Real-Time, after the Agency Alert
Messages are received by the Inbound IMS.

3.4.2.3
Agency Alert Messages: Concessionaire Support.

The Concessionaire shall use its best efforts to immediately provide all support
that the MTA requests in connection with its dissemination of Agency Alert
Messages, including full time dedication by any and all Concessionaire Personnel
as necessary to ensure that Agency Alert Messages are displayed immediately.

3.4.2.4
Reasonable Use.

The extent and duration of the MTA’s use of System Inventory for Full-System
Messaging shall be proportionate and judicious under the circumstances.

3.4.3
Agency Real-Time Messages.

“Agency Real-Time Messages” include those that concern the Agency’s
transportation operations, including (i) arrivals, departures and service
status, and (ii) maps, fare information, schedules, trip planning, and
navigation. The Concessionaire shall ensure that all Agency Real-Time Messages
are displayed on designated Communication Devices in Near Real-Time, after the
content is received by the Inbound IMS. This coordination of timing is necessary
so customers will simultaneously view consistent information across multiple
information systems such as the MTA website or apps, or agency controlled
devices such as countdown clocks or PA systems. The MTA, with input from the
Concessionaire, will determine the best design, location and presentation of
information to meet customer needs.

3.4.4
Agency Operational Messages.

“Agency Operational Messages” include (i) information about upcoming service
changes; (ii) rules of conduct and courtesy; (iii) information campaigns and
general safety-related topics that are not of an emergency nature; and (iv)
information concerning services of the Agencies. These messages shall be
displayed at the locations and timing directed by the MTA. The MTA, with input
from the Concessionaire, will determine the best design, location, and
presentation of information to meet customer needs.

3.4.5
Other Agency Messages.

Agency Messages also include communications an Agency provides to patrons and
others that involve: (i) promotions of travel/entertainment packages, whether or
not jointly developed with commercial or not-for-profit enterprises that may
sometimes purchase Advertisements; (ii) recognition of the role of sponsors in
providing and/or funding WiFi, station cleaning or repairs, and/or other similar
services or benefits in Agency Facilities (whether or not under formal “adopt a
station” programs), again regardless of the fact that such sponsors sometimes
purchase Advertisements (but without affording to them opportunities to promote
their products and services other than by accepting such recognition); (iii)
Marketing Campaigns in support of governmental interests (such as the promotion
of tourism in New York State); (iv) governmental messaging; (v)


Page 37 of 171

--------------------------------------------------------------------------------







digital and static content from the Arts & Design program; and (vi) issues of
public interest (collectively, “Other Agency Messages”). The MTA, with input
from the Concessionaire, will determine the best design, location, and
presentation of such information.

3.4.6
Allocation Between Types of Agency Messages.

The MTA shall be entitled to select the mix of Agency Messaging (whether Alert,
Real-Time, Operational, or Other), using the designs and methods set out in
Section 3.2.1 (Design of System and System Components). The Concessionaire shall
comply with this selection, and post the applicable Agency Messaging for display
on System Inventory allocated to the MTA under Section 3.4.7 (Allocation Between
Agency Messages and Advertising), or, in the case of Agency Alert Messages,
under Section 3.4.2.1 (Inventory Allocation Required for Agency Alert Messages).

3.4.7
Allocation Between Agency Messages and Advertising.

Except as provided under Section 3.4.2.1 (Inventory Allocation Required for
Agency Alert Messages) or under applicable Agency-Specific Terms, the Parties
shall allocate System Inventory in accordance with the Generally-Applicable
System Inventory Allocation. As a general matter, the MTA expects that it will
use for its Agency Messages: (i) one hundred percent (100%) of the Agency
Messaging-Only Communications Devices, and (ii) in the aggregate and on average,
approximately (a) twenty percent (20%) of System Inventory available on the
non-Agency Messaging-Only Communication Devices, and (b) twenty percent (20%) of
the System Inventory available on Static Content Fixtures. For ease of
reference, this general assumption with respect to allocation of System
Inventory on non-Agency Messaging-Only Communication Devices is referred to as
the "Generally-Applicable System Inventory Allocation." For the avoidance of
doubt, (a) to the extent that an Agency requires that Agency Messages be
displayed on in excess of twenty percent (20%) of the space/time available on a
given non-Agency Messaging-Only Communication Device (“Excess Usage”), such
Excess Usage will be offset by reduced space/time for Agency Usage on other
non-Agency Messaging-Only Communication Devices; and (b) the MTA shall be
entitled to set the frequency and duration of the display of its Agency
Messaging (including content from the MTA’s Arts & Design program) within
reasonable parameters and subject to the System Inventory allocation set out in
Section 3.4.7 (Allocation between Agency Messages and Advertising). By way of
example and not limitation, the MTA would be entitled to cause an Agency Message
to appear every 15 minutes for a 15-second, 30-second, or 1 minute slot on
applicable Communication Devices.

3.4.8
MTA Responsibility and Control Concerning Agency Messaging Content.

With the exception of such support as the Concessionaire shall provide under
Section 2 (Creative-Design Services) of Exhibit 7 (Base Level Services and
Additional Services), the MTA will be responsible for, and retain absolute
discretion regarding, all Agency Messaging.

3.5.
Maintenance and Refresh Services.

The Concessionaire shall maintain the Communications System in first-class
condition, in a proper state of repair and in accordance with Good Industry
Practice, including the provision of the maintenance and refresh Services set
out in this Section 3.5 (Maintenance and Refresh Services) and in the
Agency-Specific Terms (collectively, “Maintenance Services”). The Concessionaire
acknowledges that the Equal Treatment Commitment applies with particular force
to these


Page 38 of 171

--------------------------------------------------------------------------------







Maintenance Services. The Concessionaire also acknowledges that the Maintenance
Services will to some extent require the Concessionaire to obtain Agency Force
Account Services, as set out in Section 12 (Agency Force Account Services and
Facility Access), and the MTA shall provide such Agency Force Account Services
as it determines necessary to support such Maintenance Services. Maintenance
Services consist of: (i) System-maintenance services; (ii) System-refresh
services; (iii) Content-maintenance services; and (iv) business continuity and
outage recovery services.

3.5.1
System-Maintenance Services.


3.5.1.1
Updates and Upgrades.

The Concessionaire shall install Updates to the Communications System in
accordance with Good Industry Practice, and the Equal Treatment Commitment.
Updates shall include: (i) those issued by Third Parties; (ii) those developed
by the Concessionaire for the MTA or in the course of servicing other customers;
and (iii) to the extent applicable, those necessary to accommodate regulatory
changes. Development and deployment of Updates to accommodate regulatory changes
shall be subject to Qualified CapEx recoupment to the extent conforming with and
pursuant to the requirements of Section 13.2 (Modifications due to Changes in
Applicable Law). Timing of deployment of Updates shall be at the reasonable
discretion of the Concessionaire in compliance with Good Industry Practice;
provided, however, that any Updates relating to critical security issues that
pose an imminent threat to the security, integrity or functionality of the
Communications System shall be installed immediately. Once installed, an Update
shall be considered to be an element of the Communications System for all
purposes under this License Agreement. For the avoidance of doubt, the
Concessionaire shall ensure that Updates and Upgrades do not adversely impact
other Communications System Components, including System Interfaces. The
Concessionaire is not obligated to provide Upgrades to the Communications
System, except under the circumstances set out in Section 3.5.2 (System-Refresh
Services) or as required under the Equal Treatment Commitment.

3.5.1.2
Service Issue Reporting.

The MTA shall be entitled to report defects, bugs, malfunctions, and
deficiencies in the Communications System (collectively, “Service Issues”) to
the Concessionaire. When reporting a Service Issue, the MTA shall provide to the
Concessionaire available documentation, information and assistance reasonably
requested by the Concessionaire for purposes of confirming and resolving the
Service Issue. The Concessionaire shall actively monitor the Communications
System for purposes of identifying Service Issues. The Concessionaire shall
track Service Issues and their resolution through the use of an incident
tracking system (the "Incident Tracking System"), and shall assign to each
Service Issue a unique Incident Tracking Number (an "ITN"). The Concessionaire
shall report to the MTA the status of its resolution of the Service Issue using
the ITN, and other identifiers reasonably requested by the MTA.



3.5.1.3
Service Issue Response and Resolution Times.

The Concessionaire shall respond to and resolve Service Issues promptly and in
compliance with Good Industry Practice. At a minimum, and under the Equal
Treatment Commitment, the Concessionaire shall resolve Service Issues with
respect to Agency Messaging Devices and


Page 39 of 171

--------------------------------------------------------------------------------







Fixtures as effectively and promptly as it does with respect to its Most-Favored
Advertising Devices. If the Concessionaire is unable to resolve a Service Issue
within such timeframes, the Concessionaire shall: (i) timely report to the MTA
the status of the resolution efforts; (ii) increase the resources committed to
resolve the Service Issue and escalate the issue to senior management; (iii)
provide the MTA with periodic status reports thereafter until the Service Issue
is fully resolved; and (iv) upon the MTA’s reasonable request, timely remove the
defective Agency Messaging Devices and Fixtures and replace them with properly
functioning Agency Messaging Devices and Fixtures.



3.5.1.4
Defacement and Damage to Devices and Fixtures; Cleaning.

The Concessionaire, at its sole cost and expense, shall remove graffiti and
other defacements from Devices and Fixtures, and otherwise repair damage to such
Devices and Fixtures. In addition, the Concessionaire, at its sole cost and
expense, shall clean, dust and otherwise maintain Devices and Fixtures on a
regular basis consistent with Good Industry Practice. The Concessionaire shall
perform and fulfill these obligations in accordance with the Equal Treatment
Commitment, and as if any Agency Messaging Device and Fixture at issue were the
Concessionaire’s Most-Favored Advertising Device; provided, however, that the
Concessionaire shall be excused from performing to this standard to the extent
inhibited by Excusable Delay. For the avoidance of doubt, where Static Media is
involved, the Concessionaire is obligated to replace applicable Static Media
(including Static Media that is faded, ripped or otherwise damaged) with
undamaged Static Media. The Concessionaire assumes all risk of loss or damage to
Devices and Fixtures, including loss or damage relating to vandalism, fire,
demolition, construction, renovation, theft, breakage, riot or other cause, and
regardless of whether such loss or damage was due to the negligence or fault of
the Concessionaire, the MTA or Third Parties, except for loss or damage arising
solely from the MTA’s gross negligence or willful misconduct.

3.5.1.5
Repair and Restoration.

Upon remedying damage as provided in Section 3.5.1.4 (Defacement and Damage to
Devices and Fixtures; Cleaning), or in connection with any change, removal or
relocation of a Device and Fixture that the Concessionaire is obligated to make
under this License Agreement, the Concessionaire shall be responsible for the
cost and expense for the repair and restoration of the floor, wall, ceiling or
other feature of an Agency Facility upon which such Device and Fixture was
mounted to a condition that is substantially similar to the then existing
condition of the contiguous area to ensure a continuity of appearance. As soon
as practicable but in no event later than the commencement of the work that
caused the need for a repair or restoration, the Concessionaire shall provide
notice to the MTA that a repair or restoration is required, together with
sufficient details for the MTA to determine whether it wants to do the work
itself or wants the Concessionaire to do the work. If the MTA decides to do the
work itself, then it shall account for all the costs and expenses associated
therewith and provide an invoice to the Concessionaire, which the Concessionaire
shall promptly pay to the MTA. If the MTA decides to have the Concessionaire do
the work, the MTA shall notify the Concessionaire of such decision and the
Concessionaire shall promptly complete such repair and restoration work.

3.5.2
System-Refresh Services.



Page 40 of 171

--------------------------------------------------------------------------------







The Concessionaire (i) shall replace all Communications System Components
(including Communication Devices) that relate to Agency Messages, where such
Communications System Components have become obsolete, have reached the end of
their useful life, or have otherwise failed to function in compliance with their
specifications or the requirements of this License Agreement; and (ii) shall
otherwise refresh the Communication System. Except as provided in Section
3.5.2.1 (End-of-Term Refresh Services), the Concessionaire shall replace and
refresh such Communications System Components with state-of-the-art components,
and such components shall, at a minimum, be sourced, procured, installed, tested
and put into production as if they were the Concessionaire’s Most-Favored
Advertising Devices (collectively, “Refresh Services”).

3.5.2.1
End-Of-Term Refresh Services.

Notwithstanding anything to the contrary in Section 3.5.2 (System-Refresh
Services), during the final twelve (12) months of the Term (as it may be
extended in accordance with Section 24.2 (Extension of Term), the Concessionaire
shall not be obligated to replace and refresh Communications System Components
with state-of-the-art components, provided the Concessionaire fulfills its Equal
Treatment Commitment, provides requisite Updates for such Communications System
Components, and otherwise maintains such Communications System Components in
good working order through the end of the Term and the Transition Services
Period (where applicable).

3.5.2.2
System Refresh Plan.

The Concessionaire shall provide such Refresh Services under a plan that
complies with Good Industry Practice, and that includes, for example, historic
use of and projected need for replacement Communications System Components (for
example, Spare Parts and Replacement Units) (the “Refresh Plan”). The
Concessionaire shall provide the MTA with a copy of its then-current, and past
Refresh Plan(s) upon the MTA’s reasonable request.

3.5.3
Content-Maintenance Services.

The Concessionaire shall display unexpired Content via the Communications System
and, where Advertising Content is at issue, such Content shall be consistent
with the Gross Revenue Maximization Commitment. These obligations include the
following:

3.5.3.1
Removal of Dated System-Delivered Content.

System-Delivered Content that is date-, time-, season- or event-specific is
referred to herein as "Date Certain Content," and the associated end date is
referred to as the "Date Certain." The Concessionaire shall remove Date Certain
Content (i) from Devices and Fixtures in a manner that complies with Good
Industry Practice and the Gross Revenue Maximization Commitment, and (ii) from
Agency Messaging Devices and Fixtures in a manner that (insofar as
Agency-Operational Messages and Other Agency Messaging are concerned and without
limitation of Sections 3.4.2 (Agency Alert Messages) and Section 3.4.3 (Agency
Real-Time Messages) is at least as timely as the Concessionaire’s removal of
Date Certain Content from its Most-Favored Advertising Devices.

3.5.3.2
Removal of Expired Advertising Content.

The Concessionaire shall timely remove Advertising Content (i) from all
Static-Content Fixtures upon expiration or termination of the Advertising
Contract that applies to the associated Static


Page 41 of 171

--------------------------------------------------------------------------------







Content, and (ii) from all Communication Devices on expiration of the time and
display space the Media Buyer has purchased under its respective Advertising
Contract (the “Advertising Contract Expiration Date”). Advertising that remains
after these deadlines is referred to as “Expired Advertising Content.” The
Concessionaire shall commence removing Date Certain Static Media that contains
Expired Advertising Content no later than the Advertising Contract Expiration
Date, and shall complete such removal within fourteen (14) days after the
Advertising Contract Expiration Date, and other Static Media Expired Advertising
Content shall be removed in accordance with Good Industry Practice, but in no
event more than ninety (90) days after the Advertising Contract Expiration Date
and as otherwise required by the Gross Revenue Maximization Commitment,
Concessionaire shall remove Expired Advertising Content from Communication
Devices in Near Real-Time upon the associated Advertising Contract Expiration
Date (collectively, for such Static and Digital Content, the “Expired
Advertisement Removal Deadline”).

3.5.3.3
Unsold Inventory.

To ensure that there are no gaps in the utilization of Unsold Inventory, the
Concessionaire shall use all Unsold Inventory either to display (i) Agency
Messages as specified by the MTA for use with Unsold Inventory (“Default Agency
Messaging”) or (ii) Added Content, once agreement is reached as to Added Content
in accordance with Section 6.5 (Process for Added Content). The Concessionaire
shall not use Unsold Inventory to display Expired Advertising Content, except as
permitted by Section 3.5.3.2 (Removal of Expired Advertising Content), and shall
commence displaying such Default Agency Messaging (or Added Content, where
applicable) promptly, and in no event, later than the Expired Advertisement
Removal Deadline.

3.5.4
Business Continuity and Outage Recovery Services.

Within forty-five (45) days of the Execution Date, the Concessionaire shall
implement, and then maintain and comply with a plan and set of procedures for
data redundancy, business continuity and outage recovery, all in accordance with
Good Industry Practice, and taking into account the Agency Messaging Mandate and
particularly the MTA’s needs with respect to providing Agency Alert Messages to
the public (such plans and practices are referred to collectively as the "Outage
Recovery Plan"). Under the Outage Recovery Plan, the Concessionaire shall (i)
ensure the Near Real-Time resumption of all Communications System Components
necessary for Agency Alert Messages as soon as possible following an outage, and
(ii) the resumption of operations for other Communications System Components in
a timely manner, and in accordance with Good Industry Practice.



3.5.4.1
Regular Testing; Updates.

The Concessionaire shall regularly test the Outage Recovery Plan. Unless
otherwise agreed to by the MTA, such testing shall take place on at least an
annual basis. The Concessionaire shall promptly update and revise the Outage
Recovery Plan in light of (i) any applicable Communications System changes,
modifications or additions, and (ii) the results of such testing. The MTA shall
have the right to independently test the Outage Recovery Plan, where there is
reasonable cause, and the Concessionaire shall support such testing, at the
Concessionaire's sole expense so long as such testing either reveals material
deficiencies or is not conducted more than once per License Year.


Page 42 of 171

--------------------------------------------------------------------------------








3.5.4.2
Joint Testing.

The Concessionaire shall (i) establish joint test objectives designed to verify
that the Communications System and System Data are available within
Agency-approved timeframes and are otherwise compatible with Agency-specific
Outage Recovery Plans, and (ii) otherwise participate in Agency testing of
Agency-specific Outage Recovery Plans.

3.5.4.3
Continued Operation During Testing.

The Concessionaire shall continue to operate and manage the Communications
System during periodic testing of the Outage Recovery Plan.

3.5.4.4
Outage Notification and Remediation.

The Concessionaire shall implement the Outage Recovery Plan within ninety (90)
days of the Execution Date and shall notify the License Administrator of any
outage affecting the Communications System or System Data. The Concessionaire
shall conduct a post-outage meeting with the MTA in order to develop or enhance
plans to mitigate the adverse impact of future occurrences relating to the
Communications System and System Data.

3.5.4.5
Support of Agency Activities.

The Concessionaire shall reasonably (i) support Agency-related policies,
procedures and standards related to information security and, upon request,
participate in planning sessions, testing sessions, and other activities with
the MTA relating to its own outage recovery efforts, and (ii) otherwise support
the MTA's outage recovery and business continuity efforts as they pertain to the
Communications System and System Data.

3.5.5
Maintenance of System Security.

The Concessionaire shall, with respect to the Communications System and System
Data, implement and maintain throughout the Term the security standards: (i) set
out in the MTA Software Security Standards, in the form to be agreed in writing
by the Parties; (ii) set out in this Section 3.5.5 (Maintenance of System
Security); and/or (iii) required by Applicable Law or Good Industry Practice
((i)-(iii) collectively, the "Security Standards").

3.5.6
Physical Security Controls.

The Concessionaire shall implement and maintain safeguards and other protections
to control and prevent unauthorized physical access to the Communications System
and System Data (“Physical Security Measures”). Physical Security Measures shall
include: (i) secure physical enclosures for equipment and facilities that store
or could permit access to the Communications System and System Data; (ii) badge
and identity verification requirements for visitors, employees and other
non-visitor personnel accessing those physical locations under the
Concessionaire's control; (iii) the use of locked file cabinets, storage areas,
offices and other repositories for System Data; (iv) secure transportation of
System Data by the Concessionaire, Subcontractors and any Third Parties under
the Concessionaire's direction or control; and (vi) other measures consistent
with Good Industry Practice.

3.5.6.1
Technical Security Controls.



Page 43 of 171

--------------------------------------------------------------------------------







The Concessionaire shall implement and maintain technical security measures for
the Communications System (including those portions containing System Data) that
shall include, at a minimum
•
(A) secure user authentication protocols, including (where applicable): (i)
control of user IDs and other identifiers; (ii) secure methods of assigning and
selecting user passwords, or the use of other unique identifier technologies;
(iii) restricting access to only active users and active user accounts; (iv)
disabling user credentials after multiple unsuccessful validation attempts; and
(v) multi-factor authentication;

•
(B) access control measures that (i) restrict access to records and files that
contain or constitute System Data to those users who need such System Data to
perform their job duties, and (ii) assign unique identifications, plus passwords
that are not vendor-supplied default passwords, to all Persons under the
Concessionaire's control with access to systems containing System Data;

•
(C) encryption-based information security controls for the encryption of the
Communications System and System Data, including System Data that is: (i)
transmitted across public networks; (ii) traveling outside the premises of a
secure facility; (iii) transmitted wirelessly; or (iv) stored on laptops or
other portable devices; and

•
(D) up-to-date firewall protection and system security patches to maintain the
integrity and security of the Communications System and System Data, and
up-to-date versions of system security agent software, which shall include
malware protection and up-to-date patches and virus definitions, or a version of
such software that can still be supported with up-to-date patches and virus
definitions, and is set to receive the most current security updates on a
regular basis.




3.5.6.2
Administrative Controls; Information Security Policies and Practices.

The Concessionaire shall implement, maintain and comply with a comprehensive
information security program (the "Information Security Program"), and such
Information Security Program shall, at a minimum, include annual risk
assessments to: (i) identify and assess reasonably foreseeable internal and
external risks to the Communications System; (ii) evaluate and improve, where
necessary, the effectiveness of the Concessionaire's then-current safeguards and
controls for limiting such risks; and (iii) review and improve ongoing employee
(including temporary and contract employee) training, employee compliance with
relevant policies and procedures, and means for detecting and preventing
security system failures ((i)-(iii) each, a "Risk Assessment"). Risk Assessments
shall also be conducted immediately following a Security Incident. In addition,
the Information Security Program shall include an incident response plan to
address and handle Security Incidents (the "Incident Response Plan"). The
Concessionaire shall periodically test its Incident Response Plan and revise the
same as necessary.

3.5.6.3
Security Incident; Response.

In the event of a Security Incident, the MTA and the Concessionaire shall notify
the License Administrator in full and requisite detail of such Security Incident
in the most expedient time possible and, in any event, within the shorter of (i)
the period of time set by Applicable Law, and (ii) the response requirements set
out in applicable Agency policies. Upon discovery or notification of a Security
Incident, and subject to Section 3.5.6.4 (Limitation on Disclosure), the
Concessionaire shall take immediate action, at its own expense and in compliance
with Applicable Law, to: (i)


Page 44 of 171

--------------------------------------------------------------------------------







investigate the Security Incident; (ii) identify, prevent and mitigate the
effects of the Security Incident; (iii) perform all other actions reasonably
necessary to remedy the Security Incident, prevent future incidents of the same
or similar nature and to otherwise restore the confidentiality, security and
integrity of Agency Confidential Information; and (iv) perform those actions and
provide the support reasonably requested by the License Administrator. The
Concessionaire shall pay for or reimburse the MTA for all damages, costs,
losses, fines, penalties and expenses related to a Security Incident, including
those incurred by the MTA in connection with preparing and providing notice to
impacted Persons, as well as other related support services such as credit
monitoring services and call center services, and regulatory or other
governmental fines.

3.5.6.4
Limitation on Disclosure.

Unless otherwise required by Applicable Law, the Concessionaire shall not
disclose to any Third Party (other than one bound to requisite confidentiality
obligations and whose services are necessary in connection with a Security
Incident) the occurrence of, or any information relating to, a Security Incident
without the License Administrator’s prior written approval.

3.5.6.5
Full Cooperation.

The Concessionaire shall fully cooperate with the MTA in connection with its
efforts regarding a Security Incident. Such cooperation shall include the
provision of all requested access to software, systems and facilities under the
Concessionaire's control and the immediate provision of all requested
information relevant to the MTA's efforts.

3.6.
Creative Design, Mobile App and Data Capture Services.


3.6.1
Base Level Services.

As part of the Concessionaire’s obligations under the Concession and in support
of the ongoing continuous improvement of the MTA’s customer communications and
operations through integration with the Communications System and other MTA
digital initiatives, the Concessionaire shall provide the Base Level Services
(as identified in Exhibit 7 (Base Level Services and Additional Services)) at no
charge to the MTA (and without inclusion in Qualified CapEx for purposes of
Section 10 (Treatment of Qualified Capital Expenditures)), pursuant to the Base
Level Services terms and conditions set forth in Exhibit 7 (Base Level Services
and Additional Services).

3.6.2
Additional Services.

As part of the Concessionaire’s obligations under the Concession and in support
of the ongoing continuous improvement of the MTA’s customer communications and
operations through integration with the Communications System and other MTA
digital initiatives, at the MTA’s option the Concessionaire shall provide the
Additional Services (as identified in Exhibit 7 (Base Level Services and
Additional Services)) to the MTA, pursuant to the Additional Services terms and
conditions set forth in Exhibit 7 (Base Level Services and Additional Services).

3.6.3
Additional Services Contracting.

If the Concessionaire's provision of Additional Services requires engaging a
Subcontractor and any of the cost for such Subcontractor is being paid directly
or indirectly by the MTA, then the


Page 45 of 171

--------------------------------------------------------------------------------







Concessionaire's solicitation and engagement process for such Subcontractor
shall comply with the following requirements:
(i)    
The MTA and the Concessionaire shall agree on a minimum of three (3) firms or
individuals who have the technical qualifications to perform such Additional
Services at a reasonable price and meet the MTA’s vendor responsibility
requirements;
(ii)    
The Concessionaire shall develop a request for proposals for review and approval
by the MTA and following such review and approval, the Concessionaire shall
distribute such request for proposal to the firms or individuals contemplated
above and upon receipt of any proposals, the Concessionaire shall promptly
provide copies to the MTA;
(iii)    
The Concessionaire shall provide the MTA with its ranking and analysis (in a
level of detail approved by the MTA) of the proposals based on technical and
cost considerations, and the MTA shall either approve such ranking or provide an
analysis of why the MTA would rank the proposals differently. If the MTA agrees
with the Concessionaire’s ranking, then the Concessionaire shall engage the
highest ranked individual. If the MTA disagrees with the Concessionaire’s
ranking, then the Parties shall mutually agree on how to proceed;
(iv)    
The MTA shall have the right to oversee the Concessionaire’s management of the
selected firm’s or individual’s work under its contract with the Concessionaire
for the Additional Services and to approve invoices from such firm or individual
for such work; and
(v)    
The Concessionaire shall be entitled to a five percent (5%) markup of the actual
costs paid by the Concessionaire to the applicable Subcontractor for management
of the contract; provided, however, that the MTA shall have the right to verify
the amounts charged by such Subcontractor and the Concessionaire shall promptly
provide all supporting documentation requested by the MTA showing the actual
costs paid by the Concessionaire.




3.6.4
Invoices and Payment for Additional Services.

The Concessionaire shall promptly transmit to the MTA a copy of every invoice
from a firm or individual that includes an amount for which the MTA is
responsible for payment under Exhibit 7 (Base Level Services and Additional
Services) and the Parties shall both approve such invoices before they are paid.
Such invoices shall otherwise be handled in accordance with Section 23.4 (MTA
Payment Obligations).

3.6.5
Clarification Regarding Core Services.

In addition to those Services set out in the Agency-Specific Terms, the MTA
considers the Design Services (including Design Services with respect to message
publishing services provided as part of Additional Services), the Installation
Services, the Agency Messaging Services, the Maintenance Services, and the
Transition Services to constitute core services provided by the Concessionaire
(collectively, the “Core Services”). The Concessionaire shall provide all Core
Services at the Concessionaire’s sole cost and expense, subject to any
applicable Qualified CapEx recoupment to which the Concessionaire may be
entitled for the Core Services.

3.7.
Transition Services.



Page 46 of 171

--------------------------------------------------------------------------------







In connection with the expiration or termination of this License Agreement (for
whatever reason), the Concessionaire shall take all reasonable actions and
provide all associated deliverables necessary to accomplish a complete and
timely transition of the Services and then–current Advertising Contracts from
the Concessionaire to the MTA, or to any new concessionaire(s) designated by the
MTA (the "Successor Concessionaire") (Collectively, such actions and
deliverables are referred to herein as the "Transition Services").

3.7.1
Transition Services Process; Length.

Transition Services shall begin on the earlier of (i) the expiration or
termination of this License Agreement, or (ii) upon reasonable notice by the MTA
that the Transition Services are to commence (the "Transition Notice"). The
Concessionaire and the MTA shall discuss in good faith a plan for determining
the nature and extent of the Concessionaire's Transition Services obligations,
provided that the Concessionaire's obligations under this License Agreement
shall include all reasonable Transition Services contemplated under this Section
3.7 (Transition Services), and shall not otherwise be lessened in any respect.
The Concessionaire shall provide Transition Services for that period of time
reasonably requested by the MTA, it being agreed that any request by the MTA for
such services for a period not exceeding six (6) months is a reasonable request,
and that a longer period, as reasonably determined by the MTA, shall be
reasonable where the Communications System contains proprietary elements that
are not readily available on the open market or that require specialized
training (the "Transition Services Period").

3.7.2
Full Cooperation and Information.

During the Transition Services Period, the Concessionaire shall cooperate with
the MTA, the MTA's Authorized Vendors and the Successor Concessionaire to assist
and effect a smooth transition, with no material interruption or negative impact
to: (i) the Communications System; (ii) the Services; (iii) the MTA's
activities; and (iv) related services provided by Third Parties. Such
cooperation shall include the provision by the Concessionaire to the MTA of
reasonably full, complete, detailed and sufficient information (including all
information then being utilized by the Concessionaire) to enable the MTA (or the
Successor Concessionaire) to fully assume responsibility for the provision of
the Services, all without interruption of the Services or deviation of the
Communications System from the applicable Performance Requirements.

3.7.3
Continued Performance.

During the Transition Services Period, and while providing the cooperation and
assistance set out in Section 3.7.2 (Full Cooperation and Information), the
Concessionaire shall continue to maintain and operate the Communications System
in the normal course, such that there is no interruption of the Services or
degradation as to Performance Requirements.

3.7.4
Transfer of Agreements.

In connection with the Transition Services, the Concessionaire shall, upon the
MTA’s request: (i) identify all Subcontractor agreements, leases, licenses,
maintenance and support agreements, subscription agreements and other contracts
(including Third Party Software licenses and Advertising Contracts) used by the
Concessionaire in connection with the Services (collectively, the
"Services-Related Agreements"), and (ii) provide copies of such Services-Related
Agreements to the MTA. When negotiating Services-Related Agreements relating to
COTS materials that are not owned by the Concessionaire, the Concessionaire
shall obtain requisite


Page 47 of 171

--------------------------------------------------------------------------------







assignability clauses, wherever commercially reasonable. The MTA shall, in its
sole discretion, select those Services-Related Agreements relating to COTS
materials that the MTA wishes to have assigned in accordance with this Section
3.7.4 (Transfer of Agreements) (collectively, the "Selected Agreements"). The
Concessionaire shall use commercially reasonable efforts, at its sole expense,
to transfer or assign such Selected Agreements to the MTA or its designee
(including the Successor Concessionaire). If the Concessionaire is unable to
transfer or assign such Selected Agreements, then the MTA shall be entitled to
negotiate directly with the applicable Third Party and the Concessionaire shall
be liable for all costs and expenses incurred by the MTA in connection with
securing such Selected Agreements, including any costs charged by vendors for
transferring existing Selected Agreements or executing new agreements. By way of
example, if a Third Party charges implementation fees for the transfer of a
license for Third Party Software, then the Concessionaire shall be fully liable
for such implementation fees. If the underlying COTS materials subject to the
Selected Agreements are no longer available, then the Concessionaire shall, at
its sole cost and expense, obtain for the MTA functionally identical substitute
COTS materials and integrate the same into the Communications System to ensure
continued performance as set out in Section 3.7.3 (Continued Performance).

3.7.5
Transfer of Warranties.

In furtherance of its obligations under Section 3.7.4 (Transfer of Agreements),
the Concessionaire shall use good faith efforts when procuring Communications
System Components to ensure that the warranties that apply to such
Communications System Components are transferable to the MTA and its Successor
Concessionaire.

3.7.6
Continuing Sales of Advertising Inventory.

Notwithstanding any impending termination of this License Agreement, the
Concessionaire shall in the meanwhile retain the right to sell Advertising
Inventory in accordance with Section 7 (Advertising) and in the ordinary course
for display during the period commencing on the day after the date of such
termination and ending on the 180th day thereafter. The terms and conditions of
such sales shall not deviate from the Concessionaire's standard practices with
respect to such inventory, except that they shall by their terms be fully
assignable (and shall automatically be deemed assigned) to the Successor
Concessionaire as of the end of the Transition Services Period. The
Concessionaire shall undertake such sales with the same degree of effort and
resources as it would have devoted to the selling of such advertising if it had
been selected by the MTA as the concessionaire for the new concession term, to
the fullest extent reasonably possible taking into account any involuntary
changes in the Concessionaire's sales staff as a result of the announcement of
the transition to the Successor Concessionaire. The Concessionaire shall be
entitled to its full revenue share associated with sales made by the
Concessionaire to the extent they produce Gross Revenues related to any display
period prior to the end of the Term.

3.7.7
Residual Consideration.

The MTA shall cause the Successor Concessionaire to pay to the Concessionaire,
quarterly, a 15% revenue share (the “Residual Consideration”) on all Gross
Revenues attributable to the Concessionaire’s sales of Advertising displayed or
to be displayed during the period commencing on the end of the Term (the
“Residual Period”). The Concessionaire agrees that if Gross Revenues are
received by it attributable to Advertising displayed following the end of the
Term, the Concessionaire will promptly remit to the Successor Concessionaire
such Gross Receipts less any


Page 48 of 171

--------------------------------------------------------------------------------







Residual Consideration that the Concessionaire is entitled to pursuant to this
Section 3.7.7 (Residual Consideration). The MTA shall have no payment
obligations to the Concessionaire with respect to sales of Advertising displayed
after the end of the Term other than those set forth in this Section 3.7.7
(Residual Consideration) or in Section 29 (Concessionaire Debt-Proxy Recoupment
On Termination By MTA) and except as the License Administrator may otherwise
agree to in the MTA’s own interest, the Concessionaire shall not be entitled to
any Residual Consideration if this License Agreement has been terminated
following an Event of Default.

3.7.8
Full Compensation for Transition Services.

The Concessionaire acknowledges that the consideration to which it is entitled
hereunder during the Transition Services Period and the Residual Period includes
full compensation for the Transition Services. The Concessionaire shall not
receive any additional compensation for the Transition Services, and the
Concessionaire shall be solely responsible for all expenses that it incurs in
connection with the Transition Services; provided, however, that the
Concessionaire shall not be obligated to provide more than a de minimis amount
of Transition Services with respect to COTS Software or COTS components, where
good and sufficient support is publicly available independent of the
Concessionaire.

3.8.
Performance Schedule.


3.8.1
Development of Services Schedule.

The Parties shall cooperate in good faith to develop and finalize a mutually
agreeable schedule for the Concessionaire’s performance and completion of the
Services that shall be consistent with the specified requirements of this
License Agreement including the Agency-Specific Terms (the “Services Schedule”).
Among other elements, the Services Schedule shall coordinate and sequence the
Concessionaire’s undertaking and completion of the design, installation, and
maintenance of the Communications System. The Parties shall use best efforts to
complete and finalize the initial Services Schedule within ninety (90) days of
the Effective Date. The Parties shall attach the finalized initial Services
Schedule to this License Agreement as Exhibit 6 (Services Schedule), and such
Services Schedule shall be deemed incorporated in this License Agreement for all
purposes.



3.8.2
Annual Required Installation Schedule.

The Concessionaire shall fulfill its Annual Required Communications System
Installation Obligations in accordance with the schedule set out in Exhibit 2
(Annual Required Installation Schedule) (the “Annual Required Installation
Schedule”). The Concessionaire shall provide all other Services and Deliverables
in accordance with the Services Schedule.

3.8.3
Treatment of Short- and Long-Term Requirements.

The Services Schedule is modular, and identifies certain tasks based on their
completion dates. Short-term and near-term requirements are subject to fixed,
date-certain completion dates (“Short-Term Schedule Requirements”). Mid-term and
long-term requirements take the form of forecasts, with greater flexibility in
terms of completion dates (“Long-Term Schedule Requirements”). As the expiring
Services Schedule is replaced, during the Annual Performance Review, with an
updated Services Schedule, such Long-Term Schedule Requirements shall, where
appropriate, become Short-Term Schedule Requirements and thereby subject to
date-certain completion obligations.


Page 49 of 171

--------------------------------------------------------------------------------








3.8.4
Concessionaire Delays in Meeting Scheduled Obligations.

If the Concessionaire fails to meet an Annual Required Communications System
Installation Obligation due to a delay attributable to an Agency, the Parties
shall proceed in accordance with Section 14 (Unexpected Agency Delays). If the
Concessionaire fails to meet an Annual Required Communications System
Installation Obligation due to a Force Majeure Event, the Parties shall proceed
in accordance with Section 31 (Force Majeure). Any other Concessionaire failure
to meet an Annual Required Communications System Installation Obligation shall
be handled pursuant to Section 26.2.2 (Failure to Fulfill Required
Communications System Installation Obligations).

3.9.
Agency Facility Repairs and Renovations; Cooperation with Agency Vendors.

The Concessionaire acknowledges that the MTA is undertaking, and during the Term
expects to undertake, a range of improvements to, renovations and expansions of,
and other changes concerning Agency Facilities, including: (i) customer service
initiatives; (ii) enhanced station initiatives; (iii) capital programs; (iv)
state-of-good repair work; (v) Vehicle overhauls and upgrades; and (vi) other
Agency-related work (collectively, “Agency Facility Work”). Agency Facility Work
that has been scheduled as of the Effective Date is specified in the
Agency-Specific Terms (“Scheduled Agency Facility Work”), and all other Agency
Facility Work, including work scheduled after the Effective Date, is referred to
as “Ongoing Agency Facility Work.”

3.9.1
Concessionaire Responsibility to Cooperate and Coordinate with Agency Vendors.

The Concessionaire acknowledges that certain Agency Facility Work will require
the Concessionaire to coordinate: (a) its Services with respect to the
Communications System (including its Installation Services and Maintenance
Services) with (b) the Agency Vendor’s services in connection with Agency
Facility Work, and will require the Concessionaire to cooperate with Agency
Vendors and the MTA in this regard. The Concessionaire shall work diligently and
reasonably with the applicable Agency Vendor and the MTA to achieve this
coordination and cooperation in the manner set out in the Agency-Specific Terms
and in accordance with Good Industry Practice, and the MTA will use good faith
efforts to facilitate coordination with Agency Vendors if the Concessionaire’s
efforts have been unsuccessful notwithstanding reasonable and diligent efforts.

3.9.2
Concessionaire’s Responsibility for Its Costs Associated with Agency Facility
Work.

The Concessionaire shall be responsible for: (i) the cost or expense (including
Agency Force Account Services Fees) it incurs with respect to the removal,
relocation, or reinstallation of previously installed Communications System
Components, all as may be required or warranted due to Agency Facility Work, and
(ii) the expenses it incurs due to its cooperation with Agency Vendors and the
MTA and the coordination of its schedule with Agency Vendors and the MTA in
connection with Agency Facility Work. Where such costs constitute Qualified
CapEx, they shall be treated in accordance with Section 10.1.1 (Qualified
CapEx). The MTA shall use good faith efforts to mitigate costs and expenses that
the Concessionaire may incur due to such removal, relocation, or reinstallation
of previously installed Communications System Components.


Page 50 of 171

--------------------------------------------------------------------------------








3.10.
Performance Standards.

The Services and Deliverables shall meet the following performance standards and
requirements (the “Performance Requirements”). These Performance Requirements
(i) incorporate the Contracting Principles, (ii) supplement the requirements for
specific Services, as set out above in this Section 3 (Services) and in Section
5 (Deliverables) and the Agency-Specific Terms, and (iii) constitute an
independent source of obligations from the representations and warranties set
out in Section 18.1 (Concessionaire Representations and Warranties).



3.10.1
Cooperation in Finalizing Performance Standards.

The Parties recognize that definitive performance standards for the
Communications System will not be finalized at least until there are Accepted
Designs. The Parties agree to cooperate and act reasonably and in good faith
about the development and completion of mutually-agreeable performance
standards, consistent with the obligations set out in this Section 3.10.1
(Cooperation in Finalizing Performance Standards). The Parties shall use best
efforts to finalize and complete these performance standards within the period
specified in the initial Services Schedule.

3.10.2
Enhanced Standard for Functions Related to Agency Alert and Agency Real-Time
Messages.

The Concessionaire acknowledges the important nature of Agency Alert Messages
and Agency Real-Time Messages, the need for increased Performance Requirements
for Agency Alert Messages and Agency Real-Time Messages, and the possibility
that the general Equal Treatment Commitment may be insufficient to secure proper
performance of those functions of the Communications System that relate to
Agency Alert Messages and Agency Real-Time Messages (“Agency-Alert and Real-Time
Functions”). Accordingly, the Concessionaire agrees that, with respect to the
availability and uptime of Agency-Alert and Real-Time Functions, the
Communications System will meet the higher of the following two availability and
uptime standards: (i) the standard set out in Exhibit 13 (Uptime Requirements
for Agency-Alert and Real-Time Functions) or (ii) the standard applied to their
highest-priority communications by the Concessionaire or its Related
Concessionaire Parties (whichever of their standards is higher). The
Concessionaire shall actively monitor the availability and uptime of
Agency-Alert and Real-Time Functions, and shall disclose in the Performance
Failure Report, for the applicable reporting period, the Monthly Uptime
Percentage and each of the calculations and figures underlying this Monthly
Uptime Percentage.

3.10.3
Good Industry Practice.

In all circumstances, the Services and Deliverables shall meet or exceed the
standard set by Good Industry Practice.

3.10.4
Technical Requirements.

If the following two conditions are met: (i) this Section 3.10 (Performance
Standards) does not provide a relevant or higher standard for performance, and
(ii) no specific requirements are set out in the Agency-Specific Terms, then the
Services and Deliverables shall conform (a) to Good Industry Practice and (b) to
the then (as of the time of required performance) applicable standards of
nationally recognized associations which sponsor the particular type of work,
including the


Page 51 of 171

--------------------------------------------------------------------------------







applicable standards set by the Institute of Electrical and Electronic
Engineers, the Electronic Industries Association, American National Standards
Institute, American Society for Testing and Materials and the National Board of
Fire Underwriters.

3.10.5
Harmonization of Performance Requirements.

In the event of a conflict between Performance Requirements, the Performance
Requirement that provides the MTA with the higher level of performance, quality,
protection, or other advantage, shall control.

3.11.
Duty to Notify MTA of Discovered Site Conditions and Environmental Hazards.

It is agreed and understood that Agency Facilities have been used for decades
for a variety of purposes, including the provision of transportation services,
and Hazardous Substances may, as a result, be present in the Agency Facilities
independent of the Concessionaire’s activities under this License Agreement
(collectively, “Existing Environmental Hazards”). There also may be instances
where the Concessionaire itself (i) causes or permits a Hazardous Substance to
be used, stored, generated, or disposed of on or in an Agency Facility or (ii)
in disregard of instructions by the MTA, causes the release of a Hazardous
Substance in an Agency Facility (collectively, a “Concessionaire-Sourced
Environmental Hazard”). This Section 3.11 (Duty to Notify MTA of Discovered Site
Conditions and Environmental Hazards) applies to each type of hazard, as
follows:

3.11.1
Obligations Concerning Existing Environmental Hazards.

If the Concessionaire discovers or otherwise observes the presence of an
Existing Environmental Hazard during its performance under this License
Agreement, it shall timely report such discovery or observation to the MTA
(each, a “Notice of Existing Environmental Hazard”). The MTA acknowledges that
the Concessionaire's assumption of a duty to report shall not imply that the
Concessionaire has assumed a duty to investigate the Existing Environmental
Hazard. The Concessionaire shall conduct no further work in or around the
Existing Environmental Hazard and shall avoid disturbing the Existing
Environmental Hazard. Upon the MTA’s receipt of the Notice of Existing
Environmental Hazard, the Parties shall promptly meet and confer in good faith
to agree upon alterations to the Concessionaire’s Services in order to avoid or
otherwise address the Existing Environmental Hazard (each, a “Work-Around
Plan”). The Concessionaire shall have no responsibility or liability for such
Existing Environmental Hazard or for costs or expenses associated with such
Existing Environmental Hazard (unless otherwise mutually agreed upon in
connection with a Work-Around Plan), and shall have no such responsibility or
liability, for example, for: (i) costs of associated site investigations; (ii)
costs for cleanup, removal or restoration; (iii) costs associated with the
contamination of adjacent property or ground water; (iv) governmental fines or
penalties; or (v) costs related to third party claims arising from such Existing
Environmental Hazard. If the Concessionaire's ability to install Devices or
Fixtures is materially impacted due to an Existing Environmental Hazard, then
the impact of such ability shall be governed by Section 31.1.7 (Delays Caused by
Existing Environmental Hazards) and Section 25.4.2 (Force Majeure as an
Adjustment Event).


Page 52 of 171

--------------------------------------------------------------------------------








3.11.2
Obligations Concerning Concessionaire-Sourced Environmental Hazards.

The term "Concessionaire-Caused Hazardous Substance Event" means an event in
which an Agency Facility becomes contaminated due to the Concessionaire's acts
or omissions with respect to a Concessionaire-Sourced Environmental Hazard. The
Concessionaire shall immediately notify the MTA of a Concessionaire-Caused
Hazardous Substance Event (each, a "Hazardous Event Notice") following the
discovery thereof. Each Hazardous Event Notice shall be in writing and include,
at a minimum: (i) details regarding the Concessionaire-Caused Hazardous
Substance Event, including how it occurred, the impacted locations, the
Concessionaire-Sourced Hazardous Substance at issue and when it occurred and was
first discovered; (ii) steps that the Concessionaire has taken to mitigate the
immediate effects of the Concessionaire-Caused Hazardous Substance Event; and
(iii) any other information that the MTA reasonably requests.



3.11.2.1
Reports Concerning Concessionaire-Caused Hazardous Substance Events.

In connection with a Concessionaire-Caused Hazardous Substance Event, the
Concessionaire shall, at its sole cost and expense (and without entitlement to
any recoupment pursuant to Section 10 (Treatment of Qualified Capital
Expenditures)): (i) prepare and submit all required remedial action plans to
applicable regulatory agencies as required by Applicable Law; (ii) carry out any
approved remedial action plans to completion; and (iii) secure all necessary
financial assurances necessary to carry out such approved remedial action plans.
Subject to Applicable Law, the MTA shall have the right to approve all required
remedial action plans prepared by the Concessionaire before such plans are
submitted to the appropriate regulatory agencies. The Concessionaire shall be
solely responsible for complying with and completing any approved remedial
action plans concerning a Concessionaire-Caused Hazardous Substance Event;
provided, however, that if the MTA determines, on reasonable grounds, that such
remedial action plan should be performed by it or its designee, the
Concessionaire shall be responsible for the MTA’s reasonable costs and expenses
of performing such remedial action plan.

3.11.2.2
Concessionaire Liability for Concessionaire-Caused Hazardous Substance Events.

The Concessionaire shall be solely liable to the MTA for any harm, costs,
expenses, damages or other liabilities attributable to a Concessionaire-Caused
Hazardous Substance Event (“Concessionaire-Caused Environmental Damage”). By way
of clarifying example, Concessionaire-Caused Environmental Damage includes: (i)
any decrease in value of Agency Facilities; (ii) damages resulting from the
adverse impact on the ability to market or otherwise use the Agency Facilities;
(iii) sums paid for the settlement of claims; (iv) governmental fines or
penalties; (v) costs for site investigations; (vi) costs for any cleanup,
removal or restoration; and (vii) costs associated with the contamination of
adjacent property or ground water. The Concessionaire shall immediately remit to
the MTA all amounts associated with Concessionaire-Caused Environmental Damage
upon the MTA’s submission of an invoice (containing reasonable supporting
detail) to the Concessionaire for the same.


Page 53 of 171

--------------------------------------------------------------------------------








3.11.3
Prior Right to Inspect.

The Concessionaire acknowledges that it has the right, upon reasonable notice to
the MTA, to inspect, and become familiar with the conditions of, all relevant
Agency Facilities before commencing the Services on such Agency Facilities. This
right includes the right, subject to the MTA’s approval, to conduct
environmental site investigations during its initial site evaluations of
relevant Agency Facilities, including performing tests and soil borings
necessary to determine the presence or absence of environmentally sensitive
materials and Hazardous Substances (each, an "Environmental Site
Investigation").

3.11.3.1
Costs of Environmental Site Investigation; Qualified CapEx.

The costs of any such Environmental Site Investigation shall be the
responsibility of the Concessionaire, and shall be treated as Qualified CapEx.

3.11.3.2
Environmental Investigation Findings.

The Concessionaire shall submit to the MTA for review and approval any request
to conduct an Environmental Site Investigation, and the MTA’s approval shall not
be unreasonably withheld, conditioned or delayed. The Concessionaire agrees to
treat as Agency Confidential Information all findings of Environmental Site
Investigations (the "Environmental Investigation Findings"). By way of
clarification, and not limitation, Environmental Investigation Findings include
compiled environmental data, non-public facts, data and other information
regarding the condition of the investigated Device and Fixture Locations,
professional conclusions and opinions, drawings, specifications, technical
documents, legal documents, sampling and analytical data, photographs and other
reports and information. The Concessionaire shall: (i) immediately notify the
MTA if the Concessionaire (or its Subcontractor) (a) believes that the
disclosure of Environmental Investigation Findings is required by law, or (b)
receives a request or demand for Environmental Investigation Findings, and (ii)
fully cooperate with the MTA in connection with any such requirement, request or
demand in light of the Parties' intention to treat such Environmental
Investigation Findings as Agency Confidential Information.

3.11.4
Agency Environmental Inspection.

The MTA shall have the right throughout the Term to conduct environmental
investigations and related services, including sampling, remediation and
monitoring relating to the Services or the Communications System (each, an
"Environmental Inspection"). Promptly upon the MTA’s request, the Concessionaire
shall provide the MTA (or its designated representatives) with access to any
specified Communications System Component to facilitate the Environmental
Inspections. The MTA shall provide the Concessionaire with reasonable prior
notice regarding any Environmental Inspection, and the Concessionaire shall be
permitted to have a representative present during any Environmental Inspection.
The Concessionaire shall, at its own cost but subject to recoupment as Qualified
CapEx in accordance with Section 10 (Treatment of Qualified Capital
Expenditures): (i) provide all information requested by the MTA in connection
with an Environmental Inspection, including expenses associated with preparing
non-applicability affidavits, de minimis quantity exemption applications or
other environmental submissions, and (ii) promptly sign any affidavits and
submissions when requested by the MTA.


Page 54 of 171

--------------------------------------------------------------------------------








3.11.5
No Claims concerning Condition of Agency Facilities.

Except to the extent expressly permitted pursuant to this License Agreement, the
Concessionaire shall make no claim against the MTA for any costs, delays,
damages or expenses resulting from the condition of the Agency Facilities.

3.12.
Recoupment of the Costs of Services.

If costs that the Concessionaire incurs in connection with the Services meet the
criteria for Qualified CapEx, they shall be entitled to recoupment in accordance
with Section 10.2 (CapEx Recoupment). No other costs associated with the
Services shall be subject to such recoupment or otherwise directly or indirectly
recoverable from the MTA by the Concessionaire. By way of clarification, Section
10.2 (CapEx Recoupment) also entitles the Concessionaire to Recapture Balance
Interest and the Not-for-Profit Incremental OpEx Allowance.

3.13.
Quality Assurance Program.

The Concessionaire shall employ a Quality Assurance program consistent with Good
Industry Practice.

4.
COMMENCEMENT OF SERVICES.

Services shall be deemed to have commenced on the Effective Date.



5.
DELIVERABLES.

The Concessionaire shall provide Deliverables in the manner set out in this
Section 5 (Deliverables), and perform in connection with such Deliverables all
associated and necessary Services, as set out in Section 3 (Services).
Deliverables include the following six categories of tangible items: (i) the
Communications System and Communications System Components; (ii) System
Interfaces; (iii) System Documentation; (iv) System Data; (v) System Reports;
and (vi) Spare Parts and Replacement Units.



5.1.
General Delivery Requirements.

The Concessionaire shall provide Deliverables on the schedule and in the
sequencing set out in the Services Schedule. All Deliverables shall comply with
the System and Component Designs established under Section 3.2.1 (Design of
System and System Components), as approved by the MTA in accordance with Section
6.2 (Review and Approval of System and Component Designs), as well as with Good
Industry Practice and the Contracting Principles.

5.2.
No Transfer of Intellectual Property Rights Embodied in Deliverables.

It is agreed and understood that the Concessionaire’s transfer of Deliverables
to the MTA under this Section 5 (Deliverables) does not constitute a transfer to
the MTA of Intellectual Property Rights embodied in such Deliverables. Section
17 (Intellectual Property) governs the MTA’s rights to such Intellectual
Property (where applicable).


Page 55 of 171

--------------------------------------------------------------------------------








5.3.
The Communications System.

The Concessionaire shall timely deliver the Communications System and shall
maintain and refresh the Communications System (including Communications System
Components, such as Communication Devices) as required, for example, under
Section 3.5 (Maintenance and Refresh Services).



5.4.
System Interfaces.

For the avoidance of doubt, the Concessionaire shall deliver System Interfaces
in the same manner it delivers the Communications System (and Communications
System Components) and System Interfaces shall be in Source Code form or such
other form preferred by programmers of reasonable skill in the applicable
subject matter area(s) for purposes of using, maintaining, and modifying such
System Interfaces. The Concessionaire acknowledges the importance, for example,
of the IMS-DMP Interface and shall provide additional assistance and
Documentation concerning the IMS-DMP Interface as the MTA reasonably requests.

5.5.
System Documentation.

With the exception of Manufacturing Documentation (which is addressed in Section
17.1.6 (Rights Regarding Manufacture, Maintenance, and Repair)), the
Concessionaire shall deliver System Documentation simultaneously with its
delivery of the item to which the System Documentation refers, or upon the MTA’s
reasonable request. Such System Documentation shall be in the form or forms
preferred by project managers, system administrators, business analysts,
programmers, and others of reasonable skill in those subject matter area(s)
relevant to the System Documentation at issue.

5.6.
System Data.

The Concessionaire shall deliver System Data to the MTA on reasonable request,
or shall make such System Data available to the MTA via the Inbound IMS. System
Data shall be provided in a non-proprietary, fully portable, industry-standard
format. To the extent not transparent based on System Documentation, the
Concessionaire shall identify and explain database schema, if any, needed or
relevant to migrate the System Data to Agency IT Systems.

5.7.
Delivery of System Reports.

The Concessionaire shall deliver System Reports to the MTA upon request, and as
otherwise set out in Section 16.2 (System Reports). System Reports shall be in
such form as the MTA reasonably requests.

5.8.
Spare Parts and Replacement Units.

Throughout the Term, the Concessionaire shall maintain a sufficient inventory of
Spare Parts and Replacement Units to ensure that it is able to timely comply
with its obligations under this License Agreement (collectively, the "Spare
Parts and Replacements Inventory"). The Concessionaire shall maintain the Spare
Parts and Replacements Inventory in good working order throughout the Term. The
Spare Parts and Replacements Inventory must either consist of original equipment
manufacturer (OEM) products or otherwise meet the applicable manufacturer's
equivalent requirements.


Page 56 of 171

--------------------------------------------------------------------------------










5.8.1
Reports Concerning Spare Parts and Replacements Inventory.

The Concessionaire shall compile and maintain on a quarterly basis a record
that: (A) includes (i) its projections concerning the need for Spare Parts and
Replacement Units at the opening of the quarter, (ii) the number of Devices and
Fixtures (and other relevant Communications System Components) in operation as
of the close of the quarter, and (iii) its actual consumption of Spare Parts and
Replacement Units during the quarter in question, itemized as to the Spare Parts
and Replacement Units consumed, and (B) calculates the ratio of Spare Parts and
Replacement Units to the number of associated Devices and Fixtures (and other
relevant Communications System Components) in operation (each a “Quarterly Spare
Parts Report”). The Concessionaire shall make all Quarterly Spare Parts Reports
available via the Inbound IMS and in such other forms and at such other
frequencies as the MTA reasonably requests.

5.8.2
Transition Inventory Plan.

Not later than twelve (12) months before the scheduled expiration of the Term,
or at such other times as reasonably set by the MTA, the Parties shall meet and
confer in good faith to determine the MTA’s requirements for Spare Parts and
Replacement Units upon termination or expiration of this License Agreement, and
such determination shall be based, as the MTA reasonably determines, on the
Concessionaire’s Quarterly Spare Parts Reports. The Parties shall memorialize
their agreement in this regard in a “Transition Inventory Plan.” Under such
Transition Inventory Plan, the MTA shall have the right to purchase such Spare
Parts and Replacement Units at cost, and the Concessionaire shall thereafter
promptly deliver such Spare Parts and Replacement Units as the MTA directs. It
is agreed and understood that the MTA shall be entitled to require the
Concessionaire to provide a specified volume of Spare Parts and Replacement
Units, if the Concessionaire, in the MTA’s sole opinion, unreasonably delays or
blocks an agreement on a Transition Inventory Plan that accords with Good
Industry Practice or with the Concessionaire’s Quarterly Spare Parts Reports.
The Concessionaire shall continue to make such Spare Parts and Replacement Units
available for that period of time reasonably requested by the MTA, it being
agreed that any request by the MTA for a period not exceeding six (6) months is
a reasonable request, and that a longer period shall be reasonable where the
Communications System contains proprietary elements that are not readily
available on the open market or that require specialized training.

5.9.
Updates to System Documentation Associated with Deliverables.

The Concessionaire shall appropriately update System Documentation upon its
provision of Updates or Upgrades (where applicable) to the Communications
System, and timely provide such System Documentation to the MTA.

5.10.
Transfer of Title to Deliverables.


5.10.1
Title to Communications System Components and Deliverables.

Subject to Section 5.10.4 (Rights in Intellectual Property Governed by Section
17), title to each Communications System Component and Deliverable (other than
other than Spare Parts and Replacement Units subject to a Transition Inventory
Plan, which are subject to Section 5.10.2 (Title to Spare Parts and Replacement
Units Acquired under Transition Inventory Plan)), shall transfer to the MTA upon
(i) the Concessionaire’s installation or provision thereof (as applicable), and
(ii)


Page 57 of 171

--------------------------------------------------------------------------------







as applicable, the MTA’s acceptance of the Communications System Component as
installed in accordance with Section 6.3 (Acceptance of Installed Communications
System Components) or the MTA's acceptance of other Deliverables as set out
herein.

5.10.2
Title to Spare Parts and Replacement Units Acquired under Transition Inventory
Plan.

Subject to Section 5.10.4 (Rights in Intellectual Property Governed by Section
17), title to each Spare Part and Replacement Unit subject to the Transition
Inventory Plan shall transfer to the MTA upon the MTA’s tender of payment
therefor in accordance with the Transition Inventory Plan. The MTA shall be
entitled to instruct the Concessionaire to store such Spare Parts and
Replacement Units in Agency Facilities as directed by the MTA and, until so
stored or otherwise delivered to the MTA, any such units located at any facility
owned or controlled by the Concessionaire shall be segregated from any assets of
the Concessionaire or any other Person. The MTA shall have the right, upon
reasonable notice, to enter any facility owned or controlled by the
Concessionaire in order to inspect such facility and assets for purposes of
confirming the segregation of assets in compliance with this Section 5.10.2
(Title to Spare Parts and Replacement Units Acquired under Transition Inventory
Plan).

5.10.3
No Liens; Confirmation.

Subject to Section 5.10.4 (Rights in Intellectual Property Governed by Section
17), it is agreed and understood that, upon the occurrence of title transfer in
accordance with Section 5.10.1 (Title to Communications System Components and
Deliverables) or Section 5.10.2 (Title to Spare Parts and Replacement Units
Acquired under Transition Inventory Plan), the Concessionaire shall not permit
the asset at issue at any time to be subject to any lien or encumbrance in favor
of any creditor of the Concessionaire. On the tenth day after each calendar
quarter end (or as more frequently as the MTA may reasonably request),
commencing with the end of the first calendar quarter after the Effective Date,
the Concessionaire shall deliver written evidence of compliance with the
foregoing undertaking, in form and substance reasonably satisfactory to the MTA
including, without limitation, Uniform Commercial Code searches and
certifications from any lender to the Concessionaire (or any agent for any such
lender or lenders) that it does not have a lien on any asset for which title has
passed to the MTA. Upon the MTA's request from time to time, the Concessionaire
shall promptly deliver to the MTA any supplemental instruments and/or make such
public filings that the MTA deems necessary or appropriate to evidence the MTA's
interests in those Communications System Components and Deliverables for which
title has passed to the MTA.

5.10.4
Rights in Intellectual Property Are Governed by Section 17.

It is agreed and understood (i) that title to Intellectual Property Rights
embodied in assets subject to this Section 5.10 (Transfer of Title to
Deliverables) does not transfer to the MTA and (ii) that the MTA’s license
rights in such Intellectual Property are governed by Section 17 (Intellectual
Property).

5.10.5
Automatic Title Transfer.

Upon any termination or expiration of this License Agreement, title to any
Communications System Components and/or Deliverables, to the extent that such
title has not yet otherwise passed to the MTA pursuant to the terms set out
herein, shall automatically pass to the MTA without further action by any Party.
On or after the passage of such title, the Concessionaire shall not permit such


Page 58 of 171

--------------------------------------------------------------------------------







property to be subject to any lien or other encumbrance in favor of any creditor
of the Concessionaire.

6.
ACCEPTANCE AND APPROVAL PROCESS.

The following process shall apply to the MTA’s approval and acceptance of
Deliverables and Services.

6.1.
General Right to Review and Approve.

The MTA has and shall have the right to oversee, inspect, review and approve:
(i) all of the Services; (ii) all elements of the Communications System,
including the location, number, features, and performance of the Communication
Devices; (iii) any Data Collection Technology the Concessionaire employs or
proposes to employ under this License Agreement; and (iv) all other tasks,
duties, and Deliverables under this License Agreement, in accordance with the
terms of this License Agreement.

6.1.1
Continuing Obligations.

For the avoidance of doubt, oversight, inspection, review or approval by the MTA
under Section 6.1 (General Right to Review and Approve) shall not relieve the
Concessionaire from any responsibility or liability under this License
Agreement.

6.1.2
Cooperation in Establishing Acceptance Criteria.

The Parties agree to cooperate and act reasonably and in good faith to develop
mutually-agreeable acceptance criteria that govern the acceptance and user
testing process for Deliverables. The Parties shall use best efforts to finalize
and complete these acceptance criteria on or before the date on which the
initial Services Schedule is required to be finalized and completed under
Section 3.8.1 (Development of Services Schedule). The Parties shall thereupon
attach such agreed-upon acceptance criteria as Exhibit 14 (Acceptance Criteria).

6.2.
Review and Approval of System and Component Designs.

In accordance with the Services Schedule, the Concessionaire shall timely submit
to the MTA, for review and approval, all designs for the Communications System
and Communications System Components. Such submittals shall include all
requisite plans, design drawings, staging plans, and specifications (including
the location of all antennas, equipment, and initial propagation studies) and
all software design and interface (e.g., API) plans and specifications
(collectively, the "System and Component Designs"). The MTA shall make a good
faith effort to expeditiously review all submitted System and Component Designs
and to provide comments in accordance with the Agency-Specific Terms, and the
other criteria set out in this License Agreement. If the MTA does not accept
such System and Component Designs, it shall so notify the Concessionaire, and
provide the reasons therefor, and the Concessionaire shall promptly correct the
identified non-conformities. Promptly after the MTA’s approval of System and
Component Designs at issue, such System and Component Designs, as may be
required by the Agencies, shall be sealed by the Concessionaire's architect or
engineer, initialed by the Concessionaire and stamped approved by the applicable
Agency. System and Component Designs accepted and approved by the MTA and the
Agencies in this manner are referred to herein as "Accepted Designs." No
Installation Services shall commence at any Agency Facility


Page 59 of 171

--------------------------------------------------------------------------------







until the full and complete design for such Agency Facility and associated
Communications System Components is submitted and approved in this manner.



6.3.
Acceptance of Installed Communications System Components.

The MTA shall be entitled to test, evaluate, and approve (or withhold approval)
of each Communications System Component unit upon installation and the
Concessionaire’s notice that the component is ready for testing in accordance
with applicable acceptance criteria. For example, upon the Concessionaire’s
completed installation of Communication Devices in a particular station, the MTA
shall be entitled to test and evaluate the interoperability and functioning of
the Communication Devices, as installed, with the DMP. Where Exhibit 14
(Acceptance Criteria) does not provide acceptance criteria with respect to a
particular Deliverable, the acceptance criteria shall consist of compliance
with: (i) applicable Agency-Specific Terms; (ii) Good Industry Practice; (iii)
the representations and warranties set out in Section 18.1 (Concessionaire
Representations and Warranties); and (iv) the Contracting Principles. For the
avoidance of doubt, the License Administrator shall be entitled to grant Agency
Delegated-Authority for purposes of these acceptance procedures as they apply to
applicable Agency-Specific Terms.

6.4.
Approval of Device and Fixture Locations.

In connection with the commencement of Installation Services under Section 3.3
(Installation Services), the Concessionaire shall submit for approval
station-by-station and car-by-car plans (on a car series basis except to the
extent that specific cars may deviate from the common design of the car series),
that identify specific Device and Fixture Locations, that accord with the
Agency-Specific Terms and the Master Schedule (including, in particular, the
Annual Required Installation Schedule) and that provide such other information
as the MTA reasonably requests. The License Administrator shall cause the
responsible Agencies to review such plans and, if it is determined that they
comply with such requirements, the Concessionaire will be authorized to commence
installation at the specified Device and Fixture Locations in accordance with
the Agency-Specific Terms. If such plans do not comply with such requirements,
the non-conformities shall be identified and the Concessionaire shall promptly
correct such non-conformities and submit compliant replacement plans. The
Concessionaire shall not commence Installation Services at a Device and Fixture
Location without plans approved in accordance with this Section 6.4 (Approval of
Device and Fixture Locations) unless otherwise permitted in accordance with
applicable Agency-Specific Terms.

6.5.
Approval of Added Content.

Standards with respect to Added Content, including procedures for the submission
and approval of Added Content to the extent appropriate, shall be developed and
agreed-upon by the Parties in due course, taking into account all Applicable
Laws and MTA policies, including the MTA Advertising Policy.

7.
ADVERTISING.


7.1.
Scope of Advertising Rights.

Subject to the terms and conditions of this License Agreement, the
Concessionaire shall have the right to display Advertising Content on System
Inventory to the extent such System


Page 60 of 171

--------------------------------------------------------------------------------







Inventory has been allocated to the Concessionaire in accordance with Section
3.4.7 (Allocation Between Agency Messages and Advertising). Except as otherwise
provided in this Section 7 (Advertising) or in the Agency-Specific Terms, the
Concessionaire is hereby granted the exclusive right to place Advertisements in
Agency Facilities.



7.2.
Exclusions from Scope of Advertising Rights.

Notwithstanding any other provision of this License Agreement, and in all cases
except as the MTA may otherwise hereafter agree in its sole discretion, the
Concessionaire shall have no right whatsoever to sell or control Advertising, or
the Concessionaire’s rights with respect to Advertising shall be non-exclusive,
as the case may be, as follows:

7.2.1
Mobile Apps and Websites.

The Concessionaire shall have no Advertising rights with respect to MTA-Branded
Mobile Apps or Agency websites, except as the MTA may otherwise agree, in its
sole discretion.

7.2.2
Agency Messaging.

The Concessionaire shall have no right to System Inventory reserved for Agency
Messaging in accordance with Section 3.4 (Agency Messaging Services), and the
MTA reserves the right to use such System Inventory (as well as Agency Devices
and Fixtures) for Agency Messaging, including Other Agency Messages as described
in Section 3.4.5 (Other Agency Messages).

7.2.3
Designated Areas at Fulton Center and Columbus Circle.

The areas at Fulton Center that are identified on the Fulton Center
Designations, in the form to be agreed in writing by the Parties are excluded
from the Concession. Similarly, the areas at Columbus Circle that are identified
on the Columbus Circle Designations in the form to be agreed in writing by the
Parties are excluded from the Concession.

7.2.4
Payment Media; Agency Vehicles.

Except as the MTA may otherwise agree in its discretion, the Concessionaire
shall have no Advertising rights with respect to: (i) any payment media or
payment devices used to access Agency Facilities, including MetroCards and other
fare payment media; and (ii) Agency vehicles not specifically identified as
being part of the rights granted to the Concessionaire in this License
Agreement, including non-revenue and support vehicles and Access-A-Ride
vehicles. Before the installation and go-live of the New Fare Payment System,
the Concessionaire shall be entitled to continue to exercise existing
Advertising rights with respect to in-station equipment, such as fare vending
machines and fare gates. In addition, if the MTA determines to permit use of
such in-station equipment for Advertising after installation and go-live of the
New Fare Payment System, such equipment shall be included in the Concession, and
in the Concessionaire’s exclusive rights set out in Section 7.1 (Scope of
Advertising Rights).

7.2.5
Retail Licensees and Lessees.

The Concessionaire acknowledges that the MTA has granted, and will continue to
grant, to certain business licensees and lessees of retail (including food and
beverage) spaces rights to advertise (either directly or through Third Parties)
in or about the premises licensed or leased, provided that


Page 61 of 171

--------------------------------------------------------------------------------







such advertising is directly related to the businesses conducted at such
premises. The Concessionaire further acknowledges that such “premises” may
include the physical locations of vending machines, e-tailing monitors or other
like stand-alone equipment that enables purchases of goods and services by
consumers, whether or not for immediate on-site delivery, it being understood
that the Concessionaire’s license hereunder to arrange for the placement in
Agency Facilities of such equipment, so-called “pop-up stores” and other
installations or activities that blur traditional lines between Advertising and
retail operations, shall be non-exclusive.

7.2.6
Billboards.

The Concessionaire shall have no rights with respect to any current or
prospective billboards on Agency land that are either free-standing (i.e.
located on structures devoted exclusively to supporting them) at locations other
than Agency stations or are affixed on Agency overpasses or trestles or on the
exterior walls or roofs of Agency buildings other than station buildings. The
Concessionaire acknowledges that such billboards are currently the subject of a
separate MTA concession.

7.2.7
Agency Devices and Fixtures.

The Concessionaire acknowledges that Agency Devices and Fixtures shall not be
available to the Concessionaire for the display of Advertising Content except as
the MTA may otherwise agree in its discretion. However, the Concessionaire’s
exclusivity rights shall apply to Agency Devices and Fixtures, so that any
opportunity that the MTA determines to afford for Advertising thereon shall be
the Concessionaire’s alone.

7.2.8
Reservation of All Other Rights.

The MTA reserves all rights, including (i) naming rights, and (ii) all access
and other rights to Device and Fixture Locations, Advertising Inventory, and
Agency Facilities, other than those rights expressly granted to the
Concessionaire under this License Agreement.

7.2.9
No Other Locations.

The Concessionaire shall not install, operate, display or maintain Advertising
Content at Device and Fixture Locations other than those approved by the MTA.

7.3.
Agency Policies and Standards.


7.3.1
General Agency Advertising Policies and Standards.

As of the Effective Date, the MTA has developed and implemented a set of
advertising policies and standards relating to Advertising Content, a copy of
which is attached to this License Agreement as Exhibit 15 (MTA Advertising
Policy), as well as a set of frequently asked questions relating to such
policies and standards (the "FAQs"), which is attached to this License Agreement
as Exhibit 16 (MTA Frequently Asked Questions). Such advertising policies and
standards, as they may be modified from time to time, are referred to herein
collectively as the "MTA Advertising Policy".

7.3.2
Compliance with MTA Advertising Policy.



Page 62 of 171

--------------------------------------------------------------------------------







The Concessionaire shall ensure that all Advertising Content complies with the
requirements in this License Agreement, including the MTA Advertising Policy and
Applicable Law. Before accepting Advertising Content for display in or on Agency
Facilities, Vehicles and other property of any Agency, the Concessionaire shall
review such proposed Advertising Content to determine whether it complies with
the MTA Advertising Policy. If the Concessionaire determines that Advertising
Content does not, or may not, comply with the MTA Advertising Policy it shall
promptly notify the Director of MTA Real Estate (or a designee) in writing of
its determination and the reason for its determination.

7.3.2.1
Notification to Advertiser.

If the Director of Real Estate (or a designee) determines, following receipt and
consideration of such recommendation, that proposed Advertising Content does not
comply with the MTA Advertising Policy, the Advertiser or other content provider
shall be notified by the Concessionaire. The Concessionaire, in consultation
with the Director of Real Estate (or a designee), may discuss with the
Advertiser revisions to the Advertising Content to try to bring the
Advertisement into compliance with the MTA Advertising Policy, and the
Advertiser may submit a revised Advertisement to the Concessionaire for review.
If the Advertiser and the Concessionaire do not reach agreement with regard to a
revision of the Advertising Content, or the Director of Real Estate (or a
designee) determines that no appropriate revision would bring it into compliance
with the MTA Advertising Policy, or the Advertiser chooses not to submit revised
Content, the Advertiser may request a final determination from the Director of
Real Estate (or a designee). The Director of Real Estate (or a designee), in
reaching a final determination, may consult with the Concessionaire, or with the
MTA General Counsel, and the MTA Chairman and Chief Executive Officer (as such
job titles may be modified over time), or their designees, or with any other
individuals, and may consider any materials submitted by the Advertiser.

7.3.2.2
Final Determination.

The Director of Real Estate (or a designee) shall advise the Advertiser and the
Concessionaire of the final determination in writing. Such determination
regarding whether the Advertising Content complies with the MTA Advertising
Policy or is otherwise approved for display shall not act as the MTA’s waiver of
the Concessionaire's contractual obligations or otherwise excuse the
Concessionaire's obligations to comply with Applicable Law.

7.3.3
Provision of FAQs.

The Concessionaire shall provide a copy of the then-current FAQs to: (i) every
Advertiser seeking information about Advertising on a Device or Fixture, and
(ii) every entity that enters into an Advertising Contract with the
Concessionaire.

7.3.4
No Distracting Noises and Images.

The Concessionaire shall not sell Advertising Inventory in a manner that creates
overly distracting or deleterious visual displays in Device and Fixture
Locations or otherwise within an Agency Facility. Upon notice from the License
Administrator (sent in his or her sole discretion), the Concessionaire shall
promptly correct such conditions to the reasonable satisfaction of the License
Administrator. Except as the MTA may otherwise authorize from time to time in
its discretion, the Concessionaire shall not sell Advertising Content that has
audio content (apart from audio content that can only be accessed through
individuals’ headphones). Without limiting the foregoing, although the Parties


Page 63 of 171

--------------------------------------------------------------------------------







recognize that a certain amount of video content is permissible and expected,
they will be guided by public acceptance of video content, particularly on
rolling stock. To this end, the License Administrator shall be entitled to place
reasonable limitations on the amount, timing, and other parameters of video
content for purposes of safety and/or to minimize complaints from MTA Consumers.



7.3.5
No Graffiti or Scratchiti.

The Concessionaire shall not display any Advertising Content that includes
typography or images that replicate or otherwise have the look of graffiti or
"scratchiti."



7.3.6
Removal of System-Delivered Content.

The License Administrator reserves the right to require that the Concessionaire
immediately change or remove System-Delivered Content that the License
Administrator determines: (i) is a source of danger to any individual; (ii)
interferes with the safe and efficient operation of the Agency Facilities, the
Communications System or other System-Delivered Content; (iii) is a source of
annoyance or inconvenience to the public; (iv) is a violation of the
Agency-Specific Terms; (iv) is not permitted pursuant to the MTA Advertising
Policy or the standards with respect to Added Content that are contemplated by
Section 6.5 (Approval of Added Content); and/or (v) otherwise violates any
Agency-Specific Terms (collectively, the "Identified Content"). Immediately upon
the License Administrator’s direction, the Concessionaire shall change or remove
the Identified Content in accordance with the License Administrator’s direction
and, if no express direction is provided, then in accordance with Good Industry
Practice. The MTA shall have the right to remove or change the Identified
Content using Agency Personnel if the Concessionaire fails to immediately change
or remove the Identified Content upon the License Administrator’s direction.

8.
PRIVACY.

The Concessionaire shall conduct all authorized activities under this License
Agreement, including those specified in Section 7 (Advertising), in accordance
with this Section 8 (Privacy), as follows:

8.1.
Privacy Interests.

Consumer Data relevant to the Privacy Practices required in this License
Agreement are divided into three categories, as follows:
•
Personally Identifiable Information (“PII”). PII is any information used to
identify a specific individual, including the individual’s: (i) name and email
address; (ii) Social Security number; (iii) government-issued identification
numbers; (iv) financial account information; (v) telephone number; and (vi)
real-time physical location (other than Coarse Device Location, as such term is
defined immediately below).



•
Non-Personally Identifiable Information (“Non-PII”). Non-PII is information that
is not PII but identifies or may reasonably be used to identify a particular
User Device. Non-PII may consist of: (i) enduring characteristics about a User
Device, which, by themselves or taken in conjunction with other information, are
sufficient to distinguish that User Device over time from a population of other
User Devices, (ii) Unique Device Identifiers, including platform advertising
identifiers such as Apple's IDFA and Google's



Page 64 of 171

--------------------------------------------------------------------------------







AID, and (iii) information concerning the location of the User Device determined
using Beacons or other methods that provide approximate or “coarse” locations,
as opposed to more accurate or “fine” locations such as GPS coordinates (“Coarse
Device Location”). Although Non-PII does not necessarily identify a specific
individual, it can in certain instances be the equivalent of PII, because the
owner of the User Device identified by the Non-PII is so highly associated with
his or her User Device. Non-PII that is combined with PII, such as via
Location-Based Services, is considered “PII.”


•
Anonymous Information. The term “Anonymous Information” means information that
is inherently anonymous, such as information concerning the ambient environment,
or microclimate. Anonymous Information also includes PII and Non-PII that has
been made anonymous, such as by (a) removing identifying fields and aggregating
the information with other information so that individual subjects of the
information cannot be re-identified (“Aggregate Information”) or (b) anonymizing
the information with techniques that remove or perturb the identifying data so
as to prevent re-identification of the anonymized information (“Anonymized
Information”).

Among these categories of Consumer Data, the Concessionaire acknowledges that
the most sensitive is PII, which identifies a specific individual.

8.2.
The Concessionaire’s Commitment to Privacy Best Practices.

The Concessionaire shall establish and maintain throughout the Term rigorous
privacy practices and procedures in connection with the Concessionaire’s
collection, processing, use, sharing, safeguarding, retention, and destruction
of Consumer Data, as well as its processing of any MTA Consumer’s access
requests with respect to his or her PII and Non-PII. Such privacy practices and
procedures shall meet the standards set out in Section 8.3 (Standards for
Concessionaire’s Privacy Practices) and shall govern: (i) PII, Non-PII, and
other Consumer Data that the Concessionaire sources from the Communications
System (collectively, “First Party Data”); (ii) the use and treatment of
Consumer Data that the Concessionaire sources from Third Parties (collectively,
“Third Party Data”) and that it uses in connection with MTA Consumers or the
Communications System; and (iii) the Concessionaire’s provision of Third Party
access to certain Tags-related Data Collection Technology (collectively, the
“Concessionaire’s Privacy Practices” or "Privacy Practices").

8.3.
Standards for Concessionaire’s Privacy Practices.

The Concessionaire’s Privacy Practices shall comply with: (i) this Section 8
(Privacy); (ii) Applicable Law; and (iii) Good Industry Practice (collectively,
the “Privacy Practices Requirements”). If there are conflicts between such
Privacy Practices Requirements, such conflict shall be resolved as follows (a)
Applicable Law shall govern over the terms set out in this Section 8 (Privacy)
and Good Industry Practice, and (b) this Section 8 (Privacy) shall govern over
Good Industry Practice.

8.4.
The Concessionaire’s Privacy Policy.

Subject to Section 8.4.3 (Review and Approval by MTA), the Concessionaire shall
develop and comply with a privacy policy that fully and accurately describes the
Concessionaire’s Privacy Practices in plain language, which will permit MTA
Consumers to read the policy, understand what they read, and act on the
information contained therein (the “Concessionaire’s Privacy Policy” and the
“Plain Language Requirement,” respectively). Among other provisions, the


Page 65 of 171

--------------------------------------------------------------------------------







Concessionaire’s Privacy Policy shall include, in a manner consistent with the
Plain Language Requirement, a description of how an MTA Consumer is able to
avoid or control the collection of device-tracking information and information
related to Location-Based Services.

8.4.1
Availability of Concessionaire’s Privacy Policy.

The Concessionaire shall make the Concessionaire’s Privacy Policy publicly
available by conspicuously posting it on the Concessionaire’s website, and by
providing navigational links to facilitate MTA Consumers’ efficiently locating
such Privacy Policy.

8.4.2
Modifications to Privacy Practices; Notice of Modifications.

Subject to Section 8.4.3 (Review and Approval by MTA), the Concessionaire shall
timely update and amend its Privacy Practices to ensure that they comply on an
ongoing basis with the Privacy Practices Requirements. The Concessionaire shall
notify MTA Consumers of the modified Concessionaire’s Privacy Practices by
posting appropriate notices on the Concessionaire’s website and posting
associated amendments to the Concessionaire’s Privacy Policy. Such notices and
amendments shall meet the Plain Language Requirements.

8.4.3
Review and Approval by MTA.

The Concessionaire’s Privacy Practices, Privacy Policy, Opt-In Consent, and all
revisions or modifications thereto shall be provided to the MTA for review and
approval not less than forty-five (45) days before the Concessionaire commences
the capture of any PII of MTA Consumers under such Privacy Practices, the
Concessionaire’s Privacy Policy, or amendments thereto. The MTA shall not
withhold approval of such materials other than for a failure to comply with the
Privacy Practices Requirements. The Concessionaire’s placement of the
Concessionaire’s Privacy Policy (and any amendments thereto) under Section 8.4.1
(Availability of Concessionaire’s Privacy Policy) and Opt-In Consent shall
similarly be subject to the MTA’s review and approval. The MTA’s review and
approval of such items shall not excuse the Concessionaire from: (i) its
responsibility for ensuring that the Concessionaire’s Privacy Practices meet the
requirements of this License Agreement; (ii) liability for Security Incidents
arising from the Services or otherwise attributable to the Concessionaire; or
(iii) any other obligation under this License Agreement.

8.5.
Compliance with Privacy Laws.

The Concessionaire shall comply with all Privacy Laws in connection with its
collection, processing, sharing, storing, providing access to, deleting, and
otherwise acting with respect to Consumer Data.

8.5.1
Obtaining Consents Required Under Applicable Law.

The Concessionaire shall obtain from MTA Consumers all consents or permissions
now or hereafter required under Privacy Laws.

8.5.2
No Processing of Consumer Data Outside of the United States.

The Concessionaire shall not process or store Consumer Data outside of the
United States without the License Administrator’s express written consent, which
may be withheld in the License Administrator’s sole and absolute discretion. For
the avoidance of doubt, if the License


Page 66 of 171

--------------------------------------------------------------------------------







Administrator consents to such a request, the Concessionaire shall comply with
all Privacy Laws (and other Applicable Laws) of those countries with regulatory
jurisdiction (or claimed regulatory jurisdiction) over such processing, storage
or other actions, including (where applicable) compliance with EEA Data
Protection Laws.



8.6.
Collection, Use, and Treatment of First Party Data.


8.6.1
Opt-In Requirement for Collection and Use of PII.

With respect to First Party Data, but specifically excluding images captured
with cameras as further set out in Section 8.6.2 (Computer Vision; Video-Frame
Analysis), the Concessionaire shall collect an MTA Consumer’s PII only if: (i)
the Concessionaire has provided the Consumer with a conspicuous notice, which
meets the Plain Language Requirements, regarding the collection and potential
uses of such PII, and (ii) the MTA Consumer has provided an affirmative consent
to the collection and use of such PII (an “Opt-In Consent”). Any use by the
Concessionaire of such PII shall comply fully with the scope and content of the
MTA Consumer’s Opt-In Consent.

8.6.2
Computer Vision; Video-Frame Analysis.

Video-frame or computer vision analysis deployed within the applicable Agency
Facilities or otherwise in connection with this License Agreement (“CV
Analysis”) is a Data Collection Technology that involves: (i) capturing images
with cameras (e.g., video recording of a subway platform), and (ii) analyzing
such images to generate crowd estimate data and other potentially useful
information. The Parties acknowledge that the video frames captured and used for
CV Analysis may contain PII (e.g., faces of Consumers), but that the nature of
the technology makes it difficult for Consumers to specifically grant Opt-In
Consents prior to such collection of PII. For such reasons, the Concessionaire
agrees that it shall not use PII embodied in the captured images (e.g. a
discernible facial image of a Consumer) in CV Analysis for any purpose other
than to generate Anonymized Information, unless the Concessionaire has obtained
a specific Opt-In Consent for other such uses, in accordance with Section 8.6.1
(Opt-In Requirement for Collection and Use of PII). For the avoidance of doubt,
the foregoing shall not restrict the Concessionaire (acting in accordance with,
and in a way that is not otherwise prohibited by, this License Agreement and
Applicable Law) from: (a) using Non-PII embodied in or developed, derived,
observed, extrapolated, or otherwise generated from CV Analysis, including crowd
estimate data and dwell time; or (b) duplicating, storing, analyzing, or
processing the video frames or images captured by means of CV Analysis for
purposes of developing, deriving, observing, extrapolating, or otherwise
generating Anonymized Information. Unless otherwise required by law, the
Concessionaire shall not retain any images collected pursuant to this Section
8.6.2 (Computer Vision; Video-Frame Analysis) that contain PII for more than
forty-eight (48) hours. Notwithstanding anything to the contrary, in no event
shall the Concessionaire use any information contained in CV Analysis to
generate data that could reasonably be interpreted as offensive or
inappropriate, such as analyses concerning race, ethnicity, or sexual
orientation.

8.6.3
Concessionaire Use of Third Party Data.

The Parties acknowledge the potential value of augmenting Consumer Data with
Third Party Data for purposes of the Concessionaire's performance under this
License Agreement. Except to the extent that the Concessionaire is expressly
required to provide such Third Party Data to the MTA, including as set out in
Section 8.8.2 (Beacons; Tags), the Concessionaire shall use good faith


Page 67 of 171

--------------------------------------------------------------------------------







efforts to secure from applicable Third Parties the right by the Concessionaire
to provide to the MTA any Third Party Data that the Concessionaire uses in
connection with its performance of its obligations under this License Agreement.
The Concessionaire agrees that nothing in this Section 8.6.3 (Concessionaire Use
of Third Party Data) shall limit or otherwise restrict the Concessionaire's
obligation to provide any information derived from, or otherwise dependent upon,
such Third Party Data, including any market research, statistical analyses, or
other similar, information and data.

8.6.4
Opt-Out; Retention Policy.

The Concessionaire shall destroy any collected PII or Non-PII, on a
Consumer-specific basis, if the purpose for the collection of such information
terminates, or the Consumer withdraws his or her Opt-In Consent to the
collection and use of his or her PII. The Concessionaire shall also implement
policies to automatically destroy any Anonymized Information within one (1) year
after the collection of such information.



8.6.5
Cross-Device Tracking; Limit Ad Tracking.

The Concessionaire acknowledges that certain Data Collection Technology enables
a Person to track a Consumer’s activities across multiple User Devices
(“Cross-Device Tracking”). To the extent that the Concessionaire engages in
Cross-Device Tracking, the Concessionaire shall not, absent express written
authorization from the License Administrator, use information derived from such
practice to place Advertisements that “follow” a specific Consumer across
multiple Communication Devices. Furthermore, the Concessionaire shall at all
times honor “Limit Ad Tracking” and/or “Do Not Track” signals received by the
Concessionaire from User Devices by excluding the associated HTTP request data
(which shall include all data found in the HTTP request in which the “Limit Ad
Tracking” or “Do Not Track” signal has been activated) from use in behaviorally
targeted or “interest-based” advertising as that term is used by the Digital
Advertising Alliance or through such other means as may be required by
Applicable Law or Good Industry Practice.

8.6.6
Deep Packet Inspection; Traffic Analysis.

The Concessionaire acknowledges that Data Collection Technologies in certain
circumstances are capable of allowing Persons with sufficient access, such as an
internet service provider or a network administrator to: (i) inspect the
contents of data packets transmitted over a network, based on specific criteria
(“Deep Packet Inspections”); (ii) analyze the network traffic data to infer
certain information (“Traffic Analysis”); or (iii) collect and inspect the
browsing history of specific users. The Concessionaire agrees that it shall not
perform and shall not permit others to perform Deep Packet Inspections, perform
Traffic Analysis, or collect or inspect the browsing histories of MTA Consumers
in connection with providing a WiFi service, Mobile Apps, or other activities
associated with the collection of Consumer Data. For the avoidance of doubt, the
Concessionaire shall not be restricted from obtaining and using Third Party Data
derived from Deep Packet Inspection, Traffic Analysis, or otherwise with respect
to browsing history to the extent such data constitutes Non-PII.

8.6.7
User Device Advertising Insertions.

Unless the Parties otherwise agree, the Concessionaire shall not add or insert
advertising on the User Devices of MTA Consumers that rely on using any First
Party Data.

8.7.
Personal Data Matching.



Page 68 of 171

--------------------------------------------------------------------------------







The Concessionaire agrees that it shall not engage in the practice of matching,
comparing, or linking First Party Data to generate PII (“Personal Data
Matching”) without the Consumer’s Opt-In Consent to such practice. For the
avoidance of doubt, the Concessionaire shall deem and treat as PII, any Non-PII
that is or becomes linked to any PII.

8.8.
Enforcement of Third Party Compliance.


8.8.1
Restriction Against Disclosure of PII.

The Concessionaire shall not disclose PII of any MTA Consumer to any Third
Party, unless such disclosure is necessary to provide services to which the MTA
Consumer has granted an Opt-In Consent. If the Concessionaire makes any such
disclosure of PII to any Third Party, then the Concessionaire shall
contractually obligate the Third Party to act within the scope of applicable
Opt-In Consents.

8.8.2
Beacons; Tags.

Certain Data Collection Technology relies on: (i) Beacons; (ii) Web Beacons;
(iii) Object Hyperlinking Tags; or (iv) other means to link a device (including
a User Device), object, or location to an internet address, a remote software
application, a remote database, or other remote means of receiving or processing
information (collectively, “Tags”). If the Concessionaire provides the means,
such as an SDK or an equivalent technology, for a Third Party to use such Tags
physically located in or on Agency Facilities, then: (i) such SDK or equivalent
technology shall only permit the Third Party to collect Non-PII absent an
express Opt-In Consent; (ii) the Concessionaire shall contractually obligate the
Third Party to (a) act within the scope of applicable Opt-In Consents with
respect to the collection of PII, and (b) at all times honor “Limit Ad Tracking”
and/or “Do Not Track” signals as required pursuant to Section 8.6.5
(Cross-Device Tracking; Limit Ad Tracking); and (iii) the Concessionaire shall
provide to the MTA all First Party Data and Third Party Data that either the
Concessionaire or the applicable Third Party receives in connection with its use
of the Tags, and such data shall be treated as System Data and provided to the
MTA pursuant to Section 5.6 (System Data).

8.9.
Permissions.

By way of clarifying examples, and subject to the Concessionaire’s obligation to
comply with Applicable Law, the Parties agree that the Concessionaire shall be
entitled to do the following, all in the manner solely as permitted under this
License Agreement:


Page 69 of 171

--------------------------------------------------------------------------------







(i)    
Use First Party Data and Third Party Data to operate the Communications System
in the manner set out in this License Agreement, and for associated internal
uses (including internal administration, operations, troubleshooting, data
analysis, testing, research, and other internal use); provided, however, that to
the extent any such First Party Data includes PII, then any use of such PII
shall only be used as permitted in the applicable Opt-In Consent;
(ii)    
Use First Party Data and Third Party Data to maintain the security of the
Communications System; provided, however, that to the extent any such First
Party Data includes PII, then any use of such PII shall only be used as
permitted in the applicable Opt-In Consent;
(iii)    
Use First Party Data that is PII to interact with MTA Consumers in the manner
permitted in the applicable Opt-In Consent;
(iv)    
Use Consumer Data to comply with Applicable Law, including to respond to
applicable subpoenas or court orders;
(v)    
Share Consumer Data with the Concessionaire’s third-party service providers and
agents (provided they qualify as Authorized Vendors) solely for purposes of
operating the Communications System and solely for purposes of fulfilling
affirmative requests by MTA Consumers regarding the Communications System, the
Concessionaire’s Privacy Practices, or other related requests;
(vi)    
Use Anonymous Information to improve the Communications System (including its
Advertising features);
(vii)    
Use Anonymous Information to deliver Advertising on Communication Devices, and
to measure, understand, and/or improve the effectiveness of such Advertising;
(viii)    
Share Anonymous Information with Advertisers and Ad Networks to select and serve
relevant Advertisements; and
(ix)    
Share Anonymous Information with analytics, search engine, or other service
providers that help the Concessionaire improve the Communications System.




8.10.
Reliance on General Privacy Obligations and Specific “Existing Technology”
Privacy Obligations; The Purpose of this Structure.

Because technology related to privacy interests is developing rapidly, and
endpoints in this development cannot reasonably be foreseen, and because the
legal structures governing use of this technology are similarly uncertain, the
Parties have agreed upon, as set out above, a privacy structure that is: (a)
general - designed to be flexible to accommodate such developments, and (b)
specific - covering existing (and likely soon superseded) technologies in
detail. The Parties intend that, as technology and the associated legal
structures evolve, the provisions above that address specific, currently
existing technologies will be used, by way of analogy, to assist in determining
the Parties’ ongoing rights and obligations with respect to future events.

9.
COMPENSATION AND PAYMENT TERMS.


9.1.
Basic Compensation Formula.


9.1.1
Summary of Basic Compensation Formula.



Page 70 of 171

--------------------------------------------------------------------------------







In consideration of the rights granted herein, and subject to the provisions
hereof relating to adjustments and reconciliations, for each License Year, the
Concessionaire shall pay to the MTA the “Agency Compensation”, being the higher
of: (i) a stipulated minimum annual guaranteed amount as set out and subject to
increase as provided in Exhibit 4 (Minimum Annual Guarantee ("MAG")) (the
“Minimum Annual Guarantee” or “MAG”); (ii) the MTA Rev Share (as so determined
and as further set out below,); and (iii) the Adjusted Minimum Annual Guarantee
(as further set out below). The following is a brief summary of the provisions
of this Section 9 (Compensation and Payment Terms) and of Section 10 (Treatment
of Qualified Capital Expenditures) that specify how such compensation is to be
calculated (provided that in the event of any conflict or inconsistency between
such summary and any provision of Sections 9.1.2 (Gross Revenue) to 9.5 (Funding
Options), and Section 10 (Treatment of Qualified Capital Expenditures) the
applicable provision(s) of Sections 9.1.2 (Gross Revenue) to 9.5 (Funding
Options) and Section 10 (Treatment of Qualified Capital Expenditures) shall
control).
To facilitate the calculation of the MTA Rev Share, Gross Revenue is classified
as Baseline Gross Revenue or Incremental Gross Revenue, depending on how the
amount of the Gross Revenue for the relevant calculation period compares to the
Baseline Gross Revenue Break Point. For any calculation period, any amount of
Gross Revenue greater than the Baseline Gross Revenue Break Point is deemed to
be Incremental Gross Revenue and the remainder of the Gross Revenue is deemed to
be Baseline Gross Revenue. Like the MAG, the Baseline Gross Revenue Break Point
is to be appropriately pro-rated in the case of any calculation period of less
than a full year, and subject to annual increases to reflect increases in the
Relevant Consumer Price Index.
The MTA Rev Share for any calculation period is the sum of (i) a specified
percentage of the Baseline Gross Revenue for such period plus (ii) the MTA’s
specified revenue share percentage of any Incremental Gross Revenue for such
period remaining following application of such Incremental Gross Revenue to
compensate the Concessionaire in part for having incurred costs and expenses in
order to generate such Incremental Gross Revenue. For the avoidance of doubt, it
is the purpose and intention of the Parties that the Concessionaire shall be
permitted to recoup Qualified CapEx on a priority basis from Incremental Gross
Revenue (but not from Baseline Gross Revenue), with interest at a debt financing
rate, and shall also be permitted to retain an agreed-upon allowance (derived as
a percentage of Incremental Gross Revenue) in recognition of its incremental
expenses of earning such Incremental Gross Revenue, but shall not receive an
equity return on any portion of its capital investment, or overhead or profit
other than from its residual share of Baseline Gross Revenue, until the MTA is
participating in Incremental Gross Revenue.
The Agency Compensation shall be calculated on an aggregate basis among all of
the Concessions held by the Concessionaire.

9.1.2
Gross Revenue.

The term "Gross Revenue" means, for any time period, the total revenue
recognized by the Concessionaire or any Related Concessionaire Party in
connection with any and all activities of the Concessionaire or Related
Concessionaire Parties related to the Concession pursuant to Generally Accepted
Accounting Principles used by the Concessionaire in the process of preparing its
financial statements for external reporting purposes in connection with, all of
the Concessionaire’s business activities (and not just the Concession). Gross
Revenue shall include without limitation revenue arising from (i) the
Advertising displayed on the property of the MTA pursuant to the Concessions and
associated Advertising Sales Revenue, (ii) all posting, creative,


Page 71 of 171

--------------------------------------------------------------------------------







production and other charges associated with such Advertising, (iii) the sale,
use or exploitation, directly or indirectly, of data derived from or in
connection with the Concessions, (iv) Consumer Data Sales Revenue, Analytics
Sales Revenue, Buyer-Related Services Revenue, and Non-Revenue Transactions
Value, and (iv) the receipt of proceeds of any business interruption insurance
relating to the Concessions, in all cases irrespective of the Concessionaire's
ability to collect such receivables, and shall not be subject to any deductions
for commissions, brokerage, labor charges or other expenses, except: (A)
creative or production charges collected by the Concessionaire and passed
through to Third Parties (which are not Related Concessionaire Parties) without
mark-up (i.e., merely as an accommodation to Advertisers); and (B) Sales or
Excise Taxes actually paid by the Concessionaire in connection with such
receipts.

9.1.3
Baseline Gross Revenue.

The term "Baseline Gross Revenue" means, for any period, the amount of Gross
Revenue for such period that does not exceed the Baseline Gross Revenue Break
Point.

9.1.4
Baseline Gross Revenue Break Point.

For the 2017 and 2018 License Years, the "Baseline Gross Revenue Break Point"
shall equal two hundred and nine million, three hundred thousand dollars
($209,300,000).
In each subsequent License Year, the amount of the Baseline Gross Revenue Break
Point shall increase by the same percentage as the Relevant Consumer Price Index
increase for the previous calendar year (it specifically being agreed that the
Baseline Gross Revenue Break Point for calendar year 2019 shall be increased by
the percentage by which the Relevant Consumer Price Index as of the end of 2018
exceeds the Relevant Consumer Price Index as of the end of 2017); provided that
the Baseline Gross Revenue Break Point shall not decrease for any reason,
including any decrease in the Relevant Consumer Price Index. The Baseline Gross
Revenue Break Point shall be distributed on a month-by-month basis in accordance
with the definition of Monthly Baseline Gross Revenue in Section 10.2.4 below in
the case of any partial License Year at the beginning or end of the Term and for
purposes of any other calculation period of less than a full year.

9.1.5
MTA Baseline Gross Revenue Share Amount.

Subject to Section 9.4 (Permanent Adjustment to MTA Baseline Gross Revenue Share
Amount), the term "MTA Baseline Gross Revenue Share Amount" means, for any
period, fifty-five percent (55%) of the Baseline Gross Revenue.

9.1.6
Incremental Gross Revenue.

The term “Incremental Gross Revenue” means, for any period, the amount by which
the Gross Revenue for such period exceeds the Baseline Gross Revenue Break Point
for such period.

9.1.7
Adjusted Incremental Gross Revenue.

The term “Adjusted Incremental Gross Revenue” means, for any period, the
Incremental Gross Revenue for such period less the Concessionaire Retained
Incremental Gross Revenue for such period. By way of clarification, in a period
in which Concessionaire Retained Incremental Gross Revenue equals the
Incremental Gross Revenue, there would be no Adjusted Incremental Gross Revenue.


Page 72 of 171

--------------------------------------------------------------------------------








9.1.8
Agency Incremental Gross Revenue Share Amount.

The term "Agency Incremental Gross Revenue Share Amount" means, for any period,
seventy percent (70%) of the Adjusted Incremental Gross Revenue.

9.1.9
MTA Rev Share.

The “MTA Rev Share“ for any period shall be the sum of (i) the MTA Baseline
Gross Revenue Share Amount for such period and (ii) the Agency Incremental Gross
Revenue Share Amount for such period.

9.1.10
Adjusted Minimum Annual Guarantee.

The “Adjusted Minimum Annual Guarantee“ for any License Year shall be an amount
equal to eighty percent (80%) of the total amount that was payable by the
Concessionaire to the MTA pursuant to this Section 9 (Compensation and Payment
Terms) for the immediately preceding License Year.

9.2.
Payment Terms.


9.2.1
Payment of MAG.

The MAG for each License Year (appropriately pro-rated in the case of any
partial calendar year at the beginning or end of the Term and for purposes of
any other calculation period of less than a full year) shall in all events be
payable in equal monthly amounts, in advance on the first day of each month
during such License Year. The MTA Rev Share for any given License Year shall be
calculated quarterly in arrears, on a cumulative year-to-date basis, and (to the
extent it exceeds the pro-rated MAG for the applicable calculation period) paid
no later than the 20th calendar day after the end of each quarter.

9.3.
MAG Accelerator.

Notwithstanding anything to the contrary, if the annual reconciliation
determines that the amount paid to the MTA for the applicable License Year is
less than the applicable Adjusted Minimum Annual Guarantee, then the
Concessionaire shall remit to the MTA an amount equal to the difference between
the Adjusted Minimum Annual Guarantee and the amount paid to the MTA for the
applicable License Year. For example, if the amount paid to the MTA in 2021 were
$100 and the amount paid to the MTA in 2022 prior to the annual reconciliation
based on MAG and Baseline Revenue Share were $70, then following the annual
reconciliation the Concessionaire would pay to the MTA $10 (i.e., the difference
of 80% of the $100 paid to the MTA in 2021 and $70) regardless of the fact that
MAG for 2022 set out in Exhibit 4 (Minimum Annual Guarantee ("MAG")) was below
$80.



9.4.
Permanent Adjustment to MTA Baseline Gross Revenue Share Amount.

The term "Rev Share Adjustment Event" means the first occurrence after License
Year 5 when the sum of the CapEx Recapture Balance and Recapture Balance
Interest is equal to or less than zero dollars ($0). For purposes of determining
the occurrence of a Rev Share Adjustment Event, the Qualified CapEx Recapture
Balance shall exclude Refresh CapEx, as that term is defined in Section
10.1.1(iii). Upon the occurrence of the Rev Share Adjustment Event, the MTA
Baseline


Page 73 of 171

--------------------------------------------------------------------------------







Gross Revenue Share Amount shall automatically and permanently increase by five
(5) percentage points, and the term "MTA Baseline Gross Revenue Share Amount"
shall mean, throughout the remainder of the Term, sixty percent (60%) of the
Baseline Gross Revenue. The Concessionaire agrees that in no event following the
Rev Share Adjustment Event, including the Concessionaire's subsequent
expenditure of Qualified CapEx, shall the MTA Baseline Gross Revenue Share
Amount be reduced from sixty percent (60%). By way of clarifying example, if the
Rev Share Adjustment Event occurs when the provisions of Section 10.2.4 are
operated in respect of October 2024, then when the provisions of Section 10.2.4
are operated in respect of November 2024 and throughout the remainder of the
Term the term "MTA Baseline Gross Revenue Share Amount" shall mean sixty percent
(60%) of the Baseline Gross Revenue, regardless of whether the Concessionaire
invests an additional fifty million dollars ($50,000,000) in Qualified CapEx in
year 2025.

9.5.
Funding Options.

At the MTA’s option and in its sole discretion, the MTA shall be entitled to pay
the Concessionaire some portion or all of the then-current CapEx Recapture
Balance (with Recapture Balance Interest) (collectively “MTA CapEx Payments”).
Immediately upon receipt of an MTA CapEx Payment, the Concessionaire shall treat
such MTA CapEx Payment either under Section 9.5.1 (MTA Funded Amounts) or
Section 9.5.2 (MTA Direct Payments), as directed by the MTA in accordance with
such Sections.

9.5.1
MTA Funded Amounts.

Where the MTA elects to designate an MTA CapEx Payment as an “MTA Funded
Amount,” such MTA Funded Amount shall continue to be counted as part of the
Qualified CapEx Recapture Balance and shall continue to bear Recapture Balance
Interest as described in Section 10. However, in such event, as the
Concessionaire recoups its Qualified CapEx, it shall repay MTA Funded Amounts to
the MTA, with interest at the Concessionaire Debt Financing Rate (calculated in
the same manner as Recapture Balance Interest) pari passu with the
Concessionaire’s recoupment of its Qualified CapEx. By way of example, assume
the Qualified CapEx Recapture Balance stands at $150, consisting of $100 in
Qualified CapEx funded by the Concessionaire and $50 of MTA Funded Amounts.
Assume a recoupment of Qualified CapEx in the amount of $90. The Concessionaire
would be entitled to $60 and the MTA would be entitled to $30, with interest to
the MTA at the Concessionaire Debt Financing Rate. Upon the MTA’s exercise of
its option under this Section 9.5.1 (MTA Funded Amounts), the Parties shall
negotiate in good faith such other terms and conditions as may be necessary to
effectuate the intent of this Section 9.5.1 (MTA Funded Amounts), and with a
goal to place (a) the Concessionaire in materially the same position it would
have been in if it had borrowed the MTA Funded Amounts on a corporate basis from
a Qualified Lender, and (b) the MTA in materially the same position it would
have been in if it were such Qualified Lender of the MTA Funded Amounts on an
unsecured basis.

9.5.2
MTA Direct Payments.

Where the MTA elects to designate an MTA CapEx Payment as an “MTA Direct
Payment,” such MTA Direct Payment shall reduce the CapEx Recapture Balance and
Recapture Balance Interest on a dollar-for-dollar basis, in accordance with the
priority set out in Section 10.2.2 (Application of Incremental Gross Revenues)
and immediately upon receipt by the Concessionaire of such MTA Direct Payment.




Page 74 of 171

--------------------------------------------------------------------------------








10.
TREATMENT OF QUALIFIED CAPITAL EXPENDITURES.


10.1.
Annual Required Communications System Installation Obligation.

In consideration of the granting to the Concessionaire of its rights under this
License Agreement, the Concessionaire has undertaken, and shall be obligated, to
invest (a) the amount of Qualified CapEx necessary to meet its obligations
concerning Required Installations and (b) so much of the Qualified CapEx
associated with Additional Installations as can (in the Concessionaire’s
reasonable estimation from time to time) be recouped, as contemplated by this
Section 10 (Treatment of Qualified Capital Expenditures), by no later than the
end of the Extended Term, so that the Concessionaire will have a suitable
opportunity to earn a return at least equal to the Concessionaire Debt Financing
Rate on the entire amount of such Qualified CapEx (however financed). Based on
its current assumptions concerning unit costs, and concerning the Incremental
Gross Revenue that its improvements to the Communications System are expected to
engender, the Concessionaire anticipates that it will recoup all of the
Qualified CapEx spent on such Additional Installations. However, the Parties
acknowledge that such assumptions may not be borne out by experience and that
imprudent Concessionaire investment in Additional Installations could impede MTA
participation in Incremental Gross Revenue and therefore (assuming that its
obligations concerning Required Installations are satisfied) run contrary to the
MTA’s interests as well as the Concessionaire’s.

10.1.1
Qualified CapEx.

The term "Qualified CapEx" means an expenditure (whether attributable to
Required Installations, Additional Installations or approved Unanticipated
Installations) that:
(i)
except for an expenditure in connection with Section 10.1.1(iii)(C), is
accounted for as an Asset under GAAP which is a Realizable Asset as defined
herein and is not accounted for as an operating expense, where a “Realizable
Asset” must be either a prepaid asset, a tangible property, plant and equipment
asset or an intangible asset (e.g., a franchise right) under GAAP as determined
by Concessionaire and Concessionaire’s independent auditors;

(ii)
is an actual, duly documented and verified out-of-pocket payment that the
Concessionaire has made to a Third Party, or to an Agency on account of Force
Account Services Fees;

(iii)
is directly and specifically and solely attributable to (A) the designing,
purchasing, manufacturing (including tooling), assembling and installing of the
Communications System, including the internal mechanical, electrical and digital
technology and components, and the design, software, programming and digital
technology necessary for a Communication Device's operation, (B) the removal of
obsolete Devices and Fixtures and the required repair to the Agency Facilities,
if any, associated therewith, (C) the removal, relocation and reinstallation of
previously installed Communications System Components as may be required or
warranted due to Agency Facility Work (including required repair to the Agency
Facilities, if any, associated therewith) and/or the coordination of its work
and schedule with Agency Vendors and the MTA in connection with Agency Facility
Work in accordance with Section 3.9.2 (Concessionaire's Responsibility for Its
Costs Associated with Agency Facility Work),



Page 75 of 171

--------------------------------------------------------------------------------







and/or (D) repair or replacement of Communications System Components (including
required capital repair to the Agency Facilities, if any, associated therewith)
due to vandalism, Force Majeure, to the extent not recoverable through the
Concessionaire's insurance. By way of clarification, the Concessionaire (X)
shall be entitled to treat as Qualified CapEx (1) those amounts spent to replace
previously installed Communications System elements that constitute
Communication Devices or System Hardware and Connections, where such elements
have surpassed their useful life (as determined under Good Industry Practice)
(such amounts being “Refresh CapEx”) and (2) those amounts spent to remove,
relocate and reinstall previously installed Communications System Components as
may be required or warranted due to Agency Facility Work and/or the coordination
of its work and schedule with Agency Vendors and the MTA in connection with
Agency Facility Work, but (Y) shall not otherwise be entitled to treat as
Qualified CapEx those amounts spent to maintain, repair or replace such elements
prior to the conclusion of their anticipated useful lives; and
(iv)
does not include: (A) any internal costs of the Concessionaire or Related
Concessionaire Parties (except as may be expressly allowed under this License
Agreement); (B) any fees exchanged between the Concessionaire and Related
Concessionaire Parties; (C) the Concessionaire's overhead or other ongoing
operating costs; (D) any element of profit or mark-up to the Concessionaire or
Related Concessionaire Parties; (E) any costs of obtaining debt or equity
financing; (F) Concessionaire (or Related Concessionaire Party) expenditures
covered by insurance; or (G) any costs associated with the provision of Base
Level Services or Additional Services.

Notwithstanding the foregoing, the License Administrator may in his or her
reasonable discretion authorize the Concessionaire to treat as Qualified CapEx
the cost of employing full-time dedicated employees of the Concessionaire (other
than employees providing Base Level Services or Additional Services) upon a
showing by the Concessionaire that such employment will result in a net
reduction in Qualified CapEx by avoiding Third Party costs.
If the Concessionaire obtains a discount on a transaction with a Third Party,
then the discount must be reflected in the associated amount that the
Concessionaire submits as Qualified CapEx. In addition, the Concessionaire shall
not seek to treat as Qualified CapEx any amount that benefits Third Party
customers, systems, technologies or assets, unless otherwise expressly permitted
under this License Agreement.

10.2.
CapEx Recoupment.


10.2.1
Calculation of CapEx Recapture Balance.

The "CapEx Recapture Balance" as of any point in time shall be the amount, if
any, by which (i) the total Qualified CapEx theretofore invested by the
Concessionaire, as accounted for in accordance with Section 10.2.3, exceeds (ii)
the total amount of the Incremental Gross Revenue theretofore applied as
provided in Section 10.2.2 (Application of Incremental Gross Revenues) to the
recoupment of the principal amount of such Qualified CapEx, as such sum from
time to time may be increased though the addition of Recapture Balance Interest
in accordance with Section 10.2.2 (Application of Incremental Gross Revenue).

10.2.2
Application of Incremental Gross Revenues.



Page 76 of 171

--------------------------------------------------------------------------------







(1) For each full or partial License Year, so long (but only for so long) as
there shall be a CapEx Recapture Balance during this full or partial License
Year:
(i)    
The Concessionaire shall be entitled to retain ten percent (10%) of the
Incremental Gross Revenue, if any, for such full or partial License Year (the
“Not-For-Profit Incremental OpEx Allowance”), as a proxy for, and source of
funds with which to pay, the Concessionaire's marginal out-of-pocket operating
expenses attributable to the earning of such Incremental Gross Revenue, with
such Not-For-Profit Incremental OpEx Allowance reducing Incremental Gross
Revenue before such Incremental Gross Revenue is applied in accordance with
Section 10.2.4 (Application of Incremental Gross Revenue To CapEx Recapture
Balance) in monthly, quarterly or annual applications (as applicable); and
(ii)    
All remaining Incremental Gross Revenue, if any, shall be retained by the
Concessionaire and be deemed to have been applied (i) first to pay unpaid
Recapture Balance Interest and (ii) then to recoup the CapEx Recapture Balance.



(2) The term “Concessionaire Retained Incremental Gross Revenue” means, for any
period, the aggregate of the amounts retained by the Concessionaire pursuant to
this 10.2.2 (Application of Incremental Gross Revenues) for such period.
(3) For the avoidance of doubt, the Concessionaire’s entitlement to retain
Incremental Gross Revenue pursuant to this Section 10.2.2 (Application of
Incremental Gross Revenues) shall: (a) cease immediately upon the elimination of
any remaining CapEx Recapture Balance, but (b) apply again in accordance with
this Section 10.2.2 (Application of Incremental Gross Revenues) if there shall
subsequently be further Qualified CapEx resulting in the creation of further
CapEx Recapture Balance.
(4) The unpaid CapEx Recapture Balance shall accrue interest at the
Concessionaire Debt Financing Rate (“Recapture Balance Interest”) throughout
each calendar year. At the end of each calendar quarter, after giving effect to
the application of any Incremental Gross Revenue in accordance with Section
10.2.4 (Timing for Application of Incremental Gross Revenue To CapEx Recapture
Balance) and this 10.2.2 (Application of Incremental Gross Revenue), any unpaid
Recapture Balance Interest shall be added to and become part of the CapEx
Recapture Balance. (i.e., for the avoidance of doubt, Recapture Balance Interest
is to compound quarterly, not monthly, notwithstanding that the Concessionaire
Debt Financing Rate may be pegged to 30-day LIBOR).

10.2.3
Timing for Application of Qualified Capex To CapEx Recapture Balance.

Qualified CapEx shall be accounted for on a cash basis and added to the Capex
Recapture balance at the end of the calendar month in which it is paid (as
opposed to when incurred or during any other period to which it might otherwise
be attributed under accrual accounting).

10.2.4
Monthly Application of Incremental Gross Revenue To CapEx Recapture Balance.

This Section 10.2.4 (Application of Incremental Gross Revenue To CapEx Recapture
Balance) governs the Concessionaire’s application of Incremental Gross Revenue
to Recapture Balance Interest and the CapEx Recapture Balance.
The following definitions shall apply to this Section 10.2.4:


Page 77 of 171

--------------------------------------------------------------------------------







Cumulative Gross Revenue Shortfall
If in a calendar month the amount described in Section 10.2.4(3)(b) exceeds the
amount described in Section 10.2.4(3)(a) then that amount (expressed as a
positive number) is the Cumulative Gross Revenue Shortfall for the month in
question.
Monthly Baseline Gross Revenue
means
in the first, second and third License Years, the following percentages of the
Baseline Gross Revenue for the relevant License Year:
January: 6.9%; February: 6.9%; March: 7.8%; April: 7.8%; May: 8.8%; June: 8.9%;
July:7.6%; August:7.1%; September:10.2%; October: 9.4%; November:9.4% ;
December: 9.1%;
and in the fourth License Year and each subsequent License Year, the percentage
of Baseline Gross Revenue which is equal to the average of the percentage of
total annual Gross Revenue earned in that month in the previous three License
Years.
Cumulative Incremental Gross Revenue
If in a calendar month the amount described in Section 10.2.4(3)(a) exceeds the
amount described in Section 10.2.4(3)(b) then that amount is the Cumulative
Incremental Gross Revenue for the month in question.
Monthly Incremental Gross Revenue
means the amount calculated in accordance with Section 10.2.4(4).
Opening CapEx Recapture Balance
The CapEx Recapture Balance at the start of a calendar month.



(1)
Calculate Recapture Balance Interest on the Opening CapEx Recapture Balance for
the number of days in the calendar month, using the Concessionaire Debt
Financing Rate on the basis of a 365-day year.

(2)
Gross Revenue which is recognized in a calendar month in accordance with Section
9.1.2 shall be treated as having accrued on the last day of the relevant
calendar month.

(3)
At the end of each calendar month determine on a year-to-date (“YTD”) cumulative
basis either the amount of Cumulative Incremental Gross Revenue, or the
Cumulative Gross Revenue Shortfall as follows:

(a)
calculate the total Gross Revenue accrued during the calendar year up to the
last day of the calendar month in question; and deduct

(b)
the sum of the Monthly Baseline Gross Revenue for each calendar month in the
License Year up to and including the calendar month in question.

(4)
If there shall be Cumulative Incremental Gross Revenue for the relevant calendar
month, then deduct the Cumulative Incremental Gross Revenue calculated for the
immediately preceding calendar month (if any) to produce the Monthly Incremental
Gross Revenue.



Page 78 of 171

--------------------------------------------------------------------------------







(5)
If there shall be Monthly Incremental Gross Revenue for a calendar month then
deduct 10% of that Monthly Incremental Gross Revenue (representing the Not for
Profit Incremental Opex Allowance) from the Monthly Incremental Gross Revenue to
determine the Concessionaire Retained Incremental Gross Revenue (CRIGR).

(6)
At the end of the calendar month in question apply the CRIGR in the following
order:

(i)
to reduce accrued Recapture Balance Interest for any month prior to such current
month;

(ii)
the remaining balance of CRIGR after step (i) will be used to reduce Recapture
Balance Interest calculated in accordance with Section 10.2.4(1) for such
current month;

(iii)
the remaining balance of CRIGR after step (i) and (ii) will be used to reduce
the CapEx Recapture Balance.

(7)
After the operation of Section 10.2.4(6) (if applicable) the Qualified CapEx
expended during the month in question will be added to the CapEx Recapture
Balance to form the Opening CapEx Recapture Balance for the subsequent month.

(8)
At the end of the third month in each calendar quarter if Recapture Balance
Interest calculated for the three months of the calendar quarter has not been
reduced to zero by the operation of Section 10.2.4(6) then the remaining
interest will be added to the CapEx Recapture Balance.


10.2.5
Annual Reconciliation.

For the avoidance of doubt, there shall be an annual reconciliation of revenue,
expenses, and other transactions under Section 9 (Compensation and Payment
Terms) and Section 10 (Treatment of Qualified Capital Expenditures) in
connection with the audit processes taking place under Section 16 (Performance
Reviews and Reporting), with any debits or credits implemented by no later than
the date set under Section 16.11 (Reconciliation).

10.2.6
No Obligation to Compensate for Un-Recouped Qualified CapEx.

The MTA shall not under any circumstance (whether at the end of the Term or
otherwise) have any obligation to compensate the Concessionaire for any
un-recouped Qualified CapEx, except as provided in Section 29 (Concessionaire
Debt-Proxy Recoupment on Termination by MTA).

10.3.
Concessionaire Requests regarding Unanticipated Capex.

The MTA recognizes that there may be circumstances where the Concessionaire
might wish to invest Unanticipated CapEx in the Communications System. In such
event, the Concessionaire shall present a proposal for such Unanticipated CapEx
to the MTA for consideration (an “Unanticipated CapEx Proposal”), and each
Unanticipated CapEx Proposal shall include the: (i) proposed amount of
Unanticipated CapEx; (ii) the Communication Devices (or other Communications
System Components) that the Concessionaire proposes to install in connection
with such Unanticipated CapEx; (iii) the schedule the Concessionaire proposes
for such installations; (iv) the proposed physical locations for such
installations; (v) the


Page 79 of 171

--------------------------------------------------------------------------------







Concessionaire’s justification for the Unanticipated CapEx and other relevant
elements of the Unanticipated CapEx Proposal; and (vi) the mutual benefits the
Concessionaire projects for the Parties arising from its Unanticipated CapEx
Proposal. The Concessionaire will provide additional supporting documentation
for its Unanticipated CapEx Proposal as reasonably requested by the MTA. The MTA
shall consider the Unanticipated CapEx Proposal and, in its sole discretion,
accept, reject, or propose modifications to or conditions on such Unanticipated
CapEx Proposal. If the MTA approves an Unanticipated CapEx Proposal with
MTA-imposed modifications or attached conditions, the Concessionaire shall have
sole discretion as to whether it wishes to proceed with the Unanticipated CapEx
Proposal as so modified or conditioned, or to further engage the MTA with
respect to any issue of such Unanticipated CapEx Proposal identified by the MTA,
or to end the process and not to proceed with such work.



11.
SALES AND ACCOUNTING PRACTICES; TRACKING.


11.1.
Transparent Advertising Sales Practices.

The Concessionaire acknowledges the critical importance of following transparent
and fully disclosed sales practices (including all data related to such
practices which shall be made available via the DMP), particularly with respect
to the components of Gross Revenue.

11.2.
Written Advertising Contract Requirement.

In support of the Transparency Commitment, the Concessionaire agrees that every
transaction between the Concessionaire (or its Related Concessionaire Parties)
and a Third Party, including a Brand Owner, Ad Agency, Mobile App provider, or
Third Party Processor, which relates to Advertising Inventory or Consumer Data
collection by or on behalf of the Concessionaire in connection with the
Concession shall be memorialized in a contemporary, arms-length, written
contract executed by the party to be charged or other written document
evidencing a transaction under standard terms and conditions on a recognized
exchange and confirmed under standard procedures used in such exchange (each, an
"Advertising Contract"). The Concessionaire shall designate each Advertising
Contract by a unique identifier (each a “Contract ID”). Each Advertising
Contract shall identify and separately specify: (i) the Media Buyer, (ii) the
amount of money to be paid to the Concessionaire, (iii) the Advertising-Unit
Metrics and Price-Setting Model, (iv) the applicable Marketing Campaign or
Campaigns, and (v) the relevant Media Channels. Where an Advertising Contract
involved multiple parties, media channels, and/or Marketing Campaigns, the
Concessionaire shall include the above information as to each party, media
channel, and Marketing Campaign. The Concessionaire shall compile the data into
a report (each a “Current Ad Contract Report”) and include such Current Ad
Contract Reports with System Reports as provided in Section 16.2 (System
Reports). Within fifteen (15) calendar days upon request, the Concessionaire
shall provide the License Administrator with complete and accurate searchable
electronic scanned copies of all such Advertising Contracts (each identified by
its Contract ID), and shall cause such information to be available to the MTA on
the DMP. By way of clarifying example, Advertising Contracts include contracts
that involve mobile Advertising or the use of Mobile Apps in connection with
Advertising, including Location-Based Services. The Concessionaire shall not
display or post Advertising Content on or through the Communications System or
monetize Customer Data collected by or on behalf of the Concessionaire in
connection with the Concession without an Advertising Contract in place.

11.3.
Proper Allocation of Sales, Revenues and Discounts.



Page 80 of 171

--------------------------------------------------------------------------------







In support of the Transparency Commitment, the Concessionaire hereby agrees that
it shall not, under any circumstances take action: (i) that results in an
unfair, inappropriate or disproportionate reduction in Gross Revenue; (ii) that
misallocates sales, pricing or discounting between Media Buys with respect to
Advertising Inventory (and/or Consumer Data) and other similarly situated
Inventory (and/or Consumer Data) under the Concessionaire's management; or (iii)
that results in any material discrepancy between or among (a) Advertising
(and/or Data) sold to a Media Buyer and its affiliates under this License
Agreement, and (b) Advertising (and/or Data) sold to that Media Buyer (and/or
its affiliates) independent of this License Agreement.

11.4.
No Arbitrage or Front-Running.

The Concessionaire acknowledges the existence of an improper advertising
practice referred to as “arbitrage” or “front-running,” whereby an industry
participant (i) purchases Inventory for its own account, (ii) sells the
Inventory (or causes the sale to occur via an affiliate) to its client at a
higher margin, and (iii) retains the margin (for convenience, “Inventory
Arbitrage”). The Concessionaire acknowledges that the practice of Inventory
Arbitrage could be used to the significant detriment of the MTA under this
License Agreement, including in the following manner: the Concessionaire or a
Related Concessionaire Party “purchases” from the Concessionaire Advertising
Inventory, and this “purchase price” is then used as the basis for determining
Gross Revenues. The Concessionaire or its Related Concessionaire Party then
later sells the Advertising Inventory from its account to a Third Party, and
does not report this later sale for purposes of determining Gross Revenues. The
Concessionaire agrees not to engage in Inventory Arbitrage and agrees not to act
or fail to act in any way that results in Advertisements being sold in a manner
to reduce the amounts payable to the MTA under this License Agreement, or to
increase the amounts allocable to Concessionaire’s other goods or services.

11.5.
Bundled Transactions.

In the event that the Concessionaire sells Advertising Inventory bundled with
any other goods or services offered by or for the Concessionaire, the
Concessionaire shall not Sell Advertising Inventory at a higher discount than
any good or service in such bundle.

11.6.
Contributions to Gross Revenue.

By way of example, and not limitation, the Concessionaire acknowledges that the
revenue streams identified in this Section 11.6 (Contributions to Gross Revenue)
are properly included in Gross Revenue for purposes of this License Agreement.

11.6.1
Advertising Sales Revenue.

The Concessionaire acknowledges that Advertising Inventory can be Sold to a wide
range of Media Buyers, and via a wide range of selling methods, including Direct
Sales and Programmatic Sales. Moreover, various forms of Consumer Data can be
used to increase the value of Advertising Inventory. The Concessionaire shall
(i) track and report any revenue or other value arising from Sales of or other
transactions in Advertising Inventory (“Advertising Sales Revenue”), and (ii)
shall include such Advertising Sales Revenue in Gross Revenue.

11.6.2
Consumer Data Sales Revenue



Page 81 of 171

--------------------------------------------------------------------------------







To the extent the Concessionaire is permitted to use Consumer Data for
commercial purposes, whether to increase the value of the Advertising Inventory
or for other purposes, the Concessionaire shall (i) track and report any revenue
or other value arising from such uses of Consumer Data (“Consumer Data Sales
Revenue”), and (ii) shall include such Consumer Data Sales Revenue in Gross
Revenue.

11.6.3
Analytics Sales Revenue.

The Parties recognize that the Communications System, over time, may generate
valuable Analytics with respect to the demand for and supply of transit
services, the development of new and improved transportation services, the
behavior of commuters and other riders of the MTA Systems, capacity
optimization, and other relevant subject matter areas (collectively,
“Transportation Analytics”). To the extent the Concessionaire is permitted to
create, use, and or commercialize such Transportation Analytics, the
Concessionaire shall (i) track and report any revenue or other value arising
from such uses of Transportation Analytics (“Analytics Sales Revenue”), and (ii)
shall include such Analytics Sales Revenue in Gross Revenue.

11.6.4
Revenue from Buyer-Related Services.

The Concessionaire acknowledges that its provision of design services, creative
services or other services to a Media Buyer (“Buyer-Related Services”), in
connection with a Sale of Advertising Inventory to that Media Buyer, may
threaten to violate the Transparency Commitment due to potential ambiguity as to
whether revenues received by the Concessionaire are in consideration of the
value of the services or the value of the Advertising Inventory. Accordingly, to
the extent the Concessionaire engages in Buyer-Related Services, the
Concessionaire shall (i) track and report any revenue or other value arising
from such Buyer-Related Services (“Buyer-Related Services Revenue”), and (ii)
shall include such revenue or value in Buyer-Related Services Revenue in Gross
Revenue except as expressly otherwise permitted by the definition of Gross
Revenue.

11.7.
Non-Revenue Transactions.

The Concessionaire acknowledges that in-kind transactions, in the form of
exchanges of materials, services or other benefits, tangible or intangible, or
in the nature of barter, may threaten the Transparency Commitment (collectively,
“In-Kind Transactions”). The Concessionaire shall (i) track and report any value
arising from such In-Kind Transactions (“Non-Revenue Transactions Value”), and
(ii) shall include such Non-Revenue Transactions Value in Gross Revenue. For the
avoidance of doubt, this Section 11.7 (Non-Revenue Transactions) shall not
preclude the Concessionaire from engaging in bonusing; provided such bonusing is
in accordance with Good Industry Practice and takes place within the System
Inventory only.



11.8.
Transparency as to CPI, CPA, and Pricing Models.

The Concessionaire acknowledges that Pricing Units can be valued and sold using
a number of metrics, including Cost-per-Impression (“CPI”), Cost-per-Action
(“CPA”), and other unit-pricing metrics. The Concessionaire acknowledges that
these metrics, under Good Industry Practice, may themselves change and evolve
over the Term (the terms “CPI”, “CPA” and such other, evolving pricing metrics
are referred to collectively as “Advertising-Unit Metrics”). The Concessionaire
also acknowledges that the price per unit of Advertising can be established via
a range of price-setting models, including (i) setting prices based a direct
negotiation of a fixed rate between a


Page 82 of 171

--------------------------------------------------------------------------------







Publisher and a Media Buyer (a "Flat-Rate Model"), and (ii) setting prices based
on an automated (or largely automated) bidding process (a "Bid-Based Model").
The Concessionaire similarly acknowledges that these pricing models, under Good
Industry Practice, may also change and evolve over the Term (the terms
“Flat-Rate Model,” “Bid-Based Model” and such other evolving pricing models are
referred to collectively as “Price-Setting Models”). The Concessionaire shall
disclose such information in connection with its obligations to provide System
Reports under Section 16 (Performance Reviews and Reporting), as further
provided below:

11.8.1
Selling Price.

As a component of its fulfillment of the Transparency Commitment, and to comply,
for example, with Section 11.2 (Written Advertising Contract Requirement), the
Concessionaire shall fully disclose Advertising-Unit Metrics and Price-Setting
Models employed under all Advertising Contracts. Without limiting the
Concessionaire's other obligations under this License Agreement, such
information shall be subject in full to the MTA’s audit rights under Section
16.10 (MTA Audits).

11.8.2
Sales Under Flat-Rate Models.

In Sales under Flat-Rate Models, the Concessionaire shall set consistent CPA and
CPI pricing floors and discounts (and consistent pricing floors and discounts
with respect to Other Payment Metrics) for all such Flat-Rate Model
transactions, whether the transaction (i) involves only Advertising Inventory
and Consumer Data, or (ii) is part of a Marketing Campaign that involves both
(a) Advertising Inventory and Consumer Data, and (b) Advertising Inventory or
Consumer Data supplied by a Third Party Publisher (collectively, the "Consistent
Flat-Rate Pricing"). The Concessionaire shall timely disclose relevant
Consistent Flat-Rate Pricing to the MTA, shall notify the MTA of deviations from
Consistent Flat-Rate Pricing and, upon reasonable MTA request, provide a
reasonable explanation for such deviation.

11.8.3
Sales Under Bid-Based Models; Programmatic Sales.

For Programmatic Sales and other Sales under Bid-Based Models, the
Concessionaire (i) shall employ one or more algorithms to determine rates based
on market factors, and (ii) shall not allow one element of Advertising Inventory
or Consumer Data in a Combined Marketing Campaign to be bought at a higher or
lower CPA, CPI or Other Payment Metric. The Concessionaire shall instruct the
Processing Platform at issue to set appropriate bid goals with respect to
Combined Marketing Campaigns, with "bid goals" in this context meaning "maximize
profit," "maximize traffic at breakeven" or other such instructions
(collectively, "Consistent Programmatic Pricing"). The Concessionaire shall
fully disclose such information in connection with its System Reports.

11.9.
Related-Party Transactions.

The Concessionaire acknowledges that transactions between related parties can
threaten the Transparency Commitment, and result in reported Sales at less than
full Fair Market Value. This Section 11.9 (Related-Party Transactions) applies
to Sales between the Concessionaire and a Related Concessionaire Party that
involve or otherwise relate to Advertising Inventory or Consumer Data (each, a
"Related-Party Transaction"), and requires full and accurate treatment of
contributions to Gross Revenue arising from Related-Party Transactions, and
associated reporting of same.

11.9.1
Related Concessionaire Party as Brand Owner.



Page 83 of 171

--------------------------------------------------------------------------------







If the Related Concessionaire Party in a Related-Party Transaction is the Brand
Owner, and if the Advertising Contract between the Concessionaire and the
Related Concessionaire Party does not contain a Selling Price set at Fair Market
Value, then the Selling Price under such Advertising Contract shall be deemed to
be the average Selling Price at which the Concessionaire during the most recent
twelve (12) month period: (i) sold equivalent Advertising Inventory to Media
Buyers, or (ii) sold or otherwise provided Consumer Data to a Media Buyer or
other market participant (the "Related Brand Owner Selling Price").

11.9.2
Related Concessionaire Party as Reseller.

If the Related Concessionaire Party in a Related-Party Transaction resells the
Advertising Inventory or Consumer Data at issue to a Third Party, then the
Selling Price for such Advertising Inventory or Consumer Data shall be the
Selling Price at which the Related Concessionaire Party sells the Advertising
Inventory or Consumer Data to such Third Party (the "Related Reseller Selling
Price"), rather than the Selling Price between the Concessionaire and the
Related Concessionaire Party at issue, except as the License Administrator may
authorize from time to time, in his or her discretion, taking into account the
Concessionaire’s Gross Revenue Maximization Commitment and Section 11.4 (No
Arbitrage or Front-Running).

11.10.
Continuous Improvement Concerning Flexible and Transparent Payment and
Performance Metrics.

Where warranted under Good Industry Practices, the Concessionaire shall evaluate
the introduction and flexible use of a range of Advertising-Unit Metrics to
increase the options for Media Buyers, including metrics based on Cost Per
Action in addition to, or as an alternative for, traditional Cost Per Impression
structures. The Concessionaire shall similarly evaluate the introduction and
flexible use of a range of Price-Setting Models, including an evaluation of a
mix of Flat-Rate Models, Bid-Based Models, Revenue-Sharing Models and other
models for setting and maximizing the value of the Advertising Inventory. With
respect to Bid-Based Models, the Concessionaire shall evaluate (in light of the
Gross Revenue Maximization Commitment) the optimum use of automated,
Programmatic Sales of portions of the Advertising Inventory, particularly in
order to manage Inventory that has not otherwise been sold via direct sales to
Media Buyers. In evaluating designs concerning Advertising-Unit Metrics and
Price-Setting Models, the Concessionaire shall include in its designs
appropriate features to ensure that (i) information related to Advertising
prices set by such Advertising-Unit Metrics and Price-Settling Models are
accessible and transparent to the MTA, as required in accordance with Section
11.8 (Transparency as to CPI, CPA, and Pricing Models), and (ii) the Advertising
Content complies with the requirements set out in this License Agreement,
including those requirements included in Exhibit 15 (MTA Advertising Policy).

12.
AGENCY FORCE ACCOUNT SERVICES AND FACILITY ACCESS.

The MTA acknowledges that the Concessionaire will require access to Agency
Facilities and Agency support in order to perform certain of the Services. The
Concessionaire acknowledges that such access and support will require
coordination with, and the services of MTA personnel as well as Agency Vendors.
For example, the Concessionaire acknowledges: (i) that rolling stock and certain
components of Agency Facilities (where applicable) may have to be taken out of
service to accommodate the Services, and (ii) that the MTA may face constraints
in this regard (and others) and thus from time to time be unable to provide
agreed-upon access, Agency Force Account Services, or other resources or
assistance at particular times or in particular locations. The Parties


Page 84 of 171

--------------------------------------------------------------------------------







agree that it is in their mutual interests to collaborate on and facilitate such
access and support. This Section 12 (Agency Force Account Services and Facility
Access) governs such Agency Force Account Services, and the Concessionaire’s
access to Agency Facilities.

12.1.
Agency Force Account Services.

The Concessionaire acknowledges that, due to Applicable Law, Agency operational
guidelines, and applicable Agency collective bargaining agreements, certain
portions of the Services will require the presence of Agency Personnel to
provide various functions, including inspection services, safety and other
protection services, compliance oversight and other, similar services
(collectively, the "Agency Force Account Services"). By way of further example,
Agency Force Account Services can include: (i) general access and protection;
(ii) flagging, (iii) station electrical panel connections, (iv) connections
among screens and/or between screens and power panels or communications sources
at stations, (v) design reviews, surveys, inspections, and approvals, and (vi)
other associated tasks. In sum, to undertake or complete certain Services, the
Concessionaire will need to engage the MTA to obtain, where applicable,
requisite Agency Force Account Services. This requirement is in addition to the
Concessionaire’s obligations to cooperate with Agency Vendors, as set out in
Section 3.9 (Agency Facility Repairs and Renovations; Cooperation with Agency
Vendors). To obtain Agency Force Account Services, the Concessionaire shall
enter into each Agency’s standard Agency Force Account Services agreement,
provided such agreements do not contain provisions that materially impair or
limit express rights of the Concessionaire under this License Agreement.

12.1.1
Scope of Agency Force Account Services.

The Concessionaire acknowledges that the Agencies have only committed to
allocate Agency Force Account Services for Scheduled Installations (“Committed
Agency Force Account Services”). The Agencies shall use reasonable efforts to
provide Agency Force Account Services beyond the Committed Agency Force Account
Services; provided, however, that the Agencies' failure to provide Agency Force
Account Services beyond the Committed Agency Force Account Services after
exercising good faith efforts shall not constitute an Agency Delay or otherwise
give the Concessionaire relief or act as the basis for a Concessionaire claim.

12.1.2
General Right of Access.

Subject to Force Majeure Events and subject to the rules and regulations of each
Agency, the Concessionaire shall have the right of access to Agency Facilities,
with prior notice to the Agency. Each Agency shall make available to the
Concessionaire those Agency Personnel and Agency Facilities that are necessary
to meet each Agency’s obligations under this License Agreement, including those
under Section 3.3.5 (Orderly Installation; Limitations on Agency Force Account
Services) to permit the Concessionaire's performance of the Services, including
for the purpose of installing, maintaining and removing Communication Devices
and Static Media. Due to operating requirements and other Agency constraints,
Concessionaire access to Agency Facilities and Agency Personnel may be limited
or otherwise restricted to specified hours, as required by each Agency. In the
case of an emergency involving the Communications System, the Concessionaire
shall be granted access in accordance with the emergency access protocols of the
specific Agency at issue, all as set out in the Agency-Specific Terms. The
Concessionaire shall in all cases comply with the training, badging, and escort
requirements set out in the Agency-Specific Terms as they relate to accessing
Agency Facilities.


Page 85 of 171

--------------------------------------------------------------------------------








12.1.3
Process for Obtaining Access to Agency Facilities.

If the Concessionaire desires access to Agency Facilities to perform the
Services, and such access is governed by the Agency-Specific Terms or otherwise
restricted by the relevant Agency as further set out herein, then the
Concessionaire shall submit a request to the relevant Agency for such access
(each, an "Access Request"). The Access Request must be submitted to an Agency
in writing and with sufficient time for such Agency to review the request and to
supply Agency Personnel to provide the Agency Force Account Services. The
relevant Agency shall review for approval all submitted Access Requests within
the applicable period set out in the Agency-Specific Terms, and such approval
shall not be unreasonably withheld or delayed. The Agency-Specific Terms shall
dictate whether the Concessionaire may or may not access any Agency Facility
without being accompanied at all times by such Agency’s Agency Personnel, whose
role will be to supervise and monitor the Concessionaire's access. If the
applicable Agency-Specific Terms do not establish any such requirement, then the
Concessionaire may access publicly-accessible portions of applicable Agency
Facilities to perform the Services without being accompanied by Agency
Personnel, unless such unaccompanied access is likely to cause danger to any
individual, interfere with the safe and efficient operation of the Agency
Facilities, or otherwise interfere with MTA operations or customer access to,
and use of, MTA services. Each Agency shall have the right to waive any access
restrictions set out in its applicable Agency-Specific Terms by notifying the
Concessionaire of the same in writing.

12.1.4
Requesting Agency Force Account Services

If the Concessionaire desires Committed Agency Force Account Services or
otherwise determines that such Committed Agency Force Account Services are
required in connection with its provision of the Services, then the
Concessionaire shall submit a written request to the MTA for Committed Agency
Force Account Services in accordance with the Agency-Specific Terms. The License
Administrator shall respond to such requests within the period set out in the
Agency-Specific Terms, and inform the Concessionaire whether Agency Force
Account Services are required and, if so, when such Committed Agency Force
Account Services will become available as requested. The License Administrator
shall also notify the Concessionaire if the License Administrator determines
that Agency Force Account Services are required, whether or not such a request
has been made.

12.1.5
Cancelled Agency Force Account Services.

If an Agency cancels its provision of Committed Agency Force Account Services,
then it shall work with the Concessionaire to timely reschedule the provision of
the Agency Force Account Services or access to the Agency Facilities, as
applicable.

12.1.6
Continuing Concessionaire Obligations.

By way of clarification, an Agency’s provision of Committed Agency Force Account
Services shall not relieve or excuse the Concessionaire from: (i) its
responsibility for the safe performance of the Services; (ii) liability for
accidents arising from the Services; or (iii) any other obligation under this
License Agreement.

12.2.
Agency Force Account Services Costs.

The Concessionaire shall be responsible for all costs and expenses that the MTA
incurs in connection with the Agency Force Account Services, including the
relevant Agency's then-


Page 86 of 171

--------------------------------------------------------------------------------







applicable fully burdened labor rates (collectively, the "Agency Force Account
Services Fees"). The Agency Force Account Services Fees shall be billed on a
monthly basis at the relevant Agency’s cost and with markup (where applicable),
and otherwise in accordance with the Agency’s standard terms and conditions then
in effect or, for engineering work, the applicable Force Account rates then in
effect. The MTA shall provide (or shall ensure that each relevant Agency
provides) to the Concessionaire an invoice with a reasonably detailed
description of the Agency Force Account Services Fees charged to the
Concessionaire for such month (the “Invoiced Month” and the “Invoice”
respectively) within sixty (60) calendar days of the end of the calendar month
following the Invoiced Month. The MTA shall provide the applicable rate
schedules to the Concessionaire upon request, provided that the MTA’s failure to
provide such schedules shall not relieve the Concessionaire's obligations to pay
the Agency Force Account Services Fees or other amounts due and owing pursuant
to this License Agreement.

12.2.1
Force Account Funding.

Within thirty (30) days of the Execution Date, the Concessionaire shall deposit
in separate accounts established by each relevant Agency, (each a "Force
Account") the following: (i) the sum of two hundred and fifty thousand dollars
($250,000) with respect to the Force Account for MNR; (ii) the sum of two
hundred and fifty thousand dollars ($250,000) with respect to the Force Account
for LIRR; and (iii) the sum of two hundred and fifty thousand dollars ($250,000)
with respect to the Force Account for NYCT (each a “Force Account Balance”).
Each Agency shall draw from the applicable Force Account any outstanding Agency
Force Account Services Fees in accordance with Section 12.2.2 (Payment for
Agency Force Account Services Fees; Invoicing). The Concessionaire shall refresh
such Force Account on a monthly basis in accordance with the most recent
invoice, to maintain the required Force Account Balance for each such respective
Agency.

12.2.2
Payment for Agency Force Account Services Fees; Invoicing.

Each Agency shall first withdraw Agency Force Account Services Fees from the
applicable Force Account. If such Force Account does not have sufficient funds
to cover applicable Agency Force Account Services Fees, then such Agency shall
invoice the Concessionaire the remaining Agency Force Account Services Fees (if
any) on a monthly basis, and the Concessionaire shall pay the invoiced amounts
within fifteen (15) days of the applicable invoice date. The Concessionaire
acknowledges that its payment of Agency Force Account Services Fees shall not
reduce or otherwise affect any other Concessionaire payment obligations under
this License Agreement.

12.2.3
Electricity.

Insofar as the public utilities are concerned, power consumed in connection with
the Concession shall be paid for in the normal course by the applicable MTA
Agency. The Concessionaire's electric consumption shall not be separately
metered (except in any cases where it may be a simple matter to employ existing
meters). The Concessionaire's total monthly power consumption expense shall be
estimated, by extrapolating from average per unit power requirements for
Advertising-Related Communication Devices and numbers of units of
Advertising-Related Communication Devices deployed, and based on the rates
payable by the MTA; and the Concessionaire will be required to reimburse the
applicable Agency for eighty percent (80%) of such expense. The MTA shall
invoice the Concessionaire for such required reimbursements, and the
Concessionaire shall pay the invoiced amounts within fifteen (15) days of the
applicable invoice date.


Page 87 of 171

--------------------------------------------------------------------------------










12.3.
Application of Equitable Adjustment Remedies.

For the avoidance of doubt, the provisions of Section 25 (Concessionaire
Equitable Adjustment Remedies) shall apply if the unavailability of Agency Force
Account Services, Agency Personnel, and/or Agency Facilities under this Section
12 (Agency Force Account Services and Facility Access) constitutes an Adjustment
Event.

12.4.
Relationship of Unavailability to Events of Default.

If Agency Force Account Services, Agency Personnel, and/or Agency Facilities
under this Section 12 (Agency Force Account Services and Facility Access) are
unavailable due to a Force Majeure Event or other event beyond the reasonable
control of the MTA, or if the unavailability occurs despite the MTA’s (or the
applicable Agency’s) exercise of good faith efforts, such unavailability (i)
shall not constitute an MTA Event of Default and (ii) shall not in any way be
included in a determination as to the occurrence of an MTA Event of Default.

13.
MODIFICATIONS; CHANGES IN APPLICABLE LAW.


13.1.
MTA Modifications


13.1.1
MTA Removal of Stations.

The Concessionaire acknowledges that, over the Term and for operational, public
service, and other reasons, certain changes may be warranted, or required, to
Agency Facilities, including the removal of one or more Top Ridership Stations
from the Concession. If the MTA removes a station from the Concession then, if
the removal constitutes an Adjustment Event, the Concessionaire may be entitled
to an Equitable Adjustment Remedy or Remedies pursuant to Section 25
(Concessionaire Equitable Adjustment Remedies).

13.1.2
Certain Additional Work and Deliverables.

Upon the MTA’s request, during the Term and in accordance with this Section
13.1.2 (Certain Additional Work and Deliverables), the Concessionaire shall: (i)
provide to the MTA and/or install a reasonable number of additional units of
Agency Messaging-Related Communication Devices and associated Communications
System Components, and (ii) permit the MTA to employ the Communications System
for additional MTA Systems-related uses beyond those specified in this License
Agreement (collectively, “Additional Work and Deliverables”). The MTA shall
compensate the Concessionaire for its provision of any such Additional Work and
Deliverables at the Concessionaire’s out-of-pocket cost.

13.1.3
Process for MTA Modifications.

The MTA shall provide the Concessionaire not less than thirty (30) days’ notice
with respect to modifications under Section 13.1.2 (Certain Additional Work and
Deliverables). If the Concessionaire objects to the modification subject to such
notice, it shall provide to the License Administrator documentation supporting
its objection, and the License Administrator shall be entitled to request
further relevant information from either or both Parties. Upon considering such
information, the License Administrator shall, in his or her reasonable judgment,
resolve the issues in accordance with Section 22 (Dispute Resolution).


Page 88 of 171

--------------------------------------------------------------------------------








13.2.
Modifications due to Changes in Applicable Law.

In the event of a change in Applicable Law (including a change addressed under
Section 3.2.5 (Compliance of Design Services with Applicable Law)), the Parties
shall proceed as follows:

13.2.1
Immediate Term Mandatory Change under Applicable Law.

If Applicable Law mandates a change in the Services, Deliverables or other
aspects of the Parties’ relationship, the Concessionaire shall implement the
change within the timeframe set out by such Applicable Law, and the costs of
such implementation (to the extent they constitute Qualified CapEx) shall be
recoupable in accordance with Section 10.2 (CapEx Recoupment).

13.2.2
Changes Grandfathered under Applicable Law.

If the changed Applicable Law “grandfathers” the Services, Deliverables or other
aspects of the Parties’ relationship, and does not require immediate
implementation, the Concessionaire shall implement the required changes in
connection with the Concessionaire’s standard refresh practices under Section
3.5.2 (System-Refresh Services). The costs of such implementation (to the extent
they constitute Qualified CapEx) shall be recoupable in accordance with Section
10.2 (CapEx Recoupment).

13.2.3
Changes Required under Applicable Law; Discretionary Timing.

The MTA shall be entitled to instruct the Concessionaire to implement a change
newly mandated under Applicable Law on a schedule that is more rapid than that
specified by such Applicable Law (an “Expedited Conforming Change”). The
Concessionaire shall promptly implement Expedited Conforming Changes provided
that the MTA compensates the Concessionaire for its implementation costs (to the
extent they constitute Qualified CapEx), upon the MTA’s acceptance of the
Expedited Conforming Change (upon submission of requisite supporting
documentation), such that the Concessionaire shall not be required to recoup
such implementation costs from Incremental Gross Revenue.

13.3.
Impact of Material Changes in Applicable Law.

The Parties recognize that certain changes in Applicable Law may have a material
and substantial impact on a Party’s performance or expected financial return
under this License Agreement (each a “Material Change in Law”). In the event of
a Material Change in Law, the Parties shall proceed as follows:

13.3.1
Concessionaire Request for Relief Based on a Material Change in Law.

The Concessionaire shall monitor the state of Applicable Law and impending
changes to such Applicable Law. If the Concessionaire seeks to rely on a
Material Change in Law as a basis for delaying its performance (or
non-performance) of its obligations under this License Agreement, then the
Concessionaire shall promptly, and in no event later than thirty (30) days after
becoming aware of the Material Change in Law, notify the MTA and such notice
shall include: (i) the effect or the anticipated effect of such Material Change
in Law on the Concessionaire's obligations under this License Agreement; (ii) a
description of the steps taken and/or proposed to be taken by the Concessionaire
to address and/or to mitigate the effects of the Material Change in Law; and
(iii)


Page 89 of 171

--------------------------------------------------------------------------------







the Concessionaire’s proposed Equitable Adjustment (if any) in light of such
Material Change in Law (each a “Concessionaire Change-in-Law Report”). The
Concessionaire’s Change-in-Law Reports shall be included in Performance Reviews.
The Concessionaire shall: (a) exercise its best efforts to continue to perform
its obligations in accordance with this License Agreement to the maximum extent
possible in light of the Material Change in Law; (b) expeditiously take action
to address and/or implement a temporary work-around to accommodate the Material
Change in Law; and (c) exercise its best efforts to mitigate or limit expenses
or losses arising from the Material Change in Law.

13.3.2
MTA Notice of Material Change in Law.

Upon becoming aware of a Material Change in Law that impacts its rights or
obligations, the MTA shall timely notify the Concessionaire, and provide such
additional details as are necessary, in the MTA’s reasonable judgment, to inform
the Concessionaire of such Material Change in Law and its impact (or projected
impact) on the MTA’s performance (each an “MTA Change-in-Law Report”). The MTA
Change-in-Law Report shall be included in Performance Reviews.

13.3.3
Consequences of Material Changes in Law.

If the Parties are unable to reach consensus on the handling of a Material
Change in Law, upon request by the Party claiming relief from a Material Change
in Law, the License Administrator shall determine (in accordance with Section
22.2 (Role of License Administrator)), whether a Material Change in Law has
occurred, and the appropriate means for complying with such Material Change in
Law. Such determinations shall be subject to review via arbitration in
accordance with Section 22.3 (Arbitration of Disputes). Notwithstanding anything
in this License Agreement to the contrary, the occurrence of a Material Change
in Law shall not impact or otherwise modify the Concessionaire's payment
obligations to the MTA.

14.
UNEXPECTED AGENCY DELAYS.

For purposes of this License Agreement, “Unexpected Agency Delays” shall mean
(i) delays in the MTA's provision of Committed Agency Force Account Services and
access to Agency Facilities where such delays exceed the periods set out in the
Agency-Specific Terms, (ii) unjustified delays by the Agencies in issuing
permits and approvals beyond those periods that are normally anticipated in
similar projects or provided for in the Agency-Specific Terms, and (iii) delays
caused by the failure of an Agency Vendor to perform as expected under the
Master Schedule; provided, however, that such delays shall be deemed to be Force
Majeure Events, rather than Unexpected Agency Delays, to the extent that they
result from Force Majeure Events. For the avoidance of doubt, Agency Vendor
delays that are outside the reasonable control of the MTA (or the Agency at
issue) shall be deemed Force Majeure Events.

14.1.
Agency Delay Reports.

The Concessionaire shall notify the MTA of any claimed Unexpected Agency Delay
within seven (7) days of the occurrence of the claimed Unexpected Agency Delay,
and subsequently prepare a report that includes: (i) the nature of the
Unexpected Agency Delay and the responsible Agency (or Agencies), or Agency
Vendor(s), (ii) the date(s) of delay, (iii) the impact (if any) of the
Unexpected Agency Delay on the Annual Required Installation Schedule, and/or the
Services Schedule, (iv) whether the Unexpected Agency Delay impacted Scheduled
Required Installations, Scheduled


Page 90 of 171

--------------------------------------------------------------------------------







Additional Installations, or both, (v) the steps the Concessionaire took to
mitigate the claimed Unexpected Agency Delay, (vi) whether any
Concessionaire-caused delays excused the effect of the Unexpected Agency Delay,
and (vii) documentation demonstrating the Concessionaire's compliance with its
obligations set out in Section 14.2 (Concessionaire Obligation to Mitigate)
(each, an “Agency Delay Report”). The Concessionaire shall make the Agency Delay
Report available via the IMS Dashboard within fourteen (14) days of any claimed
Unexpected Agency Delay, and shall provide compilations of such information, for
purposes of the Parties’ Performance Reviews, as further provided in Section 16
(Performance Reviews and Reporting).

14.2.
Concessionaire Obligation to Mitigate.

The Concessionaire shall use its commercially reasonable efforts to mitigate the
impact of any Unexpected Agency Delay, including reassigning Concessionaire
Personnel to perform other Services as appropriate. In addition, the Parties
shall work together to identify, if possible, alternative available Agency
Facilities at which the Concessionaire can perform Services as a substitute for
Services that the Concessionaire is unable to perform due to the Unexpected
Agency Delay at issue.

14.3.
MTA Review of Claimed Unexpected Agency Delays.

The MTA shall review each Agency Delay Report and, if the MTA, in its reasonable
judgment, determines that the claimed Unexpected Agency Delay has caused a
verified material adverse impact, then it shall notify the Concessionaire, and
the Parties shall proceed as set out in Section 25 (Concessionaire Equitable
Adjustment Remedies).

15.
INTENTIONALLY OMITTED.


16.
PERFORMANCE REVIEWS AND REPORTING.

In furtherance of the Transparency Principle, the Concessionaire shall maintain
books and records concerning its performance under this Agreement, compile and
provide reports concerning such performance on a periodic basis as well as via
the IMS Dashboard, participate in Performance Reviews, and make its operations
available to audit, all as follows:

16.1.
Revenue and Expense Reports.


16.1.1
Monthly Revenue and Expense Report.

Together with its monthly payment of Agency Compensation, the Concessionaire
shall provide a report to the MTA (each, a "Monthly Revenue and Expense Report")
that includes, for the preceding month and on a year-to-date basis, the
following information (it being understood that all necessary information for
the preceding month may not be available at the time of report submission, and
any such information will be reported in the month after it becomes available):


Page 91 of 171

--------------------------------------------------------------------------------







(i)    
Total revenue on Sales of Advertising Inventory by Advertising Contract (using
the applicable Contract ID), including for each such Advertising Contract: (i)
the Advertising-Unit Metric (for example, CPI or CPA); (ii) the volume of
Pricing Units Sold; (iii) the Selling Price per Pricing Unit; (iv) whether the
transactions were Programmatic Sales or Direct Sales and (v) when and where the
advertising was displayed;
(ii)    
Total revenue on Sales or other monetization of Consumer Data by Advertising
Contract (using the applicable Contract ID), including for each such Advertising
Contract: the Pricing Unit (for example Impressions) under each Advertising
Contract and the associated Selling Price;
(iii)    
The CapEx and Recoupment Report;
(iv)    
The Per Quarter CapEx Application Report (on a calendar quarter basis);
(v)    
Total Buyer-Related Services Revenue, by Advertising Contract (using the
applicable Contract ID);
(vi)    
A breakdown of any costs the Concessionaire has applied to such total revenue by
Advertising Contract (using the applicable Contract ID), by Ad Agency, Added
Content Provider or Third Party Processor (or other market participant); and
(vii)    
An itemization of Related-Party Transactions, and In-Kind Transactions, and
information sufficient to determine whether the Concessionaire has complied with
its obligations under Section 11.4 (No Arbitrage or Front-Running).




16.1.2
Annual Revenue and Expense Report.

Not later than thirty (30) days after the close of each License Year, and
instead of a Monthly Revenue and Expense Report, the Concessionaire shall
deliver to the MTA a true, correct and complete statement for such License Year
(each, an "Annual Revenue and Expense Report") that:
(i)    
Provides the information required in a Monthly Revenue and Expense Report;
(ii)    
Identifies and explains deviations from the Concessionaire's obligations as to
Consistent Flat-Rate Pricing and Consistent Programmatic Pricing;
(iii)    
Identifies any Related-Party Transaction by Contract ID;
(iv)    
Provides copies of available inventory analytics relating to Advertising
Inventory;
(v)    
Provides Ad Performance Measurements for Advertising Inventory; and
(vi)    
Provides an analysis of Concessionaire operations performance data and
advertising performance data, including data as to the Concessionaire's
evaluations of upcoming potential improvements to the Communications System.




16.2.
System Reports.

Throughout the Term, and in addition to its Monthly Revenue and Expense Reports
and Annual Revenue and Expense Reports, the Concessionaire shall prepare and
timely update reports concerning the Communications System and the Services, and
such reports shall include the


Page 92 of 171

--------------------------------------------------------------------------------







following (collectively, “System Reports”), with the Concessionaire providing
and updating such System Reports for each identified period:
No.
Report
Purpose and Content
Frequency
(i)    
Advertising and Consumer Data Performance Report
A report that evaluates, with supporting data, the performance of Advertisements
made available via the Communications System and the performance of Consumer
Data and Consumer Data analytics monetization, including Consumer Data Sales
Revenue and Analytics Sales Revenue. Advertising Performance Reports shall
contain Ad Performance Measurements, and shall include a discussion of Unsold
Inventory.
Quarterly, with a cumulative annual report
(ii)    
Advertising Contracts
The contracts identified in Section 11.2 (Written Advertising Contract
Requirement).
The effective date of each Advertising Contract
(iii)    
Agency Delay Report
A report concerning perceived Unexpected Agency Delays, as further specified in
Section 14.1 (Agency Delay Reports).
Monthly, with a cumulative annual report
(iv)    
Annual Revenue and Expense Report
The report specified in Section 16.1.2 (Annual Revenue and Expense Report).
Annual
(v)    
CapEx and Recoupment Report
A report, with supporting data, that provides an accounting of (i) the
then-current cumulative Qualified CapEx; (ii) the then-current CapEx Recapture
Balance; (iii) the respective amounts of Incremental Gross Revenue that the
Concessionaire has applied during the prior 12-month period toward
Not-For-Profit Incremental OpEx Allowance, Qualified CapEx principal recoupment
and Recapture Balance Interest; and (iv) the amount and application of MTA
Direct Payments and MTA Funded Amounts.
Monthly (as a component of Monthly Revenue and Expense Reports), with a
cumulative annual report (as a component of the Annual Revenue and Expense
Report)
(vi)    
Concessionaire Change-in Law Report
The report specified in Section 13.3.1 (Concessionaire Request for Relief Based
on a Material Change in Law)
Within the time period set out in Section 13.3.1, with a cumulative annual
report
(vii)    
Concessionaire Force Majeure Report
The report specified in Section 31.3 (Concessionaire Request for Relief Based on
Force Majeure Events)
Within the time period set out in Section 29.3, with a cumulative annual report
(viii)    
Current Ad-Contract Report
A report that compiles specified metrics and identifying information from
Advertising Contracts, as further set out in Section 11.2 (Written Advertising
Contract Requirement).
Quarterly, with a cumulative annual report
(ix)    
Device and Fixture Inventory Report
A report that: (i) provides the location and placement of each Communication
Device and Static-Content Fixture; (ii) identifies the type of each such
Communication Device or Static-Content Fixture; (iii) lists the Addressable
Device Identifier for each such Communication Device, (iv) identifies the date
of installation and the dates of maintenance for each such Communication Device
and Static-Content Fixture; (v) identifies whether and to what extent each
Communication Device operated as an Advertising-Only Communication Device, an
Agency Messaging-Only Communication Device, or a Hybrid Communication Device;
and (vi) charts the number and type of installed Communication Devices to the
Annual Required Communications System Installation Obligations.
Quarterly, with a cumulative annual report



Page 93 of 171

--------------------------------------------------------------------------------







No.
Report
Purpose and Content
Frequency
(x)    
Internal Management Reports
Copies of formal reports that the Concessionaire provides on a scheduled basis
to its senior management concerning (i) the Concessionaire’s performance under
this License Agreement, and (ii) the Concessionaire’s performance under other
contracts with customers that involve Inventory; provided, however, that the
Concessionaire shall be entitled to redact customer names from such reports.
Simultaneously with the delivery of such formal, scheduled reports to
Concessionaire’s senior management
(xi)    
Monthly Revenue and Expense Report
The report specified in Section 16.1.1 (Monthly Revenue and Expense Report).
Monthly
(xii)    
Per Quarter CapEx Application Report
A report, with supporting data, that provides an accounting of the quarterly
Applications of Incremental Gross Revenue under Section 10.2.4 (Timing for
Application of Incremental Gross Revenue to CapEx Recapture Balance).
Quarterly (as a component of applicable Monthly Revenue and Expense Reports)
with a cumulative annual report (as a component of the Annual Revenue and
Expense Report)
(xiii)    
Performance Failure Report
A report that identifies, evaluates, and provides supporting data concerning
non-compliance with Performance Requirements.
Quarterly, with a cumulative annual report
(xiv)    
Privacy and Information Security Report
The security audit reports specified in Section 16.9.3 (Security Audits), the
privacy audit reports specified in Section 16.9.2 (Privacy Audits), and tests of
the Outage Recovery Plan, as specified in Section 3.5.4.1 (Regular Testing;
Updates).
Annually, unless higher frequency is warranted (in the discretion of the MTA) in
light of a security incident (or threat thereof)
(xv)    
Progress Report
A report on the status of work performed and milestones reached under the
Services Schedule.
Quarterly, with a cumulative annual report
(xvi)    
Projected Qualified CapEx Report
A report that projects the Concessionaire’s Qualified CapEx on a rolling twelve
(12) month basis. The report shall identify the Concessionaire’s then-current
projections and assumptions concerning recoupment of its Qualified CapEx, based
on current and projected assumptions concerning unit costs and the Incremental
Gross Revenue that the Concessionaire expects such Qualified CapEx to engender.
Monthly, with a cumulative annual report
(xvii)    
Quarterly Spare Parts Report
A report concerning the Concessionaire’s consumption of Spare Parts and
Replacement Units, as further detailed in Section 5.8.1 (Reports concerning
Spare Parts and Replacements Inventory).
Quarterly, with a cumulative annual report
(xviii)    
System Inventory Allocation Report
A report (i) that specifies, with supporting data, the System Inventory
Allocation for the period in question, (ii) that provides such System Inventory
Allocation by station or other metric reasonably selected by the MTA; (iii) that
compares such System Inventory Allocation to the Generally-Applicable System
Inventory Allocation.
Quarterly, with a cumulative annual report
(xix)    
Updated Services Schedule
The Services Schedule, updated to account for progress (or delay) on the
performance of Services, and to refresh Long-Term Requirements and Short-Term
Requirements, as set out in Section 3.8.3 (Treatment of Short- and Long-Term
Requirements).
Annual




16.3.
Access to System Reports and Supporting Data.


16.3.1
Provision of System Reports and Information to DMP.



Page 94 of 171

--------------------------------------------------------------------------------







The Concessionaire shall ensure that the Communications System provides to the
DMP all System Reports as well all System Data underlying such Reports, via the
IMS-DMP Interface (or via other means), all as provided in Section 3.2.2 (The
MTA Data Management Platform).

16.3.2
Access via IMS Dashboard.

The Concessionaire shall similarly ensure that System Reports are available to
the MTA via the IMS Dashboard, and through such other means as the MTA
reasonably designates. The Concessionaire will continue to make historic System
Reports available via the IMS Dashboard, for such period of time(s) as the MTA
reasonably designates.

16.3.3
Form of System Reports.

The Concessionaire shall present System Reports in a consistent and complete
form and manner, and shall rely on a standard set of templates and forms
approved by the MTA. Upon the License Administrator’s request, the
Concessionaire shall provide all supporting information (including applicable
raw data) for a System Report, in a form and format that the License
Administrator reasonably requests. The supporting information shall be the MTA's
property and treated as Agency Confidential Information, and the Concessionaire
shall provide the MTA with access to such supporting information online and on
an ad-hoc basis.

16.4.
Additional Information.

The License Administrator reserves the right to request the Concessionaire to
provide additional financial and operational statements and reports in a form
and level of detail from time to time acceptable to the License Administrator.
The License Administrator shall be entitled to require the preparation of System
Reports on a more frequent basis than that set out in Section 16.2 (System
Reports), if the License Administrator in his or her reasonable discretion
determines that the Concessionaire’s performance under this License Agreement
requires greater oversight.

16.5.
Concessionaire Books and Records; Retention.

The Concessionaire shall: (i) prepare, keep and maintain original complete and
accurate books of account and records, in form and substance satisfactory to the
MTA, of (a) all Gross Revenue and other transactions by the Concessionaire from
which Gross Revenue can be determined, and (b) all Qualified CapEx expenditures,
recoupments, and Qualified CapEx-related transactions; (ii) record all
transactions relating to (a) Advertising displayed on the Agency Facilities
pursuant hereto in such books of account and records, (b) Consumer Data and
Consumer Data analytics monetization, including Consumer Data Sales Revenue and
Analytics Sales Revenue, (c) Transportation Analytics, and (d) Qualified CapEx;
(iii) maintain true and complete copies of all Advertising Contracts, purchase
orders, and other agreements or understandings relating to Advertising displayed
on the Agency Facilities; and (iv) prepare, keep, and maintain full and accurate
books and records relating to all System Reports (collectively, “Books and
Records”). The Concessionaire shall retain such Books and Records for a period
of not less than six (6) years following the end of each License Year and the
Concessionaire's obligations under this Section 16.5 (Concessionaire Books and
Records; Retention) shall survive the termination or expiration of this License
Agreement.

16.6.
Certifications.



Page 95 of 171

--------------------------------------------------------------------------------








16.6.1
Concessionaire Officer-Certification as to Annual Required Installation
Obligations.

On an annual basis, and upon expiration or termination of this License
Agreement, an officer of the Concessionaire shall certify to the MTA under oath
(a) that the Concessionaire has met its Annual Required Communications System
Installation Obligations and (b) that the reported Qualified CapEx expenditures
and recoupments are true and accurate. The officer shall similarly certify that
the information contained in the Annual Revenue and Expense Report is true and
correct, and that the Concessionaire has not taken any action: (i) that results
in an unfair, inappropriate, or disproportionate reduction in Gross Revenue;
(ii) that misallocates sales, pricing, or discounting between Media Buys with
respect to Advertising Inventory (and/or Consumer Data) and other similarly
situated Inventory (and/or Consumer Data) under the Concessionaire's management;
or (iii) that results in any material discrepancy between or among (a)
Advertising (and/or Data) sold to a Media Buyer and its affiliates under this
License Agreement and (b) Advertising (and/or Data) sold to that Media Buyer
(and/or its affiliates) independent of this License Agreement. The
Concessionaire shall provide this certification reasonably promptly after the
close of the License Year at issue.

16.6.2
Certification by Independent Certified Public Accountant.

Not later than one hundred and twenty (120) days after the close of each License
Year or (as applicable) the expiration or termination of this License Agreement,
the Concessionaire shall deliver to the MTA a certification by an independent
certified public accountant approved by the License Administrator (such approval
not to be unreasonably withheld or delayed) (the "Certifying CPA"). In such
certification, the Certifying CPA shall confirm that the portion of the Annual
Revenue and Expense Report described in Section 16.1.2(i) was prepared in
accordance with GAAP, the terms of this License Agreement, and any adjustments
that the Certifying CPA determines are necessary. If such certified adjusted
Annual Revenue and Expense Report indicates that the Agency Compensation
received by the MTA in respect of said period is less than the amount due under
this License Agreement, then the Concessionaire shall simultaneously remit to
the MTA a check for the deficit (plus any interest due hereunder). Such deficit
check must accompany the certification of the Certifying CPA.

16.6.3
Certification Costs.

The Concessionaire shall be responsible at its sole cost and expense for
thoroughly documenting the Gross Revenue and Qualified CapEx and for causing
them to be audited and certified by an accounting firm satisfactory to the MTA.

16.7.
Annual Review.

The Parties shall conduct a review of the Concessionaire’s performance under
this License Agreement and other relevant subject matter on an annual basis
(each, an “Annual Performance Review”). Before the Annual Performance Review
(and by a date and time reasonably set by the MTA), the Concessionaire shall
provide the MTA System Reports covering the full expiring contract-year. The
Concessionaire shall certify that to the best of its knowledge, and reasonable
diligence and review, each such System Report fairly and accurately reflects the
subject matter area, including any failures by the Concessionaire to meet
applicable Performance Requirements or other


Page 96 of 171

--------------------------------------------------------------------------------







obligations under this License Agreement. Unless otherwise reasonably specified
by the MTA, each Annual Performance Review shall be conducted as follows:

16.7.1
MTA Briefing.

Not later than thirty (30) days before the Annual Performance Review, the MTA
shall provide to the Concessionaire a briefing that includes and identifies: (a)
the MTA’s perspective with respect to the Parties’ successes and failures in
relation to the Concessionaire’s accessing of Agency Facilities and the
provision of Agency Force Account Services, considered reasons and “lessons
learned” for such successes and failures, and any likely increases in the Agency
Force Account Service Fees during the next License Year; (b) projections in
relation to the progress of the MTA initiatives and programs affecting the
Scheduled Installations in the next License Year; and (c) reasonable details of
any other matter reasonably foreseeable by the MTA which, if it happened in the
way anticipated by the MTA, could reasonably be expected to give rise to or to
become an Unexpected Agency Delay, Force Majeure Event, or other grounds for
Equitable Adjustment under Section 25 (Concessionaire Equitable Adjustment
Remedies) and (d) such information as may be available to the MTA at the
relevant time in relation to any potential forthcoming proposal for the
installation of additional devices and components pursuant to Section 3.3.10
(MTA-Proposed Installations) that the MTA can reasonably foresee as likely to be
proposed under that Section 3.3.10 (MTA-Proposed Installations) in the next
License Year (or confirmation that no such proposal is likely in that License
Year) (the “MTA Briefing”).

16.7.2
Briefing and “Lessons Learned” by Concessionaire.

During the Annual Performance Review, the Concessionaire shall review and
explain each of the System Reports. In this review, the Concessionaire shall:
(i) explain the status of the Services, Deliverables, Performance Requirements,
and other subject matter covered by the System Report (including Agency Delay
Reports); (ii) identify open issues; (iii) identify successes and failures
(particularly any material failure to meet applicable Performance Requirements);
and (iv) provide considered reasons and “lessons learned” for such successes and
failures (including applicable root cause analyses with respect to Performance
Requirements failures) (the “Concessionaire’s Briefing”). The Concessionaire
shall include with the Concessionaire’s Briefing each claim for an Equitable
Adjustment (with supporting materials) that it shall then currently be seeking
in accordance with Section 25.5 (Procedure for Equitable Adjustment).

16.7.3
Proposed Changes in Schedule for New License Year; Equitable Adjustments.

After completion of the Concessionaire’s Briefing, the Concessionaire shall
explain any changes it proposes to the Master Schedule in light of its Briefing
and the MTA Briefing. The Concessionaire shall explain the manner in which the
proposed changes responsibly address issues raised in the System Reports, the
Concessionaire’s Briefing, and the MTA Briefing, and shall particularly address
(i) any material non-compliance with applicable Performance Requirements, (ii)
obligations concerning Required Installations, (iii) obligations concerning
Additional Installations, or (iv) issues raised in Agency Delay Reports. The MTA
shall be entitled to ask any and all questions pertinent to the Concessionaire’s
Briefing, System Reports, or other matters of interest to the MTA with respect
to the Concessionaire’s performance, claims for Equitable Adjustments and the
basis therefor, and/or the Communications System generally. The MTA shall be
entitled to require the Concessionaire to provide follow-up and more detailed or
expansive coverage of issues deemed


Page 97 of 171

--------------------------------------------------------------------------------







relevant by the MTA. The Concessionaire shall promptly prepare follow-on
materials in response to MTA questions and concerns, and submit these materials
to the MTA for review and approval (“Follow-On Review Materials”). Where
applicable, the MTA shall similarly provide the basis for changes it proposes to
the Master Schedule in light of its Briefing and the Concessionaire’s Briefing;
provided that no change to the Master Schedule proposed by the MTA shall have
the effect of preventing the Concessionaire from seeking an Equitable Adjustment
(or Equitable Adjustments) in respect of delays or other matters which gave rise
to the need for such changes. The License Administrator shall then review and,
in his or her reasonable discretion, reject, approve, or modify any (a) proposed
changes to the Master Schedule and (b) proposed Equitable Adjustments (whether
such Equitable Adjustments arise due to the Concessionaire’s Briefing, the MTA
Briefing, or otherwise).

16.7.4
Going-Forward Remedial Plans; Other Remedial Plans.

Based on the information provided under Section 16.7.2 (Briefing and “Lessons
Learned” by Concessionaire) and Section 16.7.3 (Proposed Changes in Schedule for
New License Year; Scheduled Additional Installations Where Impacted by
Unexpected Agency Delays), and based on commercially reasonable grounds and
tailored to non-compliance with the Concessionaire’s obligations under this
License Agreement (as reasonably determined by the MTA), upon notice the MTA
shall be entitled to require the Concessionaire to adopt changes to its
going-forward approach and plans, in the form of a Remedial Plan. Such Remedial
Plans include those specified under Section 16.7.4 (Going-Forward Remedial
Plans; Other Remedial Plans) and Section 26.2.5.2 (Remedial Plan concerning
Profit Maximization Commitment). The Concessionaire shall comply with all such
Remedial Plans.

16.7.5
Intentionally Omitted.


16.7.6
Logistics.

The Annual Performance Review shall occur at the time and place, and for the
duration reasonably set by the MTA. Additionally, the MTA shall be entitled to
reasonably designate the Concessionaire personnel (and personnel of the
Concessionaire’s Authorized Vendors) it wishes to have attend the Annual
Performance Review, and the Concessionaire shall use commercially reasonable
efforts to obtain their attendance. For the avoidance of doubt, neither the
Concessionaire, nor any Authorized Vendor, shall be entitled to compensation
from the MTA (whether for travel expenses or otherwise) in connection with
Annual Performance Reviews.

16.8.
Other Performance Reviews.

The MTA shall be entitled to schedule and conduct Performance Reviews other than
Annual Performance Reviews, on such mutually convenient dates as it shall
determine (each an “Ad Hoc Review Date”) following reasonable notice (each an
“Ad Hoc Review Notice”). During the period between the Ad Hoc Review Notice and
the Ad Hoc Review Date, the Concessionaire shall prepare such System Reports and
other information as the MTA reasonably requests, it being agreed and understood
that a reasonable request in this regard includes those materials that the
Concessionaire is required to provide for Annual Performance Reviews, cumulative
to the date the MTA reasonably specifies (provided such date is on or before the
date of the Ad Hoc Review Notice). The Performance Review shall include any or
all features of an Annual Review (including


Page 98 of 171

--------------------------------------------------------------------------------







the MTA’s requiring one or more Remedial Plans) and additional features
warranted by the circumstances, all as reasonably established by the MTA.

16.9.
Concessionaire Internal Audits.


16.9.1
Audits regarding System Reports.

On an annual basis, commencing on the first anniversary of the Effective Date,
the Concessionaire shall complete reasonable auditing procedures sufficient to
permit it to certify to the accuracy and completeness of its System Reports as
provided in Section 16.7 (Annual Review).

16.9.2
Privacy Audits.

On an annual basis, commencing on the first anniversary of the Effective Date,
the Concessionaire shall: (i) conduct an audit of the Concessionaire’s Privacy
Practices; (ii) conduct an audit of its compliance with Section 8 (Privacy); and
(iii) perform a risk assessment (or updated risk assessment) regarding the
privacy and security of Consumer Data (each, an "Internal Privacy Audit"). The
Concessionaire shall promptly remedy any deviations from the standards set out
in Section 8 (Privacy) uncovered by an Internal Privacy Audit. The
Concessionaire shall timely report to the License Administrator all deviations
identified by an Internal Privacy Audit and the Concessionaire's efforts to
correct the same. The Concessionaire shall also deliver to the License
Administrator copies of each Internal Privacy Audit within thirty (30) days of
the completion of the applicable Internal Privacy Audit.

16.9.3
Security Audits.

On an annual basis, commencing on the first anniversary of the Effective Date,
the Concessionaire shall cause annual audits of the Communications System
Components under the control of the Concessionaire (including all associated
Concessionaire backend systems) to be conducted by a certified public accountant
registered with the Public Company Oversight Board based on the Statement on
Standards for Attestation Engagements (SSAE) No. 16, and shall obtain a SOC 2
Type 2 report prepared in connection therewith (each, a "SOC 2 Audit"). The MTA
shall be entitled to require the Concessionaire to perform a security audit
other than a SOC 2 Audit if, in the MTA’s determination, an alternative
procedure is warranted based on industry practice, developments in information
security or other relevant factors (SOC 2 Audits and such alternative procedures
are collectively referred to as "Security Audits").

16.9.3.1
Timing.

With respect to each Security Audit, the Concessionaire shall (i) confer with
the MTA as to the scope and timing of the Security Audit, and (ii) accommodate
the MTA’s requirements and concerns. Unless otherwise agreed by the MTA and the
Concessionaire, Security Audits shall be conducted so as to result in a final
audit opinion not later than 120 calendar days following the close of the
Concessionaire's fiscal year.

16.9.3.2
Provision of Security Audit Reports.

The Concessionaire shall provide a copy of the report from each Security Audit
(each, a "Security Audit Report") to the MTA and their independent auditors as
soon as reasonably possible after the conclusion of each Security Audit, and in
all events within thirty (30) calendar days of the


Page 99 of 171

--------------------------------------------------------------------------------







completion of the Security Audit. The Concessionaire shall provide all updates
to any Security Audit Reports to the MTA promptly after they are received by the
Concessionaire. The Concessionaire shall promptly correct any deficiencies
identified in any Security Audit Report. At the MTA’s request, the
Concessionaire shall confirm in writing that there have been no changes in the
relevant policies, procedures and internal controls since the completion of a
Security Audit other than the correction of any deficiencies. The Concessionaire
shall not redact the Security Audit Reports specified in this Section 16.9.3.2
(Provision of Security Audit Reports), unless the redacted information (i) does
not relate to System Data, or (ii) would materially compromise the security of
the Concessionaire's systems.

16.9.3.3
Concessionaire Inability to Deliver Security Audit Report.

If the Concessionaire is unable to timely deliver a required Security Audit
Report, then the Concessionaire, at its sole cost and expense, shall: (i)
provide the MTA, on or before the date such Security Audit Report is due, a
written notice explaining the reason for the delay; (ii) take all necessary
actions to promptly resolve the delay; and (iii) permit the MTA and its external
auditors to perform those procedures and tests that are reasonably necessary for
their assessment of the operating effectiveness of the Concessionaire's
policies, procedures and internal controls.

16.10.
MTA Audits.


16.10.1
Auditors; Scope of Audit.

The MTA and other Governmental Authorities either directly or through a designee
shall be entitled to examine the Concessionaire's compliance with the terms and
conditions of this License Agreement, including: (i) to verify the accuracy of
the Concessionaire’s Certifications under Section 16.6.1 (Concessionaire
Officer-Certification as to Annual Required Installation Obligations); (ii) to
verify the accuracy in all material respects of System Reports; (iii) to
evaluate compliance with the Contracting Principles, Annual Required
Installation Obligations and obligations to transition some or all of the
Static-Content Fixtures to Communication Devices; (iv) to verify the accuracy
and completeness of Agency Compensation; and (v) to otherwise audit the
Concessionaire’s compliance with this License Agreement. The MTA’s audit rights
shall extend to the Concessionaire and all Related Concessionaire Parties.

16.10.2
Audit Process.

The Concessionaire shall permit the Auditor to carry out audits to ensure that
the Concessionaire is complying with the terms and conditions of this License
Agreement. The Concessionaire shall provide the Auditor with such accounts,
information, documentation (including the Concessionaire's consolidated audited
accounts, Books and Records, and electronic records, covering details of all
Advertising Contracts, Consumer Data and transactions regarding Advertising
Inventory) and explanations that the Auditor reasonably requires (collectively,
the "Requested Information"). The Auditor shall be provided access to staff and
to facilities and premises, including Concessionaire’s systems and databases (i)
that are reasonably necessary to conduct the audit, and (ii) where the Auditor
believes non-compliant Services or non-compliant activities may be taking place,
including those of Related Concessionaire Parties.

16.10.2.1
Confirming Information; Frequency.



Page 100 of 171

--------------------------------------------------------------------------------







The Auditor shall have the right to take copies and extracts of documents
relevant for the purposes of the audit, subject to reasonable non-disclosure
protections. Such audit will not take place more than once every year and shall
be restricted to a period not more than five (5) years preceding the notice
given for the audit. The MTA’s audit rights shall extend for the duration of the
Term.



16.10.2.2
Audit Expenses.

The MTA shall pay all costs and expenses of audits permitted under this Section
16.10.2 (Audit Process); provided, however, that if an audit shows an
underpayment of MTA Revenue Share, or an overstatement of Qualified CapEx, by
five percent (5%) or more, the Concessionaire shall pay the cost and expense of
the audit (with the overdue payment and interest as provided under Section 23
(Payment Terms)), without prejudice to the MTA’s other rights and remedies. The
Concessionaire shall make such payment within ten (10) days following the
delivery of the MTA’s invoice for such audit costs and expenses.

16.11.
Reconciliation.

Immediately after receipt of the Certifying CPA's certification of the
applicable Annual Revenue and Expense Report pursuant to Section 16.6.2
(Certification by Independent Certified Public Accountant) (the “Revenue Report
Receipt Date”), the Parties shall conduct an annual reconciliation based on such
Revenue Report, and such annual reconciliation shall include the reconciliation
procedures set out in Section 10.2.5 (Annual Reconciliation). The Parties shall
true-up, by no later than ninety (90) days following the Revenue Report Receipt
Date (or the expiration or termination of this License Agreement, where
applicable), any debits or credits discovered as a result of the annual
reconciliation, including those that may be due to the MTA under Section 26 (MTA
Remedies), and shall coordinate any Equitable Adjustments determined in
accordance with Section 25.5 (Procedure for Equitable Adjustments).

16.12.
Deficiencies in Payment.

Without limiting the remedies available to the MTA under this License Agreement
or Applicable Law, if as a result of an audit or examination, the MTA determines
that the Concessionaire has not made the full payments required hereunder for
the period for which such examination is made, the Concessionaire shall pay the
amount of the deficiency as determined by the MTA within ten (10) days after
written notice and demand by the MTA. Such payment shall be made notwithstanding
that the Concessionaire may contest the correctness of the MTA’s assessment, and
no such payment shall bar the Concessionaire from disputing or contesting the
MTA’s deficiency determination. Such disputes or contests hereunder shall be
resolved pursuant to the alternative dispute resolution mechanism described in
Section 22 (Dispute Resolution). The Concessionaire further agrees that it shall
remit, without notice from the MTA, any compensation due pursuant to this
License Agreement for any unreported and/or excessive deductions identified by
the Concessionaire's independent certified public accountant.

17.
INTELLECTUAL PROPERTY.


17.1.
Grant to MTA.


17.1.1
Rights in the Communications System.



Page 101 of 171

--------------------------------------------------------------------------------







The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA and its Affiliates, a perpetual, non-exclusive, transferable, sublicensable,
fully paid-up license, during and after the Term, to access, modify, use, and
otherwise exploit the Communications System (and each Communications System
Component) for all purposes associated with the MTA's operations within the
Field of Use. The term "Field of Use" means use for purposes related to customer
communications, customer experience, advertising, and operations of the MTA and
the Agencies.

17.1.2
Rights Regarding Agency Messaging.

For the avoidance of doubt, it is agreed and understood that the Agencies and
all Agency Affiliates hold the right to use the Communications System to display
and otherwise provide Agency Messages for all purposes within the Field of Use.

17.1.3
Rights in System Interfaces, System Documentation and System Data.

The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA (and, for the avoidance of doubt, the Agencies and all Agency Affiliates),
during and after the Term, a non-exclusive, transferable, sublicensable, fully
paid-up license to copy, modify, use and otherwise exploit the System
Interfaces, System Documentation, and System Data for all purposes associated
with the MTA's operations. By way of clarifying example, this license includes
full permission and right to permit others to similarly copy, modify, use and
otherwise exploit the System Interfaces, System Documentation, and System Data
for all purposes associated with the MTA's operations within and outside of the
Field of Use. By way of clarification, and not limitation, the MTA shall have
the right to use the System Data for any purposes, including those outside of
the Field of Use.

17.1.4
Rights in Consumer Data.

The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA a perpetual, irrevocable, non-exclusive, transferable, sublicensable, fully
paid-up license to copy, aggregate, modify, distribute, and otherwise use
Consumer Data obtained through Data Collection Technology for all purposes
related to the MTA Systems or operations, including public safety, Agency
Messaging, Agency marketing research and associated initiatives, operations
planning research, the customer experience in the Systems, navigation, or
support of any other element of the MTA's operations, in each case subject to
the scope of applicable Opt-In Consents with respect to the MTA's use of PII
embedded in Consumer Data.

17.1.5
Rights in Concessionaire Work Product.

The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA (and, for the avoidance of doubt, the Agencies and all Agency Affiliates) a
perpetual, irrevocable, non-exclusive, transferable, sublicensable, fully paid
up license to copy, modify, publicly display, publicly perform, distribute and
otherwise exploit for all purposes work product and Deliverables resulting from
Services it provides to the MTA under Section 3.6 (Creative Design, Mobile App
and Data Capture Services).

17.1.6
Rights Regarding Manufacture, Maintenance, and Repair.

The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA (and, for the avoidance of doubt, the Agencies and all Agency Affiliates),
following the termination or expiration


Page 102 of 171

--------------------------------------------------------------------------------







of this License Agreement, a perpetual, irrevocable, non-exclusive,
transferable, sublicensable, fully paid-up license to manufacture, produce,
maintain, and repair all portions of the Communications System (including Spare
Parts and Replacement Units) for which the Concessionaire holds the same rights,
and to otherwise engage in Product Manufacturing. Such rights include a
perpetual, irrevocable, royalty-free, fully-paid, sublicensable right: (i) to
use, execute, copy, and modify associated Manufacturing Documentation; (ii) to
use such Manufacturing Documentation in order to engage in Product
Manufacturing; and (iii) to make, have made, test, repair, and use Spare Parts
and Replacement Units in connection with such Product Manufacturing; provided,
however, that the MTA (and its Authorized Vendors) shall not sell or otherwise
make available to Third Parties any Spare Parts and Replacement Units that it or
its Authorized Vendors manufacture, unless strictly in connection with the
Communications System. If the MTA provides a Third Party with Manufacturing
Documentation, then the MTA shall require such Third Party to execute a
non-disclosure agreement that is substantially as protective of the
Concessionaire’s proprietary interests as this License Agreement. By way of
clarification, and not limitation, the Concessionaire shall not prohibit or
otherwise block the MTA from making or having made those portions of
Communications System Hardware (including Lowest-Level Replaceable Components)
for which the Concessionaire owns the underlying Intellectual Property Rights.
Promptly upon the MTA’s request, the Concessionaire shall provide requested
Manufacturing Documentation necessary for the MTA to exercise the rights in this
Section 17.1.6 (Rights Regarding Manufacture, Maintenance and Repair). The
Concessionaire shall provide to the MTA all Manufacturing Documentation for all
components of the Communications System that does not constitute a Third Party
COTS component within the period required pursuant to Section 5.5 (System
Documentation). With respect to Manufacturing Documentation for those portions
of the Communications System that consists of Third Party COTS components, the
Concessionaire shall provide associated Manufacturing Documentation to the
extent such Manufacturing Documentation is available from the applicable Third
Party.

17.1.7
Copyright Permissions to MTA.

The Concessionaire shall obtain from Media Buyers, Advertising Content owners
and other relevant rights-holders all requisite permissions and waivers
necessary to permit the MTA, on a royalty-free, irrevocable basis, to: (i) make
photographs, videotapes and other images of Agency Facilities and rolling stock
that display Advertising Content (collectively, the "Facility Images"), and (ii)
copy, display, publicly perform, modify, distribute and otherwise exploit such
Facility Images in connection with their transportation system and services.

17.1.8
System Software Escrow.

For purposes of this Section 17.1.8 (System Software Escrow), the term
"Requisite Source Code" means: (i) Source Code for all Concessionaire Software;
(ii) Source Code for Third Party Software to the extent that the Concessionaire
has rights in, or access to, such Source Code; and (iii) the other materials
that the Concessionaire is obligated to place into escrow pursuant to Section
17.1.8.11 (Other Deposit Materials). For the avoidance of doubt, the
Concessionaire is obligated to provide Source Code for System Interfaces upon
delivery of such System Interfaces under Section 5.4 (System Interfaces), and
the escrow provision set out in this Section 17.1.8 (System Software Escrow)
accordingly do not apply to System Interface Source Code.

17.1.8.1
Escrow Agent Selection.



Page 103 of 171

--------------------------------------------------------------------------------







No more than sixty (60) calendar days after the Effective Date, the MTA and the
Concessionaire shall select a mutually agreeable Third Party escrow agent (the
"Escrow Agent"). If an Escrow Agent has not been selected within sixty (60)
calendar days after the Effective Date, then the MTA shall be entitled to
unilaterally select an industry-recognized Escrow Agent.

17.1.8.2
Three-Party Software Escrow Agreement.

The MTA and the Concessionaire shall enter into an agreement (the "Three-Party
Software Escrow Agreement") with the Escrow Agent. The Three-Party Software
Escrow Agreement shall contain obligations and rights with respect to the MTA
and the Concessionaire that are the same in all material respects as those set
out in this Section 17.1.8 (System Software Escrow) using the form supplied by
the Escrow Agent. The Three-Party Software Escrow Agreement shall last for a
period of not less than the shorter of (i) the delivery of a then-current copy
of the Requisite Source Code to the MTA pursuant to Section 17.1.8.7 (Use of
Deposit Materials), and (ii) thirty (30) years from the execution of the
Three-Party Software Escrow Agreement.

17.1.8.3
Quality of Requisite Source Code.

The Concessionaire shall ensure that the Requisite Source Code: (i) is in a form
such that a programmer of ordinary skill in the applicable programming
language(s) is able to efficiently print, display and read; (ii) includes Source
Code listings, Object Code listings, design details, flow charts and related
materials that permit the related Software to be efficiently copied, maintained,
updated, improved and compiled; (iii) includes related libraries, other source
components, compilers and linkers so that, when compiled, linked and otherwise
manipulated to create the runtime/executable image for the related Software,
such materials create a complete and fully operational run-time/executable
version of the Software; (iv) contains good and sufficient programmers'
comments; and (v) constitutes the preferred form of the Source Code for making
modifications to such Source Code.

17.1.8.4
Delivery of Source Code to the Escrow Agent.

The term "Deposit Materials" means all Requisite Source Code that the
Concessionaire is obligated to provide to the Escrow Agent pursuant to this
Section 17.1.8 (System Software Escrow). The Concessionaire shall deliver to the
Escrow Agent the Requisite Source Code within thirty (30) calendar days of the
introduction of the applicable portion of the Requisite Source Code into a
production environment version of the Communications System. Within thirty (30)
calendar days of the release of any Update to the Requisite Source Code, the
Concessionaire shall supplement or replace the Deposit Materials to include such
Update, all in Requisite Source Code form. Such Updates shall include the
listing of all supplements or replacements on a new Deposit Log, which shall be
signed by the Concessionaire and delivered with the supplements or replacements
to the Escrow Agent. Notwithstanding anything to the contrary, the
Concessionaire shall promptly deliver to the Escrow Agent a copy of all Deposit
Materials in the event of a transition pursuant to this Contract, including
Section 3.7 (Transition Services). Prior to the delivery of the Deposit
Materials to the Escrow Agent, the Concessionaire shall conspicuously label for
identification each document, magnetic tape, disk and other tangible media upon
which the Deposit Materials are written or stored (the "Deposit Log"). The
Concessionaire shall provide to the MTA a copy of each Deposit Log prior to the
Concessionaire's submission of the same and the associated Deposit Materials to
the Escrow Agent.


Page 104 of 171

--------------------------------------------------------------------------------








17.1.8.5
Deposit Inspection.

Upon receipt of the Deposit Materials, the Escrow Agent may conduct a deposit
inspection by visually matching the labeling of the tangible media containing
the Deposit Materials to the item descriptions and quantities identified herein.
In addition, the MTA may elect to cause a verification of the Deposit Materials
in accordance with Section 17.1.8.6 (Deposit Verification) at the
Concessionaire's sole cost and expense. The Concessionaire and the MTA shall
have the right to be present at the verification.

17.1.8.6
Deposit Verification.

Upon receipt of the Deposit Materials, the MTA shall be entitled to commission
the Escrow Agent (at the Concessionaire's sole cost and expense) to verify
Deposit Materials to ensure that they constitute Requisite Source Code and
otherwise comply with the Contract Documents. The Concessionaire shall promptly
remedy any deviations from these requirements.

17.1.8.7
Use of Deposit Materials.

The Deposit Materials shall be held by the Escrow Agent in escrow and the MTA
shall be entitled to access and use such Deposit Materials upon the occurrence
of one or more of the following events (collectively, the "Triggering Events"):
(i) there is a material failure to meet an individual Performance Requirement
either (a) for three (3) consecutive measurement periods, or (b) for four (4)
measurement periods in any six (6) consecutive measurement periods (each, a
"Chronic Performance Failure"); (ii) the Concessionaire fails to remedy a
material deviation in the Deposit Materials from the requirements set out in
Section 17.1.8.3 (Quality of Requisite Source Code) after notice and a thirty
(30) day opportunity to cure; (iii) the Concessionaire fails to promptly respond
adequately, as determined by the MTA in its reasonable judgment, to an Event of
Default; (iv) the Concessionaire makes a general assignment for the benefit of
creditors, files a voluntary petition in bankruptcy or petitions for
reorganization or arrangement under the bankruptcy laws; (v) if a petition in
bankruptcy is filed against the Concessionaire; (vi) if a receiver or trustee is
appointed for all or any part of the property and assets of the Concessionaire;
(vii) the Concessionaire voluntarily winds-up or liquidates its business or that
segment of its business pertinent to the Communications System; or (viii) in the
event of a transition pursuant to Section 3.7 (Transition Services).

17.1.8.8
Right to Use Deposit Materials Following Release.

Upon the occurrence of a Triggering Event, the MTA (and its Authorized Vendors)
shall have the perpetual, irrevocable, royalty-free, fully-paid, sublicensable
right to execute, copy, modify and otherwise use the released Requisite Source
Code in order to provide corrections for, maintain, improve and otherwise use
the System Software covered by the Requisite Source Code as it is used in the
Communications System. The MTA shall be entitled to engage Authorized Vendors to
develop and modify Source Code contained in the Deposit Materials for such
purposes (each, a "Post-Trigger MTA Modification").

17.1.8.9
Subcontractors.

The Concessionaire agrees that it is solely responsible for ensuring that all
Subcontractors provide the sufficient rights and material for the Concessionaire
to comply with its obligations set out in this Section 17.1.8 (System Software
Escrow).


Page 105 of 171

--------------------------------------------------------------------------------








17.1.8.10
MTA Right to Obtain Support.

The Concessionaire acknowledges that its employees, Subcontractors, consultants
and vendors involved in the development of the System Software (each, a
"Concessionaire Developer") have valuable knowledge and expertise necessary to
the maintenance and support of such System Software. The MTA shall be entitled
to access or otherwise engage Concessionaire Developers for the purpose of
maintaining the System Software following a release of the Deposit Materials
pursuant to this Section 17.1.8 (System Software Escrow). To permit the MTA to
exercise this right, the Concessionaire hereby agrees to waive enforcement of
any non-competition or non-solicitation protections it may have with respect to
such Concessionaire Developers, for purposes of their assisting the MTA (or an
Authorized Vendor) in such work (as an independent contractor, employee or
otherwise).

17.1.8.11
Other Deposit Materials.

The Concessionaire shall submit with the Deposit Materials applicable: (i)
Documentation and a licensed copy of all Software tools such as debuggers,
assemblers and compilers needed to convert the supplied Requisite Source Code
into executable form used by the target processors and procedures necessary to
transfer executable code to operational systems, as well as configuration
Documentation to set up the environment to generate the target for the
executable Source Code; (ii) hardware devices, such as EPROM programmers, with
their accompanying firmware and Software tools, necessary to transfer the
executable programs onto the storage device used by any embedded microprocessor;
and (iii) Documentation that provides for all Requisite Source Code the
following categories of information (as applicable): (a) general descriptions
and operations; (b) architecture and basic program functions; (c) data flow
information; (d) detailed memory map and listing; (e) input/output port map; and
(f) licensing information for Open Source modules.

17.1.8.12
Escrow Fees.

As between the MTA and the Concessionaire, the Concessionaire shall be solely
responsible for all costs and expenses associated with both the MTA’s and the
Concessionaire's obligations under this Section 17.1.8 (System Software Escrow),
including all fees charged by the Escrow Agent.

17.1.8.13
System Software Escrow Material Designation.

The Concessionaire shall submit to the MTA a written list of all portions of the
Communications System that are subject to the escrow obligations within ninety
(90) calendar days of the MTA’s issuance of the NTP (the "Escrow Material
Inventory List"). The Concessionaire shall provide the MTA with updated versions
of the Escrow Material Inventory List both annually and any time Source Code is
delivered to the Escrow Agent or the MTA pursuant to this Section 17.1.8 (System
Software Escrow).

17.1.9
Third Party Intellectual Property During the Term.

During the Term, the Concessionaire shall be responsible for obtaining requisite
licenses (and support agreements) and paying all royalties and other fees
relating to Third Party Intellectual Property Rights: (i) embodied in the
Communications System, the System Data (including Consumer Data); (ii) embodied
in the Advertising Content and Services; (iii) necessary or required for the
operation of the Communications System and provision of the Services; and (iv)
necessary or required for the MTA (and, for the avoidance of doubt, the Agencies
and all Agency Affiliates) to


Page 106 of 171

--------------------------------------------------------------------------------







exercise their rights under this Section 17.1 (Grant to MTA). The Concessionaire
shall assign such licenses and take the other actions specified in Section 3.7
(Transition Services).

17.1.10
Additional Intellectual Property Rights.

The Concessionaire, under its Intellectual Property Rights, hereby grants to the
MTA (and, for the avoidance of doubt, the Agencies and all Agency Affiliates)
during the Term a non-exclusive, transferable, sublicensable, fully paid-up
license to copy, modify, publicly display, publicly perform, distribute and
otherwise exploit any other Intellectual Property Rights of the Concessionaire
not otherwise granted to the MTA (and, for the avoidance of doubt, the Agencies
and all Agency Affiliates) pursuant to this License Agreement; provided,
however, that such rights are solely those necessary for their use and enjoyment
of the Services as contemplated herein.

17.2.
Grant to Concessionaire.




17.2.1
Grant; General Considerations.

As further set out below, the MTA hereby grants the Concessionaire rights to
display Advertising on Advertising Fixtures and to implement other technologies,
which in the MTA’s discretion may include technologies that facilitate data
collection and interaction with mobile devices. In connection with this grant of
rights, the MTA hereby obligates the Concessionaire to: (i) display Agency
Messaging on Agency Messaging Fixtures; and (ii) provide the design, equipment,
supplies, work, and other services, in and for the Communications System and the
associated Digital System Infrastructure, that supports Advertising and Agency
Messaging. As more fully set out below, the Concessionaire shall, among other
things: (a) assume management of existing Fixtures and Communications Systems
transitioned from the Prior Concessionaire; (b) design, procure, install,
implement, operate, maintain, refresh and improve a Communications System and
the associated Digital System Infrastructure; (c) manage, market and sell
Advertising Inventory in a manner that maximizes Gross Revenue; (d) manage the
timely display of Agency Messaging; (e) perform the Services, and provide
Deliverables in accordance with the applicable Performance Standards; and (f) at
MTA’s option, provide mobile support services and data support services.

17.2.2
Grant of Exclusive Advertising Concession Rights to Concessionaire.

Subject to the terms and conditions herein, the MTA hereby grants to the
Concessionaire during the Term those exclusive rights (and other specified
rights) set out in Section 7 (Advertising).

17.2.3
Non-Exclusive Rights Regarding Transient-Retail Content Advertising.

Subject to the terms and conditions herein, the MTA hereby grants to the
Concessionaire during the Term a non-exclusive, non-transferable,
non-sublicensable, royalty-free license to engage in Transient-Retail Content
advertising activities in Communication Device and Fixture Locations. The
Concessionaire's rights granted in the preceding sentence are subject to the
MTA’s review and approval of any specific Transient-Retail Content advertising
activities in accordance with Section 6 (Acceptance and Approval Process).

17.2.4
Non-Exclusive Rights to Agency Messaging.



Page 107 of 171

--------------------------------------------------------------------------------







Subject to the terms and conditions herein, the MTA, under its Intellectual
Property Rights, hereby grants to the Concessionaire, during the Term, a
non-exclusive, non-transferable, non-sublicensable, royalty-free license to: (i)
copy, distribute, publicly display and publicly perform Agency Messaging at and
by means of Digital Communication Device and Fixture Locations, and (ii) modify
the format, graphics, color schemes and (where applicable) artistic, educational
and informative presentation of Agency Messaging (collectively, "Concessionaire
Messaging Input"). The Concessionaire agrees that it shall: (i) follow
agreed-upon style guides and content approval requirements with respect to
Concessionaire Messaging Input and the resulting reformatted Agency Messaging;
(ii) use Agency Messaging embodying Concessionaire Messaging Input solely as
permitted in the preceding sentence; and (iii) obtain the MTA’s prior approval
for modifying Agency Messaging to include Concessionaire Messaging Input.

17.2.5
Non-Exclusive Rights to Certain Agency Marks.

The term "Agency Marks" means: (i) the MTA’s weekender subway map design and
associated trade dress; (ii) the route symbols for the MTA's subway lines,
including those that are federally and/or New York State registered trademarks;
(iii) the trademark "MTA" and the logo identifying the MTA and the corresponding
mark and logo for each of the MTA’s operating agencies; and (iv) any trademarks,
service marks, logos, or other branding of the Agencies. Subject to the terms
and conditions herein, the MTA, under its Intellectual Property Rights (and
those of the Agencies), hereby grants to the Concessionaire during the Term a
non-exclusive, non-transferable, non-sublicensable, royalty-free license to
affix Agency Marks to Agency Messaging, but solely for purposes of the
Concessionaire's performance of its obligations under this License Agreement.

17.2.5.1
Quality Control.

To preserve the quality, integrity and goodwill associated with the Agency
Marks, the Concessionaire hereby agrees that during the Term, the
Concessionaire: (i) shall not use the Agency Marks other than as expressly
permitted in this License Agreement; and (ii) shall not use the Agency Marks in
any way that (a) disparages Agency Marks or the MTA, (b) detracts from the
goodwill of the MTA, or (c) otherwise diminishes the value of or dilutes the
Agency Marks in any manner (collectively, the "Quality Standard").

17.2.5.2
Cessation of Use.

Without limiting the MTA’s rights under Section 26.4 (Termination for Uncured
Event of Default), the Concessionaire agrees to cease use of an Agency’s Agency
Marks immediately upon the License Administrator’s demand if the License
Administrator determines, in the License Administrator’s sole and absolute
discretion, that the Concessionaire has breached the Quality Standard or that
its conduct reasonably threatens to breach the Quality Standard.

17.2.5.3
Restrictions.

Except as permitted in Section 17.2.5 (Non-Exclusive Rights to Certain Agency
Marks), the Concessionaire shall not make any use whatsoever of any corporate
name, trade name, service mark, trademark or trade dress of an Agency without
the License Administrator’s prior written approval, which may be withheld or
withdrawn for any reason.

17.2.6
Additional Intellectual Property.



Page 108 of 171

--------------------------------------------------------------------------------







The License Administrator shall consider requests from the Concessionaire for
licenses to additional Intellectual Property Rights. The License Administrator
shall determine whether and on what terms to grant such requests in its sole and
absolute discretion.

17.2.7
No Implied Licenses.

As between the Parties, the MTA (and the other Agencies, their licensors, where
applicable) retain ownership of all right, title and interest to the Agency
Marks and all other Agency Intellectual Property, except those rights expressly
granted to the Concessionaire under this Section 17.2 (Grant to Concessionaire).
There shall be no licenses or rights implied under this License Agreement or
based on any course of conduct. All rights not expressly granted to the
Concessionaire are reserved by the MTA.

17.3.
Confidentiality.


17.3.1
Additional Requirements Concerning Sensitive Security Information.

The Concessionaire shall protect, and take measures to ensure that its
Subcontractors protect, "sensitive information" made available during the course
of administering this License Agreement in accordance with 49 U.S.C. Section
40119(b) and implementing DOT regulations, "Protection of Sensitive Security
Information," 49 CFR Part 15, and with 49 U.S.C. Section 114(s) and implementing
Department of Homeland Security regulations, "Protection of Sensitive Security
Information," 49 CFR Part 1520.

17.3.2
Confidentiality Obligations.

Confidential or sensitive information of the MTA or the Concessionaire (the
"Disclosing Party" as context permits) provided to the other party (the
"Receiving Party" as context permits) shall be governed as follows:

17.3.2.1
Confidential Information.

The term "Confidential Information" means any information (in any medium)
concerning the Disclosing Party that is disclosed or provided to the Receiving
Party, whether oral or in writing, in connection with this License Agreement
that: (i) concerns the business, employees, customers, marketing, finance,
methods, research, processes, procedures, operations, technical data,
specifications, drawings, plans, diagrams, sketches, renderings, maps, surveys,
photographs or other information of or about the Disclosing Party; (ii) is
marked confidential, restricted or proprietary at the time of disclosure or
within a reasonable period thereafter; or (iii) by the nature of the information
itself, or the circumstances surrounding its disclosure, should in good faith be
treated as confidential. The Concessionaire agrees that Personally Identifiable
Information provided by the MTA, or to which the Concessionaire has access or
otherwise receives pursuant to this License Agreement, constitutes Agency
Confidential Information.

17.3.2.2
Non-Disclosure; Standard.

The Receiving Party shall not use any Confidential Information of the Disclosing
Party for any purpose not expressly permitted by this License Agreement, and
shall disclose such Confidential Information only to those employees, directors,
Affiliates, contractors, Subcontractors, suppliers


Page 109 of 171

--------------------------------------------------------------------------------







and agents of the Receiving Party who have a need-to-know basis for access to
such Confidential Information for the purpose of performing obligations or
exercising the Disclosing Party's rights under this License Agreement and that
are under a duty of confidentiality no less restrictive than the Receiving
Party's duty hereunder and by Applicable Law. The Receiving Party shall protect
the Confidential Information from unauthorized use, access or disclosure in the
same manner as the Receiving Party protects its own confidential or proprietary
information, but shall in no event use less than a reasonable standard of care
and diligence.

17.3.2.3
Exceptions.

Except for Personally Identifiable Information provided by the Agency, for which
there shall be no exception, the Receiving Party's obligations hereunder with
respect to Confidential Information shall not apply to Confidential Information
that the Receiving Party can demonstrate in writing (to the Disclosing Party's
reasonable satisfaction): (i) was already known to the Receiving Party at the
time of disclosure by the Disclosing Party; (ii) was or becomes available to the
Receiving Party on a non-confidential basis from a Third Party, provided that
such Third Party is not bound by an obligation of confidentiality to the
Disclosing Party with respect to such Confidential Information; (iii) is or has
become generally available to the public through no fault of the Receiving
Party; (iv) is independently developed by the Receiving Party without access to,
or use of, the Disclosing Party's Confidential Information, as evidenced through
proper documentation; or (v) is required by law to be disclosed, provided that
the Receiving Party notifies the Disclosing Party of such required disclosure
promptly and in writing and cooperates with the Disclosing Party, at the
Disclosing Party's reasonable request and expense, in any lawful action to
contest or limit the scope of such disclosure.

17.3.3
Delivery of Agency Data and Confidential Information.

Upon the MTA’s request, the Concessionaire shall promptly provide the MTA with
copies of any and all requested Agency Data (including Agency Confidential
Information) in electronic form, all at the Concessionaire's sole cost and
expense.

17.3.4
Order of Priority for Agency Data.

The Concessionaire agrees that to the extent that any provision or requirement
relating to Agency Data conflicts with the requirements set out in this Section
17.3 (Confidentiality), the more stringent provision or requirement shall apply.

17.3.5
Public Records.

Notwithstanding anything to the contrary, including Section 17.3.2.2
(Non-Disclosure; Standard) and Section 17.3.2.3 (Exceptions), the Concessionaire
acknowledges that: (i) the MTA may be subject to the New York State Freedom of
Information Law (N.Y. Pub. Off. Law sec. 84 et seq.) and other laws relating to
the disclosure or production of information in the MTA's possession
(collectively, the "Public Records Law"), and (ii) the MTA's obligations with
respect to Concessionaire Confidential Information shall be subject to the
Public Records Law.

17.3.6
No Transmission of Agency Confidential Information Outside of the United States;
Exceptions.

In no event shall the Concessionaire transmit, transfer or otherwise store
Agency Confidential Information outside of the United States without the
Agency's prior written approval.


Page 110 of 171

--------------------------------------------------------------------------------








17.3.7
Return or Destruction of Agency Confidential Information.

Upon the termination or expiration of this License Agreement, or otherwise upon
demand by the MTA, the Concessionaire shall, at the MTA’s direction and at the
Concessionaire's sole cost and expense, either: (i) return to the MTA all Agency
Confidential Information within the Concessionaire's possession or control, or
(ii) destroy such Agency Confidential Information and certify to such
destruction in writing.

18.
REPRESENTATIONS AND WARRANTIES.


18.1.
Concessionaire Representations and Warranties.

In addition to the other representations and warranties set out in this License
Agreement, the Concessionaire represents and warrants, as of the Effective Date
and throughout the Term, as follows:

18.1.1
Quality of Services and Materials.

The Concessionaire shall perform the Services: (i) in the best and most
professional and workmanlike manner, by qualified individuals of appropriate
skill, training and experience, employing requisite resources and materials;
(ii) supplying materials of the best class, nature and quality; (iii) with the
highest regard to the safety of life and property and, at a minimum, according
to guidelines and directions given by the MTA; and (iv) to the full satisfaction
of the MTA and otherwise in conformance with the requirements set out in this
License Agreement, including (a) the specifications, rules, terms and conditions
set out in the Agency-Specific Terms, and (b) any Agency-approved plans, design
drawings and specifications.

18.1.2
Compliance with Performance Requirements.

The Services and Deliverables shall meet applicable Performance Requirements in
all material respects.

18.1.3
Compliance with Documentation; Good Industry Practice.

The Communications System and all Deliverables shall comply with applicable
Documentation in all material respects, and with Good Industry Practice.

18.1.4
Fit for the Particular Purpose.

All components of the Services and Deliverables are suitable for their
particular purposes, and their use as contemplated under this License Agreement
is consistent with all supplier guidelines, limits and restrictions for such
portions of the Services.

18.1.5
No Viruses.

As of the time of delivery or performance, nothing within the Services contains
any computer virus, spyware, malware, code of malicious intent, worm or other
intentionally destructive code: (i) that would disrupt the use of the Services
or any component of the Services; (ii) that would destroy or damage Agency
Facilities, Agency Data, or any other Agency property or asset, or make the same
inaccessible or otherwise adversely impacted; or (iii) that would permit the
Concessionaire's


Page 111 of 171

--------------------------------------------------------------------------------







personnel or other Persons access to any portion of the Services or other Agency
IT System after having their usual access privileges revoked or suspended.

18.1.6
Copyleft Open Source Software.

The Services do not and shall not include open source software licensed under a
"reciprocal" or "copyleft" open source license (such as the GPL or MPL) in a
manner that would require Software embodied in Agency IT Systems to be licensed
or otherwise made available in source code form to Third Parties.

18.1.7
Non-Infringement; No Other Violations.

The Services, the Communications System, Advertising Content, Added Content
provided by the Concessionaire, and System-Sourced Data provided or otherwise
generated by the Concessionaire do not and shall not: (i) violate or infringe
any Intellectual Property Rights of a Third Party; (ii) defame the reputation or
other interests of a Third Party; (iii) constitute the misappropriation of a
Third Party's publicity rights; or (iv) violate a Third Party's
legally-protected privacy rights.

18.1.8
Legal Compliance; Permits and Approvals.

The Concessionaire: (i) is and shall remain in compliance with all Applicable
Law, including all federal, state and local requirements applicable to its
performance of the Services which are the subject matter of this License
Agreement, and all individuals utilized by it, whether its own employees or
Subcontractor employees, who are required by Applicable Law to have and maintain
a professional license are and will remain so fully licensed; (ii) shall
maintain throughout the Term all required consents, approvals, licenses and
permits from Governmental Authorities necessary for the performance of its
obligations under this License Agreement; and (iii) is in compliance and will
continue to be in full compliance with the safety policies of the Agencies. The
Agencies shall reasonably assist the Concessionaire in obtaining required
permits, all at the Concessionaire's sole cost and expense.

18.1.9
Existence; Authority.

The Concessionaire (i) is duly incorporated, organized, validly existing and in
good standing as a corporation under the laws of the jurisdiction of its
incorporation and is duly qualified and in good standing under the laws of each
such jurisdiction in which it conducts business, and (ii) has the full power and
authority to enter into this License Agreement and to carry out its obligations
herein, as well as the right to convey all licenses, assignments and rights
conveyed herein, and its performance hereunder does not violate any existing
agreement between the Concessionaire and any Third Party.

18.1.10
No Litigation.

Except as specifically disclosed to the MTA in writing prior to the Effective
Date, no claim, litigation, investigation or proceeding of or before any
Governmental Authority is currently pending nor, to the best of the
Concessionaire's knowledge (after undertaking reasonable due diligence), is any
claim, litigation or proceeding threatened against the Concessionaire or against
its properties or revenues (i) which involves a claim of defective design or
workmanship in connection with any contract entered into by the Concessionaire,
or (ii) which, if adversely determined, would have an


Page 112 of 171

--------------------------------------------------------------------------------







adverse effect on the business, operations, property or financial or other
condition of the Concessionaire or otherwise adversely affect the
Concessionaire's performance under this License Agreement. For purposes of this
Section 18.1.10 (No Litigation), a claim, litigation, investigation or
proceeding may be deemed disclosed to the MTA if the MTA has received from the
Concessionaire (and the MTA has acknowledged receipt thereof), prior to the
Effective Date, detailed written information concerning the nature of the matter
involved, the relief requested and a description of the intention of the
Concessionaire to controvert or respond to such matter.

18.1.11
No Default.

The Concessionaire is not in default of any obligation (including payment and
performance) under any agreement or other undertaking with a Governmental
Authority, and no such default or event of default (as defined in any such
agreement or undertaking) has occurred and is continuing or would occur as a
result of the execution and performance of this License Agreement.

18.1.12
No Commission or Inducements.

That: (i) no Person has been employed or retained to solicit or secure this
License Agreement upon any agreement or understanding for a commission,
percentage, brokerage, contingent fee or other consideration, excepting bona
fide employees or bona fide established commercial or selling agencies
maintained by the Concessionaire for the purpose of securing business; (ii) no
inducements (in the form of entertainment, gifts, offers of employment or any
other thing of value) or gratuities have been offered or given or shall be
offered or given to any official or employee of an Agency or a member of their
immediate family or household (including individuals who were recent employees
of an Agency); and (iii) during the Term, the Concessionaire shall not make any
offer of employment to any employee of an Agency, or solicit or interview
therefor, without obtaining the prior written approval of the MTA.

18.1.13
No Damage to Property.

The Concessionaire has reviewed this License Agreement and if the Services are
performed without fault or negligence on the part of the Concessionaire, such
Services shall not cause any damage to the foundations, walls or other parts of
adjacent, abutting or overhead buildings, railroads, bridges, structures or
surfaces.

18.1.14
No Conflicts of Interest.

The Concessionaire does not have an interest that conflicts with the
Concessionaire's performance of its obligations under this License Agreement. If
the Concessionaire later acquires information indicating that there may be an
actual or apparent conflict of interest, then the Concessionaire shall promptly
bring such information to the MTA’s attention. The Concessionaire shall
thereafter cooperate with the MTA’s review and investigation of such
information, and shall comply with the instructions it receives from the MTA in
regard to remedying the situation. The provisions of this Section 18.1.14 (No
Conflicts of Interest) are supplemental to, and not in lieu of, Applicable Law
with respect to conflicts of interest. In the event that there is a conflict
between the standards applicable under this License Agreement and those provided
by Applicable Law, the stricter standard shall apply.

18.1.15
No Undisclosed Interested Persons.



Page 113 of 171

--------------------------------------------------------------------------------







There are no undisclosed Related Concessionaire Parties. This License Agreement
is entered into by the Concessionaire without any connection with any other
entity or Person making a proposal for the same purpose, and without collusion,
fraud or conflict of interest. No elected or appointed officer or official,
director, employee, agent, or other contractor of the MTA and its subsidiaries
and Affiliates, or of the City or State of New York (including elected and
appointed members of the legislative and executive branches of government), or
member of the immediate family or household of any of the aforesaid, is: (i)
interested on behalf of or through the Concessionaire directly or indirectly in
any manner whatsoever in the execution or the performance of this License
Agreement, including in any portion of the consideration, or (ii) an employee,
representative or agent of, or advisor or consultant to, the Concessionaire or,
to the knowledge of the Concessionaire, of or to any Subcontractor.

18.1.16
Exceptions; Agency Consent.

The MTA, in its sole discretion, may consent in writing to waive the
restrictions set out in Section 18.1.15 (No Undisclosed Interested Persons) with
respect to an individual or entity if the Concessionaire provides the MTA with a
written request for such waiver, in advance, which identifies all of the
individuals and entities involved and sets forth in detail the nature of the
relationship and why it would not constitute a conflict of interest.

18.1.17
Corporate Form and Domicile of Concessionaire.

The Concessionaire is a corporation with a principal place of business in New
York.

18.2.
MTA Representations and Warranties; Disclaimers.


18.2.1
Authority to Execute License Agreement.

The MTA represents and warrants that it has the full power and authority to
enter into this License Agreement and to carry out its obligations herein.

18.2.2
No Representations as to Specified Matters.

The Concessionaire agrees that the MTA has made no representations or warranties
regarding: (i) the number, condition or location of (a) Device and Fixture
Locations, and (b) other portions of Agency Facilities that may be designated as
Device and Fixture Locations; (ii) the volume of business which the
Concessionaire will or may have pursuant to this License Agreement; or (iii) the
amount of Gross Revenue that will or may be realized.

18.2.3
No Representations Regarding Suitability.

The Concessionaire agrees that the MTA has made no representations or warranties
concerning the suitability of the Agency Facilities and Agency Data for the uses
specified in this License Agreement, it being assumed that the Concessionaire
has investigated the feasibility of the Agency Facilities and Agency Data for
its businesses.

18.2.4
No Representations Regarding Quantity, Quality or Availability.

The Concessionaire agrees that (i) the MTA has made no representations or
warranties concerning the quantity, quality or availability of the Agency
Facilities and Agency Data, and (ii) the Agency


Page 114 of 171

--------------------------------------------------------------------------------







Facilities and Agency Data, if any, are provided to the Concessionaire on an
"as-is" and "as-available" basis, and the MTA has made no representations or
warranties of any kind, express or implied, including warranties of
merchantability, title, non-infringement, condition or fitness for a particular
purpose.

18.2.5
No Agency Responsibility For Damages.

The Concessionaire agrees that, except as otherwise expressly provided in this
License Agreement, the MTA shall not be responsible for damages, nor shall there
be any diminution of payments due from the Concessionaire under this License
Agreement, for or on account of any decrease in the volume of the
Concessionaire's business or its Gross Revenue or any change in the
Concessionaire's expenses.

18.2.6
Disclaimer.

EXCEPT AS EXPRESSLY PROVIDED IN THIS LICENSE AGREEMENT, THE MTA EXPRESSLY
DISCLAIMS ALL WARRANTIES AND CONDITIONS OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

19.
INDEMNIFICATION.


19.1.
Concessionaire Indemnification Obligations.

The Concessionaire shall defend, indemnify and hold the Agency Indemnitees
harmless from any and all Losses resulting from: (i) the Concessionaire's
performance or non-performance under this License Agreement, including any
breach of the representations and warranties set out in Section 18.1
(Concessionaire Representations and Warranties); (ii) a Security Incident or
unauthorized use of MTA Consumer Data; (iii) the Concessionaire's failure to
comply with Applicable Law, including Privacy Laws; (iv) any actual or alleged
infringement of a Third Party's Intellectual Property Rights by the Services,
the Communication System, System-Sourced Data, Advertising Content, or Added
Content where such Added Content has been supplied by the Concessionaire; (v) a
breach of Section 3.11 (Duty to Notify MTA of Discovered Site Conditions and
Environmental Hazards); (vi) the Concessionaire's failure to obtain necessary
permits, approvals and consents (including consents relating to the use of
Consumer Data); and (vii) any accident, injury, death or damage to any Person or
property caused by the Concessionaire (collectively, "Indemnified Claims").

19.2.
Procedure for Indemnification.

The MTA shall use its good faith efforts to notify the Concessionaire within a
reasonable time of the assertion of any claim, action, suit or proceeding
concerning any Indemnified Claim for which the Agencies (or, where applicable,
the relevant Agency Indemnitees) are seeking indemnification. If the MTA decides
to conduct the defense of an Indemnified Claim, the Concessionaire shall
reimburse the MTA for all reasonable costs and expenses (including reasonable
attorneys' fees) that the MTA incurs in connection with its defense of such
Indemnified Claim, and the Concessionaire shall cooperate fully with the MTA in
the defense of the Indemnified Claim, at the Concessionaire's sole cost and
expense. If the MTA decides to have the Concessionaire defend the Indemnified
Claim, the MTA shall notify the Concessionaire of that decision in writing and:
(i) the Concessionaire shall hire counsel that is approved by the MTA, and such
approval shall not


Page 115 of 171

--------------------------------------------------------------------------------







be unreasonably withheld; (ii) the Concessionaire shall bear all costs and
expenses associated with the Indemnified Claim; (iii) the Concessionaire shall
have sole control of the defense and settlement of the Indemnified Claim,
provided that the Agency Indemnitees are fully indemnified and that any
settlement does not include the admission of guilt, wrongdoing, negligence or
comparable plea, the imposition of civil or criminal penalties or indictments or
the entering of consent decrees or orders of any kind, by the Agency Indemnities
or the Concessionaire on behalf of the Agency Indemnities without the MTA’s
express written consent; (iv) the MTA shall cooperate with the Concessionaire in
the defense of the Indemnified Claim, at the Concessionaire's sole cost and
expense; and (v) the MTA shall be entitled to participate in any such defense at
its own expense and with counsel of its own choosing.

19.3.
Concessionaire Mitigation Obligations.


19.3.1
Mitigation of an Injunction.

Without limiting the MTA’s other rights, in the event that an injunction is
obtained by a Third Party against any portion of the Services, the
Concessionaire shall, at its sole cost and expense and within ten (10) calendar
days of any injunction, either (i) procure for the MTA the right to continue to
use the impacted portions of the Services, or (ii) initiate a plan to replace or
modify the impacted portions of the Services with equivalent components (for all
purposes, including function, feature and performance) that are not subject to
said injunction, and complete such plan as expeditiously as possible and within
an MTA-approved timeframe.

19.3.2
Absence of Negligence Not a Defense; Agency Approval Not a Defense.

By way of clarification, and not limitation, the Concessionaire's
indemnification obligations are absolute and are not dependent upon any question
of negligence on its part or on the part of its agents, officers, employees or
Subcontractors. The Concessionaire's obligations under this Section 19
(Indemnification) shall not be excused or otherwise limited by (i) the MTA’s
approval of the Services (including the Concessionaire's plans, methods and
performance of the same), or (ii) the MTA’s failure to (a) call the
Concessionaire's attention to improper or inadequate performance, (b) require
that the Concessionaire change the Services (including its performance of the
same), or (c) require that the Concessionaire take certain precautions or
refrain from certain actions.

20.
LIMITS OF LIABILITY.

IN NO EVENT SHALL THE MTA, AGENCIES OR AGENCY AFFILIATES BE LIABLE TO THE
CONCESSIONAIRE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS OR
OTHER ECONOMIC LOSS, EVEN IF THE MTA, AGENCIES, OR AGENCY AFFILIATES HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR SUCH DAMAGES WERE, OR SHOULD HAVE
BEEN, FORESEEABLE OR KNOWN BY THE AGENCIES OR AGENCY AFFILIATES.

21.
INSURANCE.


21.1.
Concessionaire Insurance Coverage.



Page 116 of 171

--------------------------------------------------------------------------------







No later than six (6) days after the Execution Date, the Concessionaire shall,
at its sole cost and expense, have in place, and shall maintain throughout the
Term, the insurance coverage set out in Section 21.1 (Concessionaire Insurance
Coverage) (each, an "Insurance Policy" and collectively, the "Insurance
Policies"), all in accordance with this Section 21 (Insurance). All Insurance
Policies shall be written by companies with an A.M. Best Company rating of
"A-/VII" or better.

21.1.1
Workers' Compensation Insurance.

Employer's Liability Insurance with limits of not less than the greater of (i)
$2,000,000, and (ii) the limits that are required pursuant to Applicable Law.
The coverage limits required in this Section 21.1.1 (Workers' Compensation
Insurance) may be met by a combination of primary and excess coverage.

21.1.2
Commercial General Liability Insurance.

Commercial General Liability Insurance on ISO Form version 2013, CG 00 01 04 13
(or an equivalent approved by the MTA) with limits of liability in the amount of
at least: (i) $25,000,000 each occurrence/$25,000,000 General Aggregate Limit,
and (ii) $25,000,000 Products-Completed Operations per occurrence and in the
aggregate for injuries to persons (including death) and damage to property. The
insurance shall be primary and non-contributory to any other valid and
collectible insurance, and must be exhausted before implicating any available
Agency policy.

21.1.2.1
Form of Coverage for Commercial General Liability Insurance.

The coverage limits required in Section 21.1.2 (Commercial General Liability
Insurance) may be provided in the form of a primary policy or combination of a
primary and an umbrella/excess policy. If the required coverage limits can only
be met when applying an umbrella/excess policy, then such umbrella/excess policy
must follow the form of the underlying policy and be extended to "drop down" to
become primary in the event that the primary limits are reduced or aggregate
limits are exhausted.



21.1.2.2
Coverage for Commercial General Liability Insurance.

The insurance required in Section 21.1.2 (Commercial General Liability
Insurance) shall be written on an occurrence form, and shall include: (i)
contractual coverage for liability assumed by the Concessionaire under this
License Agreement; (ii) personal and advertising injury coverage; (iii)
products-completed operations coverage; (iv) independent contractor's coverage;
and (v) "XCU" coverage (explosion, collapse and underground hazards) where
necessary. In addition, the Concessionaire shall remove (a) any contractual
liability exclusion that is applicable to construction or demolition operations
to be performed within fifty (50) feet of railroad tracks, and (b) any coverage
for claims for bodily injury asserted by an employee of an Additional Insured
and any employer liability exclusion that may otherwise operate to exclude such
coverage. Requirement (v)(b) in this Section pertains to Federal Employer’s
Liability Act (FELA) coverage for Railroad employees. Since it is customary for
Employers Liability to be excluded from the Commercial General Liability policy,
the exclusion needs to be voided in order to have coverage. By way of limited
example, in the event that a Railroad employee is injured due to a
Subcontractor’s negligence, the MTA would


Page 117 of 171

--------------------------------------------------------------------------------







have the option of subrogating against the Subcontractor to recover damages that
are being paid to the employee.



21.1.2.3
Additional Insured for Commercial General Liability.

The insurance required in Section 21.1.2 (Commercial General Liability
Insurance) shall include an additional insured endorsement on Form ISO CG 20 10
1185, which is the combination of CG 20 10 (Ongoing Operations) and CG 20 37
(Products/Completed Operations) (or Form ISO CG 20 10 04 13 or another
equivalent approved by the MTA) naming the Additional Insured as additional
insured: (collectively, the "Additional Insured").

21.1.3
Business Automobile Liability Insurance.

Business Automobile Liability insurance on Form CA 00 01 10 01 (or Form CA 00 01
10 13 or another equivalent approved by the MTA), in the Concessionaire's name
with limits of liability of at least $2,000,000 per accident for claims for
bodily injuries (including death) to persons and for damage to property arising
out of the ownership, maintenance or use of any owned, hired or non-owned motor
vehicle. The insurance required by this Section 21.1.3 (Business Automobile
Liability Insurance) shall be extended to include employees of any insured
acting in the scope of their employment.

21.1.4
Cyber Risk Insurance.

Cyber Risk insurance (Network Security and Privacy Liability Insurance) and data
protection liability insurance (cyber liability). Such coverage shall include:
(i) violation or infringement of any right, privacy, or breach of federal, state
or foreign security and/or privacy laws or regulations; (ii) data theft, damage,
destruction or corruption, including unauthorized access, unauthorized use,
identity theft, theft of personally identifiable information or confidential
corporate information, transmission of a computer virus or other type of
Malicious Code and participation in a denial of service attack on a third party;
and (iii) contractual liability coverage for the confidentiality/data breach
indemnity requirements in this License Agreement for civil liability, regulatory
investigations and notification costs and expenses resulting from a Security
Incident with a minimum limit of $20,000,000 for each and every claim and in the
aggregate. Such insurance must address all of the foregoing without limitation
if caused by an employee, agent, Subcontractor or an independent contractor
working on behalf of the Concessionaire in connection with this License
Agreement. The MTA shall have the right to require the Concessionaire to require
additional coverage limits beyond the $20,000,000 to the extent required by
Applicable Law or additional coverage limits are consistent with Good Industry
Practice. The Parties acknowledge that the Concessionaire has provided its
policy wording in force as at the Execution Date in relation to “civil
liability” which is as follows:
“(h) "Loss" means compensatory damages, judgments, settlements, pre-judgment and
post-judgment interest and Defense Costs, including without limitation:
(1) punitive, exemplary and multiple damages where insurable by the applicable
law which most favors coverage for such punitive, exemplary and multiple
damages;


Page 118 of 171

--------------------------------------------------------------------------------







(2) civil fines or penalties imposed by a governmental agency and arising from a
Regulatory Action, unless the civil fine or penalty imposed is uninsurable under
the law of the jurisdiction imposing such fine or penalty;
(3) any monetary amounts an Insured is required by law or has agreed to by
settlement to deposit into a consumer redress fund; and
(4) amounts payable in connection with a PCI-DSS Assessment.”



21.1.4.1
Additional Insured for Cyber Risk.

The insurance required in Section 21.1.4 (Cyber Risk Insurance) shall name the
Additional Insured as additional insured.

21.1.5
Railroad Protective Liability Insurance.

Railroad Protective Liability Insurance on Form ISO-RIMA (or an equivalent form
approved by the MTA), with limits of liability of (i) from the Effective Date to
not later than sixty (60) days after the Execution Date, at least $5,000,000 per
occurrence and $10,000,000 in the aggregate and (ii) not later than sixty (60)
days after the Effective Date, at least $10,000,000 in the per occurrence and
$20,000,000 in the aggregate, in each case covering the work to be performed at
the designated job site and affording protection for damages arising out of
bodily injury or death, and physical damage to or destruction of property,
including damage to the insured's own property, and conforming to the following:

21.1.5.1
Additional Insured for Railroad Protective Liability.

The insurance required in Section 21.1.5 (Railroad Protective Liability
Insurance) shall name the Additional Insured as a named insured, and shall have
the ability to list additional insureds or for a separate policy to be issued to
cover additional insureds.

21.1.5.2
Additional Requirements for Railroad Protective Liability Insurance.

The following requirements shall apply to the insurance required in Section
21.1.5 (Railroad Protective Liability Insurance): (i) the policy shall be
endorsed to provide coverage for claims arising from injury to employees covered
by the Federal Employers Liability Act (FELA); (ii) the policy shall indicate
the name of the Concessionaire performing the Services, the names of the
Agencies for which the Services are being performed; and (iii) the policy shall
include a description of the Services and a License Agreement Number, as
applicable.

21.1.5.3
Form of Evidence of Insurance for Railroad Protective Liability Insurance.

The Concessionaire shall provide evidence of Railroad Protective Liability
Insurance in the form of the original policy. In lieu of providing the original
policy, a detailed insurance binder (ACORD or Manuscript Form) may be provided
pending issuance of the original policy, provided that the original policy is
provided within thirty (30) days following the Concessionaire's provision of the
insurance binder.


Page 119 of 171

--------------------------------------------------------------------------------








21.1.6
Property Insurance.

Property insurance including coverage for flood and earthquake, in a form
approved by the MTA, providing all risk coverage for physical damage or
destruction to the Communications System with limits of not less than the full
replacement cost of all physical components of the Communications System the
screens and related equipment.

21.1.6.1
Additional Insured for Property Insurance.

The insurance required in Section 21.1.6 (Property Insurance) shall name the
Additional Insured as additional insured.

21.1.7
Builder’s Risk/Installation Floater Insurance.

The Concessionaire shall furnish evidence to the MTA that it carries primary
coverage for builder’s risk / installation floater insurance (the “Builder's
Risk/Installation Floater Insurance”) on an all-risk completed value form in an
amount equal to the replacement cost of the Communications System. The
Concessionaire shall ensure that the Builder’s Risk/Installation Floater
Insurance remains in force until the construction and installation of the
Communications System is completed and accepted. In the event that the Builder’s
Risk/Installation Floater Insurance policy has a deductible, such deductible
amount shall not exceed $250,000 unless an excess amount is expressly approved
by the MTA.  All policy deductibles are to be assumed by the Concessionaire. 

21.1.7.1
Additional Requirements for Builder’s Risk/Installation Floater Insurance.

The Builder’s Risk/Installation Floater Insurance policy shall: (i) not contain
a coinsurance provision; (ii) be endorsed to provide that all premium
considerations are the sole responsibility of the Concessionaire; (iii) state
that losses are to be adjusted with the MTA; (iv) be endorsed to include a
waiver of subrogation against all parties named as insured(s) and the Additional
Insured, but only to the extent the loss is covered; (v) cover any and all real
and personal property owned (including owner provided material, equipment and
cost of owners dedicated project support labor), used or intended for use or
hereafter created, installed or acquired, including while in the course of
building, erection, installation and assembly; (vi) include coverage for
false-work, temporary buildings and debris removal including demolition,
increase cost of construction, architect's fees and expenses, flood and
earthquake and include all below and above ground structures, water and sewer
mains; and (vii) include coverage for materials, equipment, machinery and
supplies of any nature whatsoever, used or intended for use or hereafter
created, installed or acquired provided such property is intended to be
permanently located in or on the building or structures as more fully described
herein. The Concessionaire shall use its commercially reasonable endeavors to
obtain a policy covering the initial work to install the Communications Devices
which shall be written with the Concessionaire as the “First Named Insured,” and
the Additional Insured as “Additional Named Insured” and “Loss Payee”.


Page 120 of 171

--------------------------------------------------------------------------------








21.1.7.2
Minimum Coverage Requirements for Builder’s Risk/Installation Floater Insurance.

At minimum, the Builder’s Risk/Installation Floater Insurance policy shall
expressly provide coverage for the following:
(i)    
Damage to the MTA’s existing property, property leased to the MTA, or property
in the care custody and control of the MTA. Damage to useable existing property
if resulting from a peril insured against and emanating from the work performed
by the Concessionaire.
(ii)    
Coverage for materials and equipment stored off site and while in transit. The
minimum limit of insurance shall be equal to the maximum storage value at the
largest storage location considering the value of all material or equipment
located at the off-site storage location. A separate limit shall be applicable
to material and equipment while in transit that represents the maximum value of
the material or equipment in any one transit conveyance.
(iii)    
“Beneficial Occupancy” - The Builder’s Risk/Installation Floater Insurance
policy must permit partial or beneficial occupancy prior to the final acceptance
of the work.
(iv)    
Policy coverage extensions to addressing Changes in Law, ordinance or
regulation, and increased cost of construction.
(v)    
Coverage for resultant damage including amendment of exclusions (if necessary)
pertaining to error in design, plans and or faulty workmanship.
(vi)    
“Equipment Breakdown Coverage” or “Hot Testing Coverage” during installation and
testing operations, including, but not limited to, performance testing of any
machinery, equipment, electrical apparatus, traction power systems, signal
systems, associated controls, etc., where applicable.
(vii)    
“Loss Valuation” - On a "Replacement Cost" basis with a policy modification to
cover all cost to repair or replace the structure or work (including overhead
and profits) and based on replacement cost calculations at the time of repair or
replacement.
(viii)    
“Debris Removal” - Equal to a minimum sum insured representing 25% of the
replacement cost of the Communications System.



Evidence of Builder’s Risk/Installation Floater Insurance requires submission of
the policy and approval is conditioned upon the MTA's review of the final policy
form.  Pending issuance of the policy, a temporary binder can be provided to the
MTA in advance of the start of construction and allowing sufficient time to
review the documents for coverage content. The binder for insurance must be
replaced with an actual policy within forty-five (45) days of the policy
inception.  The policy shall be amended by endorsement allowing thirty (30)
days’ notice of cancellation with such notice sent to the First Named Insured
(i.e. the Concessionaire, as provided in Section 21.1.7.1 (Additional
Requirements for Builder’s Risk/ Installation Floater Insurance) and to the
Additional Insured.

21.1.8
Evidence of Insurance Coverage.

The Concessionaire shall furnish evidence of all required Insurance Policies
within five (5) Business Days after the Execution Date and, in any event, prior
to the Concessionaire's commencement of any Services, and upon the MTA’s
reasonable request. Evidence of Insurance Policies shall be delivered to the
following recipient:
GREYSTONE MANAGEMENT COMPANY
c/o MTA Real Estate Department
2 Broadway, 4th Floor
New York, NY 10004


Page 121 of 171

--------------------------------------------------------------------------------










21.1.9
Form of Evidence for Insurance Coverage.

Except for Railroad Protective Liability Insurance, the requirements for which
are set out in Section 21.1.5.3 (Form of Evidence of Insurance for Railroad
Protective Liability Insurance), the Concessionaire may submit certificates of
insurance as evidence of the required insurance coverage (collectively, the
"Insurance Certificates"). If Certificates of Insurance are submitted, then the
Concessionaire shall ensure that: (i) each Insurance Certificate is provided on
the MTA Certificate of Insurance Form or MTA Certificate of Insurance Form for
Joint Agency Agreements, as applicable (unless the MTA approves the submission
of an ACORD form for an operating contract with a value under $250,000); (ii)
each Insurance Certificate is signed by an authorized representative of the
insurance carrier or producer, and is notarized; (iii) each Insurance
Certificate must disclose any deductible, sub-limit, self-insured retention,
aggregate limit and any exclusions to the applicable Insurance Policy that
materially change the underlying coverage; (iv) it identifies the Additional
Insured (if applicable) and any other additional named insureds; (v) it provides
a physical copy of the Additional Insured Endorsements on Form ISO CG 20 10 1185
(or Form using CG 20 10 04 13 or another Agency-approved equivalent), as
applicable, and that such endorsements include the applicable Insurance Policy
numbers; (vi) each Insurance Certificate references this License Agreement by
number on the face of such Insurance Certificate; and (vii) each Insurance
Certificate expressly references the inclusion of all required endorsements.

21.1.10
Copies of Insurance Policies.

The MTA shall have the right throughout the Term to request copies of all
required Insurance Policies. The Concessionaire shall deliver to the MTA copies
of all requested Insurance Policies within sixty (60) calendar days of the MTA’s
request, and the Concessionaire shall provide with such copies certifications
from the applicable insurance carriers that such copies are true and complete.

21.1.11
Required Endorsements.

All Insurance Policies must state or be endorsed to provide that: (i) the
applicable Insurance Policy shall not be canceled, materially changed, or not
renewed, unless at least thirty (30) calendar days' prior written notice to the
MTA (c/o MTA Risk and Insurance Management Department - Standards, Enforcement &
Claims Unit, 2 Broadway, 21st Floor, New York, NY 10004) is provided; (ii) the
coverage afforded shall apply on a primary and not on an excess or contributing
basis with any other insurance policies available to the MTA, and also that the
Insurance Policies, primary and excess, must be exhausted before implicating any
available Agency insurance policy; and (iii) if a Subcontractor's insurance
policy contains any provision that may adversely affect whether the Insurance
Policies are primary and must be exhausted before implicating any insurance
policy available to the MTA, then the Insurance Policies and the Subcontractor's
insurance policies shall nevertheless be primary and must be exhausted before
implicating any insurance policy available to the MTA.

21.1.12
Insurance Policy Renewal.

At least two (2) weeks or as soon as practicable prior to the expiration of each
Insurance Policy, the Concessionaire shall provide evidence of renewal or
replacement policies of insurance, with terms and limits that comply with the
requirements set out herein.


Page 122 of 171

--------------------------------------------------------------------------------








21.1.13
Waiver of Subrogation.

The Concessionaire shall cause the insurance policies identified in this Section
21 (Insurance) to be endorsed to contain a waiver of the insurers’ rights of
subrogation in favor of the Agency Indemnities, unless such waiver is prohibited
by law.

21.1.14
Concessionaire Responsibility for Claim Expenses.

The Concessionaire shall be responsible for all claim expenses and loss payments
within the deductible on the same basis as would be the case if commercial
insurance were available for the loss. The insurance monetary limits required
herein may be met through the combined use of the insureds' primary and
umbrella/excess policies.

21.1.15
Concessionaire Compliance with Policy Requirements.

The Concessionaire (i) shall not violate, or permit to be violated, any of the
conditions, provisions or requirements of any Insurance Policy, and (ii) shall
perform, satisfy and comply with, or cause to be performed, satisfied and
complied with, the conditions, provisions and requirements of the Insurance
Policies.

21.1.16
Sufficiency of Insurance Coverage.

The Concessionaire shall ensure that the insurance coverage that it is required
to maintain pursuant to this Section 21 (Insurance) covers acts and omissions
that take place outside of the United States to the extent that any Services
performed herein are subject to foreign laws, rules and regulations, or
otherwise take place outside of the United States. By way of clarifying example,
all insurance relevant to the Concessionaire's use of System Data shall cover
Security Incidents that are subject to the laws, rules and regulations of
non-U.S. countries if the MTA permits the Concessionaire to transmit
System-Delivered Content outside of the United States pursuant to Section 17.3.6
(No Transmission of Agency Confidential Information Outside of the United
States; Exceptions).

21.1.17
Agency Insurance Policy Approval Rights.

All submitted Insurance Polices shall be subject to the MTA’s review and
approval rights, as further set out in Section 6 (Acceptance and Approval
Process).

21.2.
Subcontractor Insurance Coverage.

With respect to insurance coverage for Subcontractors, the Concessionaire shall
ensure that either (i) all Subcontractors obtain and maintain insurance coverage
with reasonable limits of liability specified by the Concessionaire, and not act
so as to breach the requirements of insurance policies referred to in this
License Agreement, or (ii) all insurance carried by the Concessionaire pursuant
to this License Agreement names the Subcontractors as additional insured.

21.3.
No Impact on Liability.

The insurance coverage required pursuant to this Section 21 (Insurance) shall
not be construed as, or otherwise act as, a limitation of the Concessionaire's
liability under this License Agreement.

21.4.
Required Adjustments to CapEx Recapture Balance.



Page 123 of 171

--------------------------------------------------------------------------------







If the Concessionaire receives insurance proceeds properly attributable to its
Required Installations, such proceeds shall be applied toward replacing the
Required Installations covered by such proceeds.

21.5.
Straddling Insurance Claims.

The Concessionaire acknowledges that there may be instances where (i) a claim
for losses under an Insurance Policy subject to this Section 21 (Insurance) has
not been settled as of the expiration or termination of this License Agreement,
(ii) the Concessionaire receives insurance proceeds from such claim after
expiration or termination of this License Agreement; and (iii) such insurance
proceeds are property attributable to the Communications System or other MTA
assets covered by insurance under this Section 21 (Insurance). In any such
instance, the Concessionaire shall, upon receipt, promptly remit such insurance
proceeds to the MTA.

21.6.
No Effect on Indemnification Obligations.

The provision of insurance, while a potential source of funding for the
Concessionaire’s indemnification obligations under Section 19.1 (Concessionaire
Indemnification Obligations), is in addition to any indemnification requirements
and the failure of the Concessionaire's insurance to fully fund any
indemnification shall not relieve the Concessionaire of any obligation under
Section 19.1 (Concessionaire Indemnification Obligations).

22.
DISPUTE RESOLUTION.


22.1.
Governing Law.

This License Agreement, and the rights and obligations of the Parties hereto,
shall be construed and enforced in all respects in accordance with the laws of
the State of New York, without regard to any jurisdiction's conflict of laws
rules, regulations, or doctrines.



22.2.
Role of License Administrator.

The License Administrator (or his or her designee) shall make all determinations
specified as within the License Administrator’s authority under this License
Agreement. The Concessionaire shall timely address such issues to the License
Administrator.

22.2.1
License Administrator Determination Regarding Questions and Disputes.

The MTA and the Concessionaire agree that all questions, issues, or disputes
relating to this License Agreement shall in the first instance be raised with
and determined by the License Administrator, including those relating to: (i)
the value, acceptance and compliance of the Services with associated
requirements; (ii) the Parties' fulfillment of their obligations under this
License Agreement; (iii) the Agency-Specific Terms or other obligations under
this License Agreement; (v) other determinations by the MTA (or its designee)
under this License Agreement; and (iv) claims for damages, compensation, and
losses.

22.2.2
Agency of the License Administrator.



Page 124 of 171

--------------------------------------------------------------------------------







The MTA grants the License Administrator the authority to act on behalf of the
MTA as contemplated by this License Agreement. The MTA agrees that any
determinations made by the License Administrator pursuant to this License
Agreement shall be made in good faith and shall not be unreasonably delayed.

22.3.
Arbitration of Disputes.

With the exception of a claim by the Concessionaire to terminate this License
Agreement under Section 27 (Termination by Concessionaire), which such claim
shall be governed exclusively by Section 22.4 (Article 78 Exclusive Jurisdiction
for Concessionaire Claims to Terminate), any controversy, dispute, or claim
arising out of, relating to, or connected with this License Agreement shall be
resolved through binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association then in effect, as modified by the
terms of this Section 22.3 (Arbitration of Disputes) (the “Arbitration Rules”).
By way of example and not limitation, if the Concessionaire disagrees with any
determination of the License Administrator under Section 22.2.1 (License
Administrator Determination Regarding Questions and Disputes), the sole remedy
is for the Concessionaire to seek resolution through arbitration pursuant to
this Section 22.3 (Arbitration of Disputes), in which arbitration the License
Administrator’s determination shall be subject to de novo review. Arbitration
permitted pursuant to this License Agreement shall be initiated by a Party by
notifying the other Party in writing of its demand to arbitrate, with such
notification setting forth the nature of the dispute in reasonable detail. Upon
receipt of such notice, the Parties shall proceed with the selection of the
Arbitrator as further set forth herein.

22.3.1
Qualifications of the Arbitrator; Situs of Arbitration.

The arbitration shall be conducted by a single arbitrator (the “Arbitrator”) at
a location in New York City, New York, to be agreed upon by the Parties. The
arbitrator shall be a retired judge or (upon mutual agreement) a practicing
attorney with at least ten (10) years of experience in matters relevant to the
dispute at issue, and the Parties agree to select the Arbitrator from panelists
made available by the Judicial Arbitration and Mediation Services, Inc.
("JAMS").

22.3.2
The Arbitrator’s Authority.

The Arbitrator shall have the power to grant all legal and equitable remedies
provided by New York or federal law, with the following exceptions: the
Arbitrator shall not have the power to (i) award punitive or exemplary damages
to either Party, (ii) award relief excluded under Section 20 (Limits of
Liability), or (iii) award damages or relief to the Concessionaire other than
the relief set out in Section 25 (Concessionaire Equitable Adjustment Remedies)
and Section 29 (Concessionaire Debt-Proxy Recoupment on Termination by MTA).

22.3.3
Expedited Proceedings; Written Decision; Enforcement of Award.

As soon as practicable and upon fifteen (15) days' written notice to each Party,
or within such other period of time as set by the Arbitrator, the Arbitrator
shall conduct an arbitration hearing and proceeding on the merits of the dispute
and thereafter shall issue a written decision citing the basis for the decision,
including findings of fact and conclusions of law. Each Party shall bear its own
costs and expenses arising out of any arbitration, including the costs of any
Arbitrator. Any award rendered by the Arbitrator shall be final, binding and
enforceable by any Party to the arbitration. Judgment may be rendered upon such
award (and review may be had of such award) in accordance with applicable law in
a court of competent jurisdiction.


Page 125 of 171

--------------------------------------------------------------------------------








22.4.
Article 78 Exclusive Jurisdiction for Concessionaire Claims to Terminate.

If the Concessionaire seeks to terminate this License Agreement pursuant to
Section 27 (Termination by Concessionaire), and that termination is either
rejected by the MTA or the License Administrator, then the sole procedure
available to the Concessionaire is to commence a proceeding in a court of
competent jurisdiction of the State of New York under Article 78 of the New York
Civil Practice Law and Rules under the procedures and laws applicable in that
court. The Parties expressly accept the personal jurisdiction of such courts. In
any such action or proceeding, the Parties (for themselves and their successors
and assigns) hereby waive any right to trial by jury and expressly consent to
trial of any such action before the court.

22.5.
Concessionaire Performance During Disputes.

The Concessionaire agrees that: (i) the pendency of any dispute shall not
constitute a basis for any modification, limitation or suspension of the
Concessionaire's obligation to fully perform in accordance with this License
Agreement and the License Administrator's orders; (ii) the Concessionaire shall
remain fully obligated to perform the Services notwithstanding the existence of
any such dispute; and (iii) pending final settlement of the applicable dispute,
the Concessionaire shall perform those obligations that are the subject of any
such dispute in the manner directed by the License Administrator.

22.6.
No Interference with Communications System.

In the event of, and notwithstanding, any dispute, the Concessionaire shall not
interfere with, and shall ensure that there is no interference with, the MTA’s
use of the Communications System and Services provided herein, and that the same
shall remain fully functional and otherwise perform in accordance with this
License Agreement.

23.
PAYMENT TERMS.


23.1.
Concessionaire Payment Obligations; Timely Payment.

The Concessionaire shall commence, and continue payment of the MAG and the MTA
Rev Share (as applicable) in accordance with Section 9.2 (Payment Terms). The
Concessionaire shall pay Agency Force Account Services Fees in accordance with
Section 12.2.2 (Payment for Agency Force Account Services Fees; Invoicing) and
required reimbursement amounts for electricity in accordance with Section 12.2.3
(Electricity). The Concessionaire shall pay the Performance Failure Payments in
accordance with Section 26.2.4.5 (Failure to Meet Enhanced Standard for
Agency-Alert and Real-Time Functions).

23.2.
Independent Accounting Periods.

Each License Year shall be considered an independent accounting period, and
(except as provided in Section 10 (Treatment of Qualified Capital Expenditures)
no charge or credit shall be taken by the Concessionaire in any subsequent
License Year based on any prior License Year without the approval of the License
Administrator. For purposes of Section 9 (Compensation and Payment Terms), the
termination or expiration of this License Agreement shall be deemed to be both
the last day of the applicable month and the last day of the applicable License
Year.

23.3.
MTA as Sole Payee.



Page 126 of 171

--------------------------------------------------------------------------------







The MTA holds all rights to receive Agency Compensation under this License
Agreement.

23.3.1
Payment Instructions.

Payments shall be deemed made when payment is received by the MTA. Payment shall
be made by the Concessionaire to the following account until otherwise directed
in writing by the License Administrator:
JPMorgan Chase Bank
ABA # 021000021
Account Name: MTA Operating Account
Account # 610281569
Attn: Tim Noble
Ref: MTA Advertising Contract


Simultaneously with such wire transfer, the Concessionaire shall notify the
License Administrator that such wire transfer has been made and shall provide
the License Administrator industry standard wire transfer identifying
information.

23.3.2
Late Payment Fees.

Should the Concessionaire fail to pay any amounts due to the MTA on or before
the day that such compensation is due, then the Concessionaire shall, at the
MTA’s option, pay to the MTA interest from such due date to the date of actual
payment at an annual rate equal to the lower of nine percent (9%) or the maximum
rate of interest permitted by law.

23.4.
MTA Payment Obligations.

The MTA shall compensate the Concessionaire for its provision of Additional Work
and Deliverables in accordance with Section 13.1.2 (Certain Additional Work and
Deliverables). Any cost that the MTA has agreed to bear under this License
Agreement shall be paid through a reduction in the MTA Rev Share paid by the
Concessionaire to the MTA (and such reduced amount shall be considered to have
been paid to the MTA for purposes of determining Concessionaire’s compliance
with its Minimum Annual Guarantee obligation).



23.5.
Allocation of Costs and Expenses.

All costs and expenses shall be borne by the Concessionaire unless the
responsibility for such costs or expenses is expressly placed on the MTA as set
out in this License Agreement.

23.6.
No Deductions or Setoffs.

The Concessionaire shall pay all amounts payable under this License Agreement,
including all Agency Compensation and Agency Force Account Services Fees,
without abatement, deduction or setoff for any reason whatsoever (except as
provided in Section 10 (Treatment of Qualified Capital Expenditures)

24.
TERM.


24.1.
Initial Term.



Page 127 of 171

--------------------------------------------------------------------------------







This License Agreement shall commence on the Effective Date and, unless
terminated earlier as set forth herein, shall continue until the tenth (10th)
anniversary of the Effective Date (“Initial Term”).

24.2.
Extension of Term.

"Extension Term" means the period commencing on the conclusion of the Initial
Term and ending on the fifteenth (15th) anniversary of the Effective Date. Upon
timely submission of a Notice of Intent to Extend, the Concessionaire shall be
entitled to the Extension Term on the condition that there is no outstanding
Uncured Event of Default either at the time of the Concessionaire’s Notice of
Intent to Extend or at the time of the expiration of the Initial Term (the
“Extension Conditions”). If the Extension Conditions have been met, the
Concessionaire shall have the right to continue this License Agreement for the
Concession(s), under the same terms and conditions (including, but not limited
to, a continuation of the Letters of Credit), for the Extension Term in
accordance with this Section 24.2 (Extension of Term). The Initial Term and the
Extension Term (if any) are collectively referred to in this License Agreement
as the "Term."

24.3.
Notice of Intent to Extend.

If the Concessionaire intends to continue this License Agreement through the
Extension Term, then it shall notify the MTA of its intent no earlier than
twenty-four (24) months and no later than eighteen (18) months prior to
expiration of the Initial Term (the "Notice of Intent to Extend"). The Notice of
Intent to Extend shall constitute an irrevocable, binding commitment for the
Concessionaire to perform its obligations under this License Agreement
throughout the Extension Term if the Extension Conditions have been met.

24.4.
Fulfillment of Extension Condition; Effect on Term.

If the Extension Conditions have been met and the Concessionaire has provided
the Notice of Intent to Extend, then the Extension Term shall automatically
become effective upon the conclusion of the Initial Term and this License
Agreement shall continue under the same terms and conditions throughout the
Extension Term, unless earlier terminated as set out herein. If the Extension
Conditions have not been met, or if the Concessionaire fails to provide a timely
Notice of Intent to Extend, then this License Agreement shall expire upon the
conclusion of the Initial Term.

25.
CONCESSIONAIRE EQUITABLE ADJUSTMENT REMEDIES.

The MTA acknowledges that the occurrence of certain events may warrant an
equitable adjustment to rights and obligations of the Concessionaire that are
affected by the event (each, an “Equitable Adjustment”). This Section 25
(Concessionaire Equitable Adjustment Remedies) specifies events that, upon a
sufficient showing by the Concessionaire (each, an “Adjustment Event”), will
entitle the Concessionaire to seek one or more remedies set out below (each, an
"Equitable Adjustment Remedy").



25.1.
Remedial Purpose of Equitable Remedies.

The Equitable Adjustment Remedies fall into three broad categories: (i)
"Installation Adjustments" (consisting of Remedial Schedule Adjustments and
Remedial Required-Installation Adjustments), (ii) Remedial Term Extensions, and
(iii) "Financial Metrics Adjustments" (consisting of Remedial MAG Adjustments
and Remedial Break Point Adjustments).


Page 128 of 171

--------------------------------------------------------------------------------







The sole purpose of these Equitable Adjustment Remedies is to place the
Concessionaire in a CapEx recoupment position similar to what it would have been
in if the applicable Adjustment Event had not occurred (the “Remedial Purpose”).
For the avoidance of doubt and as further set out in Section 25.5.3.2 (The
Remedial Purpose; Remedial Term Extensions and Financial Metrics Adjustments),
Remedial Term Extensions and Financial Metrics Adjustments are solely for
purposes of generating increased Incremental Gross Revenue to the Concessionaire
for the payment of Recapture Balance Interest and unrecouped Qualified CapEx.
The Concessionaire acknowledges that, until late in the Term, it will not be
possible to determine with requisite accuracy whether the earlier grant (or
earlier grants) of Installation Adjustments have been sufficient by themselves
to fulfill the Remedial Purpose. Accordingly, it would be premature to seek to
determine, until relatively late in the Term, whether a further Equitable
Adjustment in the form of a Remedial Term Extension and/or one or more Financial
Metrics Adjustments is required in order to fulfill this Remedial Purpose. The
Parties agree, therefore, that Equitable Adjustment Remedies will be sequenced
as set out in Section 25.3 (Relationship between Equitable Adjustment Remedies
and Adjustment Events), and that determinations as to the Concessionaire’s
entitlement to Remedial Term Extensions and/or Financial Metrics Adjustments
will not be made until six months before the thirteenth (13th) anniversary of
the Effective Date (the “Financial Adjustment Determination Date”), to be
effective as of such 13th anniversary, as further set out in Section 25.5.3
(Process and Timing as to Determinations Concerning Remedial Term Extensions and
Financial Metrics Adjustments).

25.2.
Available Equitable Adjustment Remedies.

Subject to the terms and conditions set out herein the Concessionaire shall be
entitled to seek the following Equitable Adjustment Remedies as necessary to
achieve the Remedial Purpose in the event of an Adjustment Event:
(i)    
an extension or other adjustment to the schedule for the Annual Required
Installations (each, a “Remedial Schedule Adjustment”);
(ii)    
a reduction to the Required Installations, if but only if the License
Administrator shall so agree in his or her discretion (each, a “Remedial
Required-Installation Adjustment”);
(iii)    
an extension to the Term (each, a “Remedial Term Extension”) , subject to
Section 25.5.3 (Process and Timing as to Determinations Concerning Remedial Term
Extensions and Financial Metrics Adjustments) and provided however, that under
no circumstances shall the Term be extended for an aggregate period of more than
two years over the life of this License Agreement;
(iv)    
a reduction to the Baseline Gross Revenue Break Point for a specified period
(each, a “Remedial Break Point Adjustment”) (subject to Section 25.5.3 (Process
and Timing as to Determinations Concerning Remedial Term Extensions and
Financial Metrics Adjustments)); and
(v)    
a reduction to MAG for a specified period (each, a “Remedial MAG Adjustment”)
(subject to Section 25.5.3 (Process and Timing as to Determinations Concerning
Remedial Term Extensions and Financial Metrics Adjustments)).




25.3.
Relationship between Equitable Adjustment Remedies and Adjustment Events.



Page 129 of 171

--------------------------------------------------------------------------------







It is agreed and understood (i) that specific Equitable Adjustment Remedies are
paired with specific Adjustment Events as specified in Section 25.4 (Adjustment
Events and Associated Equitable Adjustment Remedies); (ii) that an Arbitrator,
in the event of a dispute, is bound to follow such pairings and has no authority
to award an Equitable Adjustment Remedy unless that Equitable Adjustment Remedy
is expressly paired with the Adjustment Event at issue; (iii) that the Equitable
Adjustment Remedies are set out in Section 25.2 (Available Equitable Adjustment
Remedies) in increasing order of materiality to the MTA, with a stronger showing
of entitlement required for an Equitable Adjustment Remedy of greater
materiality to the MTA (for example, the strongest showing of entitlement is
required for a Remedial MAG Adjustment under subsection (v) of Section 25.2,
because a Remedial MAG Adjustment will have the greatest impact on the MTA); and
(iv) that determinations as to Remedial Term Extensions and Financial Metrics
Adjustments will not be made until the Financial Adjustment Determination Date,
as specified in Section 25.5.3 (Process and Timing as to Determinations
Concerning Remedial Term Extensions and Financial Metrics Adjustments).



25.4.
Adjustment Events and Associated Equitable Adjustment Remedies.

The impacts of multiple Adjustment Events are to be determined on a cumulative
basis and Equitable Adjustment Remedies associated with such multiple Adjustment
Events shall be determined accordingly. Adjustment Events and the associated
Equitable Adjustment Remedies are limited to the following:

25.4.1
10% Reduction in Ridership as an Adjustment Event.

A ten percent (10%) or more reduction in Subway Systems ridership or a ten
percent (10%) or more reduction in Commuter Railroad Systems ridership,
calculated as set out in Section 25.4.1.1 (Calculating a Reduction in
Ridership), is an Adjustment Event (each, a “Ridership Reduction Event”), and
the Concessionaire shall be entitled to seek the following Equitable Adjustment
Remedies due to a Ridership Reduction Event: (i) a Remedial Term Extension; and
(ii) if such remedy is insufficient to achieve the Remedial Purpose, then a
Remedial Break Point Adjustment. Such Equitable Adjustment Remedies for a
Ridership Reduction Event are available to the Concessionaire regardless of
whether they occur before or after the installation of Communications Devices at
the Top Ridership Stations pursuant to its obligations as to Required
Installations.

25.4.1.1
Calculating a Reduction in Ridership.

For purposes of determining whether a Ridership Reduction Event has occurred, a
ten percent (10%) reduction in ridership shall be measured on an annual basis
using the Subway Systems ridership and the Commuter Railroad Systems ridership
(as applicable), with such ridership change calculated by comparing the
ridership over the year at issue to the immediately preceding year. The first
year under this License Agreement is exempt from being a Ridership Reduction
Event. When calculating ridership, ridership shall be normalized for number of
weekdays, holidays, school days or significant weather events, Force Majeure
events, or other events shall be accounted for and removed before determining if
the Ridership Reduction Event requirements have been met.



25.4.2
Force Majeure as an Adjustment Event.



Page 130 of 171

--------------------------------------------------------------------------------







Certain Force Majeure Events are Adjustment Events (each, a "Force Majeure
Adjustment Event"), and the Concessionaire shall be entitled to seek the
following Equitable Adjustment Remedies due to a Force Majeure Adjustment Event:
(i) a Remedial Schedule Adjustment, and (ii) if such remedy is insufficient,
then a Remedial Term Extension. The specific Equitable Adjustment Remedies for a
Force Majeure Adjustment Event are available to the Concessionaire before and
after the installation of the Communications Devices at the Top Ridership
Stations pursuant to its Annual Required Communications System Installation
Obligations. The Concessionaire's request for Equitable Adjustment due to Force
Majeure must be based on Concessionaire Force Majeure Reports submitted within
the deadlines set out in Section 31.3 (Concessionaire Request for Relief Based
on Force Majeure Events), and the Concessionaire's failure to comply with such
deadlines, or otherwise comply with its obligations regarding Concessionaire
Force Majeure Reports, shall constitute its waiver to seek an Equitable
Adjustment based on a Force Majeure Adjustment Event.



25.4.3
Change in Applicable Law as an Adjustment Event.

Changes to Applicable Law are Adjustment Events (each, a "Change in Law Event"),
and the Concessionaire shall be entitled to seek the following Equitable
Adjustment Remedies due to a Change in Law Event once the change in Applicable
Law becomes effective: (i) Remedial Schedule Adjustment, and (ii) if such remedy
is insufficient, then a Remedial Term Extension. The specific Equitable
Adjustment Remedies for a Change in Law Event are available to the
Concessionaire before and after the installation of the Communications Devices
at the Top Ridership Stations pursuant to its Annual Required Communications
System Installation Obligations.

25.4.4
Unexpected Agency Delay as an Adjustment Event.

As further set out in this Section 25.4.4 (Unexpected Agency Delay as an
Adjustment Event), certain Unexpected Agency Delays are Adjustment Events (each,
an “Unexpected Agency Delay Event”), and the Concessionaire shall be entitled to
seek the following Equitable Adjustment Remedies due to qualifying Unexpected
Agency Delay Events: (i) a Remedial Schedule Adjustment; (ii) if such remedy is
insufficient, then a Remedial Required-Installation Adjustment; (iii) if such
remedy is insufficient, then a Remedial Term Extension; (iv) if such remedy is
insufficient, then a Remedial Break Point Adjustment; and (v) if such remedy is
insufficient, then a Remedial MAG Adjustment. The specific Equitable Adjustment
Remedies for an Unexpected Agency Delay are only available to the Concessionaire
before the installation of the Communications Devices at the applicable Top
Ridership Station pursuant to its Annual Required Communications System
Installation Obligations. Following the completion of the initial installation
of the Communications Devices at the applicable Top Ridership Station, then the
sole Equitable Adjustment Remedy available to the Concessionaire for an
Unexpected Agency Delay shall be the Remedial Schedule Adjustment.

25.4.4.1
Determining Unexpected Agency Delays.

An Unexpected Agency Delay shall only constitute an Unexpected Agency Delay
Event if it is determined, upon review pursuant to Section 14.3 (MTA Review of
Claimed Unexpected Agency Delays), that the Unexpected Agency Delay has caused a
verified material adverse impact on the Concessionaire’s obligations.

25.4.4.2
Agency Delay Reports; Waiver.



Page 131 of 171

--------------------------------------------------------------------------------







The Concessionaire's request for Equitable Adjustment due to Unexpected Agency
Delays must be based on Agency Delay Reports submitted within the deadlines set
out in Section 14.1 (Agency Delay Reports), and the Concessionaire's failure to
comply with such deadlines, or otherwise comply with its obligations regarding
Agency Delay Reports, shall constitute its waiver to seek an Equitable
Adjustment based on an Unexpected Agency Delay Event.

25.5.
Procedure for Equitable Adjustments.

The Concessionaire shall apply to the License Administrator for an Equitable
Adjustment during an Annual Performance Review. For the avoidance of doubt, the
Parties agree that this Section 25.5 (Procedure for Equitable Adjustment) is
subject to Section 22.3 (Arbitration of Disputes).

25.5.1
Limitations Period for Bringing Claims for an Equitable Adjustment.

An initial claim for Equitable Adjustment (whether seeking an Installation
Adjustment, a Remedial Term Extension, or an Financial Metrics Adjustment) must
be brought by the Concessionaire no later than the first Annual Performance
Review following the relevant Adjustment Event. The Concessionaire waives any
right to seek an Equitable Adjustment if it fails to comply with the requirement
set out in this Section 25.5.1 (Limitations Period for Bringing Claims for an
Equitable Adjustment).

25.5.2
Bifurcation of Claims.

The Parties agree that claims concerning Equitable Adjustments shall be
evaluated and determined (either by the Parties or, if the Parties are unable to
agree, by an Arbitrator under Section 22.3 (Arbitration of Disputes)) in a
bifurcated manner, as follows. Each claim shall be bifurcated (as defined
immediately below) into an Impact Determination and a Remedy Determination. The
term “Impact Determination” means a determination (a) as to whether an
Adjustment Event has occurred and (b) as to the actual impact of the Adjustment
Event on Scheduled Installations. The term “Remedy Determination” means a
determination as to the Equitable Adjustment Remedy that is appropriate (and
available) in light of the Impact Determination at issue. The timing for Impact
Determinations and Remedy Determinations varies depending on the Equitable
Adjustment claim at issue, as follows:

25.5.2.1
Impact Determinations: All Claims.

For all claims for Equitable Adjustments (whether seeking an Installation
Adjustment, a Remedial Term Extension, or an Financial Metrics Adjustment), the
Parties shall make (or the Arbitrator shall make, if the Parties are unable to
agree) Impact Determinations at the time the claim for the Equitable Adjustment
is asserted by the Concessionaire (as specified in Section 25.5.1 (Limitations
Period for Bringing Claims for an Equitable Adjustment)).

25.5.2.2
Contemporaneous Remedy Determinations for Installation Adjustments.

For an Installation Adjustment, the Parties shall make (or the Arbitrator shall
make, if the Parties are unable to agree) the Remedy Determination at the time
the claim for the Equitable Adjustment is asserted by the Concessionaire (as
specified in Section 25.5.1 (Limitations Period for Bringing Claims for an
Equitable Adjustment)).


Page 132 of 171

--------------------------------------------------------------------------------










25.5.2.3
Delayed Remedy Determinations for Remedial Term Extensions and Financial Metrics
Adjustments.

For Remedial Term Extensions and Financial Metrics Adjustments, the Remedy
Determination shall not be made until after the Financial Adjustment
Determination Date, as specified in Section 25.5.3 (Process and Timing as to
Determinations Concerning Remedial Term Extensions and Financial Metrics
Adjustments).

25.5.3
Process and Timing as to Determinations Concerning Remedial Term Extensions and
Financial Metrics Adjustments.

The Concessionaire acknowledges that Installation Adjustments may be sufficient
to fulfill the Remedial Purpose without the need for Remedial Term Extensions or
Financial Metrics Adjustments, and that the Financial Adjustment Determination
Date is an appropriate point at which to make this determination. Accordingly,
it is agreed and understood that the Concessionaire shall not be entitled to
obtain one or more Remedial Term Extensions or Financial Metrics Adjustments
until after the Financial Adjustment Determination Date.

25.5.3.1
No Right to Seek Financial Metrics Adjustment During the Initial Term.

The Financial Adjustment Determination Date does not fall within the Initial
Term, and it is the Parties’ intent that, if the Concessionaire elects not to
continue the Concession for the Extension Term, the Concessionaire shall forfeit
its right to seek Remedial Term Extensions and/or Financial Metrics Adjustments.

25.5.3.2
The Remedial Purpose; Remedial Term Extensions and Financial Metrics
Adjustments.

In accordance with the Remedial Purpose, a Remedial Term Extension and/or
Financial Metrics Adjustment shall be granted solely for purposes of generating
increased Incremental Gross Revenue to the Concessionaire for the payment of
Recapture Balance Interest and unrecouped Qualified CapEx. The Arbitrator shall
not have the authority to award a Remedial Term Extension and/or Financial
Metrics Adjustment for another purpose.

25.6.
Exclusive Nature of Equitable Adjustment Remedies; Exception.

Except in the limited circumstance set out in Section 27 (Termination by
Concessionaire), the Equitable Adjustment Remedies are the exclusive remedies
for Equitable Adjustment Events, and the Concessionaire shall not be entitled to
seek an alternative remedy for occurrences or non-performance by the MTA that
constitute Adjustment Events, as further set out in Section 22.3.2 (The
Arbitrator’s Authority). The Concessionaire acknowledges that this Section 25
(Concessionaire Equitable Adjustment Remedies) in no way changes the obligations
and requirements found elsewhere in this License Agreement.

26.
MTA REMEDIES.

The MTA shall be entitled to exercise the remedies set out in this Section 26
(MTA Remedies), on a cumulative basis and tailored to specific failures of
performance by the Concessionaire, as follows:


Page 133 of 171

--------------------------------------------------------------------------------








26.1.
Security for Performance.


26.1.1
Letters of Credit.

No later than six (6) Business Days after the Execution Date, the Concessionaire
shall furnish to the MTA one or more irrevocable, unconditional letters of
credit in the form attached as Exhibit 5 (Form Letter of Credit) (or such other
form that the License Administrator approves in the License Administrator’s sole
and absolute discretion) and that otherwise meets the requirements set out in
this License Agreement (such letters of credit, and any replacement pursuant
hereto, collectively the "Letters of Credit"). The purpose of the Letters of
Credit is to provide security for the Concessionaire's performance under this
License Agreement, including any payment obligations.

26.1.2    Amount of Letters of Credit; Adjustments.

26.1.2.1
Original LOC Amount.

The initial Letters of Credit shall be in an aggregate amount equal to one
hundred and thirty-six million dollars ($136,000,000.00) (the “Original LOC
Amount”).

26.1.2.2
Reductions to LOC Amount.

Upon completion of each Annual Performance Review, and provided that there are
no payment defaults and the Concessionaire has met its cumulative Required
Installation obligations up to the then-current date, the Concessionaire shall
be entitled to (i) reduce the aggregate stated amount of the Letters of Credit
by any Shortfall-Security Amount that had been added to the aggregate stated
amount of the Letters of Credit as required pursuant to Section 26.2.2.1
(Adjustment of Letters of Credit) if and only if the Concessionaire has cured
the applicable Installation Default, and then (ii) after reducing the aggregate
stated amount of such Letters of Credit by such Shortfall-Security Amount (if
any), reduce the aggregate stated amount of the Letters of Credit by an
additional amount equal to fifty percent (50%) of the Qualified CapEx that the
Concessionaire has spent since the previous Annual Performance Review; provided,
however, that in no event shall the aggregate stated amount of the Letters of
Credit ever be less than 50% of the then applicable MAG for the Concession.

26.1.2.3
Increases to LOC Amount.

The MTA shall be entitled to require the Concessionaire to increase the
aggregate amount of the Letters of Credit in the amounts and under the
circumstances set out in Section 26.2.2 (Failure to Fulfill Required
Communications System Installation Obligations).

26.1.3
Right to Draw on Letters of Credit.



Page 134 of 171

--------------------------------------------------------------------------------








26.1.3.1
LOC Draw due to Failure to Meet Payment Obligations, Uncured Event of Default,
or Failure to Replace Expiring Letter of Credit.

In its sole discretion, without prejudice to its other rights and remedies (it
being understood that the amount of the Letters of Credit is not intended to
constitute a limitation of damages), (i) the MTA shall be entitled to draw the
full or any lesser amount of one or more of the Letters of Credit from time to
time (x) at any time, as needed to remedy in whole or in part any then
outstanding monetary obligation of the Concessionaire hereunder or (y) upon the
occurrence of any other Uncured Event of Default, as needed to compensate the
MTA in whole or in part for the damages that the MTA has incurred as a result of
such Uncured Event of Default, including any damages incurred by the MTA by
reason of its termination of this License Agreement by reason of such Uncured
Event of Default; (ii) if, as of an Early Termination Date, MTA Funded Amounts
have not been repaid in accordance with Section 9.5.1 (MTA Funded Amounts)
(“Unpaid MTA Funded Amounts”), then the MTA shall be entitled to draw on one or
more of the Letters of Credit to recover such Unpaid MTA Funded Amounts; (iii)
if a replacement letter of credit is not provided as required under Section
26.1.6 (Replacement Based on Qualified Bank Status), and an Event of Default is
deemed to occur pursuant thereto, the MTA shall be entitled to draw the full
available amount of the subject Letter of Credit; (iv) if the issuer of a Letter
of Credit has provided a notice to the MTA that the then current expiration date
of such Letter of Credit will not be extended and a compliant replacement letter
of credit is not provided to the MTA by the date which is fifteen (15) Business
Days prior to such expiration date (the “Subsection (iv) Cut-Off Date”), then,
unless the MTA has agreed in writing to an alternative arrangement by the
Subsection (iv) Cut-Off Date, the MTA shall be entitled to draw the full
available amount of such Letter of Credit; or (v) if a compliant replacement
letter of credit is not provided to the MTA by the date which is fifteen (15)
Business Days prior to the final expiration date of a Letter of Credit (the
“Subsection (v) Cut-Off Date”), then, unless the MTA has agreed in writing to an
alternative arrangement by the Subsection (v) Cut-Off Date, the MTA shall be
entitled to draw the full available amount of such Letter of Credit. In the case
of clauses (iii), (iv) and (v) above, upon the MTA’s receipt of a compliant
replacement Letter of Credit, the MTA will return the amount so drawn to the
Concessionaire.



26.1.3.2
Notice of Draw; Multiple Draws Permitted.

The MTA shall have no obligation to notify the Concessionaire that it intends to
draw, or has drawn, on a Letter of Credit. Multiple drawings on the Letters of
Credit are permitted.

26.1.4
Topping Off the Letters of Credit.

If, at any time when this License Agreement remains in effect, a draw is made on
a Letter of Credit so as to reduce the undraw26n amount thereof, the
Concessionaire shall replenish such Letter of Credit within six (6) business
days of the date such draw is honored, and the aggregate amount of the Letters
of Credit shall be as required under Section 26.1.2.2 (Reductions to LOC Amount)
or Section 26.1.2.3 (Increases to LOC Amount), as the case may be.


Page 135 of 171

--------------------------------------------------------------------------------








26.1.5
Rating Requirement.

Each Letter of Credit shall be issued by a bank (each, a "Qualified Bank") that
(i) has a credit rating of A or better by Standard & Poor's Ratings Services,
LLC, a subsidiary of McGraw Hill Financial, Inc. (or any successor to its rating
agency business) and A2 or better by Moody's Investors Service, Inc. (or any
successor to its rating agency business), and (ii) has an office in the State of
New York at which such Letter of Credit can be presented for payment.



26.1.6
Replacement Based on Qualified Bank Status.

If the issuer of a Letter of Credit no longer qualifies as a Qualified Bank (a
"Replacement Event"), then the Concessionaire shall provide a replacement letter
of credit from a Qualified Bank with a stated amount equal to the amount then
available to be drawn under the Letter of Credit which is being replaced,
subject to adjustment in accordance with Section 26.1.2 (Amount of Letters of
Credit; Adjustments). Any such replacement letter of credit shall otherwise
conform to this License Agreement requirements. The Concessionaire's failure to
provide a replacement letter of credit from a Qualified Bank to the MTA within
thirty (30) days following a Replacement Event shall be deemed an Event of
Default, and the MTA shall then be entitled to draw on the full available amount
of the subject Letter of Credit then in effect.

26.1.7
Return of the Letters of Credit.

The MTA shall return each Letter of Credit to the Concessionaire, less any
amounts that the MTA is entitled to draw, within seven (7) Business Days of the
date which is the latest of: (i) the termination or expiration of this License
Agreement; (ii) the termination or expiration of the Transition Services Period;
(iii) the MTA's receipt of all deliverables and other materials that the
Concessionaire is obligated to provide pursuant to this License Agreement; (iv)
the MTA’s completion of any audit to determine the Concessionaire's compliance
with its obligations under this License Agreement and whether the MTA is
entitled to draw on one or more of the Letters of Credit based on the
Concessionaire's failure to comply with such obligations; and (v) the final
resolution of any disputes between the Parties.

26.1.8
Costs and Expenses for Letters of Credit.

The Concessionaire shall be solely responsible for all costs and expenses of
establishing, renewing, replacing, canceling, increasing, drawing on and
maintaining each Letter of Credit (including attorneys' fees).

26.1.9
No Waiver.

By way of clarification, and not limitation, the MTA’s exercise of its rights
pursuant to this Section 26.1 (Security for Performance) shall not be deemed a
waiver by the MTA of any of the other rights or remedies available to the MTA
under this License Agreement or otherwise available pursuant to Applicable Law
or in equity.


Page 136 of 171

--------------------------------------------------------------------------------








26.2.
Specific Events of Default.

Due to the nature of the relationships created under this License Agreement, the
Parties have determined (i) that certain Events of Default warrant
particularized, tailored treatment, and have structured this Section 26.2
(Specific Events of Default) to govern these Events of Default; and (ii) that
other Events of Default are efficiently addressed with uniform, generally
applicable terms, and have structured Section 26.3 (General Events of Default)
to govern these Events of Default.

26.2.1
Failure to Make Timely Agency Compensation Payments.

A failure by the Concessionaire to meet its payment obligations under Section
23.1 (Concessionaire Payment Obligations; Timely Payment) shall permit the MTA
to immediately proceed under Section 26.1.3.1 (LOC Draw due to Failure to Meet
Payment Obligations, Uncured Event of Default, or Failure to Replace Expiring
Letters of Credit) and shall also constitute an Event of Default. Upon notice
from the MTA, the Concessionaire shall have ten (10) Business Days to cure any
such Event of Default. If the Concessionaire fails to effect a cure within such
period, the Event of Default shall be deemed an Uncured Event of Default, and
the MTA shall be entitled to proceed under Section 26.4 (Termination for Uncured
Event of Default).

26.2.2
Failure to Fulfill Required Communications System Installation Obligations.

It shall be an Event of Default if the MTA determines during an Annual
Performance Review, based on System Reports or other credible information, that
(a) the Concessionaire has failed to meet (or is likely to fail to meet) its
obligations with respect to completing the cumulative number of Required
Installations required up to the date of the applicable Annual Performance
Review, and (b) the Concessionaire’s failure or likely failure is not due to an
Excusable Delay (each such failure an "Installation Default"). Upon notice from
the MTA (a “Notice of Installation Default”), the Concessionaire shall have a
period to cure the Event of Default that is the longer of (i) ninety (90) days
from the Notice of Installation Default and (ii) sixty (60) days after the MTA
confirms that access and any necessary Committed Agency Support Services will be
available (provided that the Concessionaire has applied for those to be made
available within 7 days of receiving the MTA’s Notice of Installation Default).
If the Concessionaire fails to effect a cure within such period, the Event of
Default shall be deemed an Uncured Event of Default, and the MTA shall be
entitled to proceed under Section 26.4 (Termination for Uncured Event of
Default). Alternatively, in its sole discretion and without prejudice to its
right later to declare an Uncured Event of Default (where applicable), the MTA
shall also be entitled, as of the date of the Notice of Installation Default, to
proceed under Section 26.2.2.1 (Adjustment of Letters of Credit) and/or Section
26.2.2.2 (Adjustment to Inventory Allocation).



26.2.2.1
Adjustment of Letters of Credit.

If and for so long as the Concessionaire fails to cure an Event of Default
arising from an Installation Default, the MTA shall be entitled (without
prejudice to its other rights and remedies, including those set out in Section
26.2.2.2 (Adjustment to Inventory Allocation)) to require the Concessionaire to
increase the aggregate stated amount of the Letters of Credit by an amount equal
to a percentage of the Original LOC Amount (the "Shortfall-Security Amount").
The percentage used to calculate the Shortfall-Security Amount shall be equal to
the percentage by


Page 137 of 171

--------------------------------------------------------------------------------







which the Concessionaire shall have failed to install the number of
Communication Devices required pursuant to its Required Installation obligation
and to otherwise comply with all associated testing and go-live services,
calculated on a cumulative basis. By way of clarifying example, if the
Concessionaire were required to install one hundred (100) Communication Devices
by License Year 4 and only completed seventy (70) of the Required Installations,
then the percentage used to calculate the Shortfall-Security Amount would be
thirty percent (30%) and the Concessionaire would be required to increase the
then-current Letters of Credit by an aggregate amount equal to thirty percent
(30%) of the Original LOC Amount. The MTA shall notify the Concessionaire that
it is exercising its rights under this Section 26.2.2.1 (Adjustment of Letters
of Credit) and, within six (6) business days of its receipt of such notice the
Concessionaire shall increase the then-current Letters of Credit by the
Shortfall-Security Amount. For the avoidance of doubt, if the Concessionaire has
previously reduced the aggregate amount of the Letters of Credit in accordance
with Section 26.1.2.2 (Reductions to LOC Amount) (the “Reduced LOC Amount”),
then the Shortfall-Security Amount shall be added to the Reduced LOC Amount.



26.2.2.2
Adjustment to Inventory Allocation.

If and for so long as the Concessionaire fails to cure an Event of Default
arising from an Installation Default, the MTA shall be entitled (without
compensation or other remuneration to the Concessionaire and without prejudice
to its other rights and remedies, including those set out in Section 26.2.2.1
(Adjustment of Letters of Credit)) to increase the MTA's usage of then-existing
Communication Devices, so that the MTA shall in all events have the benefit of
the total amount of System Inventory for Agency Messaging for which it
bargained.

26.2.3
Willful Disregard of Gross Revenue Maximization Commitment or Equal Treatment
Commitment.

If the Concessionaire willfully disregards, or acts in bad faith with respect
to, the Gross Revenue Maximization Commitment or the Equal Treatment Commitment,
then such willful or bad faith conduct shall constitute an Event of Default that
is not subject to cure. Accordingly, upon notice from the MTA, this Event of
Default shall be deemed an Uncured Event of Default, and the MTA shall be
entitled immediately to proceed under Section 26.4 (Termination for Uncured
Event of Default).



26.2.4
Failure to Provide Compliant Deliverables or Services.

The MTA shall be entitled to proceed in accordance with this Section 26.2.4
(Failure to Provide Compliant Deliverables or Services) if the Concessionaire
fails to provide Services or Deliverables that comply with the terms and
conditions of this License Agreement, and such failure is not due to an
Excusable Delay.


Page 138 of 171

--------------------------------------------------------------------------------




26.2.4.1
Repair and Replace Communication Devices.

If Agency Messaging-Related Communication Devices or other Communications System
components do not meet the warranties set out in Section 18.1.1 (Quality of
Services and Materials) through Section 18.1.4 (Fit for the Particular Purpose),
or fail to perform in all material respects as the Concessionaire’s Most-Favored
Advertising Devices perform, then, on the MTA’s direction and as a non-exclusive
remedy, the Concessionaire shall promptly repair or replace such Agency
Messaging-Related Communication Devices (and/or Communications System
Components) with conforming Agency Messaging-Related Communication Devices (and
Communications System Components). The Concessionaire shall effect this remedy
at no cost to the MTA, and, for the avoidance of doubt, no costs incurred by the
Concessionaire in connection with any such repair or replacement shall be
treated as Qualified CapEx.

26.2.4.2
Re-Perform Services.

If the Concessionaire provides Services that fail to comply with the warranties
set out in Section 18.1.1 (Quality of Services and Materials) or with the Equal
Treatment Commitment, then, on the MTA’s direction and as a non-exclusive
remedy, the Concessionaire shall promptly re-perform such Services at no cost to
the MTA, and no costs incurred by the Concessionaire in connection with any such
re-performance shall be treated as Qualified CapEx.

26.2.4.3
Chronic Failure of Services or Deliverables; Remedial Plan.

If the remedies set out in Section 26.2.4.1 (Repair and Replace Communication
Devices) and Section 26.2.4.2 (Re-Perform Services) are insufficient and the
Concessionaire’s failure to meet such obligations continues, all as determined
by the MTA then, upon notice by the MTA, the failure shall be deemed a chronic
failure and an Event of Default. Upon such notice, the Concessionaire (i) shall
immediately commence, and within twenty (20) days complete, a full root cause
analysis and report the results of the same to the MTA; and (ii) shall, within
five (5) business days of such notice (the “Section 26.2.4.3 Submission
Deadline”), propose a Remedial Plan for the Event of Default. If the
Concessionaire submits a responsive Remedial Plan within the Section 26.2.4.3
Submission Deadline, the MTA shall review the Remedial Plan in good faith and,
if the Remedial Plan represents a commercially reasonable approach to curing the
Event of Default, in light of the Parties’ mutual interests, the extent of the
Concessionaire’s then-current investment as compared to expectations, and other
relevant circumstances as reasonably determined by the MTA, the MTA shall
approve the Remedial Plan. If the Concessionaire fails to provide a responsive
Remedial Plan within the Section 26.2.4.3 Submission Deadline, the Event of
Default shall be deemed an Uncured Event of Default, and the MTA shall be
entitled to proceed under Section 26.4 (Termination for Uncured Event of
Default).



--------------------------------------------------------------------------------




26.2.4.4
Compliance with Remedial Plan; Non-Compliance.

If the Concessionaire completes and substantially complies with the approved
Remedial Plan, and the result is that the Concessionaire is once again in
compliance with its obligations concerning the quality and performance of
Services and Deliverables, the Event of Default under Section 26.2.4.3 (Chronic
Failure of Services or Deliverables; Remedial Plan) shall be deemed cured. If
the Concessionaire does not so perform, the Event of Default shall be deemed an
Uncured Event of Default, and the MTA shall be entitled to proceed under Section
26.4 (Termination for Uncured Event of Default).

26.2.4.5
Failure to Meet Enhanced Standard for Agency-Alert and Real-Time Functions.

If the Concessionaire fails to meet the enhanced standard for Agency-Alert and
Real-Time Functions for the applicable reporting period of a Performance Failure
Report, as further set out in Section 3.10.2 (Enhanced Standard for Functions
Related to Agency Alert and Agency Real-Time Messages), the MTA shall be
entitled to performance failure payments (“Performance Failure Payments”)
calculated in accordance with the formulas set forth in Exhibit 13 (Uptime
Requirements for Agency-Alert and Real-Time Functions). The MTA shall invoice
the Concessionaire for Performance Failure Payments, and the Concessionaire
shall pay the invoiced amounts within fifteen (15) days of the applicable
invoice date.
Without limiting the remedies available to the MTA pursuant to this Section
26.2.4.5 (Failure to Meet Enhanced Standard for Agency-Alert and Real-Time
Functions), the Concessionaire’s failure to provide a Monthly Uptime Percentage
above or equal to 95% (calculated in accordance with the formulas set out in
Exhibit 13 (Uptime Requirements for Agency-Alert and Real-Time Functions)) for
any period of four (4) consecutive calendar months during the Term shall be
deemed an Event of Default (“Messaging Functions Default”). If there has been a
Messaging Functions Default, or there has been a persistent failure throughout
the applicable four (4) month period that, in the reasonable judgment of the
MTA, may result in a Messaging Functions Default, representatives of the Parties
shall promptly meet and confer, and the Concessionaire shall propose and then
implement a plan to cure the problem. If the Concessionaire thereafter fails
again to achieve a Monthly Uptime Percentage above or equal to 95% for the next
calendar month period, then the Concessionaire’s failure to cure the problem
shall be deemed an Uncured Event of Default. In such event, the MTA shall be
entitled to proceed under Section 26.4 (Termination for Uncured Event of
Default), or to retain an independent third party engineer to diagnose and
resolve the problem at the Concessionaire's expense.

26.2.5    Failure to Fulfill Profit Maximization Commitment.



26.2.5.1
Concessionaire Explanation for Failure regarding Profit Maximization Commitment.

If the MTA reasonably determines that the Concessionaire is not acting
substantially in accordance with the Profit Maximization Commitment, then the
MTA shall be entitled, in connection with a Performance Review (or at another
time, upon reasonable cause), to request that the Concessionaire prepare a
report to explain and justify its actions with respect to the Profit
Maximization Commitment (an “Explanatory Report”).





--------------------------------------------------------------------------------




26.2.5.2
Remedial Plan concerning Profit Maximization Commitment.

If, after a good faith review of the Explanatory Report, the MTA continues to
question, on reasonable grounds, the Concessionaire’s efforts regarding the
Profit Maximization Commitment and resulting shortfalls, the MTA shall be
entitled to request the Concessionaire to prepare a Remedial Plan regarding such
efforts, and the Concessionaire shall complete such plan within the deadline the
MTA reasonably sets (the “Section 26.2.5.2 Submission Deadline”). If the
Concessionaire submits a responsive Remedial Plan within the Section 26.2.5.2
Submission Deadline, the MTA shall review the Remedial Plan in good faith and,
if the Remedial Plan represents a commercially reasonable approach to increasing
the Concessionaire’s efforts regarding its Profit Maximization Commitment, in
light of the Parties’ mutual interests, the extent of the Concessionaire’s
then-current investment as compared to expectations, and other relevant
circumstances as reasonably determined by the MTA, the MTA shall approve the
Remedial Plan. If the MTA subsequently determines that the Concessionaire has
failed to meet material milestones set out in the approved Remedial Plan, or
otherwise does not perform in accordance with the approved Remedial Plan, this
non-performance shall be deemed an Event of Default. Upon notice, the
Concessionaire shall have ninety (90) additional days to cure this Event of
Default, failing which the Event of Default shall be deemed an Uncured Event of
Default, and the MTA shall be entitled to proceed under Section 26.4
(Termination for Uncured Event of Default).



26.3.
General Events of Default.

This Section 26.3 (General Events of Default) governs all Events of Default
other than those set out in Section 26.2 (Specific Events of Default).

26.3.1
Definition of “General Events of Default.”

The following failures to comply with this License Agreement shall constitute
“General Events of Default”:
(i)    
The Concessionaire fails to comply with its obligations set out in Section 26.1
(Security for Performance) (a “Security Package Default”); or
(ii)    
The Concessionaire fails to comply throughout the Term with the insurance
requirements set out in Section 21 (Insurance) (an “Insurance Default”); or
(iii)    
The Concessionaire (i) has failed to promptly remit any federal, state or local
tax related to the conduct of its business under this License Agreement when
such taxes are due or within thirty (30) days thereafter, and (ii) is not, in
good faith, contesting such tax obligations. If the Concessionaire is contesting
the applicable tax obligations, then the due date for the contested portion of
such taxes shall be extended to the extent that the Concessionaire complies with
all Applicable Laws that permit any such extension (a “Tax Default”); or




--------------------------------------------------------------------------------



(iv)    
The Concessionaire is in default under any contract, agreement, lease, permit,
license or other transaction (other than this License Agreement) between or
among the Concessionaire and the MTA (including its Subsidiaries and Affiliates,
and the other Agencies), (an “Independent Contract”). Notwithstanding the
preceding sentence, if the default under the Independent Contract relates to
amounts due to the MTA (including its Affiliates, the Agencies, and Agency
Affiliates) under such Independent Contract, then the Concessionaire can suspend
the default under this License Agreement by: (i) providing the License
Administrator with a written explanation of why the amount due is being withheld
under the Independent Contract; (ii) escrowing the amount in dispute with a
neutral Third Party; and (iii) continuing to use good faith efforts to resolve
the underlying dispute under such Independent Contract (collectively, the
"Suspension Conditions"). The suspension of the default under this License
Agreement shall only last as long as the Concessionaire continues to meet the
Suspension Conditions; or
(v)    
The Concessionaire: (i) files a voluntary petition in bankruptcy or for
arrangement, reorganization or other relief under any chapter of the federal
bankruptcy code or any similar law, now or hereafter in effect; (ii) files an
answer or other pleading in any proceeding admitting insolvency, bankruptcy, or
inability to pay its debts as they mature; (iii) has filed against it an
involuntary proceeding under the federal bankruptcy code or similar law, now or
hereafter in effect, which proceeding is not vacated within sixty (60) days;
(iv) has an order issued appointing a receiver, trustee or liquidator for it or
for all or a substantial part of its property, which is not vacated within sixty
(60) days following entry thereof; (v) is adjudicated as bankrupt; (vi) makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due or consents to the appointment of a
receiver or trustee or liquidator of all or a substantial part of its property;
or (vii) ceases to exist for any reason (an “Insolvency”); or
(vi)    
The Concessionaire, or any Affiliate, was debarred from bidding on or being
awarded this License Agreement (a “Debarment”); or
(vii)    
If the Concessionaire makes an assignment or transfer of this License Agreement
that is not permitted under Section 32.4 (Assignment by Concessionaire) (an
“Unpermitted Assignment Default”); or
(viii)    
If a Person issues a guaranty of the Concessionaire’s performance under this
License Agreement in favor of the MTA (a “Guarantor”), then a breach by the
Guarantor of a material obligation under such guaranty (a “Guarantor Default”)
(ix)    
The Concessionaire has engaged in actions or omissions that are otherwise
specifically referred to in this License Agreement as a material breach or an
Event of Default (“Additional Specified Defaults”); or
(x)    
The Concessionaire is in material breach of any of its other obligations under
this License Agreement, including those situations in which: (i) performance of
the Services is unnecessarily or unreasonably delayed, in the absence of an
Excusable Delay; (ii) the Concessionaire is willfully violating any provision of
this License Agreement or is not performing the same in good faith and in
accordance with the associated requirements; (iii) the Concessionaire has
abandoned the Services; (iv) the Concessionaire has failed to obtain required
approvals; or (v) the Concessionaire has failed to comply in material respects
with Applicable Law (each an “Additional Material Breach”).




26.3.2
Notice and Opportunity to Cure General Event of Default.

Upon determining that a General Event of Default has occurred or will imminently
occur, the MTA shall provide the Concessionaire with notice of such General
Event of Default (a “General Default Notice”). The Concessionaire shall then
have thirty (30) days, commencing on its receipt of the General Default Notice,
to effect a full and complete cure of such General Event of Default. If the



--------------------------------------------------------------------------------



Concessionaire fails to effect such a cure within that period, the General Event
of Default shall be deemed an Uncured Event of Default and the MTA, in its sole
discretion, shall be entitled to proceed in accordance with Section 26.4
(Termination for Uncured Event of Default).

26.4.
Termination for Uncured Event of Default.

Upon notice to the Concessionaire, the MTA shall be entitled to immediately
terminate this Agreement for an Uncured Event of Default, and such termination
shall be effective as of the expiration of the applicable cure period specified
under Section 26.2 (Specific Events of Default) or Section 26.3 (General Events
of Default). Such termination shall be without prejudice to the MTA’s other
rights and remedies, all of which are expressly reserved.



27.
TERMINATION BY CONCESSIONAIRE.


27.1.
Limited Grounds for Concessionaire Termination.

If the MTA willfully, intentionally, and without credible justification (a)
ceases to allow access to its facilities in a material and substantial way or
(b) ceases to provide necessary Agency Force Account Services to the extent
required under the Agreement, which cessation of access or support substantially
wholly frustrates or renders it impossible for Concessionaire to perform its
obligations under this License Agreement, such cessation shall be considered an
MTA Event of Default (an “MTA Event of Default”). It shall be deemed an “Uncured
MTA Event of Default” if such MTA Event of Default continues for a period of 120
consecutive days following the date the Concessionaire delivers to the MTA
written notice thereof (giving particulars of the failure in reasonable detail)
or for such longer period as may be reasonably necessary to cure such failure up
to a maximum cure period of 90 days commencing on the date after such 120
consecutive day period; provided, that in the latter case, (i) the MTA is
proceeding with all due diligence to cure or cause to be cured such failure,
(ii) the failure is capable of being cured within such 120 days and (iii) such
failure is in fact cured within such period of time.

27.2.
Limitation on Concessionaire Remedies for Termination.

As its exclusive remedies for an Uncured MTA Event of Default, the
Concessionaire shall be entitled (a) to terminate this Agreement (subject,
however, to the Concessionaire’s obligations to provide Transition Services) by
notice to the MTA (the “Concessionaire Termination Notice”), effective as of
date set forth in the Concessionaire Termination Notice that shall be not less
than one hundred eighty (180) days after the delivery of such Concessionaire
Termination Notice, during which time the MTA shall make good faith efforts to
procure a Successor Concessionaire and enter into a Successor License Agreement
as soon as reasonably possible and the Concessionaire will be relieved of all
its obligations with respect to Required Installations, and (b) to require the
MTA to cause the Successor Concessionaire to pay the Debt-Proxy Recoupment
Amount to the Concessionaire within ninety (90) days of the effective date of
the Successor License Agreement.

28.
EFFECT OF TERMINATION OR EXPIRATION.

Upon the expiration or termination of this License Agreement (for whatever
cause), the following provisions shall apply:



--------------------------------------------------------------------------------




28.1.
Concessionaire Obligations Not Impacted By MTA Termination; Letters of Credit;
MAG.

The MTA’s termination of this License Agreement as permitted under Section 26
(MTA Remedies) shall be without prejudice to the MTA’s other rights and remedies
and shall not otherwise affect: (i) the Concessionaire's obligations or the
MTA’s rights that have accrued prior to the date of such termination; (ii) the
MTA’s right to draw upon one or more of the Letters of Credit; or (iii) the
MTA’s right to receive from the Concessionaire the Minimum Annual Guarantee
through the Initial Term or the Extension Term (if the Extension Term has come
into effect in accordance with Section 24.2 (Extension of Term)); provided,
however, (a) that the MTA shall use commercially reasonable efforts to mitigate
such damages, and (b) such damages shall be reduced to the extent the MTA
receives compensation from the Successor Concessionaire that would have
qualified as recoverable damages due from the Concessionaire. The Concessionaire
shall promptly pay all outstanding undisputed amounts due to the MTA prior to
the date of expiration or termination.

28.2.
Transition Services.

At the MTA’s election, the Concessionaire shall provide the Transition Services
as specified in Section 3.7 (Transition Services).

28.3.
Spare Parts and Replacement Units.

The Concessionaire shall deliver Spare Parts and Replacement Units, and the MTA
shall compensate the Concessionaire for such deliveries, all in accordance with
Section 5.8 (Spare Parts and Replacement Units).



28.4.
No Compensation for Un-Recouped CapEx.

Except as expressly otherwise provided in Sections 27 (Termination By
Concessionaire) and 29 (Concessionaire Debt-Proxy Recoupment On Termination By
MTA), the Concessionaire shall not be entitled to receive from the MTA any
compensation for, or other benefit with respect to, any Qualified CapEx (or any
other unrecouped expenditure), or Recapture Balance Interest that remains
outstanding as of the effective date of the termination or expiration of this
License Agreement, regardless of the value to the MTA of the Communications
System that the Concessionaire shall forfeit by reason of such termination or
expiration.

28.5.
Final Reconciliation.

At the MTA’s request, as of the effective date of the termination or expiration,
the Concessionaire shall perform a final reconciliation, in accordance with, and
the Parties shall proceed under, Section 16.11 (Reconciliation). Upon reasonable
grounds, the MTA shall be entitled to obtain additional reconciliations and
System Reports beyond such final reconciliation.

28.6.
Delivery of Certain Materials; Removal of Static Media and Digital Content.

The Concessionaire shall, at its sole cost and expense, both (i) deliver to the
MTA or any Successor Concessionaire during the Transition Services Period, (a)
the Communications System, (b) all Deliverables not yet provided to the MTA, (c)
System-Delivered Content, (d) Source Code and Object Code for the Inbound IMS
and other System Software, and all other materials embodying



--------------------------------------------------------------------------------



the Services, including in and on any media or form of any kind reasonably
requested by the MTA, and (ii) remove all Static Media and Digital Content from
the System as directed by the MTA.

28.7.
Cessation of Concessionaire License to MTA Intellectual Property.

Upon termination or expiration of this License Agreement, all rights granted to
the Concessionaire pursuant to Section 17.2 (Grant to Concessionaire) shall
immediately cease, except to the extent that the same are necessary for the
Concessionaire to perform the Transition Services.

28.8.
Cumulative Remedies.

All rights, options and remedies of the MTA contained in this License Agreement
shall be construed and held to be distinct, separate and cumulative, and no one
of them shall be exclusive of any other, and the MTA shall have the right to
pursue any one or all of such rights, options and remedies, and any other remedy
or relief that may be provided by law or in equity, whether or not stated in
this License Agreement.

28.9.
Survival.

Any provision of this License Agreement that (i) in accordance with the wording
of such provision, is intended to be given effect following the termination or
expiration of this License Agreement or (ii) is reasonably required to give
effect to a provision described in clause (i) of this sentence, shall in each
case survive any termination or expiration of this License Agreement. In
addition, and for the avoidance of doubt, the following Sections shall survive
any termination or expiration of this License Agreement:
Surviving Section
Section Heading
Limitation (if applicable)
Section 3.7
(Transition Services)
For the period of time specified in such Section
Section 16.11
(Reconciliation)
To the extent required to complete the true-up specified in such Section
Section 17.1.1
(Rights in Communications System)
 
 
- through -
n/a
Section 17.1.6
(Rights Regarding Manufacture, Maintenance, and Repair)
 
Section 17.1.7
(Copyright Permissions to MTA)
With respect to Advertising Content displayed as of the effective date of
expiration or termination of this License Agreement
Section 17.1.8
(Software System Escrow)
To the extent necessary to account for then-applicable Triggering Events




--------------------------------------------------------------------------------



Surviving Section
Section Heading
Limitation (if applicable)
Section 17.1.10
(Additional Intellectual Property Rights)
To the extent necessary for the MTA to continue to use and enjoy the Services
Section 17.3
(Confidentiality)
n/a
Section 19
(Indemnification)
n/a
Section 20
(Limits of Liability)
n/a
Section 22
(Dispute Resolution)
n/a
Section 23
(Payment Terms)
To the extent necessary to complete the reconciliation process set out in
Section 16.11 (Reconciliation)
Section 25.5
(Procedure for Equitable Adjustments)
To the extent applicable in a dispute that is being resolved under Section 22
(Dispute Resolution)
Section 26.1.1
(Letters of Credit)
To the extent the Letters of Credit remains available to the MTA in accordance
with Section 26.1.7 (Return of the Letters of Credit)
Section 26.1.7
(Return of the Letters of Credit)
n/a
Section 28.1
(Concessionaire Obligations Not Impacted by MTA Termination; Letters of Credit;
MAG)
 
 
- through -
n/a
Section 28.6
(Delivery of Certain Materials; Removal of Static Media and Digital Content)
 
Section 28.9
(Survival)
n/a
Section 29
(Concessionaire Debt-Proxy Recoupment on Termination by MTA)
For the period specified in Section 29.5 (Duration of Debt-Proxy Recoupment
Period)
Section 32.1
(Incorporation of Master Terms and Conditions into License Agreement)
n/a
Section 32.2
(Section and Exhibit References)
n/a
Section 32.3
(Order of Precedence)
n/a




--------------------------------------------------------------------------------



Surviving Section
Section Heading
Limitation (if applicable)
Section 32.6
(Section 365(n) of the Bankruptcy Code)
n/a
Section 32.11
(Entire Agreement; No Oral Modification)
n/a
Section 32.13
(Rules of Interpretation)
n/a
Section 32.18
(Severability)
n/a
Section 32.21
(No Personal Liability)
n/a
Section 32.23
(No Third Party Beneficiaries)
n/a
Section 32.25
(Execution in Counterparts)
n/a
Section 32.28
(Notices)
n/a




28.10.
Default Waiver.

The MTA shall have the right, in its sole and absolute discretion, to waive any
Event of Default; provided that any such waiver shall not be deemed a waiver of
any other Event of Default, including the subsequent reoccurrence of the waived
Event of Default.

29.
CONCESSIONAIRE DEBT-PROXY RECOUPMENT ON TERMINATION BY MTA.


29.1.
Relevant Definitions.


29.1.1
Early Termination Date

The term “Early Termination Date” means the date this License Agreement has been
terminated for an Uncured Event of Default.

29.1.2
Successor Concession.

The term "Successor Concession" means any replacement advertising concession or
concessions for the Services that meet each of the following criteria: the
advertising concession is granted by the MTA (i) on or after any early
termination of this License Agreement based on an Uncured Event of Default and
(ii) before expiration of the Debt-Proxy Recoupment Period.

29.1.3
Successor Concessionaire.

The term "Successor Concessionaire" as used in this Section 29 (Concessionaire
Debt-Proxy Recoupment on Termination by MTA) means a Successor Concessionaire
that has entered into a Successor License Agreement for a Successor Concession.

29.1.4
Successor License Agreement.




--------------------------------------------------------------------------------



The term "Successor License Agreement" means any license agreement(s) in effect
during the Debt-Proxy Recoupment Period and pursuant to which a Successor
Concession shall be granted.

29.1.5
Terminated Concessionaire.

The term "Terminated Concessionaire" means the Concessionaire, after this
License Agreement is terminated based on an Uncured Event of Default.

29.1.6
Terminated License Agreement.

The term "Terminated License Agreement" means this License Agreement, after it
is terminated based on an Uncured Event of Default.

29.2.
Terms of License Agreement for Successor Concessionaire.

Following an early termination of this License Agreement based on an Uncured
Event of Default, the MTA shall have discretion with respect to the terms and
conditions of the Successor License Agreement, with the exception of the
following terms, which shall have the same definitions under both the Successor
License Agreement and the Terminated License Agreement: (i) Gross Revenue; (ii)
Incremental Gross Revenue; and (iii) Qualified CapEx. The MTA shall use
commercially reasonable efforts to include in the Successor License Agreement
terms that provide for the calculation of Gross Revenue, Incremental Gross
Revenue, and Qualified CapEx in a manner that effectuates the MTA's intent set
out in this Section 29 (Concessionaire Debt-Proxy Recoupment on Termination by
MTA).

29.3.
Debt-Proxy Recoupment Amount.

Upon an early termination of this License Agreement based on an Uncured Event of
Default, the Terminated Concessionaire shall be entitled to payment (over the
period, subject to the conditions and in the manner set out below) of a
Debt-Proxy Recoupment Amount, which is defined as follows:



29.3.1
Debt Proxy Amount.

The term “Debt Proxy Amount” means sixty percent (60%) of the sum of (i) the
total Qualified CapEx that the Terminated Concessionaire expended prior to the
Early Termination Date and (ii) interest thereon from the dates of expenditure
through the Early Termination Date at the Concessionaire Debt Financing Rate (as
defined in the Terminated License Agreement).

29.3.2
Debt-Proxy Recoupment Amount.

The term “Debt-Proxy Recoupment Amount” as of any point in time means the
amount, if any, by which (i) (A) the Debt Proxy Amount less (B) the total amount
of Incremental Gross Revenue that, as of the Early Termination Date, had been
applied to the recoupment of Qualified CapEx and/or Recapture Balance Interest,
exceeds (ii) the total amount paid pursuant to Section 29.4 (Priority of
Payment; Waterfall) in respect of the recoupment of the Debt Proxy Amount.



29.3.3
Determination of Debt Proxy Amount and Debt-Proxy Recoupment Amount.




--------------------------------------------------------------------------------



The Parties shall use prompt and good faith efforts to reach agreement as to the
dollar amount of the Debt-Proxy Recoupment Amount. However, a failure to reach
such agreement (although subject to arbitration under Section 22.3 (Arbitration
of Disputes), where applicable) shall not delay or otherwise impede the MTA’s
entering into and the commencement of work under a Successor License Agreement.





--------------------------------------------------------------------------------




29.4.
Priority of Payment; Waterfall.

The Incremental Gross Revenue under the Successor License Agreements shall be
the only source of payment of the Debt-Proxy Recoupment Amount and such
Incremental Gross Revenue shall be applied in the manner and priority set forth
below; provided, however, that the Terminated Concessionaire shall not be
entitled to any payment of the Debt-Proxy Recoupment Amount hereunder until the
MTA has been paid the full amount of the MAG due and owing to it through the
Early Termination Date (with interest at the Concessionaire Debt Financing Rate
from the due date to the payment date):
(i)
First, to payment to the Successor Concessionaire of a Not-For-Profit
Incremental OpEx Allowance (at the rate set under the Terminated License
Agreement);

(ii)
Second, to payment to the Successor Concessionaire of interest (at the Successor
Concessionaire’s actual borrowing rate) on as-yet un-recouped Qualified CapEx
invested by the Successor Concessionaire to make Required Installations (and as
applicable, to refresh Required Installations) that the Terminated
Concessionaire had not completed as of the Early Termination Date;

(iii)
Third, to recovery by the Successor Concessionaire of the principal amount of
such un-recouped Qualified CapEx invested by the Successor Concessionaire to
make Required Installations (and, as applicable, to refresh Required
Installations);

(iv)
Fourth, in proportion to the ratio between the Debt-Proxy Recoupment Amount and
the unrecouped Qualified CapEx invested by the Successor Concessionaire to make
Additional Installations (as such term is defined under this License Agreement)
that the Terminated Concessionaire had not completed as of the Early Termination
Date and to refresh elements of the Communications System that shall have
outlived their useful lives, to (A) the payment to the Terminated Concessionaire
of interest on the Debt-Proxy Recoupment Amount (at the Concessionaire Debt
Financing Rate from the Early Termination Date) and (B) the payment to the
Successor Concessionaire of interest (at the Successor Concessionaire’s actual
borrowing rate) on as-yet un-recouped Qualified CapEx invested by the Successor
Concessionaire to make Additional Installations (as such term is defined under
this License Agreement) that the Terminated Concessionaire had not completed as
of the Early Termination Date and to refresh elements of the Communications
System that shall have outlived their useful lives;




--------------------------------------------------------------------------------



(v)
Fifth, in proportion to the ratio between the Debt-Proxy Recoupment Amount and
the unrecouped Qualified CapEx invested by the Successor Concessionaire to make
Additional Installations (as such term is defined under this License Agreement)
that the Terminated Concessionaire had not completed as of the Early Termination
Date and to refresh elements of the Communications System that shall have
outlived their useful lives, to (A) the recovery by the Terminated
Concessionaire of the Debt-Proxy Recoupment Amount and (B) the recovery by the
Successor Concessionaire of its unrecouped Qualified CapEx invested in such
Additional Installations and/or refreshes; and

(vi)
Sixth, to the Terminated Concessionaire until the Debt-Proxy Recoupment Amount
(plus interest at the Concessionaire Debt Financing Rate from the Early
Termination Date) has been paid.



For purposes of this Section 29.4 (Priority of Payment; Waterfall), the
principal amount of Qualified CapEx invested by the Successor Concessionaire
shall be deemed reduced by the amount of any proceeds of the Letters of Credit
actually collected by the MTA pursuant to clause (ii) of Section 26.1.3.1 (LOC
Draw due to Failure to Meet Payment Obligations, Uncured Event of Default, or
Failure to Replace Expiring Letters of Credit). The MTA agrees that the
Additional Installations subject to romanettes (iv) and (v) of this Section 29.4
(Priority of Payment; Waterfall) shall not include those Additional
Installations (if any) that the MTA determined during an Annual Performance
Review were no longer required to be installed in accordance with Section 16.7.3
(Proposed Changes in Schedule for New License Year; Equitable Adjustments).



29.5.
Duration of Debt-Proxy Recoupment Period.

The Terminated Concessionaire shall be entitled to payments of Debt-Proxy
Recoupment Amounts (to the extent any exist) for a period no longer than the
fifteenth (15th) anniversary of the Effective Date. The Concessionaire
acknowledges that its rights under this Section 29 (Concessionaire Debt-Proxy
Recoupment on Termination by MTA) shall immediately terminate upon the earlier
of (i) any point at which the Debt-Proxy Recoupment Amount is equal to or less
than zero, and (ii) the fifteenth (15th) anniversary of the Effective Date (the
“Debt-Proxy Recoupment Period”).

29.6.
Responsible Party.

Payment shall be due from each applicable Successor Concessionaire; provided,
however, that the MTA shall hold in trust for the Terminated Concessionaire
funds it receives from each applicable Successor Concessionaire that this
Section 29 (Concessionaire Debt-Proxy Recoupment on Termination by MTA)
allocates to the Terminated Concessionaire. Each applicable Successor License
Agreement shall provide the Terminated Concessionaire with direct contractual
rights to recover the Debt-Proxy Recoupment Amount from the Successor
Concessionaire. The Terminated Concessionaire shall not have recovery rights
against the MTA, unless the MTA spends funds it properly should have held in
trust for the Terminated Concessionaire under this Section 29.6 (Responsible
Party), in which event the MTA’s sole and maximum liability shall be limited to
the amount of such misspent funds.





--------------------------------------------------------------------------------








29.7.
Relationship between Letters of Credit and Debt-Proxy Recoupment.

Nothing in this Section 29 (Concessionaire Debt-Proxy Recoupment On Termination
by MTA) shall impair the MTA’s right to draw on the Letters of Credit in
accordance with Section 26.1.3.1 (LOC Draw due to Failure to Meet Payment
Obligations, Uncured Event of Default, or Failure to Replace Expiring Letters of
Credit). If the MTA has drawn on any Letter of Credit in connection with a
termination of this License Agreement for an Uncured Event of Default, the MTA
shall be deemed to have first applied the proceeds of such draw in such amount
as is necessary to pay MTA the full amount of the MAG due and owing to the MTA
through the Early Termination Date (with interest at the Concessionaire Debt
Financing Rate from the due date to the payment date). If the aggregate amount
drawn on the Letters of Credit pursuant to the immediately preceding sentence is
sufficient to pay the MTA the full amount of the MAG due and owing to the MTA
through the Early Termination Date (with interest at the Concessionaire Debt
Financing Rate from the due date to the payment date), then the MTA shall be
deemed to have been paid such full amount for purposes of allowing the
Terminated Concessionaire to participate in the Incremental Gross Revenue
waterfall set forth in Section 29.4 (Priority of Payment; Waterfall).

29.8.
Survival; Assignment.

The Parties expressly agree that this Section 29 (Concessionaire Debt-Proxy
Recoupment on Termination by MTA) shall survive any termination of this License
Agreement. Subject to the MTA's approval, which shall not be unreasonably
withheld or delayed, the Concessionaire shall be entitled to assign to a
Qualified Lender or other Third Party institutional lender (the "Debt-Proxy
Assignee") those rights granted to the Terminated Concessionaire pursuant to
this Section 29 (Concessionaire Debt-Proxy Recoupment on Termination by MTA).
For the avoidance of doubt, any such assignment must include the obligations to
repay MTA Funded Amounts with interest at the Concessionaire Debt Financing Rate
(as provided under Section 9.5.1 (MTA Funded Amounts) in the manner set out
under Section 29.9 (Repayment (Where Applicable) of MTA Funded Amounts).



29.9.
Repayment (Where Applicable) of MTA Funded Amounts.

If, as of the Early Termination Date, the Concessionaire has not repaid to the
MTA any MTA Funded Amounts with interest at the Concessionaire Debt Financing
Rate, all as provided under Section 9.5.1 (MTA Funded Amounts), then the
Concessionaire shall (a) pay such interest to the MTA, pari passu, out of
interest payments the Concessionaire receives under Section 29.4 (iv); and (b)
pay such MTA Funded Amounts to the MTA, pari passu, out of the Debt-Proxy
Recoupment Amounts the Concessionaire receives under Section 29.4 (v) and (vi).
The Concessionaire shall make such payments to the MTA within twenty (20) days
of its receipt of applicable funds from the Successor Concessionaire.



30.
CONCESSIONAIRE PERSONNEL AND SUBCONTRACTORS.


30.1.
Concessionaire Personnel.


30.1.1
General Requirements for Concessionaire Personnel.

The Concessionaire shall assign and maintain personnel (consisting of its own
personnel and the personnel of its Subcontractors, agents and representatives)
to perform the Services (the "Concessionaire Personnel"). The Concessionaire
Personnel shall at all times be: (i) properly


Page 152 of 171

--------------------------------------------------------------------------------







equipped, licensed and otherwise trained and qualified; (ii) available as
needed; (iii) properly assigned to perform the Services in a manner that
maximizes Gross Revenue; (iv) as applicable, available on a 24/7/365 basis to
coordinate and remedy (a) the programming and transmission of Agency Messaging,
(b) failures of the Communications System, and (c) other failures, including
infrastructure failures, to the extent cause or contributed to by the
Concessionaire; and (v) of a sufficient staffing level and competency in order
to perform the Services as contemplated in this License Agreement.

30.1.2
Concessionaire Key Personnel.


30.1.2.1
Key Personnel; Continuity.

The Concessionaire Personnel shall also include those key personnel identified
in Exhibit 18 (Key Personnel) (collectively, the "Key Personnel"). For the
avoidance of doubt, providers of Creative-Design Services shall be deemed Key
Personnel unless expressly excluded on Exhibit 18 (Key Personnel). The
Concessionaire shall not remove Key Personnel or substitute other personnel for
Key Personnel for discretionary reasons, and shall use all reasonable efforts to
(i) maintain the continuity of the Key Personnel throughout the Term, and (ii)
ensure that the Key Personnel positions are filled with sufficiently qualified
individuals throughout the Term. The Concessionaire shall ensure that throughout
the Term (on a 24/7/365 basis), at least one member of the Key Personnel must be
available to the License Administrator and the MTA via telephone or other
electronic messaging system as set forth in Exhibit 18 (Key Personnel).

30.1.2.2
Agency Required Changes to Key Personnel.

The License Administrator shall have the right, for good cause shown, to require
that the Concessionaire prohibit specific Key Personnel from performing the
Services and to provide Proposed Substitute Key Personnel to replace the
identified Key Personnel (the "Agency Removal Right"). The License Administrator
shall exercise the Agency Removal Right by notifying the Concessionaire in
writing of his or her intent to exercise the Agency Removal Right, and such
notice shall (i) identify the specific Key Personnel at issue, and (ii) explain
the basis for the removal (each, a "Removal Notice"). Upon receipt of a Removal
Notice, the Concessionaire shall promptly (a) cause the identified Key Personnel
to cease providing any Services, and (b) replace such Key Personnel in
accordance with this License Agreement. For purposes of this Section 30.1.2.2
(Agency Required Changes to Key Personnel), good cause includes acts of
dishonesty or fraud, repeated failures to perform assigned responsibilities, and
conduct (either reoccurring or not) that is materially detrimental to the
Services or the MTA.



30.1.3
Concessionaire Personnel Continuity; Personnel Changes.

The Concessionaire shall use its good faith efforts to ensure the continuity of
the Concessionaire Personnel other than Key Personnel throughout the Term.
Subject to the other terms and conditions set out in this License Agreement, the
Concessionaire shall have the right to revise staffing levels for Concessionaire
Personnel as the Concessionaire sees fit, provided, however, that the
Concessionaire provides the License Administrator with prior written notice of
any material changes to the Concessionaire Personnel staffing levels.

30.1.4    Conduct of Concessionaire Personnel.




Page 153 of 171

--------------------------------------------------------------------------------








30.1.4.1
Personnel Damage to Agency Facilities; Concessionaire Liability.

Concessionaire Personnel shall not: (a) deface or otherwise damage any Agency
Facility; (b) deposit or scatter any rubbish, waste or litter in or about any
Agency Facility; or (c) otherwise destroy, vandalize or misuse any Agency
Facility. The Concessionaire shall, at its sole cost and expense, (i) promptly
remove from the applicable Agency Facility any rubbish, waste and litter
deposited or scattered by Concessionaire Personnel and otherwise restore the
applicable Agency Facility to the condition in which it existed prior to such
depositing or scattering, and (ii) repair any defacement or other damage caused
by Concessionaire Personnel.

30.1.4.2
No Interfering Activities.

Concessionaire Personnel shall conduct themselves at all times in an orderly and
proper manner to avoid interfering with, or otherwise obstructing, Agency
employees and the public (including Agency passengers) during the performance of
the Services, or otherwise interfere with any Agency's operations.

30.1.5    Removal of Concessionaire Personnel.



30.1.5.1
Reportable Activities; Concessionaire Reporting.

The Concessionaire shall immediately prohibit any Concessionaire Personnel from
performing Services if: (i) the applicable Concessionaire Personnel is
incompetent, careless, poses a safety hazard or security risk, or otherwise
poses a threat to any individual or the Agency Facilities; (ii) while performing
Services or otherwise on an Agency Facility, the applicable Concessionaire
Personnel (a) failed to act in accordance with Section 30.1.4 (Conduct of
Concessionaire Personnel), (b) acted negligently, (c) used or was in possession
of alcohol or illegal drugs, (d) used or was in possession of a firearm or other
weapon (unless such use or possession was within the applicable Concessionaire
Personnel's job description), (e) acted disorderly, or (f) engaged in a criminal
activity; or (iii) at any other time, the applicable Concessionaire Personnel
(1) used or was in possession of illegal drugs, or (2) engaged in criminal
activity (collectively, the "Reportable Activities").



30.1.5.2
Concessionaire Response to Reportable Activities.

The License Administrator shall notify the Concessionaire if the MTA discovers a
Reportable Activity. Upon the Concessionaire's discovery of a Reportable
Activity, the Concessionaire shall immediately (i) prohibit the applicable
Concessionaire Personnel from performing any Services throughout the remainder
of the Term, and (ii) notify the License Administrator in writing of
Concessionaire-discovered Reportable Activities (including those that the MTA
reports to the Concessionaire).

30.1.6
Concessionaire Personnel Identification Requirements.

Each Agency has requirements with respect to Concessionaire Personnel
Identification Requirement which are set forth in the applicable Agency-Specific
Terms. Within 10 (ten) days of the Execution Date, the Concessionaire shall
coordinate with the License Administrator (or her designee) to secure
Agency-issued identification badges at the relevant Agencies. The Concessionaire
is solely responsible for ensuring that all Concessionaire Personnel receiving


Page 154 of 171

--------------------------------------------------------------------------------







identification badges comply with all additional requirements imposed on
individuals receiving such badges, including Agency Facility security access
control procedures.



30.1.6.1
Return and Replacement of Contractor Badges.

The Concessionaire shall immediately notify the License Administrator when the
Concessionaire discovers that any identification badge has been lost, stolen or
misused. The Concessionaire shall also immediately return to the License
Administrator issued identification badges: (i) upon the termination or
expiration of this License Agreement; (ii) when an individual assigned a badge
is no longer a Concessionaire Personnel or is otherwise prohibited or ceases to
provide Services; or (iii) upon the License Administrator’s request.

30.1.6.2
Identification Badges Limitations; Compliance Assurance.

Identification badges are provided for the sole purpose of identification and
permitting access to Agency Facilities. By way of clarification, and not
limitation, identification badges are not to be used by Concessionaire Personnel
to access or otherwise use the Agencies' transportation services without paying
the applicable fare.

30.1.6.3
Concessionaire Responsibility for Compliance.

The Concessionaire is solely responsible for ensuring that all Concessionaire
Personnel comply with the requirements set out in this Section 30.1.6
(Concessionaire Personnel Identification Requirements) and all other
requirements related to identification badges set forth in the Agency-Specific
Terms.

30.1.7
Engagement of Certain Former Public Employees.

The Concessionaire shall not, without the License Administrator’s prior written
consent, employ or retain in employment any person who, to the Concessionaire's
knowledge, has been discharged for cause from employment by any Agency or the
State or City of New York.

30.1.8
Background Checks.

Unless prohibited by Applicable Law, the MTA reserves the right to (i) conduct
or obtain, or require the Concessionaire to conduct or obtain, background checks
on Concessionaire Personnel (each, a "Background Check"), and (ii) require the
Concessionaire to certify in writing that the required Background Checks have
been completed in a manner consistent with Good Industry Practice. The
Concessionaire shall ensure that it has sufficient rights to compel its
Subcontractors to comply with the requirements set out in this Section 30.1.8
(Background Checks).

30.1.9
Allocation of Concessionaire Personnel Resources.

If, despite the Concessionaire's obligations under this Section 30.1
(Concessionaire Personnel), there is a scarcity of Concessionaire Personnel,
then the Concessionaire shall allocate resources according to the following
priority: (i) Agency Alert Messages; (ii) Agency Messaging generally; and (iii)
Advertising Content.

30.1.10
Concessionaire Personnel Compensation and Benefits.



Page 155 of 171

--------------------------------------------------------------------------------







ALL CONCESSIONAIRE EMPLOYEES (INCLUDING EMPLOYEES OF SUBCONTRACTORS) ASSIGNED TO
PERFORM UNDER THIS LICENSE AGREEMENT SHALL AT ALL TIMES DURING SUCH ASSIGNMENT
BE AND REMAIN EMPLOYEES OF THE CONCESSIONAIRE (OR ITS SUBCONTRACTORS, AS
APPLICABLE) AND THE CONCESSIONAIRE SHALL BE SOLELY RESPONSIBLE FOR THE PAYMENT
OF THE EMPLOYEES' COMPENSATION, FOR DEDUCTING ANY REQUIRED WITHHOLDING TAXES AND
OTHER EXPENSES ASSOCIATED WITH THE EMPLOYEES' EMPLOYMENT, AND FOR PROVIDING ALL
EMPLOYEE BENEFITS. THE AGENCIES SHALL NOT BE OBLIGATED TO PROVIDE WORKMEN'S
COMPENSATION, HEALTH INSURANCE, LIFE INSURANCE, RETIREMENT OR ANY OTHER BENEFITS
TO CONCESSIONAIRE OR SUBCONTRACTOR CONTRACT EMPLOYEES.

30.2.
Subcontracting.


30.2.1
Subcontractor Compliance; Engagement.

The Concessionaire shall ensure that all Subcontractors and their personnel
comply with the requirements set out in Section 3.5.5 (Maintenance of System
Security) and any and all other applicable requirements set out in this License
Agreement or the Agency-Specific Terms. Moreover, the Concessionaire shall only
select and engage those Subcontractors that meet, or exceed, the Security
Standards.

30.2.2
Requests for Changes to Subcontractors.

Where required under the Agency-Specific Terms, the Concessionaire shall notify
the License Administrator of any proposed additions to, deletions of, or
substitutions of any Subcontractors; such notice shall include such information
as is required under such Agency-Specific Terms; and such Agency-Specific Terms
shall control such requested additions, deletions, or substitutions of
Subcontractors.



30.2.3
Concessionaire Obligations Regarding Subcontractor Compliance.

The Concessionaire shall fully inform all Subcontractors of all requirements of
this License Agreement relating either directly or indirectly to the Services to
be performed and the materials to be furnished by such Subcontractors. In no
circumstances shall the Concessionaire engage Subcontractors to perform Services
unless such parties first enter into an agreement that expressly includes
provisions: (i) establishing that the Services to be performed, or materials to
be furnished, shall comply with the requirements of this License Agreement; (ii)
containing those terms and conditions that are in accordance with Applicable Law
regarding payments; and (iii) establishing that the Subcontractor shall make no
claims against the MTA relating to the Services performed by the Subcontractor
or the termination of the applicable agreement between the Concessionaire and
the Subcontractor.

30.2.4
No Waiver by the MTA.

The MTA’s approval of any Subcontractor shall not operate as the MTA’s waiver of
any right against the Concessionaire or Third Parties, nor shall it relieve the
Concessionaire of any of its obligations to perform the Services.

30.2.5
Downstream Subcontractor Obligations.



Page 156 of 171

--------------------------------------------------------------------------------







In the event that a Subcontractor (each, a "First Tier Sub") engages its own
Subcontractors (each, a "Second Tier Sub"), then those provisions relating to
the Concessionaire set out in this Section 30.2 (Subcontracting) shall apply to
the First Tier Sub as if the First Tier Sub were the Concessionaire, and the
Second Tier Sub shall be treated as a First Tier Sub. By way of clarification,
and not limitation, any Subcontractor engaged by the Concessionaire shall be
obligated to ensure that any agreement it enters into with its own
Subcontractors contains those provisions set out in Section 30.2.3
(Concessionaire Obligations Regarding Subcontractor Compliance).

30.2.6
Concessionaire Full Liability; No Exceptions.

The Concessionaire shall be fully and directly liable for all acts or omissions
of its Subcontractors under this License Agreement as if done (or not done) by
the Concessionaire. The Concessionaire shall be solely responsible for ensuring
that any Subcontractors that it engages fully comply with the Concessionaire's
obligations under this License Agreement as if the Subcontractor were the
Concessionaire. By way of clarification, and not limitation, any obligation
under this License Agreement that is breached by a Subcontractor shall
constitute a breach of that obligation by the Concessionaire and the
Concessionaire shall be fully liable for such breaches.

31.
FORCE MAJEURE.

Except for any obligations under this License Agreement that are incurred in
response to a Force Majeure Event, the MTA and the Concessionaire shall be
excused, subject to the provisions of this Section 31 (Force Majeure), for
failure or delay in performing their respective obligations under this License
Agreement by reason of a Force Majeure Event.



31.1.
Force Majeure Events.

Subject to the conditions specified in Section 31.2 (Conditions to Force Majeure
Events), any of the following events shall constitute a "Force Majeure Event:"

31.1.1
Acts of God.

An act of God, lightning, unseasonably severe weather, explosion, flood,
landslide or earthquake, but only where it (i) causes material and unavoidable
damage to all or any material part of the Communications System (including
materials procured for use therein) or makes material Services unable to be
performed, or (ii) otherwise causes the Communications System to be
substantially unusable.

31.1.2
Explosion or Contamination.

A nuclear explosion, radioactive or chemical contamination, ionizing radiation,
electromagnetic pulse or fatal biological contamination affecting any relevant
Agency Facilities, unless the source or cause of the explosion, contamination,
radiation, pulse or hazardous material is brought to or near such Agency
Facilities by the Concessionaire or any Subcontractor or any of their employees,
servants, agents or consultants.

31.1.3
Acts of War.

An act of a public enemy, war (declared or undeclared), invasion, armed conflict
or act of a foreign enemy, but in each case involving, imminently threatened
within, or directly affecting the United


Page 157 of 171

--------------------------------------------------------------------------------







States of America, or an act of terrorism, sabotage, blockade, revolution, riot,
insurrection, civil commotion or epidemic where it (i) causes material and
unavoidable damage to all or any material part of the Communications System
(including materials procured for use therein) or makes material Services unable
to be performed, or (ii) otherwise causes the Communications System to be
substantially unusable or makes material Services unable to be performed.

31.1.4
Quarantine.

A legally imposed quarantine, against which the party claiming relief could not
reasonably have been expected to take precautions, and which prevents or delays
the performance by such party of its obligations under this License Agreement.

31.1.5
Embargo.

An embargo or any failure, shortage or outage of power supplied by the local
electricity distribution network.

31.1.6
Government Action.

An action (including a change in law) taken by a Governmental Authority,
including the Transportation Security Administration, the United States
Department of Homeland Security, the Federal Railroad Administration or the
Federal Transit Administration (or any successor entity of the foregoing
agencies) in response to a threat to, or event affecting, the public health,
safety, security or the environment, in each case, the effect of which is to
suspend, delay or disrupt the performance by the party claiming relief of any of
its obligations under this License Agreement.

31.1.7
Delays Caused by Existing Environmental Hazards.

Material delays or other material impacts on the Concessionaire’s ability to
perform its Services caused by an Existing Environmental Hazard, provided that
(i) the Concessionaire has fulfilled all of its obligations in accordance with
Section 3.11.1 (Obligations Concerning Existing Environmental Hazards),
including altering its Services in order to avoid or otherwise address the
Existing Environmental Hazard, and (ii) the MTA expressly requires the
Concessionaire to continue to work in or around the Existing Environmental
Hazard despite the Parties' agreement as to the existence of such Existing
Environmental Hazard. The Concessionaire acknowledges that in no event shall a
Concessionaire-Sourced Environmental Hazard constitute a Force Majeure Event.

31.1.8
Other Force Majeure Events.

Any other event (other than those described in this Section 31.1 (Force Majeure
Events) outside the reasonable control of the party claiming relief, and which
was not reasonably foreseeable by such party, where such event materially and
unavoidably prevents or delays such party from performing any of its obligations
under this License Agreement, provided that the term "reasonably foreseeable"
means any event or circumstance or category of events or circumstances
specifically described in this License Agreement or which the party claiming
relief knew, or should have known, might occur, and which is of a type that a
Concessionaire acting in accordance with Good Industry Practice and this License
Agreement would have taken steps to avoid or protect against.


Page 158 of 171

--------------------------------------------------------------------------------








31.2.
Conditions to Force Majeure Events.

In no event shall an event be considered a Force Majeure Event unless all of the
following conditions are true: the claimed Force Majeure Event (i) is outside of
the control of the party claiming relief and did not or does not arise from and
is not contributed to by a breach by such party of its obligations under this
License Agreement or any other neglect, default, act or omission of such party;
(ii) has arisen notwithstanding the party claiming relief complying with its
obligations under this License Agreement; (iii) the party claiming relief
pursuant to this Section 31 (Force Majeure) has at all times complied with its
obligations described in Section 31.2 (Conditions to Force Majeure Events); (iv)
the claimed Force Majeure Event could not have been avoided by the party
claiming relief implementing an applicable Outage Recovery Plan (provided that
the fault or negligence of the party claiming relief is not the cause of the
non-implementation of such Outage Recovery Plan); and (v) the claimed Force
Majeure Event could not have been prevented by the party claiming relief
implementing reasonable precautions or commercially accepted processes, and
could not reasonably be circumvented by the party claiming relief using
substitute services, alternate sources, work-around plans or other means.



31.3.
Concessionaire Request for Relief Based on Force Majeure Events.

If the Concessionaire seeks to rely on a Force Majeure Event as a basis for not
performing any of its obligations under this License Agreement, then the
Concessionaire shall promptly, and in no event later than two (2) calendar days
after becoming aware of the event, notify the MTA of the act, event or condition
giving rise to its inability to perform, and such notice shall include: (i) an
estimate of the Force Majeure Event's expected duration; (ii) the effect or the
anticipated effect of such Force Majeure Event on the Concessionaire's
obligations under this License Agreement; (iii) a description of the steps taken
and/or proposed to be taken by the Concessionaire to prevent the occurrence of
and/or to mitigate the effects of the Force Majeure Event; and (iv) the
Concessionaire’s proposed Equitable Adjustment (if any) in light of such Force
Majeure Event (each a “Concessionaire Force Majeure Report”). The Concessionaire
shall include all Concessionaire Force Majeure Reports shall be included in
Performance Reviews. In response to a Force Majeure Event, the Concessionaire
shall: (a) exercise its commercially reasonable efforts to continue to perform
its obligations in accordance with this License Agreement to the maximum extent
possible; (b) expeditiously take action to correct or cure the Force Majeure
Event; (c) exercise its best efforts to mitigate or limit damages or losses
arising from the Force Majeure Event; and (d) notify the MTA of the cessation of
the Force Majeure Event promptly, and in no event later than two (2) calendar
days after its cessation.

31.4.
MTA Notice of Force Majeure Event.

Upon becoming aware of a Force Majeure Event that impacts its rights or
obligations, the MTA shall timely notify the Concessionaire, and provide such
additional details as are necessary, in the MTA’s reasonably judgment, to inform
the Concessionaire of the Force Majeure Event and its impact (or projected
impact) on the MTA’s performance (each an “MTA Force Majeure Report”). The MTA’s
Force Majeure Reports shall be included in Performance Reviews.


Page 159 of 171

--------------------------------------------------------------------------------








31.5.
Consequences of Force Majeure Events.

Subject to compliance with its obligations set out in this Section 31 (Force
Majeure), the party claiming relief shall not be responsible for its failure to
perform its applicable obligations under this License Agreement if, and to the
extent that, such failure is caused by a Force Majeure Event. In accordance with
Section 22.2 (Role of License Administrator), the License Administrator shall
determine whether the conditions for relief from a Force Majeure Event have been
met, with such determinations subject to review in accordance with Section 22.3
(Arbitration of Disputes). Notwithstanding anything to the contrary, the
occurrence of a Force Majeure Event shall not impact or otherwise modify the
Concessionaire's payment obligations to the MTA.



32.
GENERAL.


32.1.
Incorporation of Master Terms and Conditions into License Agreement.

These Master Terms and Conditions (the “Master TCs”) are incorporated by
reference and made a part of this License Agreement.

32.2.
Section and Exhibit References

References to Section numbers in these Master TCs are references to the Sections
in these Master TCs unless the context provides otherwise. References to
Exhibits are references to the Exhibits to this License Agreement. The Exhibits
for all of the Concessions are provided in one combined set of Exhibits, and
Exhibits that apply to less than all of the Concessions are so identified, and
associated with the specific Concession to which each such Exhibit applies.

32.3.
Order of Precedence.


32.3.1
Precedence as to Generally Applicable Exhibits.

The term “Generally Applicable Exhibits” means all Exhibits (and their
constituent provisions) other than the Additional Agency-Specific Terms. The
Parties intend that the Master TCs and the Generally Applicable Exhibits shall
be read as mutually explanatory of one another. If there is a conflict between
(a) these Master TCs and (b) the provisions of a Generally Applicable Exhibit
such that it is impossible or wholly impracticable to comply with both, then:
(i)    
the provisions of Exhibit 2, Exhibit 4, Exhibit 15, the Services Schedule to be
agreed pursuant to Section 3.8.1 and the Acceptance Criteria to be agreed
pursuant to Section 6.1.2, and the Fulton Center Designations and Columbus
Circle Designations to be agreed pursuant to Section 7.2.3, shall control over
conflicting provisions of the Master TCs;


(ii)    
the Master TCs shall control over conflicting provisions of the other Generally
Applicable Exhibits.





Page 160 of 171

--------------------------------------------------------------------------------








32.3.2
Precedence as to Additional Agency-Specific Terms.

If there is a conflict or inconsistency between (a) a provision of these Master
TCs and/or a provision of the Generally Applicable Exhibits, and (b) a provision
contained in the Additional Agency-Specific Terms, then, that shall be resolved
in accordance with a series of provisions dealing with General Amendments to the
Additional Agency-Specific Terms, the form of which is to be agreed by the
Parties.

32.4.
Assignment by Concessionaire.

Except as otherwise specifically provided in Section 29.8 (Survival; Assignment)
and this Section 32.4 (Assignment by Concessionaire), the Concessionaire shall
not, by agreement, operation of law, voluntarily or involuntarily, or otherwise,
sell, assign, encumber, transfer, convey, sublet or otherwise dispose of, in
whole or in part (any such action, an “Assignment”), either this License
Agreement or any interest of the Concessionaire in this License Agreement,
including an Assignment by change in control of the Concessionaire or a change
in control of any entity directly or indirectly owning or controlling the
Concessionaire, without the prior written consent of the MTA, which consent may
be withheld, conditioned or delayed in the MTA's sole discretion (provided that
the Concessionaire may assign monies due or to become due to the Concessionaire
under this License Agreement upon prior written notice to the MTA and the MTA's
written acknowledgment). A "change in control" includes any change in the
ownership or control of the Concessionaire or a change in control of any entity
directly or indirectly owning or controlling the Concessionaire, whether such
change results from a merger, or a sale, assignment or transfer of stock, or a
sale of assets, or a sale, transfer or assignment of assets to an affiliate or
subsidiary, or a sale, transfer or assignment of assets to an affiliate or
subsidiary with a subsequent sale or transfer of such affiliate or subsidiary,
or a transfer or change in control by contract or other such agreement. Nothing
contained in this Section 32.4 (Assignment by Concessionaire) shall restrict or
prohibit or be deemed to restrict or prohibit any assignment or transfer in the
equity interests in any Person whose common stock is quoted on a recognized
securities exchange such as the New York Stock Exchange or NASDAQ.
In connection with any assignment, transfer or conveyance occurring by a direct
or indirect change in the control of the Concessionaire, application for
approval required hereunder must be made at least thirty (30) calendar days
prior to the proposed effective date of the applicable transaction. Such
application will be submitted in writing and contain a reasonably detailed
description of all of the material terms of the transaction that are relevant to
the MTA, including the proposed form of the assignment agreement and reasonably
detailed information with respect to the ownership and control of the applicable
transferee and the relevant financial, technical, and other qualifications of
the transferee (provided, however, that if the Concessionaire reasonably
believes that the requested information is confidential and proprietary, then
such documentation will be made available at times and for periods reasonably
requested by the MTA at the MTA’s designated offices for inspection by the MTA
(at which inspection a representative of the Concessionaire may be present), for
MTA review and approval no later than twenty-one (21) days following submission
of the application and access to such supporting documentation.


Page 161 of 171

--------------------------------------------------------------------------------








32.5.
Concessionaire New York City Office.

The Concessionaire shall maintain, throughout the Term, a business office within
the City of New York (the "Local Office"). The Local Office shall be (i)
sufficiently staffed in order to ensure clear and timely communication between
(a) the MTA and the Concessionaire, and (b) the Concessionaire and New
York-based advertising companies and media buyers, and (ii) sufficiently
equipped in order to accept and respond to questions, concerns, complaints and
reports relating to the Services.

32.6.
Section 365(n) of the Bankruptcy Code.

The licenses granted to the MTA are rights to "intellectual property" for
purposes of Section 365(n) of the U.S. Bankruptcy Code, and the MTA shall be
entitled to exercise all rights provided by such Section 365(n). The
Concessionaire agrees that it will not interfere with the MTA’s exercise of such
rights, and further agrees that the MTA shall maintain the licenses under the
terms of this Agreement, even if the Concessionaire should cease operations or
be purchased or merge into another entity.

32.7.
No Landlord-Tenant Relationship.

this License Agreement does not (i) create any landlord-tenant relationships
between the Parties, or (ii) give, or otherwise convey, the Concessionaire any
real property rights.


Page 162 of 171

--------------------------------------------------------------------------------








32.8.
License Agreement Subordination to Other Instruments and Requirements.

The Concessionaire acknowledges that this License Agreement, including the
rights granted to the Concessionaire herein, is subordinate and subject to: (i)
all existing and future bond resolutions and related financing instruments
applicable to the Agencies; (ii) all existing and future leases, licenses,
franchises, liens, encumbrances, longitudinal occupancies, crossings, easements
and other property interests relating to or affecting the Agency Facilities
(including the Systems), and all rights thereunder, including (a) with respect
to the GCT and Harlem Hudson Line: that certain Amended and Restated Agreement
of Lease dated as of April 8, 1994 by and between American Premier Underwriters
Inc. and The Owasco River Railway, Inc., predecessors-in-interest to Midtown
Trackage Ventures LLC, as landlord, and the MTA, as tenant, in connection with
which a Memorandum of Lease was recorded on April 14, 1994 in the Office of the
City Register, New York County, at Reel 2080, Page 1537, as amended by that
certain First Amendment dated June 5, 1995 by and between American Premier
Underwriters Inc. and The Owasco River Railway, Inc., predecessors-in-interest
to Midtown Trackage Ventures LLC, as landlord, and the MTA, as tenant, in
connection with which a Memorandum of First Amendment was recorded on August 21,
1995 in the Office of the City Register, New York County, at Reel 2235, Page
1035; and all of the covenants, agreements, terms, provisions and conditions
contained therein (including, without limitation, Article 5 thereof) and to all
renewals, modifications, consolidations, replacements and extensions thereof;
(b) the Agreement of Lease between the City of New York and the NYCT, dated June
1, 1953, as amended; (c) with respect to Penn Station: that certain Level A and
Platform Lease, dated as of August 5, 1988, between LIRR and National Railroad
Passenger Corporation, as amended, pursuant to which LIRR is the lessee of a
volume of space located on Level A of the building known as "Pennsylvania
Station", which building is located between West 31st and West 33rd Streets and
Seventh and Eighth Avenues in the City of New York, State of New York; and (d)
with respect to Transit Wireless: that certain WiCom Network License Agreement,
dated as of September 26, 2007, between NYCT and Transit Wireless, LLC, as
amended, conformed and restated, and all additional services agreements related
thereto between the parties; (iii) Applicable Laws relating to the use,
occupancy and condition of the Agency Facilities (including the Systems); and
(iv) the current and future condition and state of repair of the Agency
Facilities (including the Systems).

32.9.
Interaction with Media and the Public.

To the fullest extent permitted by Applicable Law, the Concessionaire shall not
publicize, issue or disclose any release, statement or other information
relating to this License Agreement (including anything concerning the Services)
in any manner, including in advertisements, publications, press releases,
articles, websites, social media or speeches, without the MTA’s prior written
approval. The MTA agrees to promptly review Concessionaire-proposed press
releases, publicity or advertising, and authorize joint press releases,
publicity, advertising or other joint announcements in the MTA’s sole and
absolute discretion. Nothing in this Section 32.9 (Interaction with Media and
the Public) shall be interpreted as restricting the Concessionaire's ability to
disclose information to its personnel and Subcontractors in connection with
their performance under this License Agreement, subject to Section 17.3
(Confidentiality).


Page 163 of 171

--------------------------------------------------------------------------------








32.10.
Onsite Storage.

Unless otherwise expressly permitted by the License Administrator in writing,
the Concessionaire shall not store on or in the Agency Facilities any material
that the Concessionaire uses in connection with its performance of the Services,
including maintenance and service supplies used to perform the Maintenance
Services (the "Onsite Storage Material"). The Concessionaire may submit a
written request to the License Administrator for permission to use portions of
an Agency Facility for Onsite Storage Material in connection with the
Concessionaire's performance of the Services, and the License Administrator
shall have sole discretion in determining whether to permit such temporary
Onsite Storage Material. If the License Administrator permits temporary Onsite
Storage Material, then: (i) the Concessionaire shall ensure that the Onsite
Storage Material is secure, is kept in good repair and does not present an
impediment to any Person or the MTA’s operations; (ii) the Concessionaire shall
remove all Onsite Storage Material on the earlier of (a) the completion of the
associated Services, (b) the date for removal designated by the License
Administrator, and (c) the License Administrator's written instruction to remove
the Onsite Storage Material; and (iii) the Concessionaire assumes all risk of
loss or damage for the Onsite Storage Material, those portions of the Agency
Facilities used to store the Onsite Storage Material and any other liability
resulting from the Concessionaire's use of Agency Facilities to store Onsite
Storage Material.

32.11.
Entire License Agreement; No Oral Modifications.

This License Agreement sets forth the entire understanding between the MTA and
the Concessionaire and supersedes any and all oral or written agreements or
understandings between the MTA and the Concessionaire relating to the subject
matter herein. The Concessionaire is not relying on any representations,
warranties, assurances or inducements not expressly set forth herein. Except as
expressly permitted herein, no change, modification, termination or discharge of
this License Agreement, in any form whatsoever, shall be valid or enforceable
unless it is in writing and signed by a duly authorized representative of both
the MTA and the Concessionaire.

32.12.
Independent Contractors.

The MTA and the Concessionaire are independent contractors, and no agency,
partnership, joint venture or employer-employee relationship is intended or
created by this License Agreement. By way of clarification, and not limitation,
the Concessionaire shall not hold itself out as or claim to be an officer or
employee of any Agency or otherwise make a claim, demand or application to or
for any right or privilege applicable to an officer or employee of any Agency
(or the City or State of New York), including claims for workers' compensation
coverage, unemployment insurance benefits, Social Security coverage or
retirement membership or credit.

32.13.
Rules of Interpretation.


32.13.1
All Legal Provisions Included.

As a public entity, each Agency is required by law, rule or regulation to
include certain provisions in those agreements that the Agency enters into with
third parties (collectively, the "Required License Agreement Provisions").
Notwithstanding anything to the contrary, if any such Required License Agreement
Provision is not inserted or is not inserted in the correct form, this License
Agreement shall be deemed amended so as to include the Required License
Agreement Provision in the required form, and such Required License Agreement
Provisions shall be binding on the Concessionaire and the Agency.32.1


Page 164 of 171

--------------------------------------------------------------------------------








32.13.2
[Intentionally not used].


32.13.3
Accepted.

Unless context requires otherwise, the words "accept," "accepted," "approved,"
"acceptable," "satisfactory," "equal," "necessary" and words of like import used
in this License Agreement mean approved by, or acceptable or satisfactory to, or
equal or necessary in the opinion of, the MTA.

32.13.4
Amendments.

References to any agreement or other instrument shall include such agreement or
other instrument as it may, from time to time, be modified, amended,
supplemented or restated in accordance with its terms.

32.13.5
Days and Business Days.

All references to "days" herein mean calendar days, unless otherwise expressly
indicated. All references to "business days" herein mean Mondays through
Fridays, exclusive of Agency-observed holidays and any other day on which banks
in New York City are not open for business.

32.13.6
Headings.

Headings used herein are inserted only for convenience and reference purposes,
and in no way define, limit or construe the scope or extent of this License
Agreement or the content of the applicable section.

32.13.7
Directed.

Unless context requires otherwise, the words "directed," "required,"
"permitted," "ordered," "designated," "selected," "prescribed" and words of like
import used in this License Agreement mean the direction, requirement,
permission, order, designation, selection or prescription of the MTA.

32.13.8
Furnish or Furnishing.

The words "furnish" and "furnishing" and words of like import used in this
License Agreement mean providing, manufacturing, fabricating and delivering to
the site(s) referenced in this License Agreement all materials, plant, power,
tools, patterns, supplies, appliances, vehicles and conveyances necessary or
required for the Concessionaire to complete its performance under this License
Agreement.

32.13.9
Hereof.

The terms "hereof," "herein," "hereby," "herewith," "hereto" and "hereunder"
when used in this License Agreement shall refer to this License Agreement.


Page 165 of 171

--------------------------------------------------------------------------------








32.13.10
Include.

The words "include" and "including" and words of like import used in this
License Agreement shall mean "including, but not limited to" and shall not be
interpreted to indicate a finite set, unless otherwise explicitly stated.

32.13.11
Installation.

The words "install," "installation," "installing" and words of like import used
in this License Agreement mean completely assembling, erecting and connecting
all material, parts, components, appliances and supplies and related equipment
necessary or required to complete this License Agreement.

32.13.12
Or.

The term "or" when used in this License Agreement means "and/or."

32.13.13
Section References.

Unless otherwise explicitly stated, references to a specific exhibit, section or
paragraph shall be construed as references to that specified exhibit, section or
paragraph and all sections, subsections and subparagraphs subordinate to the
referenced exhibit, section or paragraph.

32.13.14
Singular and Gender.

As used herein, (i) the singular shall mean and include the plural, and the
plural shall mean and include the singular, and (ii) the feminine gender shall
mean and include the masculine gender, and the masculine gender shall mean and
include the feminine gender.

32.13.15
Use of Serial Comma.

this License Agreement contains lists or enumerations of items that are
separated by commas. In such lists or enumerations, a comma that immediately
precedes the coordinating conjunction (each, a "Serial Comma"), such as "and" or
"or," shall be interpreted to indicate the separation between the final two
items. All lists and enumerations of items contained in this License Agreement
shall be interpreted to include the use of a Serial Comma, regardless of whether
a Serial Comma is actually included in such list or enumeration. The
Concessionaire agrees that the License Administrator shall make the sole
determination regarding any interpretation regarding the use of a Serial Comma.

32.13.16
Examples.

All examples provided in this License Agreement are for clarification purposes
only and shall not be interpreted as a limitation or other restriction on the
subject matter of the applicable example.




Page 166 of 171

--------------------------------------------------------------------------------








32.14.
Further Assurances.

Each Party shall cooperate with the other Party, both during and after the Term,
in securing, memorializing and maintaining the other Party’s Intellectual
Property Rights and other rights under this License Agreement and the
Concessionaire shall execute, when requested, any other documents deemed
necessary by the MTA to carry out the purpose of this License Agreement,
including those provisions relating to intellectual property.

32.15.
Investigation; Self-Reporting.

The Concessionaire agrees to cooperate fully and faithfully with any
investigation, audit or inquiry conducted by (i) the City, County or State of
New York or other Governmental Authority that is empowered to compel the
attendance of witnesses and to examine witnesses under oath, or (ii) a
representative of the City, County or State of New York or other Governmental
Authority that is a party in interest to this License Agreement.

32.15.1
Failure to Testify.

If any Person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify (i) before a grand jury or
such Governmental Authority concerning the award of, or performance under, this
License Agreement, or (ii) for a reason other than the assertion of his or her
privilege against self-incrimination, then the MTA shall convene a hearing, upon
not less than five (5) days' written notice to the parties involved, to
determine whether any penalties should attach for the failure of such person to
testify, including whether such failure constitutes (in the MTA’s sole
discretion) an Event of Default.

32.15.2
Failure to Report Solicitations.

The Concessionaire shall notify the MTA in writing of (i) a solicitation or
request for money, goods, future employment or other benefit that is (ii) made
by the Agencies or their employees, Third Parties and any other Persons at the
direction of or on behalf of the Agencies and relating to (iii) procuring,
obtaining or continuing this License Agreement (each, a "Solicitation Report").
The MTA shall have the right, in its sole discretion, to immediately terminate
this License Agreement for cause if the Concessionaire fails to submit a
Solicitation Report within three (3) days of an executive officer of the
Concessionaire becoming aware of a solicitation or request giving rise to a
Solicitation Report

32.16.
Labor Laws; Prevailing Wage.

The Concessionaire shall pay prevailing rates of wages to all workers, mechanics
and laborers employed in the performance of the Services herein relating to
construction, installation, maintenance or repair. The Concessionaire shall, and
shall ensure that its Subcontractors, comply with all applicable provisions and
requirements of Applicable Law, including applicable statutes, laws, ordinances
and governmental rules and regulations governing employment, the New York State
Labor Law, the New York State Workers' Compensation Law, the New York State
Unemployment Insurance Law, the New York State Labor Relations Act or the
National Labor Relations Act, the Fair Labor Standards Act and the New York
State Human Rights Law, and the Civil Rights Act of 1964, as amended.


Page 167 of 171

--------------------------------------------------------------------------------








32.17.
No Waiver.

The MTA’s failure to require performance by the Concessionaire of any obligation
herein shall not affect the MTA’s full right to require such performance at any
time thereafter, nor shall the MTA’s waiver of a breach of any obligation herein
be taken, held or interpreted as a waiver of the obligation itself or any past
or subsequent breaches of the same obligation.

32.18.
Severability.

If any provision of this License Agreement is determined to be unenforceable or
invalid by Applicable Law or court decision, such enforceability or invalidity
shall not render this License Agreement unenforceable or invalid as a whole and,
in such event, such provision shall be changed and interpreted so as to best
accomplish the objectives of such provision within the limits of Applicable Law
or court decision.

32.19.
Contact Deemed Jointly Drafted.

this License Agreement shall be deemed to have been jointly drafted and, in
construing and interpreting this License Agreement no provision hereof shall be
construed or interpreted for or against either the MTA or the Concessionaire
hereto on the grounds that such provision, any other provision or this License
Agreement as a whole was purportedly prepared or requested by such party.

32.20.
Affirmative Action, EEO and Non-Discrimination.

this License Agreement is subject to the provisions of Article 15-A of the New
York Executive Law (the "State MBE/WBE Law") and implementing regulations set
forth in Chapter XIV, Parts 140 to 145 of Title 5 NYCRR (the "Regulations")
establishing a policy and program of the State to promote equality of economic
opportunity for business enterprises owned by minority group members and women.
It is the policy of the Affiliates that Minority and Women-Owned Business
Enterprises ("MBE/WBEs"), which are certified as such by Empire State
Development, Division of Minority and Women's Business Development, are provided
the maximum feasible opportunity to participate in the performance of this
License Agreement. The Concessionaire shall take all necessary and reasonable
steps to ensure that MBE/WBEs participate in and perform work on this License
Agreement as set out in Exhibit 19 (Minority and Women-Owned Business
Enterprises (MBE/WBEs) Goals).

32.20.1
Prohibition.

The Concessionaire shall not discriminate against any employee or applicant for
employment for employment by reason of race, creed, color, national origin, sex,
age, disability or marital status, and it shall make and document its
conscientious and active efforts to employ and utilize minority group members
and women in its workforce working on this License Agreement. The Concessionaire
agrees to undertake or continue existing programs of affirmative action to
ensure that minority group members and women are afforded equal opportunities
without discrimination. For these purposes, affirmative action shall apply in
the areas of recruitment, employment, job assignment, promotion, upgrading,
demotion transfer, layoff, or termination, and rates of pay or other forms of
compensation.




Page 168 of 171

--------------------------------------------------------------------------------








32.20.2
Assurance of Non-Discrimination.

Upon request from the Agency, the Concessionaire shall request each employment
agency, labor union or authorized representative of workers with which it has a
collective bargaining or other agreement or understanding to furnish a written
statement that such employment agency, labor union or representative will not
discriminate on the basis of race, creed, color, national origin, sex, age,
disability or marital status and that such employment agency, union or
representative will affirmatively cooperate in the implementation of the
Concessionaire's obligations herein.



32.20.3
Required Notice To Prospective Employees And Applicants.

The Concessionaire shall state in all solicitations or advertisements for
employees placed by or on behalf of the Concessionaire in the performance of
this License Agreement, that all qualified applicants will be afforded equal
employment opportunities without discrimination because of race, creed, color,
national origin, sex, age, disability or marital status.

32.20.4
Requirements For Subcontractors.

The Concessionaire shall include in every subcontract all requirements of this
License Agreement relating either directly or indirectly to the Services to be
performed or Deliverables to be furnished by the applicable Subcontractor, in
such a manner that the provisions will be binding upon each such Subcontractor
in connection with this License Agreement.

32.21.
No Personal Liability.

No member, director, officer or employee of the Agencies or (except as they may
otherwise agree) the Concessionaire or their respective Affiliates shall be
personally liable or sued individually for any claims arising from or related to
a breach of this License Agreement.32

32.22.
Taxes; Sales Tax.

The Concessionaire shall be solely responsible for, and agrees to pay, all taxes
(including sales, use, excise and value-added taxes), tariffs, duties, customs
fees and other similar charges imposed on the Agencies or the Concessionaire
that arise out of this License Agreement. To the extent permitted by Applicable
Law, the MTA shall provide the Concessionaire with information designed to
assist the Concessionaire in its efforts to obtain an exemption from sales taxes
applicable to the Concessionaire and its Subcontractors; provided, however, that
the MTA shall have no responsibility or liability whatsoever if the
Concessionaire’s efforts in this regard are, in whole or in part, unsuccessful
or unsatisfactory.

32.23.
No Third Party Beneficiaries.

The MTA and the Concessionaire are the only Parties to this License Agreement,
and as such are the only Parties entitled to enforce its terms. Nothing in this
License Agreement gives or shall be construed to create or provide any legal
right or benefit, direct, indirect or otherwise, to any Third Party unless that
Third Party is individually identified by name herein and expressly described as
a third party beneficiary of the terms of this License Agreement.


Page 169 of 171

--------------------------------------------------------------------------------








32.24.
Freedom of Action.

Subject to Applicable Law and except for the exclusive rights expressly granted
to the Concessionaire in this License Agreement, the MTA is free and without
restriction to procure any goods and services as they see fit, and to engage
Third Parties to assist in the same or to otherwise provide goods and services,
including those that compete directly with the Concessionaire.

32.25.
Execution in Counterparts.

This License Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall be taken together and
deemed to be one instrument. The Concessionaire shall deliver all original ink
signatures on this License Agreement to the MTA within three (3) business days
of the Execution Date.

32.26.
Attorneys' Fees.

The Concessionaire agrees that if the MTA engages attorneys in connection with
litigation to enforce the terms of this License Agreement or if suit is
otherwise brought for the recovery of any sums due under this License Agreement
or the breach of any covenant or condition of this License Agreement, or for the
enforcement of any provision of this License Agreement, and the MTA is the
successful party in such suit or litigation, then in addition to any other
amounts to which the MTA is entitled, the MTA shall be entitled to, and the
Concessionaire shall be obligated to pay to the MTA, all reasonable fees for
attorneys, consultants, witnesses and all other costs or expense incurred by the
MTA in connection with such suit or litigation.

32.27.
Lobby Law Certification.

The Concessionaire acknowledges that its entering into this License Agreement is
subject to the New York State Finance Law Sections 139-j and 139-k
(collectively, the "Lobbying Law"). The Concessionaire hereby certifies that all
information provided to the MTA with respect to the Lobbying Law is complete,
true and accurate. Attached as Exhibit 20 (Concessionaire Disclosure Statement
and Proposer's Affirmation and Certification Pursuant to State Finance Law
Sections 139-j and 139-k) is a copy of the Disclosure Statement and Proposer's
Affirmation and Certification, in substantially the form completed and submitted
by the Concessionaire as part of the solicitation process for this License
Agreement. The MTA is authorized to terminate this License Agreement immediately
if such certification is found to be intentionally and materially false or
incomplete, and such termination shall be perfected by providing written
notification to the Concessionaire in accordance with the notice provisions set
out herein.

32.28.
Notices.

All required or permitted notices under this License Agreement (including
required copies as set forth below) shall be delivered either: (i) personally,
by hand delivery (with a signed receipt required); (ii) by Federal Express or
other overnight (one-night) courier service; or (iii) by certified mail (return
receipt requested) to the addresses set forth below, and, in all cases, such
notices shall be deemed delivered on the date of delivery (or when delivery has
been first attempted, as evidenced by a receipt) to such address(es). Any party
may change its address by giving notice in compliance with this License
Agreement. Notice of such a change shall be effective only upon receipt. Any
party giving a notice may request the recipient to acknowledge receipt of such
notice. The recipient shall


Page 170 of 171

--------------------------------------------------------------------------------







promptly comply with any such request, but failure to do so shall not limit the
effectiveness of any notice. Any party's attorneys may give any notice on behalf
of their respective clients.
With respect to the MTA:
Director of Real Estate
Metropolitan Transportation Authority
2 Broadway
New York, New York 10004
With a copy to:
General Counsel
Metropolitan Transportation Authority
2 Broadway
New York, New York 10004


and


With respect to the Concessionaire:



Chief Executive Officer
OUTFRONT Media Group, LLC
405 Lexington Avenue, New York, NY 10174


With a copy to:


General Counsel
OUTFRONT Media Group, LLC
405 Lexington Avenue, New York, NY 10174




Nothing in this Section 32.28 (Notices) shall (i) preclude the personal service
of any notice, direction or communication upon the Concessionaire, or if the
Concessionaire is a corporation, such personal service on any officer, director
or designated agent thereof, or (ii) be deemed the MTA’s waiver of any
requirements for the service of notice of process with respect to the filing of
a claim or the initiation of an action or proceeding as provided by Applicable
Law or elsewhere in this License Agreement.






Page 171 of 171

--------------------------------------------------------------------------------








exhibit2annualrequiremen001.jpg [exhibit2annualrequiremen001.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen002.jpg [exhibit2annualrequiremen002.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen003.jpg [exhibit2annualrequiremen003.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen004.jpg [exhibit2annualrequiremen004.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen005.jpg [exhibit2annualrequiremen005.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen006.jpg [exhibit2annualrequiremen006.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen007.jpg [exhibit2annualrequiremen007.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen008.jpg [exhibit2annualrequiremen008.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen009.jpg [exhibit2annualrequiremen009.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen010.jpg [exhibit2annualrequiremen010.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen011.jpg [exhibit2annualrequiremen011.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen012.jpg [exhibit2annualrequiremen012.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen013.jpg [exhibit2annualrequiremen013.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen014.jpg [exhibit2annualrequiremen014.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen015.jpg [exhibit2annualrequiremen015.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen016.jpg [exhibit2annualrequiremen016.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen017.jpg [exhibit2annualrequiremen017.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen018.jpg [exhibit2annualrequiremen018.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen019.jpg [exhibit2annualrequiremen019.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen020.jpg [exhibit2annualrequiremen020.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen021.jpg [exhibit2annualrequiremen021.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen022.jpg [exhibit2annualrequiremen022.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen023.jpg [exhibit2annualrequiremen023.jpg]




 



--------------------------------------------------------------------------------








exhibit2annualrequiremen024.jpg [exhibit2annualrequiremen024.jpg]




 



--------------------------------------------------------------------------------








Exhibit 3




[Reserved]




 



--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 4
(Minimum Annual Guarantee ("MAG"))


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement.
2.
Minimum Annual Guarantee.

For the 2017 License Year, the "Minimum Annual Guarantee" for the Concessions
shall be the fixed dollar amount set forth below:
One Hundred and Fifteen Million, One Hundred and Fifteen Thousand Dollars
($115,115,000).
In each subsequent License Year, the amount of the Minimum Annual Guarantee
shall increase by the same percentage as the Relevant Consumer Price Index
increase for the previous calendar year (it specifically being agreed that the
Minimum Annual Guarantee for calendar year 2019 shall be increased by the
percentage by which the Relevant Consumer Price Index as of the end of 2018
exceeds the Relevant Consumer Price Index as of the end of 2017, notwithstanding
that this License Agreement will have been in effect for only a part of calendar
year 2017). The following three (3) conditions shall also apply:
1.
The Minimum Annual Guarantee shall not decrease for any reason, including any
decrease in the Relevant Consumer Price Index.

2.
In addition to the yearly increase of the Minimum Annual Guarantee by the same
percentage as the Relevant Customer Price Index (as set forth above), in the
event that Extension Term becomes effective under Section 24 of the Agreement,
for License Year Eleven (11), the Minimum Annual Guarantee shall increase by an
additional fifty million dollars ($50,000,000) (the "Year Eleven Increase") and
the Year Eleven Increase shall be included as part of the Minimum Annual
Guarantee for each License Year following its introduction in License Year
Eleven (11). The following table provides a clarifying example of the impact of
the Year Eleven Increase:

License Year
MAG for License Year
Relevant Consumer Price Index
Calculation of New MAG for Subsequent License Year
License Year Nine
$100,000,000.00
3.0%
[$100,000,000] + [$100,000,000 *.03]
License Year Ten
$103,000,000.00
2.75%
[$103,000,000] + [$103,000,000*.0275] + [$50,000,000]
License Year Eleven
$155,832,500.00
2.45%
[$155,832,500] + [$155,832,500*.0245]
License Year Twelve
$159,650,396.25
 
 





Page 1 of 2

--------------------------------------------------------------------------------







3.
The Minimum Annual Guarantee shall be appropriately pro-rated in the case of any
partial License Year at the beginning or end of the Term and for purposes of any
other calculation period of less than a full year.





Page 2 of 2

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 5
(Form of Letter of Credit)


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement.
2.    Form of Letter of Credit.


IRREVOCABLE STANDBY LETTER OF CREDIT


CREDIT NO.: _____________________


BENEFICIARY:        METROPOLITAN TRANSPORTATION AUTHORITY
2 BROADWAY
NEW YORK, NY 10004
ATTENTION: GENERAL COUNSEL


APPLICANT:        ____________________________________


INITIAL AMOUNT:    ____________________________________


ISSUANCE DATE:    ____________________________________


EXPIRATION DATE:    ___________________________________


RE: MTA ADVERTISING CONCESSION


DEAR SIR/MADAM:


IN ACCORDANCE WITH INSTRUCTIONS RECEIVED FROM THE ABOVE “APPLICANT”, WE HEREBY
ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
“BENEFICIARY” FOR AN INITIAL AMOUNT NOT EXCEEDING
_________________________________________U.S. DOLLARS ($______________________).
FUNDS UNDER THIS STANDBY LETTER OF CREDIT ARE AVAILABLE TO THE BENEFICIARY WHEN
ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.
A DULY COMPLETED SIGHT DRAFT IN THE FORM ATTACHED HERETO AND MADE PART HEREOF,
EXECUTED BY THE BENEFICIARY, TOGETHER WITH THE ORIGINAL OF THIS LETTER OF CREDIT
AND ANY AMENDMENTS THERETO, PURPORTEDLY SIGNED BY THE CHAIRMAN, PRESIDENT,
MANAGING DIRECTOR, GENERAL COUNSEL OR DIRECTOR OF REAL ESTATE OF THE
METROPOLITAN TRANSPORTATION AUTHORITY.



1

--------------------------------------------------------------------------------









2.
A LETTER PURPORTEDLY SIGNED BY THE CHAIRMAN, PRESIDENT, MANAGING DIRECTOR,
GENERAL COUNSEL OR DIRECTOR OF REAL ESTATE OF THE METROPOLITAN TRANSPORTATION
AUTHORITY WHICH STATES, WITH BLANK SPACES COMPLETED, THAT:



“METROPOLITAN TRANSPORTATION AUTHORITY IS ENTITLED TO DRAW THE AMOUNT OF
_____________ AND 00/100 U.S. DOLLARS (USD _________) PURSUANT TO SECTION 26.1.3
OF ITS AGREEMENT DATED ____________________.”


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED, PROVIDED THAT THE TOTAL AMOUNT OF
ANY PAYMENTS MADE UNDER THIS LETTER OF CREDIT WILL NOT EXCEED THE TOTAL AMOUNT
AVAILABLE UNDER THIS LETTER OF CREDIT.


ALL DRAFT(S) DRAWN MUST BEAR THE CLAUSE, WITH RELEVANT INFORMATION COMPLETED:
"DRAWN UNDER [NAME OF ISSUING BANK] LETTER OF CREDIT NO. [INSERT CREDIT
NUMBER].”


THIS LETTER OF CREDIT SHALL EXPIRE ON ________________, 20__ (THE “EXPIRATION
DATE”), BUT THE EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT
AMENDMENT FOR ADDITIONAL PERIODS OF ONE (1) YEAR FROM THE PRESENT OR FUTURE
EXPIRATION DATE UNLESS, AT LEAST SIXTY (60) DAYS BEFORE AN EXPIRATION DATE, WE
NOTIFY YOU AT THE ABOVE ADDRESS, BY REGISTERED MAIL OR OVERNIGHT COURIER, THAT
WE HAVE ELECTED NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL
PERIOD. HOWEVER, IN NO EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED BEYOND THE
FINAL EXPIRATION DATE OF ______________. IN THE EVENT OF SUCH NOTIFICATION, ANY
UNUSED PORTION OF THIS LETTER OF CREDIT SHALL BE AVAILABLE UPON PRESENTATION BY
YOU PRIOR TO THE CLOSE OF BUSINESS ON THE THEN CURRENT EXPIRATION DATE OF A
SIGHT DRAFT AND A LETTER AS SPECIFIED ABOVE.


WE HEREBY ENGAGE WITH THE BENEFICIARY THAT WHENEVER THIS LETTER OF CREDIT IS
DRAWN ON UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT AND
AMENDMENTS, IF ANY, PRIOR TO THE THEN CURRENT EXPIRATION DATE, WE SHALL HONOR
THE SUBJECT SIGHT DRAFT UPON PRESENTATION TO US AT OUR OFFICE LOCATED AT [INSERT
DRAWING LOCATIONS], AND WE SHALL DEPOSIT THE AMOUNT OF THE DRAFT DIRECTLY WITH
THE BANK AND SPECIFIC DEPOSIT ACCOUNT IDENTIFIED AT THAT TIME, IN ACCORDANCE
WITH YOUR INSTRUCTIONS PROVIDED IN SUCH SIGHT DRAFT.
 
THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING. THIS
UNDERTAKING IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE MODIFIED, AMENDED,
AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT, CONTRACT, OR AGREEMENT
REFERENCED TO HEREIN.


EXCEPT SO FAR AS OTHERWISE STATED, THIS LETTER OF CREDIT IS SUBJECT TO THE
INTERNATIONAL CHAMBER OF COMMERCE UNIFORM CUSTOMS AND PRACTICES FOR DOCUMENTARY
CREDITS, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600 (PROVIDED ARTICLE
32 THEREOF SHALL NOT APPLY) AND, TO THE EXTENT NOT


2

--------------------------------------------------------------------------------







INCONSISTENT THEREWITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT
LIMITATION, THE UNIFORM COMMERCIAL CODE IN EFFECT THEREIN.


[NAME OF ISSUING BANK] HEREBY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND FEDERAL COURTS SITTING IN NEW YORK, NEW YORK IN ANY
ACTION, MATTER OR PROCEEDING RELATING HERETO.








VERY TRULY YOURS,




__________________________________
[AUTHORIZED SIGNATORY]


3

--------------------------------------------------------------------------------







SIGHT DRAFT


DATE: _______________


TO:    [Name of Issuer]
[Address]
ATTN: ____________


AT SIGHT, PAY TO ORDER OF METROPOLITAN TRANSPORTATION AUTHORITY THE SUM OF USD
________________ (AMOUNT IN WORDS) DOLLARS (U.S. $________) (AMOUNT IN FIGURES)
DRAWN UNDER [NAME OF ISSUER] LETTER OF CREDIT NO. [________].




WIRING INSTRUCTIONS FOR OUR ACCOUNT ARE AS FOLLOWS:
________________________________.




METROPOLITAN TRANSPORTATION AUTHORITY


BY _______________________________________
NAME:
TITLE:
DATE:




4

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 6
(Services Schedule)


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement to which the Concessionaire is a party.
2.
Development of the Services Schedule.

After the Effective Date, the Parties shall develop and mutually agree upon the
Services Schedule, which shall be in accordance with the Master TCs, including
Sections 3.8.1 (Development of Services Schedule).




Page 1 of 1

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 7
(Base and Additional Level Services)




Creative-Design Services
7A-1 Base Level Services





It is imagined that there will be different levels of Creative-Design Services
required at different stages of the MTA’s digital deployment. To this end, the
Creative-Design Base Level Services are organized into Sustaining Activities and
a series of phases focused on the support of the Additional Services work for
the creation of the MTA Customer Communications and Experience Scheme.


OUTFRONT will work closely with our partner CityID for the creation of the MTA
Customer Communications and Experience Scheme. The activities associated with
CityID and the creation of the MTA Customer Communications and Experience Scheme
are described in Exhibit 7A-2 Creative-Design Additional Services.


7A-1-i : MTA Customer Communications and Experience Scheme - Discovery and
Definition Phase
The Discovery and Definition Phase will allow OUTFRONT and CityID to best
understand in detail the MTA’s Customer Communications and Experience needs.


In order to properly facilitate this phase and ensure a solution that is highly
operational on an ongoing basis for both the MTA and OUTFRONT, OUTFRONT will
provide the following Base Level services resources during the Discovery and
Definition Phase:
•
40% of OUTFRONT’s Head of Experience

•
100% of a dedicated OUTFONT CX Project Manager



These Base Level services are offered in connection with the additional
resources and/or activities associated with this phase which are described in
Exhibit 7A-2-i Creative-Design Additional Services. The resources, and allocated
time, are limited to the period of this phase and no longer, unless otherwise
specified or agreed upon.


7A-1-ii : MTA Customer Communications and Experience Scheme - Foundational
Design Phase
Ideas to achieve the MTA’s Customer Communications and Experience needs will be
conceived, presented and refined during the Foundational Design Phase.


In order to properly facilitate this phase and ensure a solution that is highly
operational on an ongoing basis for both the MTA and OUTFRONT, OUTFRONT will
provide the following Base Level services resources during the Foundational
Design Phase:
•
20% of OUTFRONT Head of Experience

•
100% of OUTFONT CX Project Manager

•
25% of OUTFRONT CX Design Director

•
25% of OUTFRONT CX Technical Lead

•
15% of OUTFRONT Digital Operations Senior Director



1

--------------------------------------------------------------------------------









These Base Level services are offered in connection with the additional
resources and/or activities associated with this phase which are described in
Exhibit 7A-2-ii Creative-Design Additional Services. The resources, and
allocated time, are limited to the period of this phase and no longer, unless
otherwise specified or agreed upon.


7A-1-iii : MTA Customer Communications and Experience Scheme - Development Phase
The Development Phase will focus on the implementation and operationalization of
the MTA’s Customer Communication and Experience Scheme.


In order to properly facilitate this phase and ensure a solution that is highly
operational on an ongoing basis for both the MTA and OUTFRONT, OUTFRONT will
provide the following base level services resources during the Development
Phase:
•
10% of OUTFRONT Head of Experience

•
100% of OUTFONT CX Project Manager

•
25% of OUTFRONT CX Design Director

•
25% of OUTFRONT CX Technical Lead

•
25% of OUTFRONT Digital Operations Senior Director



These Base Level services are offered in connection with the additional
resources and/or activities associated with this phase which are described in
Exhibit 7A-2-iii Creative-Design Additional Services. The resources, and
allocated time, are limited to the period of this phase and no longer, unless
otherwise specified or agreed upon.


7A-1-iv : Sustaining Activities
Sustaining Activities describe the Creative-Design Services, and other related
resources available to the MTA, in addition to those listed in the phases of the
MTA Customer Communications and Experience Scheme (7A-1-i,ii and iii), which are
considered Base Level Services.


1.
Consultative Creative-Design Services

OUTFRONT will make available Creative-Design resources to participate in key MTA
meetings and activities that are directly related to OUTFRONT’s role in the
MTA’s Customer Communication and Experience. Those Creative-Design resources
are:
•
8 hours a month of OUTFRONT’s Head of Experience or other relevant senior
executive

•
40 hours a month of OUTFRONT’s CX Project Manager

•
20 hours a month of OUTFRONT’s CX Design Director



2.
Training & Support

As OUTFRONT introduces new elements of the MTA Customer Communications and
Experience Scheme which the MTA will be empowered to operate directly, we will,
as a part of Creative-Design Base Service, provide adequate training and support
to the relevant MTA personal, including teaching them to train other MTA staff
as needed.


3.
Print Production & Distribution



2

--------------------------------------------------------------------------------







While it is presumed the MTA’s need to post printed messages will decline over
time with the proliferation of the digital communications network, OUTFRONT will
continue to provide, as a part of Base Services, various print production and
distribution services as necessary, including:
•
The proofing and posting of all printed agency messages

•
The printing and posting of temporary graphics, such as ESI Barricade
notifications for example

•
The printing and the installation of subway maps on platforms where such static
maps may still be necessary



4.
Digital Production & Distribution

OUTFRONT will provide the MTA a Customer Communications portal it can use to
ingest, create, edit and distribute digital customer messages directly. Prior to
its implementation, and for any needs which the Customer Communications portal
can not accommodate, OUTFRONT will provide the following Creative-Design
services as a part of the Base Level of services:
•
Proof and post/schedule all agency content and service notices on digital
inventory

•
Select digital locations for installation that maximizes
visibility/interactivity/effectiveness of messaging



4.
Agency Alert Messages / Emergency Messaging

The mechanisms and resources required to effect system-wide emergency messaging
are considered a part of Base Services.


3

--------------------------------------------------------------------------------









Creative-Design Services
7A-1 Base Level Services





CityID Scope of Services for the Creation of the MTA’s Customer Communication
and Experience Scheme
The following services and activities are considered Additional:


7A-2-i : MTA Customer Communications and Experience Scheme – Discovery &
Definition
•
System Scope Development

o
City ID would work with the MTA and OUTFRONT Media to define a detailed scope,
technology approach, design process (working with other MTA suppliers

& consultants), performance specifications and program to deliver Agency
Messaging Services.
o
The output from this phase would be a shared understanding of the vision, aims
and objectives for the Agency Messaging delivery within the budgets, current and
planned technological and program delivery constraints to achieve a highly
functional communications and customer experience service delivery. From this a
detailed understanding of program work phases, stages and development costs can
be defined to deliver MTA’s requirements.

•
System Architecture Development

o
Development of user scenarios and use cases, for cognitive process testing with
customers to help define the order/hierarchy of primary and secondary
‘Messaging’ services and performance specifications for product and information
types.

o
Review and definition of system-wide intent – for different station topologies –
to define standardized product and information types and their configurations
for specific user needs, journey stages, station and rolling stock/railcar
interior contexts.

o
Definition of user needs, information planning and product placement principles

o
Detailed review of message sequencing, timing points and trigger points
throughout all journeys stages.

o
Definition of messaging hierarchies and placement principles – by journey stage,
environment and product type – whether Agency Messaging Only or Communication
Devices showing MTA messaging.

o
Definition of information types and information design elements (content
messaging, maps and service notices)

o
Definition of the most appropriate messaging structure and content (playlist
design) from macro/micro journey stage,

o
System ergonomics, accessibility and ADA compliance review (working with ADA/MTA
advisors), including prototyping of MTA information graphics requirements across
proposed screen technology (dpi resolutions) to define minimum acceptable
graphics legibility across text and mapping (type sizes, pictogram sizes, line
weights, color contrasts and brightness) and graphics ’transition’ types and
fluidity to minimize flicker and strobing.



4

--------------------------------------------------------------------------------







o
Rapid prototyping of conceptual solutions and informal user testing and
diagnostics by design team for specific messaging and information types.

o
Definition of system architecture, modularity and flexibility across product
types.

o
Consultation with MTA and other internal/external system stakeholders on
proposed system architecture and design concepts.



•
Definition of Performance Specifications

o
Development of detailed performance specifications for further system
development.

o
MTA Approvals process – to move to detailed system development stages.



7A-2-ii : MTA Customer Communications and Experience Scheme - Foundational
Design Phase
•
Identity resource development

o
Typeface software development and design support (Typographer TBC) to evolve
typeface for effective, highly legible use across digital screen technologies.

o
Pictogram and bullet development to work with typeface (working with Waterhouse
Cifuentes/and or others & Typographer)

o
Graphic elements development for use across media communications channels
consistently – print, digital & mobile

o
Color Palette development across media communication channels (CMYK > RGB)

o
Graphic line rationale development

o
MTA Approvals process

•
Interaction resource development

o
Evolve rationale for intuitive visual recognition of Static/Active/Interactive
elements (with MTA, OUTFRONT & UX designers)

o
Live (real-time) symbol/graphic element development

o
Motion and transitions development

o
Interactive button/control development

o
Content and service messaging development – sequencing

o
MTA Approvals process

•
Information resources development

o
Focus and local area maps development

o
Overview/wider area map development

o
Route line diagrammatic and sequencing development

o
Messaging and wayfinding directional hierarchies’ development and logic
definition

o
MTA Approvals process

•
Product and information types detailed design development

o
Detailed design development of static, dynamic and interactive product and
information service solutions

o
Detailed design development of individual information types (to be defined
through System Scope Development)

o
Rapid prototyping of information solutions, wire frames, service design/UX for
user/customer testing of solutions

o
Advertising and agency messaging resources and templates development



5

--------------------------------------------------------------------------------







o
User/customer testing process of design solutions, feedback and solution
refinement

o
MTA Approvals process



7A-2-iii: MTA Customer Communications and Experience Scheme - Development Phase
•
Prototype development

o
Development of working prototype(s) for customer/user testing in controlled test
environments and in public use case scenarios

o
Refinement of solutions (all the above) as required to create initial design
solutions for MTA approvals prior to system roll out

o
MTA Approvals process

•
Interim Graphics and Information Standards for Prototype solution

o
Graphics standards development for Active, Dynamic and Interactive Agency
Messaging and combined Advertising/Agency Messaging solutions (MTA graphic
templates

o
Placement standards development (Product types, stations, environments,
placement principles & rules)

o
Messaging standards development (Messaging types, hierarchies, playlists,
transitions, templates, tools and rules)

o
Information planning standards for maps, content and service notices (content,
templates, tools and rules)

•
Future stages of development

o
Further detailed information design as required to roll out the system

o
Detailed development of contextualized solutions for different journey stages,
station/environment types, messaging types

o
Production art working for each station context

o
Evolution of Interim Graphics and information Standards into 'Final Standards’



Customer Communications Portal
OUTFRONT is currently developing a web-based portal which allows for Transit
Authorities to directly create, edit, and distribute their own customer Agency
Operational Messages and Other Agency Messages. While available at no charge to
the MTA, modifications to this Customer Communications portal requiring
additional resources to address MTA-specific requirements would be considered
Additional Services, including those modifications which might be identified
during the creation of the MTA Customer Communications and Experience Scheme.


6

--------------------------------------------------------------------------------







Mobile App Development and Support Services
7B-1 Base Level Services



OUTFRONT will provide only certain resources on an ongoing basis as a part of
Base Level Services pertaining to Mobile App Development and Support Services.


1.
Consultative Mobile App Development and Support Services

OUTFRONT will make available Mobile App Development and Support resources to
participate in key MTA meetings and activities that are directly related to
OUTFRONT’s role in the MTA’s Mobile Strategy. Those Mobile App Development and
Support resources are:
•
8 hours a month of OUTFRONT’s Head of Data & Programmatic or other relevant
senior executive

•
40 hours a month of OUTFRONT’s CX Project Manager





7

--------------------------------------------------------------------------------







Mobile App Development and Support Services
7B-1 Base Level Services



Beyond the Base Level Services resource specified in 7B-1, all Mobile App
Development and Support Services are considered Additional Services.
Specifically, but not limited to, services and activities related to mobile app
development including design, development, interaction and interface design,
coding, implementation, operation and maintenance of Mobile Apps, websites,
wayfinding and other mobile technology, including coordination with other MTA
mobile initiatives such as (i) e-ticketing on MTA commuter railroads; (ii)
contactless payments on MTA subway turnstiles and bus fare boxes; (iii) trip
planning, service alerts, station information, and navigation services; (iv)
coordination of intermodal transportation options; and (v) mobile-based safety
and security functions, including E-911.


8

--------------------------------------------------------------------------------







Data Capture and Analytics Services
7C-1 Base Level Services



OUTFRONT will provide only certain resources on an ongoing basis as a part of
Base Level Services pertaining to Data Capture and Analytics Services.


1.
Consultative Data Capture and Analytics Services

OUTFRONT will make available Data Capture and Analytics resources to participate
in key MTA meetings and activities that are directly related to OUTFRONT’s role
in the Data Capture and Analytics Strategy. Those resources are:
•
8 hours a month of OUTFRONT’s Head of Data & Programmatic or other relevant
senior executive

•
40 hours a month of OUTFRONT’s CX Project Manager



2.
Data Collection Technology

OUTFRONT is developing a series of data collection technologies and approaches
and considers the design and implementation of these technologies, as currently
envisioned by OUTFRONT, as a part of Base Level Services.


The data collected will be related to advertising sales performance and
audiences, and, wherever possible, data which would be of value to MTA
operations. Modifications to these technologies and approaches requiring
additional resources to address MTA-specific requirements would be considered
Additional Services.


3.
MTA Data Portal & Data Feed

OUTFRONT is developing a self-service data portal for the use of its transit
authority customers, and will provide relevant data feeds as needed to the MTA
directly. These activities, as currently envisioned by OUTFRONT, are considered
a part of Base Level Services.


The data, which will fuel the self-service portal and any direct feeds, will be
related to advertising sales performance and audiences, and, wherever possible,
data which would be of value to MTA operations. Modifications to the Data Portal
or Data Feeds requiring additional resources, including the ability to analyze
data sets larger than OUTFRONT is envisioning, to address MTA-specific
requirements would be considered Additional Services.


9

--------------------------------------------------------------------------------







Data Capture and Analytics Services
7C-2 Additional Services



Beyond the Base Level Services resource specified in 7C-1, Data Capture and
Analytics Services are considered Additional Services.


10

--------------------------------------------------------------------------------







Market Research Services
7D-1 Base Level Services



OUTFRONT will make available to the MTA the market research resources related to
our “OUTFRONT Insiders” consumer insights panel as a part of our Base Level
services. All other market research services, either by OUTFRONT resources or
another partner it or the MTA might contract, would be classified Additional
Services.


11

--------------------------------------------------------------------------------







Market Research Services
7D-2 Base Level Services



Beyond the Base Level Services resource specified in 7D-1, Market Research
Services are considered Additional Services.




12

--------------------------------------------------------------------------------








Exhibit 8




[Reserved]




13

--------------------------------------------------------------------------------








Exhibit 9




[Reserved]




14

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 10
(OTG Kiosks)


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement.
2.
Background.

NYCT (capitalized terms used in this Exhibit that are not defined herein shall
have the meaning set forth in the License Agreement) is a party to license
agreements (each, an “OTG Kiosk License Agreement”) for On the Go kiosks
(“Kiosks”) located within the Subway Systems with each of Concessionaire and
Intersection Design and Technology, Inc. (“Intersection”). The Outfront OTG
Kiosk License Agreement expired on September 30, 2017 and the Intersection OTG
Kiosk License Agreement expired on September 30, 2017. With respect to the
Intersection OTG Kiosk License Agreement and the Kiosks covered by that
Agreement, Intersection is referred to as the “Prior Licensee.”
NYCT is currently in the process of an expansion of the Kiosk network. By the
end of the first quarter of 2018, the expanded network is expected to consist of
approximately 419 Kiosks located within 86 subway stations. A listing of the
location of each of the known Kiosks is attached as Attachment 1 to this Exhibit
10 (OTG Kiosks). It is anticipated that there are 142 Kiosks in service under
the Outfront OTG Kiosk License Agreement and 180 Kiosks in service under the
Intersection OTG Kiosk License Agreement. In addition, there will be
approximately 97 Kiosks under NYCT control which use the Intersection content
management system (the “Intersection CMS”) (such Kiosks, the “NYCT-Controlled
Kiosks”), some of which may be delivered over the course of 2018. At least 2 of
the Kiosks are exterior units, with an additional 7 Kiosks (some of which may
not contain advertising) being installed in exterior locations in Brooklyn and
Manhattan. The Parties acknowledge and agree that (i) NYCT may have license(s)
to utilize the Intersection CMS in connection with such NYCT-Controlled Kiosks
and/or Intersection may have continuing obligations to NYCT with respect to such
NYCT-Controlled Kiosks, in each case which may not expire prior to the OTG
Transition Date (as defined below); (ii) NYCT will provide to Concessionaire as
soon as reasonably practicable after the Execution Date a detailed summary of
the terms and scope of such license(s) and/or continuing obligations and (iii)
the Parties will discuss such license(s) and/or continuing obligations in good
faith and make any necessary amendments to this Exhibit to reflect such
license(s) and/or continuing obligations.
It is anticipated that the peak number of Kiosks in service (which is estimated
to be the 419 units referenced above, although it is possible there will be
additions to such peak number in the future) will remain in service (as
refreshed, upgraded and replaced) throughout the Term of the License Agreement
and will be subject to the same allocation of responsibilities as between the
Concessionaire and NYCT labor as is in place on the Execution Date. All Kiosks
specifically identified by NYCT as On The Go Kiosks are subject to the terms and
conditions of this Exhibit 10 (OTG Kiosks).


1

--------------------------------------------------------------------------------







The primary purpose of such Kiosks is and will be to provide real-time
travel-related information to customers of the Agencies. However, they are also
capable of displaying advertising, and have been used in part for that purpose
during the current testing phase. The travel-related information available on
the Kiosks includes:
•
Trip planning tools (travel direction)

•
Service status and arrival time of subways, buses and railroads in real-time

•
Access elevator/escalator status for stations

•
NYCT station and neighborhood maps

•
Passenger safety information and emergency messaging

•
Service diversion information

•
Notices relating to NYCT services, including interactive messaging of important
aspects of passenger information, such as upcoming planned work or new service
options

•
Intermodal partner information (such as CitiBike and Ride Share)

3.
Concessionaire’s Obligations with Respect to the Kiosks.

3.1.    Commencement of Responsibility for Kiosks.
As part of the Concessionaire’s obligations under the License Agreement, the
Concessionaire shall perform the obligations with respect to the Kiosks set
forth herein commencing on the Execution Date, subject to Section 3.2 below,
provided, however, that (i) for the Kiosks governed by the Intersection OTG
Kiosk License Agreement, the Prior Licensee shall continue to perform such
obligations with respect to the Kiosks under the Intersection OTG Kiosk License
Agreement until the later of January 1, 2018 or the expiration of any transition
period required under such Intersection OTG Kiosk License Agreement and (ii) as
soon as reasonably practicable after the Execution Date, the Parties will work
together in good faith to agree upon a transition plan for such Kiosks, which
takes into account any rights/licenses NYCT may have and/or any continuing
obligations Intersection may have in connection with such NYCT-Controlled Kiosks
(the date of the commencement of the Concessionaire’s obligations hereunder with
respect to a Kiosk, the “OTG Transition Date”).
3.2.    Transition
The MTA recognizes that there may be issues relating to the transition of Kiosks
originally operated by the Prior Licensee and/or the NYCT-Controlled Kiosks and
the MTA agrees to work cooperatively with the Concessionaire to facilitate such
transition, including, without limitation, enforcement of the MTA’s rights under
its agreements with the Prior Licensee/Intersection relating to the Kiosks
and/or NYCT-Controlled Kiosks and, if applicable, providing the Concessionaire
with access to and the ability to operate, control and manage the Intersection
CMS as necessary for Concessionaire to perform the obligations with respect to
the applicable Kiosks set forth herein.
4.
Concessionaire Obligations with Respect to the Kiosks.

4.1.    Kiosks Treated as Agency-Messaging Only Communications Devices.


2

--------------------------------------------------------------------------------







Except as otherwise set forth in this Exhibit 10 (OTG Kiosks), the Kiosks shall
be considered to be Agency Messaging-Only Communications Devices and the
Concessionaire, at its sole cost, shall deliver, operate, maintain, monitor,
upgrade, refresh, repair and replace the Kiosks to at least the same standard as
the Agency Messaging-Only Communication Devices, in accordance with Master TCs
Sections 3.5 (Maintenance and Refresh Services) and 3.10.1 (Enhanced Standard
for Functions Related to Agency Alert and Agency Real-Time Messages). The
Concessionaire’s responsibilities shall include all design and development of
the software and other technology necessary to interface the Concessionaire’s
CMS with the Kiosks. Any capital costs associated with the Kiosks which qualify
as Qualified CapEx shall be subject to recoupment in the same manner that other
Qualified CapEx is recouped pursuant to the License Agreement.
4.2.    Procurement of New Kiosks.
Upon the MTA’s request, during the Term, the Concessionaire shall provide to the
MTA additional Kiosks and associated Communications System Components meeting
the MTA’s design and technical specifications, which specifications shall be
developed in consultation with the Concessionaire and shall not materially
increase the capital and operating costs of such newly designed Kiosks over the
existing Kiosks. The MTA shall compensate the Concessionaire for its actual
costs associated with the design, development and procurement of any such new
Kiosks as Additional Services and Deliverables under Master TCs Section 13.1.2
(Certain Additional Services and Deliverables) at the Concessionaire’s
out-of-pocket cost. Such new Kiosks will be delivered to NYCT forces at a
location specified by the MTA for installation and data connectivity by NYCT at
NYCT’s cost.
5.
MTA’s Right to Discontinue Use of Kiosks.

The MTA reserves the right to discontinue use of any or all of the Kiosks at any
time and, at its cost, to remove (either itself or through an Agency Vendor) any
such Kiosks and have such Kiosks disposed of or otherwise used at the MTA’s
discretion.
6.
Concessionaire’s Rights with Respect to Advertising on the Kiosks.

For the first eighteen (18) months following the Execution Date, the MTA will
permit the Concessionaire to display Advertising on the Kiosks (except at Fulton
Center and Second Avenue Subway), provided that such Advertising shall not be
programmed for more than 50% of the time on the regular showing loop (which loop
shall always be subject to interruption by an interactive user of the Kiosk).
Thereafter, (a) the MTA shall have the right in its sole and absolute discretion
to discontinue the display of Advertising (with the MTA reserving the right to
continue to display Agency Messages) on any or all of the Kiosks at any time, in
which event the Concessionaire shall promptly discontinue such Advertising after
receipt of notice from the MTA and (b) if and to the extent that the MTA permits
Advertising on any of the Kiosks, the Concessionaire shall have the exclusive
right to sell and display advertising on the Kiosks for all periods during which
the MTA permits such Advertising.
7.
Transition from Prior Licensee.

As between the Concessionaire and the Prior Licensee, the Prior Licensee shall
be entitled to a 15% revenue share on all Gross Revenues attributable to the
Prior Licensee’s sales of


3

--------------------------------------------------------------------------------







Advertising displayed or to be displayed during the period commencing on the
Execution Date and ending on the OTG Transition Date.
8.
Technical Details Relating to the Kiosks and the associated CMS and networks.

8.1.    Platforms and CMS.
8.1.1.
Outfront Kiosks.

The Outfront operated Kiosks currently run on a Windows based operating system
running an Intel i5 platform with NUC form factor computers in each Kiosk.  The
current Content Management System (the “Outfront CMS”) that is being used to
manage the content assets on these Kiosks is Barco X2O.
8.1.2.
Intersection Kiosks.

The Intersection and NYCT operated Kiosks currently run on a Linux-based
operating system running an Intel i5 platform with NUC form factor computers in
each Kiosk.  The Intersection CMS is custom built to manage content assets for
the Intersection and NYCT Kiosks.
8.1.3.
Back End Systems.

The back end systems for both the Outfront CMS and the Intersection CMS
currently reside on virtual machine based servers operating on the New York City
Transit network residing at the NYCT datacenters. 
8.1.4.
System Infrastructure.

The Concessionaire will be responsible for all hardware and software
requirements associated with migrating all of the Kiosks and the associated
network (the “OTG Network”) to a mutually agreed upon CMS (the “New CMS”) within
a commercially reasonable timeframe, and such software, hardware, OTG Network,
and CMS connections shall be considered “System Infrastructure,” respectively,
for purposes of the Master TCs, except as provided in this Exhibit 10 (OTG
Kiosks). NYCT forces will maintain, at NYCT’s cost, all hard-wired and cellular
connectivity to the Kiosks.
8.1.5.
Content Sources.

Subject to Section 3.2.2.1 of the Master TCs, the New CMS must be able to ingest
a wide variety of different content sources, allowing for maximum flexibility in
deploying content across the network including:
1.
Static images

2.
Video

3.
HTML

4.
Alerts (Federation of Internet Alerts) and agency alerts

5.
Other similar standard content file types

8.1.6.
Interactivity.

Interactivity is the major focus of the Kiosk system at this time, and the New
CMS must be able to accommodate the existing touch enabled displays for
interactive content, such as wayfinding, social media interaction, agency
interactive messaging, advertising, or other functions


4

--------------------------------------------------------------------------------







developed in the future. Users should be easily able to construct new
interactive content tools for passenger interaction as easily as possible.
8.1.7.
Control requirements.

The goal of the New CMS for the Kiosks is to provide for maximum flexibility and
efficiency in control, and as such, scheduling and day-parting is a requirement
with control down to the specific display level. Play listing must be included,
providing as much capability to automate the playlist creation process as
possible. MTA content will have a complex structure, with the main goal to be
alternative between advertising spots, and MTA content with a call to action to
drive passenger interaction with the Kiosk. Once a user interacts, content will
be broken down into several applications for information and trip planning that
must be able to be easily administered and updated, and each station will
require unique information as well as system-wide messaging. Content interaction
with mobile devices, using tools such as beacons and Near Field Communications,
should be addressed if possible.
8.2.    Individually Addressable Screens and Push Messaging.
The New CMS and OTG Network must be able to push immediate Agency Alert Messages
and Agency Real-Time Messages to each, all, or any grouping, of the Kiosks,
including during a service event or emergency situation. This allows posting
granular service alternatives at affected locations. The New CMS must be able to
ingest and push current Kiosk Message System (KMS) alerts. These alerts are on a
5 point scale with levels 1 – 3 running within the loop, Level 4 taking over the
loop but allowing for interaction with the screen, while Level 5 takes over the
loop and renders the unit non-interactive.
8.3.    Screen Slot Allocations.
Currently, in the passive mode each Kiosk currently runs a 2-minute loop
consisting of eight 15-second slots consisting of two agency messages and six
advertising, with a call to action, drawing customers to interact with the
Kiosk. Upon activating the touch screen, the customer is presented with
available interactive applications and information. If in the future advertising
on the Kiosks is not permitted, all of the slots will be for agency messaging.
9.
Maintenance and Repair.

9.1.    Allocation of Maintenance, Repair, Refresh and Replace Obligations.
While NYCT forces will have the lead in providing maintenance to the Kiosks, the
Concessionaire will be responsible for: (i) providing OTG Software Maintenance
and Support (as that term is defined below) and obtaining on-going technical
support from the Kiosk’s manufacturer for such purpose in accordance with
Section 9.3 (Software-Related Maintenance and Support), (ii) coordinating
on-going technical support from the Kiosk’s manufacturer(s) for purposes of NYCT
forces’ in-field hardware-related maintenance in accordance with Section 9.4
(Hardware-Related Maintenance Support), and (iii) providing a Spare Parts and
Replacement Units inventory in accordance with Section 9.5 (Spare Parts and
Replacement Units).
9.1.1.
Refresh and Replace.

The terms and conditions of the License Agreement relating to the refreshment
and replacement of Agency Messaging-Only Communications Devices shall apply to
the Kiosks.


5

--------------------------------------------------------------------------------







9.1.2.
Data Connectivity.

NYCT will provide and NYCT forces will maintain, at NYCT’s cost, all hard-wired
and cellular connectivity to the Kiosks and all service levels and performance
requirements applicable to Agency Messaging-Only Communications Devices shall
apply to the Kiosks.
9.1.3.
CMS and Backend.

The Concessionaire will be responsible for maintaining the New CMS and Backend,
with support from MTA IT and the goal is that after a transition period as short
as reasonable the Kiosks will be networked in the same manner that Agency
Messaging-Only Communications Devices are networked.
9.2.    First-, Second-, and Third-Call Maintenance.
"First-Call Maintenance" means maintenance that meets all of the following
criteria: the maintenance (i) is performed on-site; (ii) does not require
workshop facilities, specialized tools or specialized equipment; (iii) requires
only basic technical knowledge to perform; (iv) does not require the disassembly
of any component within the applicable Kiosk other than opening the Kiosk
chassis and disconnecting and connecting connectors; and (v) is completed within
thirty (30) minutes of the personnel's arrival to the applicable site.
"Second-Call Maintenance" means any action necessary to diagnose and restore any
out-of-service Kiosk in the field where First-Call Maintenance was not
appropriate (including when the performance of such First-Call Maintenance would
exceed thirty (30) minutes) or was unsuccessful in resolving the problem.
"Third-Call Maintenance" means repairs that cannot be performed, or issues that
cannot be diagnosed, in the field, and that require the Kiosk (or applicable
components) at issue to be addressed in the back shop. Third-Call Maintenance
requires a degree of technical knowledge and may require the use of specialized
tools, value judgment and decisions as to the usability and serviceability of
equipment.
9.3.    Software-Related Maintenance and Support.
The Concessionaire will perform all First-, Second-, and Third-Call Maintenance
activities to the Kiosks for software-related maintenance and support
(collectively, “OTG Software Maintenance and Support”) in accordance with
Section 4.1 (Kiosks Treated as Agency-Messaging Only Communications Devices).
The Concessionaire shall coordinate and obtain on-going technical support from
the Kiosk’s manufacturer in connection with providing OTG Software Maintenance
and Support.
9.4.    Hardware-Related Maintenance and Support.
NYCT forces will perform First-Call Maintenance activities for hardware-related
maintenance and support according to the Concessionaire-supplied procedures, as
reviewed and approved by the MTA. [First-call maintenance is performed on-site
and shall not require workshop facilities, specialized test equipment or tools.
Only basic technical knowledge shall be required for performance of first-call
maintenance.] If NYCT forces fail to resolve the issue using the First-Call
Maintenance, it shall notify the Concessionaire of the same. The Concessionaire
shall be responsible for coordinating on-going technical support from the
Kiosk’s manufacturer in connection with all Second-Call Maintenance and
Third-Call Maintenance activities.


6

--------------------------------------------------------------------------------







9.5.    Spare Parts and Replacement Units.
The Concessionaire will be responsible (i) for maintaining an inventory of Spare
Parts and Replacement Units of hardware to support the continued operation of
the Kiosks, and (ii) for providing the maintainers with tools to support the
on-going maintenance of the Kiosks, in accordance with Master TCs Section 5.8
(Spare Parts and Replacement Units). If NYCT has Kiosk-related spare parts in
its inventory that NYCT determines should be made available to the
Concessionaire upon the Concessionaire’s request, NYCT will make such parts
available. Attached as Attachment 2 to this Exhibit 10 (OTG Kiosks) is a
spreadsheet containing the current Spare Parts and Replacement Units inventory,
along with initial replacement estimates and a listing of tools that will be
needed to support this effort. The spare parts inventory set forth in Attachment
2 is an estimate of current needs based on a 10% replacement factor, but actual
replacement may vary over time. The Concessionaire will be responsible for all
Spare Parts and Replacement Units needed to cover the running of the Kiosks for
the term of the Subway Concession.
10.
Training.

The Concessionaire shall develop a training program and associated documentation
relating to the New CMS for review and approval by the MTA, which training
program shall be delivered by the Concessionaire at its sole cost and expense to
the MTA personnel and personnel of Agency Vendors, where applicable (as
designated from time to time by the MTA) but no more than [four] times per year.


7

--------------------------------------------------------------------------------









ATTACHMENT 1: Location by Station or Facility of Each of the Kiosks
#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
1
149th St.–Grand Concourse
390
1
1
Bx
IRT
Jerome
2/4
Paid
Mezz. Low
2
149th St.–Grand Concourse
390
1
 
Bx
IRT
Jerome
2/4
Unpaid
Mezz. N.B.
3
3rd. Ave.–149th St.
434
1
1
Bx
IRT
Wh. Plains
2/5
Unpaid
Mezz. N.B.
4
3rd. Ave.–149th St.
434
1
 
Bx
IRT
Wh. Plains
2/5
Unpaid
Mezz. S.B.
5
Grand Central
402
1
1
M
IRT
Shuttle
S
Unpaid
UpperMezz.
6
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
7
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
8
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
9
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
10
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
11
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
12
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
13
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
14
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Passageway
15
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Passageway
16
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. N.B.
17
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. N.B.
18
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. N.B.
19
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. N.B.
20
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. S.B.
21
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. S.B.
22
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. S.B.
23
Grand Central
402
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
Platf. S.B.
24
14th St.–Union Sq.
406
1
1
M
IRT
Lex. Ave.
4/5/6
Paid
Mezz.
25
14th St.–Union Sq.
406
1
 
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz.
26
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Mezz.
27
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Mezz.
28
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Unpaid
Mezz.
29
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Unpaid
Mezz.
30
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Unpaid
Mezz.
31
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
32
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
33
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
34
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
35
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
36
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
37
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
38
14th St.–Union Sq.
15
1
 
M
BMT
B'way.
N/Q/R
Paid
Platf.
39
14th St.–Union Sq.
117
1
 
M
BMT
Canarsie
L
Unpaid
Mezz. West



8

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
40
14th St.–Union Sq.
117
1
 
M
BMT
Canarsie
L
Paid
Platf.
41
14th St.–Union Sq.
117
1
 
M
BMT
Canarsie
L
Paid
Platf.
42
14th St.–Union Sq.
117
1
 
M
BMT
Canarsie
L
Paid
Platf.
43
14th St.–Union Sq.
117
1
 
M
BMT
Canarsie
L
Paid
Platf.
44
West 4th St.
167
1
1
M
IND
8th Ave.
A/C
Paid
Platf. Low
45
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
46
West 4th St.
167
1
 
 
IND
8th Ave.
A/C
Paid
Platf. Low
47
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
48
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
49
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
50
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
51
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
52
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
53
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
54
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
55
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
56
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
57
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
58
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
59
West 4th St.
167
1
 
M
IND
8th Ave.
A/C
Paid
Platf. Low
60
14th St. / 7th Ave.
322
1
1
M
IRT
7th Ave./B'way
1/2/3
Unpaid
Mezz. S.
61
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. S.B.
62
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. S.B.
63
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. S.B.
64
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. S.B.
65
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. N.B.
66
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. N.B.
67
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. N.B.
68
14th St. / 7th Ave.
322
1
 
M
IRT
7th Ave./B'way
1/2/3
Paid
Platf. N.B.
69
Broadway Junction
92
1
1
Bk
BMT
Jamaica
J/Z
Paid
Mezz.
70
Broadway Junction
92
1
 
Bk
BMT
Jamaica
J/Z
Paid
Mezz.
71
Bedford Ave.
120
1
1
Bk
BMT
Canarsie
L
Paid
Platf.
72
Bedford Ave.
120
1
 
Bk
BMT
Canarsie
L
Paid
Platf.
73
Bedford Ave.
120
1
 
Bk
BMT
Canarsie
L
Paid
Platf.
74
Bedford Ave.
120
1
 
Bk
BMT
Canarsie
L
Paid
Platf.
75
86th St.
397
1
1
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz. S.B.
76
86th St.
397
1
 
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz. N.B.
77
Brooklyn Bridge
411
1
1
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz.



9

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
78
Brooklyn Bridge
411
1
 
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz.
79
Jay St. - Metro Tech.
174
1
1
Bk
IND
Fulton Ave.
A/C/F
Paid
Platf.
80
Jay St. - Metro Tech.
174
1
 
Bk
IND
Fulton Ave.
A/C/F
Paid
Platf.
81
Atlantic – Barclays Center
338
1
1
Bk
IRT
E. Pwky.
2/3
Paid
Mezz.
82
Atlantic – Barclays Center
338
1
 
Bk
IRT
E. Pwky.
2/3
Paid
Mezz.
83
Atlantic – Barclays Center
338
1
 
Bk
IRT
E. Pwky.
2/3
Paid
Mezz.
84
Atlantic – Barclays Center
338
1
 
Bk
IRT
E. Pwky.
2/3
Unpaid
Street Lvl.
85
68th St-Hunter College
399
1
1
M
IRT
Lex. Ave.
6
Paid
Mezz.
86
68th St-Hunter College
399
1
 
M
IRT
Lex. Ave.
6
Paid
Mezz.
87
Borough Hall
335
1
1
BK
IRT
Lex. Ave.
2,3,4,5
UnPaid
Upper Mezz.
 
 
 
 
 
 
 
 
 
 
 
1
34th St. Herald Sq.
227
1
1
M
IND
6th Ave.
B/D/F/M
Unpaid
Mezz.
2
34th St. Herald Sq.
227
1
 
M
IND
6th Ave.
B/D/F/M
Unpaid
Mezz.
3
34th St. Herald Sq.
12
1
 
M
BMT
B'way.
N/Q/R
Unpaid
Mezz.
4
34th St. Herald Sq.
12
1
 
M
BMT
B'way.
N/Q/R
Unpaid
Mezz.
5
34th St. Herald Sq.
12
1
 
M
BMT
B'way.
N/Q/R
Paid
Mezz.
6
34th St. Herald Sq.
12
1
 
M
BMT
B'way.
N/Q/R
Paid
Mezz.
7
Penn Station 34th St.
318
1
1
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
8
Penn Station 34th St.
318
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
9
Penn Station 34th St.
318
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
10
Penn Station 34th St.
318
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
11
Penn Station 34th St.
164
1
 
M
IND
8th Ave.
A/C/E
Unpaid
Mezz.
12
Penn Station 34th St.
164
1
 
M
IND
8th Ave.
A/C/E
Unpaid
Mezz.
13
59th St. Columbus Circle
161
1
1
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
14
59th St. Columbus Circle
161
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
15
59th St. Columbus Circle
161
1
 
M
IND
Central Pk.
A/C/B/D
Unpaid
Mezz.
16
59th St. Columbus Circle
161
1
 
M
IND
Central Pk.
A/C/B/D
Unpaid
Mezz.
17
Times Sq.–42nd St.
317
1
1
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
18
Times Sq.–42nd St.
317
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
19
Times Sq.–42nd St.
317
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
20
Times Sq.–42nd St.
317
1
 
M
IRT
7th Ave.
1/2/3
Unpaid
Mezz.
21
Prince St.
17
1
1
M
BMT
B'way.
N/R
Unpaid
Mezz.
22
Prince St.
17
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
23
Prince St.
17
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
24
Prince St.
17
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
25
66th St. Lincoln Center
314
1
1
M
IRT
7th Ave.
1
Unpaid
Mezz.



10

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
26
66th St. Lincoln Center
314
1
 
M
IRT
7th Ave.
1
Unpaid
Mezz.
27
Astor Place
407
1
1
M
IRT
Lex. Ave.
6
Unpaid
Mezz.
28
Astor Place
407
1
 
M
IRT
Lex. Ave.
6
Unpaid
Mezz.
29
Astor Place
407
1
 
M
IRT
Lex. Ave.
6
Unpaid
Mezz.
30
Astor Place
407
1
 
M
IRT
Lex. Ave.
6
Unpaid
Mezz.
31
Canal Street/Broadway Line
18
1
1
M
BMT
B'way.
N/R
Unpaid
Mezz.
32
Canal Street/Broadway Line
18
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
33,
Canal Street/Broadway Line
18
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
34
Canal Street/Broadway Line
18
1
 
M
BMT
B'way.
N/R
Unpaid
Mezz.
35
36th Street/4th Ave. Line
32
1
1
BK
BMT
4thAve
N/R
Paid
NB Plat
36
36th Street/4th Ave. Line
32
1
 
BK
BMT
4thAve
N/R
Paid
SB Plat
37
59th Street/4th Ave. Line
35
1
1
BK
BMT
4thAve
N/R
Unpaid
S. Mezz
38
59th Street/4th Ave. Line
35
1
 
BK
BMT
4thAve
N/R
Paid
N. Mezz
39
59th Street/4th Ave. Line
35
1
 
BK
BMT
4thAve
N/R
Paid
NB Plat
40
59th Street/4th Ave. Line
35
1
 
BK
BMT
4thAve
N/R
Paid
SB Plat
41
Court Square/Crosstown Line
281
1
1
Q
IND
Crosstown/Flushing
G/7
Unpaid
Mezz.
42
Nassau Ave./Crosstown Line
284
1
1
BK
IND
Crosstown
G
Unpaid
S. Mezz
43
Nassau Ave./Crosstown Line
284
1
 
BK
IND
Crosstown
G
Unpaid
S. Mezz
44
Nassau Ave./Crosstown Line
284
1
 
BK
IND
Crosstown
G
paid
SB Plat
45
Nassau Ave./Crosstown Line
284
1
 
BK
IND
Crosstown
G
paid
NB Plat
46
Metropolitan Ave./Crosstown Line
285
1
1
BK
IND
Crosstown
G
paid
Mezz
47
Metropolitan Ave./Crosstown Line
285
1
 
BK
IND
Crosstown
G
paid
Mezz
48
Metropolitan Ave./Crosstown Line
285
1
 
BK
IND
Crosstown
G
paid
SB Plat
49
Metropolitan Ave./Crosstown Line
285
1
 
BK
IND
Crosstown
G
paid
NB Plat
50
Broadway/Crosstown Line
286
1
1
BK
IND
Crosstown
G
paid
SB Plat
51
Broadway/Crosstown Line
286
1
 
BK
IND
Crosstown
G
paid
NB Plat
52
Broadway/Crosstown Line
286
1
 
BK
IND
Crosstown
G
Unpaid
Mezz
 
 
 
 
 
 
 
 
 
 
 
1
Wall St
 
1
1
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B.



11

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
2
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B.
3
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B
4
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB
5
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB
6
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB
7
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. SB
8
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. S.B.
9
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. SB
10
Wall St
 
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. S.B.
 
 
 
 
 
 
 
 
 
 
 
33
33rd Herald Sq Path
 
1
1
M
IRT
7th Ave.
1/2/3
Platf. SB
paid
34
33rd Herald Sq Path
 
1
 
M
IRT
7th Ave.
1/2/3
Platf. S.B.
paid
 
 
 
 
 
 
 
 
 
 
 
1
Fulton Center
412
1
 
M
 
Lexington Ave
4/5 A/C
Paid
Mezz. Concourse
2
1
 
Paid
3
1
 
Paid
4
1
 
Unpaid
5
1
 
Unpaid
6
1
 
Paid
Platform
7
1
 
Paid
8
1
1
Paid
9
1
 
Unpaid
10
1
 
Unpaid
Street Level
11
1
 
Unpaid
12
1
 
Unpaid
13
1
 
Unpaid
14
1
 
Unpaid
15
1
 
Unpaid
16
Fulton Center
332
1
 
 
 
 
 
Unpaid
Street
17
Fulton Center
412
1
 
 
 
 
 
Unpaid
Passage
18
Fulton Center
412
1
 
 
 
 
Street
Unpaid
Passage
 
 
 
 
 
 
 
 
 
 
 
1
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B.
2
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B.
3
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B
4
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB
5
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB



12

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
6
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. N.B./SB
7
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. SB
8
Penn Station 34th St.-7th Ave
318
1
 
M
IRT
7th Ave.
1/2/3
paid
Platf. S.B.
9
59th St. Columbus Circle
161,315
1
 
M
IRT
Central Pk.
1
Paid
Platf. S.B.
10
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
11
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
12
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
13
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. N.B.
14
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. S.B.
15
59th St. Columbus Circle
161,315
1
 
M
IND
Central Pk.
A/C/B/D
Paid
Platf. S.B.
16
42nd St Bryant Park
226
1
1
M
IND
6th Ave
BDFM
Paid
Fare Array
17
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Fare Array
18
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Fare Array
19
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
20
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
21
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Platf. N.B.
22
42nd St Bryant Park
226
1
 
M
IND
6th Ave
BDFM
Paid
Platf. N.B.
23
42nd St-5th Ave
466
1
1
M
IRT
Flushing Line
7
paid
Platf. N.B./SB
24
42nd St-5th Ave
466
1
 
M
IRT
Flushing Line
7
paid
Platf. N.B./SB
25
42nd St -5th Ave
466
1
 
M
IRT
Flushing Line
7
paid
Platf. N.B./SB
26
66th St. Lincoln Center
314
1
1
M
IRT
7th Ave.
1
Paid
Platf. SB
27
Astor Place
407
1
 
M
IRT
Lex. Ave.
6
Paid
Platf. N.B.
28
Astor Place
407
1
 
M
IRT
Lex. Ave.
6
Paid
Platf. N.B.
29
42nd St - 8th Ave -Port
163
1
1
M
IND
8th Ave
A,C,E
Paid
Mezz
30
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
UnPaid
Mezz
31
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
UnPaid
Mezz
32
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
UnPaid
Mezz
33
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. SB
34
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. SB
35
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. SB



13

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
36
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. SB
37
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. NB
38
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. NB
39
42nd St - 8th Ave -Port
163
1
 
M
IND
8th Ave
A,C,E
Paid
Platf. NB
40
Penn Station 34th St.
164
1
1
M
IND
8th Ave.
A,C,E
paid
Platf. N.B.
41
Penn Station 34th St.
164
1
 
M
IND
8th Ave.
A,C,E
paid
Platf. N.B./SB
42
Penn Station 34th St.
164
1
 
M
IND
8th Ave.
A,C,E
paid
Platf. N.B./SB
43
Penn Station 34th St.
164
1
 
M
IND
8th Ave.
A,C,E
paid
Platf. N.B./SB
44
57th St -7th Ave
9
1
1
M
BMT
7th Ave
N,Q,R
UNPaid
Mezz
45
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
UNPaid
Mezz
46
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
UNPaid
Mezz
47
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
Paid
Platf. NB
48
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
Paid
Platf. NB
49
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
UNPaid
Mezz
50
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
UNPaid
Mezz
51
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
Paid
Platf. SB
52
57th St -7th Ave
9
1
 
M
BMT
7th Ave
N,Q,R
Paid
Platf. SB
53
47-50 Sr Rock Center
225
1
1
M
IND
6th Ave
BDFM
Paid
Platf. N.B.
54
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. N.B.
55
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. N.B.
56
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
57
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
58
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
59
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
Paid
Platf. S.B.
60
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
UnPaid
Fare Array/Control Area
61
47-50 Sr Rock Center
225
1
 
M
IND
6th Ave
BDFM
UnPaid
Fare Array/Storage Area
62
72nd ST Broadway
313
1
1
M
IRT
7th Ave.
1,2,3
Paid
Platf. S.B.
63
72nd ST Broadway
313
1
 
M
IRT
7th Ave.
1,2,3
Paid
Fare Array
64
72nd ST Broadway
313
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. N.B.
65
72nd ST Broadway
313
1
 
M
IRT
7th Ave.
1,2,3
Paid
Western Wall
66
72nd ST Broadway
313
1
 
M
IRT
7th Ave.
1,2,3
Paid
Western Wall
67
96th St Broadway
310
1
1
M
IRT
7th Ave.
1,2,3
Paid
Platf. N.B.



14

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
68
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. N.B.
69
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. N.B.
70
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. SB.
71
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. S.B.
72
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
Paid
Platf. S.B.
73
96th St Broadway
310
1
 
M
IRT
7th Ave.
1,2,3
UnPaid
Mezz
74
96 St Central PK W
157
1
1
M
IND
8th Ave
BC
Paid
Platf. S.B.
75
96 St Central PK W
157
1
 
M
IND
8th Ave
BC
Paid
Platf. S.B.
76
96 St Central PK W
157
1
 
M
IND
8th Ave
BC
Paid
Platf. N.B.
77
96 St Central PK W
157
1
 
M
IND
8th Ave
BC
Paid
Platf. N.B.
78
81st and Central PK W
159
1
1
M
IND
8th Ave
BC
Paid
Platf. S.B.
79
81st and Central PK W
159
1
 
M
IND
8th Ave
BC
Paid
Platf. S.B.
80
81st and Central PK W
159
1
 
M
IND
8th Ave
BC
Paid
Platf. N.B.
81
Times Sq-42nd St.
317
1
1
M
IRT
Broadway 7th Ave
1,2,3
Paid
Platf. S.B.
82
Times Sq-42nd St.
317
1
 
M
IRT
Broadway 7th Ave
1,2,3
Paid
Platf. S.B.
83
Times Sq-42nd St.
317
1
 
M
IRT
Broadway 7th Ave
1,2,3
Paid
Platf. N.B.
84
Times Sq-42nd St.
317
1
 
M
IRT
Broadway 7th Ave
1,2,3
Paid
Platf. N.B.
85
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. S.B.
86
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. S.B.
87
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. S.B.
88
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. N.B.
89
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. N.B.
90
Times Sq-42nd St.
11
1
 
M
BMT
Broadway - Brighton
N,Q,R
Paid
Platf. N.B.
 
 
 
 
 
 
 
 
 
 
 
1
86th St Lexington
397
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
NB Platform
2
86th St Lexington
397
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
NB Platform
3
86th St Lexington
397
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
SB Platform
4
86th St Lexington
397
1
 
M
IRT
Lex. Ave.
4/5/6
Paid
SB Platform
5
59th St Lexington
400
1
1
M
IRT
Lex. Ave.
N,Q,R,4,5,6
Paid
R Line Platform-North End.
6
59th St Lexington
400
1
 
M
IRT
Lex. Ave.
N,Q,R,4,5,6
UnPaid
59th Lex Entryway-Against Southern Wall



15

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
7
125th Lexington
392
1
1
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz-Fare Array-Next to MVM machines
8
125th Lexington
392
1
 
M
IRT
Lex. Ave.
4/5/6
Unpaid
Mezz-Right Side of Service Booth
9
Chambers St -IND
170
1
1
M
IND
8th Ave
A,C,E,2,3
Paid
NB/SB Platform near the Northern End
10
Chambers St -IND
170
1
 
M
IND
8th Ave
A,C,E,2,3
Paid
NB/SB Platform near the Northern End
11
Chambers St IND
170
1
 
M
IND
8th Ave
A,C,E,2,3
Paid
NB/SB Platform near the South End
12
Chambers St IND
170
1
 
M
IND
8th Ave
A,C,E,2,3
Paid
NB/SB Platform near the South End
13
Chambers/Park Place
331
1
1
M
IRT
Broadway -7th Ave
2,3
Unpaid
Broadway/Park Place Entry-Southen Wall.
14
14th St - 8th Ave
166
1
1
M
IND
8th Ave
A,CE
Paid
NB Platform
15
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
NB Platform
16
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
NB Platform
17
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
NB Platform
18
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
SB Platform
19
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
SB Platform
20
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
SB Platform
21
14th St - 8th Ave
166
1
 
M
IND
8th Ave
A,CE
Paid
SB Platform
22
145th St
151
1
1
M
IND
8th Ave
ACBD
Paid
SB Platform -BD
23
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
SB Platform -BD
24
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
SB Platform -AC
25
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
SB Platform -AC
26
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
NB Platform-AC Line
27
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
NB Platform-AC Line
28
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
NB Platform-BD Line
29
145th St
151
1
 
M
IND
8th Ave
ACBD
Paid
NB Platform-BD Line



16

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
30
161st Yankee Stadium
389
1
1
BX
IRT
Jerome Ave
B,D,4
Paid
Facing the Fare Array/service booth against the column
31
161st Yankee Stadium
389
1
 
BX
IRT
Jerome Ave
B,D,4
Paid
Around the corner against the wall-Mezz area.
32
Jay St -
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
NB Platform (on the back of a current OTG Unit)
33
Jay St
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
NB Platform
34
Jay St
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
NB Platform
35
Jay St
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
SB Platform (on the back of a current OTG Unit)
36
Jay St
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
SB Platform
37
Jay St
174
1
 
BK
IND
8th Ave
A,C,F,R
Paid
SB Platform
38
74th St -Jax Hgts-Roosevelt Av
267
1
1
Q
IND
QBL
E,F,M,R
Unpaid
Fare Array-facing service booth
39
74th St -Jax Hgts-Roosevelt Av
267
1
 
Q
IND
QBL
E,F,M,R
Paid
Mezz on Wall between escalators
40
74th St -Jax Hgts-Roosevelt Av
267
1
 
Q
IND
QBL
E,F,M,R
Paid
Mezz on Wall between escalators
41
74th St -Jax Hgts-Roosevelt Av
267
1
 
Q
IND
QBL
E,F,M,R
Paid
Lower mezz transfer from 7 Line to IND walkway-against grill
42
74th St -Jax Hgts-Roosevelt Av
267
1
 
Q
IND
QBL
E,F,M,R
Paid
Lower mezz transfer from 7 Line to IND walkway-against column
43
74th St -Jax Hgts-Roosevelt Av
267
1
 
Q
IND
QBL
E,F,M,R
Paid
Entranceway-Glass/brick wall before the escalator.



17

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
44
72nd St
160
1
1
M
IND
8th Ave
B,C
Paid
NB Platform - on column facing Fare Array
45
Chambers St -IRT
327
1
1
M
IRT
Broadway -7th Ave
1,2,3
Paid
SB Platform
46
Chambers St -IRT
327
1
 
M
IRT
Broadway -7th Ave
1,2,3
Paid
SB Platform
47
Chambers St -IRT
327
1
 
M
IRT
Broadway -7th Ave
1,2,3
Paid
NB Platform
48
Chambers St -IRT
327
1
 
M
IRT
Broadway -7th Ave
1,2,3
Paid
NB Platform
49
Christopher St-IRT
323
1
1
M
IRT
Broadway -7th Ave
1
UnPaid
Fare Array-SB Entrance
50
Christopher St-IRT
323
1
 
M
IRT
Broadway -7th Ave
1
UnPaid
Fare Array-SB Entrance
51
23rd St -7th Ave
320
1
1
M
IRT
Broadway -7th Ave
1
Paid
NB Platform
52
23rd St -7th Ave
320
1
 
M
IRT
Broadway -7th Ave
1
UnPaid
SB Station Entrance-Fare Array
53
Spring St-IND
168
1
1
M
IND
8th Ave-Fulton
C,E
Paid
Fare Array-NB Entrance
54
Spring St-IND
168
1
 
M
IND
8th Ave-Fulton
C,E
UnPaid
Fare Array-SB Entrance
55
Spring St-IRT
409
1
1
M
IRT
Lex-Shuttle
6
UnPaid
SB Fare Array
55
Spring St-IRT
409
1
 
M
IRT
Lex-Shuttle
6
UnPaid
NB Fare Array
57
Broadway Lafeytette
230
1
1
M
IND
6Ave
BDFM
Paid
NB Platform
58
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
NB Platform
59
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
NB Platform
60
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
NB Platform
61
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
SB Platform
62
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
SB Platform
63
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
SB Platform
64
Broadway Lafeytette
230
1
 
M
IND
6Ave
BDFM
Paid
SB Platform
65
Delancey St
233
1
1
M
IND
6Ave
F
Paid
Entryway to NB Platform
66
Delancey St
233
1
 
M
IND
6Ave
F
Paid
Entryway to NB Platform - against South Wall
67
Hunters Pt.
463
1
1
Q
IRT
Flushing
7
Paid
Fare Array-opposite service booth
68
Hunters Pt.
463
1
 
Q
IRT
Flushing
7
UnPaid
Fare Array-Northern entrance- 49th Ave



18

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
69
Willets Pt-Citi Field
448
1
1
Q
IRT
Flushing
7
Paid
Facing the Fare Array/service booth against the Wall (near the rest rooms)
70
Willets Pt-Citi Field
448
1
 
Q
IRT
Flushing
7
Paid
Facing the Fare Array/service booth against the Wall (near the rest rooms)
71
Queens Plaza
273
1
1
Q
IND
Queens-Archer
E,M,R
Paid
SB Platform -Back to back
72
Queens Plaza
273
1
 
Q
IND
Queens-Archer
E,M,R
Paid
SB Platform -Back to back
73
Queens Plaza
273
1
 
Q
IND
Queens-Archer
E,M,R
Paid
NB Platform Back to back
74
Queens Plaza
273
1
 
Q
IND
Queens-Archer
E,M,R
Paid
NB Platform Back to back
75
Queens Plaza
273
1
 
Q
IND
Queens-Archer
E,M,R
Paid
NB Platform
76
Queens Plaza
273
1
 
Q
IND
Queens-Archer
E,M,R
Paid
SB Platform
77
Bowling Green
414
1
1
M
IRT
Lex Shuttle
4,5
UnPaid
Fare Array-Against MVM and Wall (no longer with the diagonal setup)
78
Bowling Green
414
1
 
M
IRT
Lex Shuttle
4,5
UnPaid
Underpass connecting NB and SB Platforms by Path Through History sign.
79
23rd St-Broadway
14
1
1
M
BMT
Broadway-Brighton
N,R
UnPaid
Entrance to NB Plaform-South Wall
80
23rd St-Broadway
14
1
 
M
BMT
Broadway-Brighton
N,R
UnPaid
Entrance to SB platform
81
71st-Forrest Hills
261
1
1
Q
IND
Queens-Archer
E,F,M,R
Paid
NB Platform-Back to back
82
71st-Forrest Hills
261
1
 
Q
IND
Queens-Archer
E,F,M,R
Paid
NB Platform-Back to back
83
71st-Forrest Hills
261
1
 
Q
IND
Queens-Archer
E,F,M,R
Paid
SB Platform -Back to back
84
71st-Forrest Hills
261
1
 
Q
IND
Queens-Archer
E,F,M,R
Paid
SB Platform -Back to back



19

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
85
61st Woodside
456
1
1
Q
IND
Flushing
7
UnPaid
Mezz -Side by Side
86
61st Woodside
456
1
 
Q
IND
Flushing
7
UnPaid
Mezz -Side by Side
87
Myrtle-Wykoff
112
1
1
BK
BMT
Canarsie
L
Paid
Transfer Mezz-side by side
88
Myrtle-Wykoff
112
1
 
BK
BMT
Canarsie
L
Paid
Transfer Mezz-side by side
89
Myrtle-Wykoff
128
1
 
BK
BMT
Canarsie
L
Paid
Center of Platform
90
Myrtle-Wykoff
128
1
 
BK
BMT
Canarsie
L
Paid
Center of Platform
 
 
 
 
 
 
 
 
 
 
 
1
Ralph Ave
182
1
1
BK
IND
8th Ave
C
Paid
NB Platform
2
Franklin Ave
178
1
1
BK
IND
8th Ave
C,S
Paid
Shuttle to PassageWay Leading to C Platform
3
Clinton-Washington
177
1
1
BK
IND
8th Ave
C
Paid
NB Platform
4
Clinton-Washington
177
1
 
BK
IND
8th Ave
C
Paid
NB Platform
5
Lafayette Ave
176
1
1
BK
IND
8th Ave
C
Paid
NB Platform
 
 
 
 
 
 
 
 
 
 
 
1
Cust Service Center
N/A
1
 
M
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
63rd st
 
1
1
M
 
Q
 
 
Mezz
2
63rd st
 
1
 
M
 
Q
 
 
Mezz
3
72nd St (DS*)
 
1
1
M
 
Q
 
 
Platform
4
86th St (DS*)
 
1
1
M
 
Q
 
 
Platform
5
86th St (DS*)
 
1
 
M
 
Q
 
 
Platform
6
86th St
 
1
 
M
 
Q
 
 
NB Mezz
7
86th St
 
1
 
M
 
Q
 
 
SB Mezz
8
96th St (DS*)
 
1
1
M
 
Q
 
 
Platform
9
96th St
 
1
 
M
 
Q
 
 
Sb Mezz
 
*Double Sided
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Count as of 4/24/17
Total Live Kiosks:
364
 
 
 
 
 
 
 
 
Total Stations:
74
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Yet to be installed - est. completion date 6/1/2017.
 
 
 
 
 
 
 
 
Jamaica Line Stations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



20

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
1
Myrtle Ave
97
1
1
BK
 
Jamaica
 
Paid
Mezz- Fare Array - Control Area
2
Flushing ave
98
1
1
BK
 
Jamaica
 
Paid
Mezz- Fare Array - Control Area
3
Hewes St
100
1
1
BK
 
Jamaica
 
Paid
Mezz- Fare Array - Control Area
4
Marcy Ave
101
1
1
BK
 
Jamaica
 
Unpaid
Mezz- Fare Array - Control Area
5
Seneca Ave
101
1
1
Q
 
Jamaica
 
Unpaid
TBD*
6
Forest Ave
101
1
1
Q
 
Jamaica
 
Unpaid
TBD*
 
 
 
 
 
 
 
 
 
 
 
 
Queens 4
 
 
 
 
 
 
 
 
 
1
Key Gardens-Union Tpk.
259
1
1
Q
IND
Queens
 
Paid
South Bound Platform
2
Key Gardens-Union Tpk.
259
1
 
Q
IND
Queens
 
Paid
North Bound Platform
3
63rd Drive - Rego Park
263
1
1
Q
IND
Queens
 
Paid
Mezz- Fare Array - Control Area
4
63rd Drive - Rego Park
263
1
 
Q
IND
Queens
 
Unpaid
Mezz- Fare Array - Control Area
 
 
 
 
 
 
 
 
 
 
 
 
Hudson Yards
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
Hudson Yards - 34th St
 
1
1
M
 
Jamaica
 
Paid
NB End of Platform
2
Hudson Yards - 34th St
 
1
 
M
 
Jamaica
 
UnPaid
Site J Entrance - Side by Side
3
Hudson Yards - 34th St
 
1
 
M
 
Jamaica
 
UnPaid
Site J Entrance - Side by Side
 
 
 
 
 
 
 
 
 
 
 
 
South Ferry
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
South Ferry
 
1
1
M
 
 
 
Unpaid
Concourse level - near tunstyle
2
South Ferry
 
1
 
M
 
 
 
Unpaid
Mezz level - near tunstyle
3
South Ferry
 
1
 
M
 
 
 
Unpaid
Lower Mezz level - near MVM
4
South Ferry (DS*)
 
1
 
M
 
 
 
Paid
NB End of Platform
5
South Ferry (DS*)
 
1
 
M
 
 
 
Paid
SB End of Platform



21

--------------------------------------------------------------------------------







#
Station
MR
Kiosk Count
Station Count
Boro
Div.
Line
Serv.
Use
Area
 
 
 
 
 
 
 
 
 
 
 
 
Fulton Center
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
Fulton Center
412
1
 
M
 
 
 
Unpaid
Dey St Corridor
2
Fulton Center
412
1
 
M
 
 
 
Unpaid
2/3 Line
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Kiosks:
384
 
 
 
 
 
 
 
 
 
Total Stations:
84
 
 
 
 
 
 





22

--------------------------------------------------------------------------------








ATTACHMENT 2: OTG Spare Parts and Replacement Units Requirements
INTERSECTION/OUTFRONT (CIVIQ)
Name
Model
Description
Quantities ( EMD Have For Maintainance))
Quantities ( EMD Need For Maintainance)
Unit Price
Total Price
Vendor
Cisco Router
ENET SW, 8GE POE+ CATALYST 3560C, CISCO
 
20
20
$800.00
16,000
Intersection/Civiq
Power Switch
REMOTE PWR CONTROL, 4P, 9258HP AVIOSYS
REWORK, REMOTE PWR CONTRL, AVIOSYS
20
20
$182.00
3,640
Intersection/Civiq
FAN, 24VDC, 65CFM, 34dBA, 3WR, 120 x 25mm
 
 
15
25
$60.00
1,500
Intersection/Civiq
PCB, USB KIOSK CTRL, W/SENSORS, RoHS
 
 
19
21
$215.00
4,515
Intersection/Civiq
UPS Power Supply 24 VDC
 
52-13935-002: BRACKET, PS, FAN, CYBER, 13660, KIOSK
23
17
$245.00
4,165
Intersection/Civiq
USB-A to USB Mini-B,M/M,6FT,BLK. (Touch Screen)
 
 
0
40
$13.00
520
Intersection/Civiq
NUC
 
 
0
400
$1,100.00
440,000
Intersection/Civiq
PCB, AMBIENT LIGHT, SENSOR, RoHS
5415213001
 
23
17
$26.00
442
Intersection/Civiq
PIC board / Sensor board for OTG
54-15220-001
PCB, USB KIOSK CNTLR W/ SENSORS, RoHS
40
0
$215.00
0
Intersection/Civiq
Touch Controller Board
 
 
0
40
 
 
 
Wireless Antenna
BMLPVMB/LTE
 
10
30
$33.98
1,019
Intersection/Civiq
Antenna Cables
CBL-60-36-N1-S1
 
10
30
13.56
407
Intersection/Civiq
Antenna Mount
WO126953
 
10
30
$39.19
1,176
Intersection/Civiq
Power Extenstion Cord
 
 
20
0
$5.00
0
Intersection/Civiq
Doors( DOOR, 47” LCD PCAP TS, -Intersection kiosks 
STAINLESS STEEL)
48" Door
 
20
0
$5,000.00
0
Intersection/Civiq
Doors 55 inch ( Intersection Only)
55" Door
 
0
1
$7,000.00
7,000
Intersection/Civiq
Doors( DOOR, 46” LCD PCAP TS,
STAINLESS STEEL) Outfront
DOOR, 48" LCD, BLUE82, 15847, PCAP TS, SS
52-22024-001: DOOR, 48" LCD, BLUE82, 15847, PCAP TS, SS
5
5
$3,700.00
18,500
Outfront/Civiq
 
 
 
 
 
Total
498,884
 



23

--------------------------------------------------------------------------------







WAYPOINT KIOSKS (INTERSECTION /CIVIQ)


Name
Model
 
Quantities ( EMD Have For Maintainance))
Quantities ( EMD Need For Maintainance)
 
 
Vendor
Doors
 
 
0
2
 
 
Intersection /Civiq
24VDC Power Supply
 
 
0
2
 
 
Intersection /Civiq
DCP
 
 
0
2
 
 
Intersection /Civiq
FFCBOARD
 
 
0
2
 
 
Intersection /Civiq
Battery
 
 
0
2
 
 
Intersection /Civiq
UPS
 
 
0
2
 
 
Intersection /Civiq
Civiq Smart Controller
 
 
0
2
 
 
Intersection /Civiq
Touch Controller
 
 
0
2
 
 
Intersection /Civiq
Sensor
 
 
0
2
 
 
Intersection /Civiq



24

--------------------------------------------------------------------------------







MRI/CSIT/OUTFRONT




Name
Model
 
Quantities ( EMD Have For Maintainance))
Quantities ( EMD Need For Maintainance)
 
 
Vendor
Touch Controller
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Power SAM
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Digital SAM
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Closed Loop FANS
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Open Loop FANS
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Door 47 inch
 
 
0
6
 
 
MRI/CSIT/OUTFRONT
Eight Port Ethernet Hub
 
 
0
6
 
 
MRI/CSIT/OUTFRONT





25

--------------------------------------------------------------------------------







FOR EMD TEST EQUIPMENT




Name
Model
 
Quantities ( EMD Have For Maintainance))
Quantities ( EMD Need For Maintainance)
 
 
Vendor
 
Display 10
 
 
0
10
$96.10
961
N/A
https://www.amazon.com/AOC-e1659Fwu-1366x768-Brightness-3-0-Powered/dp/B00CMKOVMO/ref=sr_1_4?s=electronics&ie=UTF8&qid=1487781470&sr=1-4&keywords=carry+display+monitor+with+HDMI


HDMI Tester
 
 
0
10
$23.74
237
N/A
https://www.amazon.com/PYLE-HOME-PHCT85-Definition-Cable-Tester/dp/B005RF2VP0/ref=sr_1_1?s=electronics&ie=UTF8&qid=1487781532&sr=1-1&keywords=HDMI+tester&refinements=p_72%3A1248879011


Mouse
 
 
0
10
$9.69
97
N/A
https://www.amazon.com/TeckNet-2-4G-Wireless-Mouse-Buttons/dp/B001DHECXA/ref=sr_1_5?s=electronics&ie=UTF8&qid=1487781770&sr=1-5&keywords=mini+wireless+mouse
Keybaord
 
 
0
10
$10.00
100
N/A
https://www.amazon.com/iPazzPort-Bluetooth-Wireless-Raspberry-KP-810-21SBL/dp/B015J6TEN8/ref=sr_1_10?s=electronics&ie=UTF8&qid=1487781723&sr=1-10&keywords=mini+wireless+mouse+and+keyboard+combo


HDMI cable
 
 
0
10
$7.00
70
N/A
https://www.amazon.com/AmazonBasics-High-Speed-HDMI-Cable-Standard/dp/B014I8SSD0/ref=sr_1_3?s=electronics&ie=UTF8&qid=1487781791&sr=1-3&keywords=HDMI+cable


Console cable
 
 
0
10
$15.00
150
N/A
https://www.amazon.com/CISCO-Console-Cable-Replaces-72-3383-01/dp/B00I8CT8YG/ref=sr_1_8?s=electronics&ie=UTF8&qid=1487781904&sr=1-8&keywords=console+cable


 
 
 
 
 
Total
$1,615.30
 
 





26

--------------------------------------------------------------------------------








Exhibit 11




[Reserved]




27

--------------------------------------------------------------------------------








Exhibit 12




[Reserved]




28

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 13
(Uptime Requirements for Agency-Alert and Real-Time Functions)


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement.
2.
Relevant Definitions.

“Advertising-Related Communication Devices Advertising Value” is the average
value per minute per Communication Device for the previous three (3) months for
Advertising on Advertising-Related Communication Devices, based on Advertising
Sales Revenue. The MTA may update this value once per calendar month. If not
updated, the preceding month’s Advertising-Related Communication Devices
Advertising Value remains effective.
“Aggregate Agency Messaging-Only Communication Devices Minutes” are calculated
as follows:
 
100% of Total number of minutes in the calendar month at issue
 
X
 
Total number of Agency Messaging-Only Communication Devices at the commencement
of the calendar month at issue
 



“Credit Amount” indicates that a constant rate is being used to penalize the
failure to meet the Monthly Uptime Percentage.
“Downtime” means the total time (expressed in minutes) during a calendar month
where the Agency Messaging-Only Communication Devices are not displaying in Near
Real-Time (as specified in Master TCs Section 3.2.2.1 (IMS-DMP Interface))
Agency Alert Messages or Agency Real-Time Messages provided by MTA via the
IMS-DMP Interface.
“Monthly Uptime Percentage” is calculated using the following formula:
Aggregate Agency Messaging-Only Communication Device Minutes
-
Downtime
 
X
 
100
Aggregate Agency Messaging-Only Communication Devices Minutes
 
 





3.
Uptime Requirement for Agency Messaging-Related Communication Devices.

If the Concessionaire fails to meet the Monthly Uptime Percentage requirements
set out in the following table, it shall pay to the MTA the Performance Failure
Payment associated with the applicable range of Monthly Uptime Percentage, all
in accordance with Master TCs Section 26.2.4.5 (Failure to Meet Enhanced
Standard for Agency-Alert and Real-Time Functions):


Page 1 of 3

--------------------------------------------------------------------------------







Monthly Uptime Percentage
 
Performance Failure Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
≥ 98%
 
No payment due.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
97.999% - 95%
 




Advertising-Related Communication Devices Advertising Value
 
X
 
1.2 Credit Amount
 
X
 
(0.98
-
0.01 X Uptime Percentage)
X
Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
94.999% - 90%
 




Advertising-Related Communication Devices Advertising Value
 
X
 
1.2 Credit Amount
 
X
 
0.03 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.3 Credit Amount
 
X
 
(0.95
-
0.01 X Uptime Percentage)
X
Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
89.999% - 80%
 




Advertising-Related Communication Devices Advertising Value
 
X
 
1.2 Credit Amount
 
X
 
0.03 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.3 Credit Amount
 
X
 
0.05 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.4 Credit Amount
 
X
 
(0.9
-
0.01 X Uptime Percentage)
X
Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Page 2 of 3

--------------------------------------------------------------------------------







Monthly Uptime Percentage
 
Performance Failure Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
≤ 80%
 




Advertising-Related Communication Devices Advertising Value
 
X
 
1.2 Credit Amount
 
X
 
0.03 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.3 Credit Amount
 
X
 
0.05 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.4 Credit Amount
 
X
 
0.1 X Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+
 
 
 
 
 
 
 
 
 
Advertising-Related Communication Devices Advertising Value
 
X
 
1.5 Credit Amount
 
X
 
(0.8
-
0.01 X Uptime Percentage)
X
Aggregate Agency Messaging-Only Communication Devices Minutes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4.
Limitations

This Exhibit 13 (Uptime Requirements for Agency-Alert and Real-Time Functions)
does not apply to performance or availability issues that are: (i) due to a
Force Majeure Event; (ii) caused by the MTA’s use of services, hardware, or
software not provided by the Concessionaire; (iii) caused by the MTA’s failure
to: adhere to required configurations, use supported platforms, or follow the
Concessionaire’s reasonable policies for acceptable use; (iv) use of Agency
Messaging-Only Communication Devices or Advertising-Related Communication
Devices in a manner contrary to the Concessionaire’s written instructions or (v)
caused by a failure of the wireless network provider at the Agency Facilities
which could not have been avoided by the Concessionaire using commercially
reasonable efforts.




Page 3 of 3

--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 14
(Acceptance Criteria)


1.
Incorporation.

This Exhibit is incorporated by reference and made a part of the License
Agreement.
2.
Development of Acceptance Criteria.

After the Effective Date, the Parties shall cooperate and act reasonably and in
good faith to develop mutually-agreeable acceptance criteria (the “Acceptance
Criteria”) for the Deliverables, which shall be in accordance with the Master
TCs, including Section 6.1.2. (Cooperation in Establishing Acceptance Criteria).
The Acceptance Criteria shall establish the standards that govern the acceptance
and user testing for each category of Deliverables set out in Section 5
(Deliverables) of the Master TCs.






Page 1 of 1

--------------------------------------------------------------------------------








mtaadvertisingexhibit15m001.jpg [mtaadvertisingexhibit15m001.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit15m002.jpg [mtaadvertisingexhibit15m002.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit15m003.jpg [mtaadvertisingexhibit15m003.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit15m004.jpg [mtaadvertisingexhibit15m004.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit15m005.jpg [mtaadvertisingexhibit15m005.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit15m006.jpg [mtaadvertisingexhibit15m006.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit16m001.jpg [mtaadvertisingexhibit16m001.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit16m002.jpg [mtaadvertisingexhibit16m002.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit16m003.jpg [mtaadvertisingexhibit16m003.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit16m004.jpg [mtaadvertisingexhibit16m004.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit16m005.jpg [mtaadvertisingexhibit16m005.jpg]




--------------------------------------------------------------------------------








Exhibit 17




[Reserved]






--------------------------------------------------------------------------------








Advertising License Agreement
Exhibit 18
(Key Personnel)


1.
Incorporation.



This Exhibit is incorporated by reference and made a part of the License
Agreement.


2.
Key Personnel.



No.
Employee Name
Job Title
Project Role
1
Richard Ament
SVP, Business Development
Overall Project Manager / MTA Relationship Manager
2
Marion Parrish
SVP, Digital Operations
Head of digital operations; management of digital build-out/deployment, supply
chain and digital operations
3
Joel Melby
Chief Technology Officer
Head of hardware and software engineering and technology
4
James Price
Chief Product Officer
Head of product development and audience analytics
5
Jason Kuperman
Chief Product Experience Officer
Head of transit partner/user experience
6
Song-Min Wang, PhD
VP, Digital Infrastructure
Management of digital infrastructure, as part of digital operations
7
G Todd Lathan
VP, Digital Division
Management of digital engineering, as part of digital operations
8
Kenny Pober
General Manager, New York Transit
Management of MTA sales
9
Gene Fike
Senior Director, Hardware Technology
Management of hardware engineering
10
Bobby Finnimore
Digital Project Manager
Management of digital build-out/deployment
11
Mark Scully
Telephonics, Director, Business Development - Transit
Management of in-car build-out and design services provided by Telephonics
12
Marcos Diaz- Gonzalez
AECOM, Vice President – Global Program Management
Management of in-station build-out and design services provided by AECOM











Page 1 of 1

--------------------------------------------------------------------------------








mtaadvertisingexhibit19m001.jpg [mtaadvertisingexhibit19m001.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit19m002.jpg [mtaadvertisingexhibit19m002.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit19m003.jpg [mtaadvertisingexhibit19m003.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit19m004.jpg [mtaadvertisingexhibit19m004.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit19m005.jpg [mtaadvertisingexhibit19m005.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit20c001.jpg [mtaadvertisingexhibit20c001.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit20c002.jpg [mtaadvertisingexhibit20c002.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit20c003.jpg [mtaadvertisingexhibit20c003.jpg]




--------------------------------------------------------------------------------








mtaadvertisingexhibit20c004.jpg [mtaadvertisingexhibit20c004.jpg]


